Approval of the Minutes of the previous sitting
The Minutes from yesterday' s sitting have been distributed.
Are there any comments?
Madam President, a small error: in the English version of the Minutes, at the end of that section, it stated that Mr Napolitano is chairman of the CONT - I presume the Committee on Budgetary Control. In fact, he is chairman of the Committee on Constitutional Affairs.
We will correct that, Mr Corbett.
(The Minutes were approved)
Madam President, I wish to raise a matter of a highly sensitive nature for this House and which affects the debate about enlargement. It concerns a statement by the Turkish Foreign Ministry about Mr Poos' report on the accession of Cyprus to the European Union. In that statement, the Turkish Foreign Ministry makes an unfair and slanderous attack on an honourable Member who presented his report to the relevant committee. The committee accepted the report as it stood with only two votes against. I can see that parliamentarianism in Turkey has not yet reached the stage where they can understand what is in this report and what responsibility, if we can call it that, Mr Poos has taken on. It is a report of Parliament. I would therefore like to see Parliament respond to this unfair attack.
Madam President, to give you just one example of the bad taste, it says here in point 1 of the statement:
'Mr Poos is known for both his opposition to Turkey and for his personal links with the government of Cyprus.'
(DE) That is a slander bordering on the criminal. I would like to see a response to this accusation from Turkey not from Mr Poos but from this House and also from the Commission.
Thank you, Madam President.
(Applause)
Thank you. We shall look into this very carefully.
There are no other points of order.
I would just like to tell Mr Helmer that the officials are currently working to put the British flag back. There was a problem this morning with the British flag, which we are trying to sort out as soon as possible.
Situation in the Middle East
The next item is the Council and Commission statement on the situation in the Middle East.
Madam President, Commissioner Patten, ladies and gentlemen, I would like to begin by apologising for arriving slightly late, but I have come straight from Brussels. I would like to thank you for your understanding.
Ladies and gentlemen, as Minister Michel said when he spoke before the European Parliament' s Committee on Foreign Affairs, Human Rights, Security and Defence Policy on 28 August 2001, there has, in recent months, been an escalation of violence in the Middle East. The alarming result is the total collapse of trust between the two parties. On the ground, this has created a profound sense of helplessness amongst all the people concerned.
Unfortunately, not a day goes by that is without bloody incidents and new acts of provocation, thereby indefinitely postponing a cease-fire, and an end to the infernal cycle of reprisals, all the while adding to the growing list of victims. This situation, recently described by Minister Hubert Védrine as 'monstrous and revolting' , is naturally giving rise to grave concerns about stability in a region that is on our doorstep. The international community cannot tolerate such an escalation for much longer. It must strongly condemn the aggravating factors, namely the terrorism and the suicide attacks perpetrated by Palestinians in Israel. Apart from the fact that these acts of terrorism are an abomination in that they target innocent civilians, they simply encourage Israel to pursue an increasingly repressive policy.
Shooting at Israelis, whether Jewish settlers or soldiers, by Palestinians activists from Palestinian-controlled zones, and also the excessive and disproportionate use of force by Israel only fuels the cycle of violence. Using combat aircraft in residential areas, launching missiles to systematically destroy buildings housing police and security services of the Palestinian Authority, and assassinating Palestinian activists are hardly convincing components in a strategy geared towards achieving peace and security. Israeli military incursions into areas that have been transferred to Palestinian control are violations of signed agreements. The closure of Palestinian institutions in East Jerusalem, especially Orient House, and the seizure of files are political measures that are not very likely to appease Palestinians.
Madam President, ladies and gentlemen, if we consider the current prospects of resuming a direct dialogue, where would that leave us? To start with, it is against a very worrying backdrop of the radicalisation of positions by the different parties involved in the conflict that the Israeli Foreign Minister, Mr Shimon Peres, recently and publicly proposed resuming a direct dialogue with the Palestinian Authority in order to scale down the violence and to enforce a cease-fire, two objectives which have so far seemed out of reach. During his recent visit to the region, the German Foreign Affairs Minister, Mr Joschka Fischer, managed to obtain an agreement from the Palestinian leader to set up a meeting between Mr Arafat and Mr Peres.
It is hoped that this meeting, which will obviously require very careful preparation and preliminary meetings at intermediary levels, will succeed in overcoming the current security deadlock. It is, in fact, to help with these preparations that the EU Special Envoy, Ambassador Moratinos, visited the region at the end of August. Unfortunately, his mission had to be diverted very quickly from its original objective when fresh violence and tension erupted following Israel' s assassination of Mr Abdul Ali Mustafa, the leader of the Palestinian Liberation Front, on 27 August. This assassination led to extremely violent clashes in South Jerusalem, where the Jewish settlement of Gilo is located, as well as in the Beit Jalla and Bethlehem districts, located in the border region of the Palestinian West Bank.
Under extremely heavy international pressure and through intensive shuttle diplomacy by Mr Moratinos, his security advisor and the team of European monitors, combined with direct telephone contacts between Mr Peres and Mr Arafat, a local cease-fire was arranged, prompting the Israeli Army to withdraw from Beit Jalla at the break of day on 29 August.
Also in the context of the preparations for a meeting and talks between Mr Peres and Mr Arafat, the High Representative, Mr Solana, assisted by Ambassador Moratinos, made a renewed visit to the region, arriving in Jerusalem on Sunday, 2 September last. He will hold a series of meetings with the Palestinian and Israeli authorities on 3 and 4 September. He will therefore be in a position to give the Foreign Affairs Ministers of the Member States his impressions and assessment during the meeting in Genval, near Brussels, on 8 and 9 September.
(FR) Madam President, ladies and gentlemen, with regard to efforts made by the European Union, I would like to stress that the Belgian Presidency set itself three objectives with a view to helping resolve the crisis in the Middle East. The first is to promote a policy of impartiality, which is absolutely necessary if the European Union wishes to gain Israel' s trust. The second is to enhance the role of the European Union in the region, in particular by making optimum use of the trust which the High Representative for Common Foreign and Security Policy, Javier Solana, has earned since taking part in the Sharm el-Sheikh Summit and in the drafting of the Mitchell Commission report. The third is enhanced consultation between the European Union and the United States, given the key role that the Americans will be playing in resolving the Middle East issue.
Let us return for a moment to impartiality, whose principle and justifications are not always correctly understood. Some go so far as to claim that the European Union must henceforth align itself with the Palestinian and Arab positions. In my view, this is an aberration. First of all, we should remember that one of the difficulties is precisely due to the fact that Israel is opposed to any UN involvement in resolving this conflict, as it believes that the organisation would be biased against it, because the 22 countries of the Arab League and the 55 members of the Organisation of the Islamic Conference would outnumber Israel and abuse its numerical strength. Attempts - and now it is a question of more than mere attempts - to compare Zionism with racism, as at the Durban Conference and, therefore, to transform the Israeli-Arab conflict into a racial and religious conflict, when in fact it is a political conflict requiring a political solution, will certainly not have helped matters. Fortunately, UN Secretary-General Kofi Annan has personally been able to win the respect and trust of Israel, with his much more measured approach.
Next, still on the subject of impartiality, how could the European Union justify its preference for one of the parties in the conflict, when it is involved in a partnership with both Israel and with the Palestinian authorities? The European Union is, in addition, working with Syria and Lebanon within the Barcelona process, one of the aims of which is precisely to establish an area of stability, peace and prosperity in the Euro-Mediterranean region.
Lastly, ladies and gentlemen, the principle of impartiality is wholly in line with the Oslo accords. These accords rule out any action that could prejudice the outcome of the final negotiations in which the parties will negotiate directly with each other for the permanent settlement of the Palestinian question.
Having mentioned the aims of the Belgian Presidency, let us now consider progress in the recent efforts made by the European Union. The European Union backed the report of the 'fact-finding commission' , widely referred to as the Mitchell Commission, whose recommendations were published in New York on 21 May 2001 and accepted by both parties. The European Union also lent its support for the Tenet cease-fire plan that came into force on 13 June 2001 with the agreement of both parties. We are aware of our progress with regard to observing this agreement. In spite of this, the plan aims to increase security cooperation between the Israeli and Palestinian security services.
In order to fill the vacuum created by the absence of any direct dialogue, the European Union agreed upon a strategy of ensuring a presence in the region through an uninterrupted string of visits by prominent political leaders. In the run-up to the Belgian Presidency, Foreign Affairs Minister Louis Michel personally visited the six countries most directly concerned, during a six-day tour from 18 to 25 April 2001.
Since then, there has been a steady stream of foreign ministers, as well as the Prime Minister and Mr Solana, visiting the region. Most recently it was the turn of our German and Italian colleagues, and visits by the Irish Foreign Affairs Minister and Jean-Claude Juncker, Prime Minister of Luxembourg, will soon take place. Despite having a very busy agenda, the Belgian Presidency hopes to be able to return to the region shortly, in early November, for example, if circumstances allow.
Madam President, I would have failed in my duty to acknowledge the efforts made by several institutions and key figures within the European Union if I also failed to highlight the extremely active role played by Commissioner Patten to ensure not only the financial survival of the Palestinian authorities but much more besides. Of course, he does much more than that. Clearly - and I cannot stress this enough - the European Union has hereto been the most important donor for the region and the Palestinian Authority and, without our financial assistance, without the imagination and ingeniousness that we have to use to continue to supply the authorities with adequate funding to enable it to function, the situation would be infinitely more difficult.
Madam President, ladies and gentlemen, at the General Affairs Council meeting of 16 July 2001, the European Union clearly set out what it expects of the parties involved. So as to ensure that peace returns to the region, the European Union said that it was particularly in favour of the principle of establishing an impartial monitoring mechanism, considering that such a mechanism would be in the interests of both parties. This proposal was included in the brief statement made by the Heads of State on 21 July 2001, at the end of the G8 Summit in Genoa, which I should mention at this point. The Fifteen are continuing to reflect on the means of implementing this mechanism. Lastly, the Presidency, on behalf of the Council, has of course issued statements whenever it was deemed to be necessary.
Madam President, ladies and gentlemen, Commissioner, I would like to say in conclusion that this insane cycle of killings - and there is no other way to describe it - carried out by the continuing violence and terrorism is proving with each passing day to be totally ineffectual as a way of resolving the crisis. The serious deterioration in the security situation and the complete lack of trust between the two parties probably render unlikely any prospect of seeing the protagonists putting an end to their conflict by themselves. Outside help now appears essential.
With this background, an impartial monitoring mechanism, even on a small-scale, would be in the interests of both parties as a means of ensuring full implementation of the Tenet plan and the full and immediate application of the recommendations of the Mitchell Commission, respecting its deadlines and the planned order of events.
(NL) In the meantime, it is the responsibility of both parties to ensure that calm is restored. This means that they must each review their attitudes. On the one hand, the Palestinian Authority must adopt measures to stem the flow of violence and terrorism, without which any attempts to relaunch a political process would fail. For its part, Israel must create conditions that will favour a return to the negotiating table, mainly by lifting at the earliest opportunity all restrictions imposed on the Palestinian population. The so far very local cease-fire which the parties agreed upon on 28 August for the Beit Jalla/Bethlehem-Gilo sector and which is being complied with must be consolidated and extended to include other hotspots of conflict and tension in the Gaza Strip and on the West Bank.
The creation of direct dialogue must allow the parties - provided that the situation on the ground becomes stable -to gradually make the transition from a crisis management scenario to a crisis resolution scenario. In my opinion, the immediate aims of this direct dialogue are the gradual extension and observation of the cease-fire. This should occur sector-by-sector as it were, together with the improvement of the living and working conditions of the Palestinians.
(NL) This alone, however, is not sufficient. Alongside this, it should also be possible to offer a political perspective very promptly. This political prospect is set out in the Mitchell report which, in turn, should only be viewed as an intermediate stage towards the eventual relaunch of negotiations on a permanent status for the Palestinian regions. It is high time we returned to the letter and spirit of the Oslo Accords.
It should be remembered that those Accords paved the way for significant progress, which must be safeguarded at all costs. The problems that have arisen are less the result of the imperfections of those Accords than the product of the failure of the parties to scrupulously apply all aspects of the Accords.
(FR) Lastly, Madam President, ladies and gentlemen, although the intensive and so-called final negotiations, which took place between July 2000 and January 2001, in locations ranging from Camp David to Taba, were not able to secure a framework agreement due to, on the one hand, mistakes made by all the parties involved and also because of artificially restrictive timetables, I still cannot stress enough the bold progress that was made in mapping out possible solutions to extremely delicate and highly complex issues of truly vital importance to both parties. It will, of course, be very hard to climb that mountain again, but priority must be given, firstly to restoring the trust lost by both parties, and also to the chances of achieving a satisfactory negotiated solution. That is why, instead of the current climate of pessimism that is now so deeply ingrained in public opinion shaken by the crisis, the leaders on both sides must quickly build new hope for a better future based on security, mutual respect and peace. Only a political process - one which finally results in the exchange of land for peace, puts an end to the occupation and allows the emergence of a sovereign, viable, democratic and peaceful Palestinian state that is committed to coexisting alongside Israel, and is therefore also willing, of course, to acknowledge this right to coexist with Israel - only this situation can finally give Israel and, more importantly, the region as a whole the security, stability and peace, to which their people aspire. Ladies and gentlemen, we cannot resign ourselves to the logic of war and violence developing in both parties. The going will be tough, but we must get going.
(Applause)
I would like to thank Mrs Neyts-Uyttebroeck and I shall now give the floor to Commissioner Patten.
Madam President, the Minister has set out with great clarity and comprehensiveness the situation in the Middle East at the moment and, as the Minister has said and everyone in Parliament knows, the situation in the region has gone from bad to worse and threatens to become worse still.
In considering what I should say this morning I was struck once again, by the difference between the strength of the adjectives and the nouns that we use to describe the situation and the strength of the verbs we use in trying to resolve it. It really is an intensely difficult problem.
The continuing violence - according to the news this morning there has been another suicide bombing in Jerusalem - and the endless recriminations and refusal of the parties to rise above their grievances and choose the path of peace is not only profoundly regrettable but also frustrating for everyone in the international community who is trying to find a way out of the current impasse.
Both parties, as the Minister said earlier, have failed to seize the opportunity offered by the recommendations of the Mitchell report, offered again in the Tenet plan. But again we come back to the point that there is no better basis for an end to the violence, for laying the foundations for a peaceful and prosperous future, than Mitchell. What is the alternative?
The alternative is more bloodshed, with an international dispute turned into a bitter feud and continuing collateral damage internationally, as we are seeing this week at the conference in Durban.
So what can the European Union do in these circumstances? The Minister has explained, very clearly the extremely important role the Presidency has been playing, trying to mobilise international opinion around proposals which offer a way forward. The Minister has also noted the efforts made by all the European Union foreign ministers and, of course, Javier Solana, who has been attempting to bring Israelis and Palestinians together and to get them to return to the negotiating table.
We obviously have to continue to urge all concerned to implement all and not just some of the recommendations of the Mitchell report immediately. We will go on doing that and delivering that message. We must also urge the parties to reduce the level of distrust which has been built up in recent months. They must reaffirm their commitment to the fundamental long-term goals of the Middle East peace process, secure borders for Israel through the negotiated establishment of a viable Palestinian state on the basis of the relevant UN resolutions.
Palestinian leaders must make clear day-by-day their unequivocal condemnation of and opposition to attacks on the innocent and violence in all its forms. It is sometimes suggested by critics that we in the European Union have not been sufficiently strong in our condemnation of terrorism. That is a grossly unfair criticism. For example, in its statement after the attack in Jerusalem on 9 August the Presidency unreservedly condemned the bombing of a Jerusalem shopping centre and it abhorred that cowardly attack, which mainly claimed the lives of innocent civilians. After the attack in Haifa on 12 August, the Presidency once again put out a statement condemning recent suicide bomb attacks in the strongest terms and pointing out that these attacks targeted at Israeli citizens are hateful and repugnant in the extreme.
So we have made clear our opposition to terrorism in all its manifestations, but if we are to stand a better chance of ending the cycle of violence and weakening the position of radical forces. Palestinians need to be able to see a real prospect of an improvement in their daily lives. This should include the implementation of existing agreements between Israel and the Palestinians. For a start, the lifting of the closures, the transfer of tax revenues, safe passage between Gaza and the West Bank, reopening of the airport and creating export facilities that will allow Palestinians to benefit from their agreements with the European Union and with other partners.
I cannot, for the life of me, understand why anybody should suppose that further impoverishment of the Palestinian territories and increased employment among young Palestinians can have anything to do with the restoration of security. I am sure that we all took away rewarding reading matter during our summer break. I spent a good deal of my summer reading about the 1930s and about the relationship between economic impoverishment, economic hardship and political extremism in country after country. We must go on reiterating the point that trying to do so much damage, putting such a tough squeeze on the Palestinian territories, is not to restore security or the way to lay the foundations for a future in which both parties can live happily and amicably together.
(Applause)Third-party monitoring of the proper implementation of those agreements and a functioning dispute settlement mechanism would obviously help to address Palestinian frustration with the current non-implementation of existing agreements. All this would help to bring about a revival of the Palestinian economy, give Palestinians a stake in their own futures and improve the prospects for a better future to be achieved by political negotiations. These efforts need to be supported by a range of confidence-building measures to overcome the current deep distrust, not only between the leading politicians, but also between the two peoples. This is an area in which Parliament has quite rightly taken a particularly strong interest. I want to remind Parliament that in the past two years alone the Commission has allocated about EUR 50 million to peace-building programmes fostering Israeli-Arab and Israeli-Palestinian cooperation in particular. These programmes promote peace through joint projects and awareness campaigns for tolerance and peace.
We have an important role to play in supporting the voices of moderation wherever they exist. The sad fact is that the longer this dreadful situation continues the fewer moderates there are going to be, but they show considerable courage in their own communities and they deserve our continuing support.
The Commission stands ready to use all the instruments available to it to help alleviate the very severe financial difficulties facing the Palestinians. Our package of support for the Palestinian authority is a successful example of how the European Union can deliver assistance in a sensible, fast and effective manner and I am extremely grateful to Parliament for its support in our work.
European support for the Palestinian Authority budget is secured until November and the Arab states are currently considering extending their budgetary support until the end of the year. It is still too early for any concrete announcement regarding further Commission intervention. We have just reached mid-term in our current support operation and we are awaiting Palestinian compliance with a number of conditions to be followed by an evaluation and assessment of the pretty grim macroeconomic and fiscal outlook.
Palestinian needs in 2002, and the contributions of other donors will have to be looked at in the context of an assessment of the economic situation in the Palestinian territories currently being carried out by the World Bank. It is expected that this exercise will be concluded by the end of September. Once these data are available, the Commission will consider how best we can contribute further to international efforts. Of course, we will keep in the closest touch with Parliament about our assessment of the financial requirements of the Palestinian authority and about our continuing determination to ensure that even in the present appalling circumstances our financial assistance depends, as far as the Palestinian side is concerned, on transparency, proper budgetary prudence and a commitment on the Palestinian side to fight corruption. Those are all points that have all been made to us by Members of this House and they underlie our determination to secure a proper agreement between ourselves and the Palestinians before we started releasing money in budgetary support.
In the meantime, I can only repeat what the Minister said so ably a few moments ago. What is required is a recommitment to Mitchell as rapidly as possible. Unless we see that, the situation will get even worse, with considerable damage right across the region.
(Applause)
I would like to thank Commissioner Patten and I shall now give the floor to Mr Galeote Quecedo.
Madam President, it is true that the situation seems to have settled into a horrendous vicious circle in which there are threats and acts of violence from both sides, such as the attack just a few hours ago in West Jerusalem.
We should all be wondering how we have been able to get into this situation, when, in January of this year, the then Labour Government of Israel put forward a peace proposal which today seems almost unimaginable. However, the Prime Minister, Mr Sharon, could also be asking himself whether the sense of insecurity which his compatriots are feeling today is greater or less than before he won the election comfortably. Yasser Arafat could also be asking himself whether his people are living better or worse than eleven months ago when the Intifada began.
I do not believe that we should be attributing blame here and I do not think we should be indulging in a simplistic reading of the events, but there is no doubt that the break-up of the negotiations has had a profound effect on Israeli and Palestinian public opinion.
In Israel this has meant that broad sections of the left in that country, above all those who were most involved in the negotiations at Sharm El Sheik, Camp David and Taba, are deeply disappointed in the Palestinian leader. This emotional reaction is combined with a more reflective reaction from some representatives of the right in Israel who agree on denying Mr Arafat the opportunity to negotiate. My group, Madam President, believes that this attitude is profoundly mistaken and that it in no way contributes to a recovery of the peace process.
In the current circumstances it may be that Mr Arafat still has additional room for manoeuvre in terms of halting the violence, but he surely has less than the Israeli authorities are demanding of him. And, in any event, there is not the slightest sign on the horizon of any alternative possibility of negotiation on the Palestinian side. There is clearly nothing edifying about the situation of the Palestinian territories, whose citizens are living with a sense of humiliation and indignity, which is fertile ground for radical fundamentalism.
But now more than ever the Palestinian Authority should demonstrate that it is prepared to comply with, and ensure compliance with, a peace agreement which in no way is going to fulfil all their aspirations. Despite the pessimism reigning on both sides, or perhaps because of it, the role of the international community is now essential.
The European Union now has a broader margin for action, which it must exploit through specific contributions, using its economic influence in the area for political ends, ensuring that its development aid is applied to projects which bring specific benefits to the population and that, of course, it is coherent with the respect for human rights and fundamental freedoms, and creating better and closer coordination with the negotiating forces of the US Government.
Madam President, on the occasion of the tenth anniversary of the Madrid Conference, the European Union must recover the principle of 'peace for land' , which inspired the peace talks. Like ten years ago, we Europeans now have to double our efforts, and my parliamentary group would therefore like to ask the Belgian Presidency to propose to the Council that we need to reinforce the team of our Special Representative, Mr Moratinos.
(Applause from the right)
Madam President, President-in-Office of the Council, Commissioner, ladies and gentlemen, I would firstly like to express, on behalf of the Socialist Group, our condolences for today' s latest victims and begin by stating one fact: that we have returned in terms of rhetoric and actions to a situation which had begun to unravel after the Madrid Conference.
I am not going to give a lengthy description of what is happening. I do believe that we Europeans should consider ourselves committed to and involved in this process. I prefer to talk about this than about equidistances, Madam President-in-Office of the Council, because there is no total equidistance between a consolidated, sovereign and democratic State such as Israel, and a possible embryonic State for a people which do not yet have a homeland.
I believe that that is an important element to which we should add - as a message to Mr Sharon' s government - that the policy of 'an eye for an eye and a tooth for a tooth' brings nothing but disaster. We Europeans know something about this, because it is precisely that policy which we have abandoned by means of the European Union. Furthermore, economic and human asphyxia is not the way to resolve the conflict and a policy of this type only serves to reinforce the extremists on both sides. I therefore believe that, from the position of friendship that we feel for Israel, we must express this clearly.
Secondly, Madam President, for the first time we Europeans are signatories of an agreement. We were at Sharm el-Sheik and the High Representative is currently in Jerusalem. Our Foreign Affairs Ministers, Mr Fischer, Mr Michel and Mr Ruggiero, are visiting the area and I believe that this also demonstrates our European will. I believe that we do not just have to express political will, but that Parliament has to help to find the light at the end of this tunnel. That is why I proposed to the Conference of Presidents - and it has been accepted - that, instead of producing a resolution today, in the heat of the moment, without knowing the result of the consultations, we use the weapon granted us by the Treaty of Maastricht and produce a recommendation so that the Committee on Foreign Affairs can assess whether or not there is any progress throughout this month.
I believe that in this game of lethal symbols which the Israel and the Palestinians are engaged in, we should also ask for positive symbols. One of them, which seems to me important, is that Orient House in Jerusalem be reopened, because it has always been a platform for peace. I must remind you that, as President of the European Parliament, I had the opportunity to visit Orient House. Nothing will be achieved by removing all the bridges to dialogue.
Lastly, Madam President, in the middle of this dramatic crisis, it is cause for hope that there are Israeli and Palestinian voices which have the civic and political courage to sign a joint manifesto. I am referring to the appeal made jointly by some of the protagonists of the peace processes of recent years, for example Mr Beilin and Mrs Ashraui, who have signed a manifesto - I have the original text in English - in which, under the title "No to bloodshed, no to occupation, yes to negotiation, yes to peace" they say something which the directorate of the Party of European Socialists decided to jointly support at its meeting on Sunday.
I will quote a section of this manifesto which, in my opinion, sums up the will which we have to apply to this process. It says the following: "We still believe in the humanity of the other side, that we have a partner for peace and that a negotiated solution to the conflict between our peoples is possible".
That is the approach which we Europeans have to support. We must ask the Americans to be more active and to try once again to guide the people of the region.
Madam President, President-in-Office of the Council, Commissioner, I am not going to insist on the seriousness of the situation or of the escalation. However, I would like to insist on what Commissioner Patten has said: the violence has not perhaps reached the level it could reach. Sometimes we say 'things cannot get any worse' , but in this case the situation could get worse. Therefore, our obligation is not only to resolve the problem but, of course, to prevent it getting any worse.
However, apart from the fact that we are trying to put an end to the violence by means of dialogue, I believe that I should add certain aspects, directly related to human rights, to what previous speakers have said. Of course, the fact that there are innocent victims represents a direct attack on human rights. It is therefore necessary to point out specifically and to insist, both to Israel, which frequently uses disproportionate State force, and to the Palestinians, who do not control their activists, that human rights are continually being affected.
I believe that the European Parliament should currently be sensitive to the fact, condemned by certain NGOs, that four Palestinians may be executed if Yasser Arafat does not commute the sentences handed down for internal activities within the Palestinian area or for collaboration. I believe that this Parliament should try to prevent these executions.
Recovering dialogue: I would like, in the time available to me, because everything is getting worse and, of course, the Durban Conference has merely exacerbated the situation, to mention what I believe are the eight issues to which we should lend clear support.
Firstly, I believe that the priority should be to resolve the problem of impartiality. I agree that impartiality is not the same as equidistance, Mr Barón, I agree with you. I believe that impartiality is a necessary concept, but in politics impartiality is often not achieved without equidistance. Therefore, equidistance may be an instrument, although I do not doubt that the objective is impartiality. I believe that it is urgent and important to recover impartiality towards everybody, in particular towards Israel.
Secondly, we must clearly insist on the mission of impartial observers from the European Union.
Thirdly, the Mitchell report must continue to be the direction we take. There is no other, at the moment at least.
Fourthly, we must prevent the inappropriate use of the Barcelona Process for the Middle East conflict. The Barcelona Process suffers with the Middle East Conflict but it is not the appropriate course for resolving that conflict.
Fifthly, we must insist on the need for the United States and Russia to participate.
The sixth issue is that we must clearly promote as far as possible every type of contact, as is happening at the moment.
The seventh issue is that the actions of the Ministers, of the Commission and of the Council must be aimed at promoting dialogue between Mr Arafat and Mr Peres, between Palestinians and Israelis. And in this regard, Madam President, we keenly await the report to be presented by Mr Solana and which Mrs Neyts-Uyttebroeck has announced.
Finally, and here I agree with Mr Barón Crespo, any symbol is positive; any possibility, such as the opening of Orient House, is positive; anything which will stop the conflict escalating is important and the essential thing is to return to peace and dialogue.
Madam President, the most tiresome political debates are the ritual political debates. Debates in which everyone acknowledges the seriousness of the situation and subsequently repeats what they said last time. The debate on the Middle East threatens to become something of a ritual debate. We too, in Parliament, are always asking for the European Union to play a more active role. The Council and the Commission subsequently respond: we are making every effort, but we cannot do anything alone and there is division in the ranks. This position was expressed most clearly by Mr Michel last week.
It is clear to us, including myself, that diplomatic success is impossible without the United States. But what is the United States doing? In this connection, I would concur with Mr van den Broek, the predecessor of Mr Patten as Commissioner for External Relations, who said that the United States is, in fact, pursuing a declaratory policy. It says that things should be done differently. It calls on the parties to stop what they are doing, and then nothing happens. If the European Union wishes to adopt the same policy, that should be made clear, and we should then no longer talk about the European Union' s playing an active role in the Middle East.
In this debate, I should like to make a fresh attempt to break the deadlock, in this case the ritual debate, by invoking the European Union' s economic role. If the truth be told, I am getting a little tired of the response by the Commission and Council who say: Mr Lagendijk, economic sanctions are ineffective. As Mr Michel said last week: we know where we start but we do not know where we finish. What I want, the appeal that I am making, is not for economic sanctions à la Iraq. That is not what I want at all. What is important is that it is unacceptable for the European Union to carry on as we have always done while the region is under threat of war. We are doing business with the Israelis and are simply the Palestinians' largest donor. We cannot continue as if nothing were wrong, while the region is on the brink of war.
I only want to know, and I am addressing this question to the Commission and the Council, whether you would be so kind as to examine the options - and I am choosing my words carefully - for trying, via the economic ties we have with both parties, and I emphasise 'both' parties, to apply pressure in order to bring the parties back to the negotiating table. I was, from that point of view, pleasantly surprised that Mr Van den Broek, Mr Patten' s predecessor, thinks along the same lines. I appreciate that this is difficult. It might even be impossible. However, it would be unacceptable if the use of financial instruments by the European Union were ruled out. The Council and the Commission have repeatedly stated that they are willing to make every effort to break the deadlock. In my opinion, this includes that instrument too. Even if it is painful, I do hope that the European Union does not make the same mistake as the United States, namely say that something must be done and subsequently do nothing.
(Applause from the Group of the Greens/European Free Alliance)
Madam President, the Middle East is currently experiencing its darkest period since, or even before, the signing of the Oslo Accords.
Madam President-in-Office of the Council, in this context, it does not make much sense to talk of a policy of impartiality. We are not taking sides against Israel by condemning outright the policy of its current government. This was a policy that the statesman Yitzhak Rabin had the insight and courage to turn his back on, an action which cost him his life.
Sadly, now that all prospects of a just peace for the Palestinian people have been dashed, bloody attacks are being made on innocent Israeli civilians, which exceed the boundaries of legitimate resistance by an occupied people. These intolerable actions only serve to increase the hatred and feelings of vengeance.
A vicious circle was precisely what we feared most in the event of Ariel Sharon' s election, and this is what we are now caught up in.
I support the comments made by Commissioner Patten. We must concentrate on doing all we possibly can to help to find a way out of this impasse that is causing so many deaths. In this spirit, and I repeat what Mr Barón Crespo has said, we can only welcome with great pleasure and profound admiration the eminently dignified and courageous work that a group of key figures, both Israeli and Palestinians, ministers, members of parliament, writers and lawyers, carried out this summer. The outcome of this collaboration was the publication of a joint declaration in which they made a commitment to work together, on the basis of principles that are acknowledged by the international community, to restore trust and hope in peace.
In conjunction with the laudable efforts of our diplomatic staff, I propose that we lend our support to this initiative by using all the resources at our disposal, by inviting, for example, the two main players - the former Israeli minister, Yossi Beilin, and the Palestinian minister, Yasser Abed Rabbo - or by awarding them the Sakharov Prize, or even by setting up a European committee to support their joint declaration. In doing so, we shall, in our capacity as the European Parliament, be making a real contribution to peace. Thank you in advance.
(Applause from the GUE/NGL Group)
Madam President, it is a matter of deepest concern and regret for us all that the prospects for a just and lasting solution to the Israeli-Palestinian conflict has receded in recent months. We are all aware that the levels of violence have dangerously escalated and that the excessive and disproportionate use of force has resulted in the deaths of many innocent civilians.
It is clear that commitments entered into by various parties, instead of being built upon, are in fact being reversed. The levels of violence and the levels of provocation have risen to new heights, and this is the primary reason why the parties are now no longer engaged in dialogue. Dialogue is the only way forward if we are to end the violence in the Middle East at this time. Where dialogue does not take place, the gap is only filled by mutual misunderstandings and ritual condemnations and fear.
One of the primary challenges now for the European Union and the broader international community is to ensure that there is a resumption of an active and effective mediation process within the Middle East. There is an urgent need for a third-party monitoring system to be appointed in an effort firstly to end the violence which is taking place now on a daily basis, and secondly to resume peace talks. It is also time that the obstacles to the implementation of the Mitchell report were removed. We should recall for a moment that the key findings of this fact-finding committee include the following recommendations: the government of Israel and the Palestinian Authority should reaffirm existing agreements and immediately cease violence; there should be a resumption of security cooperation; there should be establishment of a meaningful cooling-off period and incitement in all forms should be discouraged.
Madam President, President-in-Office of the Council, Commissioner, ladies and gentlemen, Mr Wurtz talked of the Middle East' s darkest period. Perhaps he was thinking of Mr Riad Al-Turk, the leading opposition figure in Syria, who was re-arrested today. Perhaps he was thinking of the shocking images showing how 50 homosexual men were recently treated in Egypt. Perhaps he was thinking of the trial of Nawal El Sadaawi, or perhaps of the trial of Mr Ibrahimi, also in Egypt. Perhaps he was thinking of all the women in Saudi Arabia and other countries, who have absolutely no rights in their own countries. This describes the Middle East of today, the Middle East that we do not discuss. This is the Middle East that we encourage to reject democracy, to reject the rule of law, and we continue to consider and propose a policy of impartiality for Israel.
Mrs Neyts-Uyttebroeck, I think that it is impossible in politics - and even less so in this particular case - to propose a policy of impartiality. The European Union' s policy must, of course, be a policy to promote peace, but, most importantly and primarily, it must be a policy to promote democracy. Yet, we still have a great deal to do in order to achieve this.
We all knew, and now we know exactly how far Mr Barak stretched his profound determination to reach a fair peace agreement with the Palestinians, and we know that it was the determination of Mr Arafat and his democratic supporters alone that sabotaged and destroyed this peace process. It is clear that some Members of this House would like Mr Sharon to conduct a different policy. Unfortunately, Mr Sharon' s policy is not very different. Of course, he has made some mistakes, but in the main, he is acting in response to the deep-rooted feelings of the Israelis, who no longer trust Mr Arafat - I do not mean the Palestinian people - and I think we can understand why this is the case. I think that this is the fundamental problem and the European Union cannot respond, Mr Patten, by considering sociological proposals to improve the economic conditions. This is a political question and it concerns the involvement of the European Union in this process. The Union has an historical duty to be involved. Instead of continuing to advance reluctantly with regard to enlargement, the European Union has no choice but to propose that Israel, with its population of five million people, becomes a full member of the European Union. This is the only way to ensure the security of the Israeli people and also, therefore, the security of the Palestinians and thus to guarantee peace for the future. Any other suggestion is just hot air. As Mr Lagendijk pointed out, we have said a great deal. Perhaps we should now get down to the business of politics.
(Applause from the TDI group)
Madam President, in the Committee on Foreign Affairs last week, acting President of the Council, Mr Michel, did not pull any punches during his speech on the European Union' s input to the Israeli-Palestinian conflict when he stated that the role of the European Union is very limited. This is mainly due to two factors, as Mr Michel openly acknowledged: Israel considers the EU to be pro-Palestinian, in other words not to be an impartial external mediator in the dispute between neighbours; and, secondly, there is no unanimity within the European Council as to a common strategy to be adopted for the Middle East.
How can the EU respond? It can, at any rate, moderate the Israeli criticism of pro-Palestinian partiality by resolutely distancing itself as the Council, the Commission and individual Member States from the unprecedented anti-Israeli smear campaign which is currently being conducted at and around the UN Conference against racism in Durban. At the same time, the European institutions must openly condemn the behaviour of the President of the Palestinian Authority. Mr Arafat' s accusation, levelled at Israel, of pursuing a racist policy only fans the flames of Palestinian violence.
Meanwhile, the German Foreign Minister, Mr Fischer, is attempting to round up the EU Member States in order to revive the Middle East peace process. His plans, summarised in a non-paper, have the backing of four major EU Member States (France, Great Britain, Spain and Italy), as well as of the High Representative, Mr Solana, according to the German press. Have the other members of the Council or the Commission been consulted? I would also add another question to this: has an understanding been reached with the US Administration? Surely, both the President of the Council, Mr Michel, and the non-paper emphasise the indispensability of Washington in order for the peace process to get back on its feet.
The essence of the non-paper is the mediation and arrangement of an initial meeting between the Israeli Foreign Minister, Mr Peres, and Mr Arafat. This meeting should be the cautious beginning of a gradual peace process. Certainly in the non-paper, the Palestinians demand an end to the violence, but that is no longer an absolute condition for Israeli-Palestinian talks. Does the European Union not in this way, in fact, brook the Palestinian Intifada, which has now grown into a fully-fledged guerrilla organisation with fully-equipped paramilitary units? If the Council and the Commission are to avoid this elementary question, then all well-intended mediation attempts will irrevocably fail.
Madam President, as Europeans we will only be able to act as mediators if we are not only neutral towards both sides but also show the necessary respect for the needs and expectations of all parties to the conflict. German Foreign Minister Fischer has perhaps shown us what European mediation could be like, by contrast to the embarrassing comparisons made by the Finnish Foreign Minister between the crimes of the national socialists and Israel and the aggressive attacks against Israel made by the Belgian Foreign Minister. I was also shocked to see shops in Brussels with signs saying "We do not stock Israeli products" . Perhaps some day European politicians will understand that no one is interested in their personal interpretations of the conflict. Our task is to help to calm the conflict, and this will only be possible if we recognise the Palestinian people' s need for independence and freedom, while also recognising Israel' s need for security and above all, too, recognising Israel as a democracy.
Madam President, the latest attacks and actions clearly demonstrate that, at the beginning of this academic year, the spiral of violence is unfortunately not coming to an end. This violence has cost the lives of more than 150 Palestinian children and adolescents and dozens of Israeli children.
Following the statements we have heard this morning from the Presidency-in-Office of the Council and from the Commission, it is clear that the European Union is not remaining, must not remain, impassive in the face of this situation and that the objective of sitting down at the negotiating table - although many of us are longing for another Madrid Conference - seems practically utopian compared to the objective of an immediate halt to the violence.
I do not know if the next meeting between Mr Peres and Mr Arafat will lead to that halt to the violence - time will tell - but what does seem clear is that, in order for violence to end, I believe two conditions are essential.
Firstly, the will of the two sides. It is clear that this 'dialogue' of suicide bombings and bombings by F15s and F16s must end. The moderates must speak up, as Mr Patten rightly said. I believe that this is the time for the moderates and, in this regard, the European Union must support all the options.
Secondly, the international community must act: the United States, Russia - where the Israeli Prime Minister is today - and the European Union, which must hold all the cards so that it can play its rightful role on the basis of two undeniable premises. One was mentioned by the Presidency-in-Office of the Council: international law is being permanently violated and it must be reestablished. And, secondly, the European Union must have a single commitment and that commitment is the cause of peace. But two things must be taken into account: that peace must be the fruit of justice, Madam President, and that moderation becomes a vice when it rejects a commitment to a just cause such as the cause of peace.
Madam President, the Israeli Internal Security Minister has just said: 'Palestinian terrorism is trying to demoralise the citizens of Israel, change their daily life and impose fear with a view to the government granting political concessions' . Unfortunately, the Sharon government has been dramatically changing the personal and collective daily lives of the Palestinians for some time.
The Sharon government is mistaken in assuming philosophies such as that expressed by Minister Landau, because the Palestinians are not looking for the Israeli Government to grant political concessions. Nobody can grant what is not theirs. The Palestinians simply want the rule of law to prevail and the principles of international law to be respected and put into practice as they have been proclaiming for decades, though so far fruitlessly.
The Palestinian demands are clear and easily shared by citizens of good will. They are simply asking for an end to the military occupation they are subjected to. It must be remembered that they are not fighting the Israeli occupiers because they are Jews, but because they are occupiers. They demand the evacuation of the Jewish settlements, established on their territory with the clear objective of making a viable Palestinian State impossible. Finally, they aspire to the proclamation of a true and genuine independent State.
I believe that, before it is too late, the European Union is morally obliged to find a system which will lead the occupier to respect international law. It is that simple. I also believe that the forces of reason and of political intelligence in Israel should mobilise themselves in order to convince their co-citizens that the longer the occupation and repression lasts, the more radical the Palestinians will be.
I will end by congratulating Commissioner Patten, with whom I am delighted to agree.
Madam President, it was quite depressing to listen to the representative of the Council, given that she appears to believe that the Middle East conflict is being played out between equal parties whom we ought to treat equally, adopting a policy of equidistance. Has the Council forgotten that we are dealing here with a militarily and economically superior occupying power which, in contravention of international law, is oppressing a native population and stealing its land? Moreover, the occupying power has the full support of the United States. Why, then, must the EU treat Israel and Palestine equally? Did we treat Milosevic and the Kosovans equally? Did we treat Mandela and the apartheid regime equally? In occupied Belgium, did you treat your resistance fighters in the same way as the occupying forces? No, equal treatment would naturally have been absurd in every one of those cases. In a report, our own conflict prevention network has recommended that we put economic pressure on Israel. One is led to wonder, Mr Patten, whether you decided to close down the CPN because it comes up with uncomfortable truths.
According to yesterday' s Süddeutsche Zeitung, the EU - or, properly speaking, the big five Member States of the EU (we other, small countries are not asked) - is now, according to a non-paper, to pursue a Middle East policy approved by the United States. It is therefore a requirement that it be approved by the United States. What has become of the EU' s role as a defender of international law? What has become of the EU' s ambitions for an independent foreign policy? What has become of its ambitions to supplement its excellent economic and administrative support for the Palestinians with a powerful and well thought-out policy? They seem to have evaporated into thin air. That is something I regret.
Madam President, I would have preferred not to speak this morning because, in actual fact, words do more damage than the Palestinian stones. I have had enough of words which are not matched by action and I am starting to doubt the power and effectiveness of Parliament and our institutions.
Sometimes, I feel like the little girl in the story "The Emperor' s New Clothes" . We all know exactly what is going on. Mr Sharon speaks and acts clearly, and he says when he speaks in parliament that his intention is to bomb and kill, targeting, in particular, the Palestinian leaders, and to raise houses to the ground, not just in order to destroy the houses but as part of a clear plan. When I was in Palestine and Israel between 23 July and 22 August, I saw houses raised to the ground in the settlement areas to gain more territory for Israel; I witnessed the taking of Orient House and saw the Israeli flag hoisted immediately - a totally colonialist gesture. Therefore, Mr Sharon is going ahead with his plan, which is to restore only 42% of the territories to the Palestinians, who are forced to live in bantustans, without a State or borders. He is making himself plain. Why do we not believe the things that Mr Sharon is saying explicitly? Why are occupiers and occupied placed on the same level?
Like the President-in-Office of the Council, I am appalled and horrified by this situation, but I am also, on occasion, appalled and outraged at the way we describe the facts; of course, I condemn the throwing of bombs at civilians in Tel Aviv as an appalling, criminal act, but I feel that it must be said that the root of the matter is the need to put an end to the Israeli military occupation.
I have met Mr Arafat several times - the last time together with French and American delegations - and he said to us: "We are not asking for much. We are asking for international law to be respected. This is our request and I have accepted everything: the G8, Sharm-el-Sheik and Mitchell." The Mitchell plan was not rejected by Mr Arafat. It was rejected by Mr Sharon because the Mitchell plan stipulated the end of the settlements and new settlements are still being established today. Behind the fighting and violence, there is, in actual fact, a plan being executed: more destruction of houses and more settlements. This is a fundamental barrier to the possibility of peace. Together with Mr Hanan Ashrawi, Mr Yaser Abed Rabbo, Mr Yossi Beilin and Mrs Galia Golan, I signed the document presented at Ramallah: they demand peace, a fair peace. Just as those courageous Israelis who are defending the rights of all and who, together with me and many others, have been sleeping in the Palestinian houses bombed at Beit Jala demand it.
Without a doubt, Europe must act. I would like to thank Commissioner Patten for the things he has said and I support Mr Galeote Quecedo' s proposal to reinforce our political presence in the field. I consider it absolutely essential for international observers to be sent but, once again, it is Israel who has refused to cooperate. Why do we not say so openly? Why do we not make the situation plain? Dialogue is essential for peace but respect for the law and for human rights are just as essential and cannot be treated as separate issues.
Madam President, some decades after the Holocaust and the extermination of the Jews in the Soviet Union, Durban is evidence that anti-Semitism is still alive in the political world of the third millennium. If Europe does not take a firm stand against the statements made at Durban equating Zionism to racism, it will be dealing another mortal blow to the survival of the West as a culture which embodies the right of nations and peoples and it will fall back into the abyss which engulfed us at the time of the Nazi concentration camps and communist persecutions.
When, after the attack outside the disco in Israel - just hours after Mr Arafat' s visit to the European Parliament in Brussels - and the attack at the pizzeria, Europe spoke out, there began to be hope that dialogue would be resumed, but Europe has subsided into silence. Terrorist attacks on civilian targets in Israel have become everyday occurrences, forcing the Israeli army to defend the civilian population. Moreover, Israeli civilians have also failed to show respect for the human dignity of the Palestinians on a number of occasions and violence has become a symbol of and synonymous with a tragic period of history, one, indeed, in which Europe is incapable of speaking out and, what is more, fails to remember that, in actual fact, the Palestinian leader has never commanded his forces to stop the violence but, on the contrary, has released Hamas and Jihad terrorists from jail.
We must realise that terrorism is becoming an international phenomenon and that greater political commitment is needed to oppose this unwelcome development. Europe provides a considerable amount of economic aid to the Palestinian Authority: we would like to see proof that the Union' s funds are being used to help the people to work towards the success of the peace process as well and not to provide weapons for terrorists. In the light of recent events, we request a detailed report on this point and we call upon Europe to play a useful part and to demand from both Israel and Mr Arafat a genuine peace process, not just the words or terrorist bombs of recent years and months.
Madam President, ladies and gentlemen, we have heard many resolutions formulated in this debate today, but I think the Commissioner' s contribution has made clear that security can only come about through cooperation, by our getting involved in the structures and forcing the parties involved to work together. In this situation there is absolutely no point in formulating resolutions. After all, that was our experience in Europe, too, when in 1950 we united coal and steel to put an end to a thousand years of warfare between the Germans and the French. In the Middle East today, the equivalent of coal and steel is tourism, water and energy. We must change our policy here and support cooperative projects.
Since 1993, we have given massive support - billions of euros - to the Palestinian Authority because we wanted the Oslo peace process to be a success. But if you talk to the peace movement in Israel today, you find that members of parliament who only a few years ago went to prison because they talked to Mr Arafat are now saying they would not talk to him any more. He is not stopping the violence, he is behind all this violence that we again witnessed last night. Such a situation inevitably brought Mr Sharon to power. That is why we need a new starting point for cooperation.
For that reason, Commissioner, I would like to disagree slightly with your conclusion that these allocations of EUR 10 million to the Palestinian budget between now and November are a good thing. Lump sum payments of that kind can be made to stabilise a budget, but now we need funds with strings attached, not lump sum payments on such a scale.
Secondly, we must not continue to make unconditional payments to multilateral bodies like the United Nations Refugee Relief Agency, UNWRA. I would like to read to you something from a schoolbook used by the UNWRA in Palestinian refugee camps. It says: "The extermination of the Jews was a just and unavoidable evil." The book praises Adolf Hitler and describes the corrosive power of the Jews in the 1930s. If that kind of thing is being taught to eight and nine year old children, if suicide attacks are praised, if martyrdom is glorified, then the European Union with the values it stands for must say: we will not pay for that under any circumstances.
I would therefore ask you to look very carefully at what is being taught in Palestinian schools and in the refugee camps through the UNWRA. Our money should not be used to promote such anti-Semitism and statements of that kind.
Madam President, this has been a distressing summer in the Middle East and I am extremely sorry to say that the European Union is partly responsible.
On several occasions, suicide bombers, armed by Hamas and encouraged by the Palestinian Authority, caused bloodshed in the heart of Israel, and each time, the European Union did nothing more than issue verbal condemnations, whilst all the time continuing to give generous funding to the Palestinian Authority, which has recently freed the most dangerous terrorists.
Can we hope to fulfil a credible role when we continue to provide considerable sums of money, unmonitored, to an authority which is an authority in name only, and which remains one of the world' s most corrupt political entities?
A recent report by the Court of Auditors revealed that there has been serious mismanagement and many cases of misappropriation under Yasser Arafat. Were sanctions imposed? Did you demand transparency, Commissioner? On the contrary, the complacent attitude and leniency shown by the Commission could only be taken as incentives to continue along this disastrous route.
As you know, peace was a possibility at Camp David, peace was within reach. What did Mr Arafat do? Once again, he lacked the bravery of President Anwar al-Sadat and dashed all our hopes. He said no to peace at Camp David. One month later, the Intifada was resumed. This time, however, there were elements of a genuine anti-Semitic crusade and the most dangerous terrorists were at large.
Did the Commission and the Council take specific action in response to a further breach of the Oslo accords? Did they even subject their funding to any conditions? The answer again is no, and I confirm that generations of young Palestinians continue to receive education instilling martyrdom and hatred, which is funded by the European Commission.
How can we fail to see that the Intifada is revealing its true nature, which is fanatical, mystical and insane and which completely rejects the existence of Israel. We can, of course, criticise Israel but how can we fail to see that the rejection of Israel, when systematic, unbalanced and unjust or even when it involves sending away both parties without favouring either, may serve to disguise the anti-Semitism which still exists?
Madam President, ladies and gentlemen, the historian Léon Poliakov quite rightly said that anti-Semitism is to refuse a human being the right to exist because he is Jewish and anti-Zionism is to refuse a State the right to exist because it is Jewish.
Madam President, in July with my colleagues Mr Galeote, Mr Laschet and Mr Morillon I had the opportunity to visit the Middle East. We had conversations with Foreign Minister Peres and Chairman Arafat and other very senior people there.
It was made clear to us that the Mitchell proposals are still accepted by both sides. The problem is how to put them into effect. This cannot begin until there is a cessation of terrorism and only yesterday there was another suicide bomb attack in Jerusalem. The Europeans should cease worrying about having a role. They have one. The question is whether they will exercise it in a balanced and useful way. The United States and the Europeans must work in harmony and not allow themselves to be played off one against the other.
In the past the European Union has been seen merely as a supporter of the Palestinians. It was an institution looking for a role. Now Mr Solana is winning the confidence of the Israelis as well by a more balanced and realistic approach without being too prescriptive. I am reassured by the Presidency remarks this morning on the need for equi-distance.
On the Palestinian side, the danger is that intransigence will be fuelled by events such as the UN racism conference in South Africa, through the influence of radical Arab forces in the region and by the breakdown of liaison between Israeli and Palestinian security agencies. Instead of suppressing Hamas, Islamic Jihad and other extremist elements, the Palestinian agencies are now too often in bed with the extremists.
I fully accept Mr Patten's analysis that further impoverishment of the Palestinians will not discourage extremism but I have no doubt that the European Union should use its financial leverage with the Palestinians to greater political effect. We must make it clear that continued funding requires the Palestinians to bear down with greater effect and greater consistency on the extremists.
We need to take care also over this question of international monitors. The precedents are not good. The most likely form of increased international presence on the ground is a resuscitation of the liaison between the Israeli and Palestinian security services reinforced by American and European elements. This might not catch the headlines but through removal of misunderstanding and more effective action against extremists, it may actually help create some of the conditions for peace.
Madam President, President-in-Office, Commissioner, thank you very much for your remarks here today, especially for the clear language which you, Madam President-in-Office, used and which is not always found in the Council' s statements. You actually described what the Israeli government is doing, namely murdering its opponents, whom it accuses of being terrorists, as murder. In the light of this fact I find it embarrassing and sometimes in poor taste to make reference to schoolbooks when we see that Orient House is occupied, Palestinian territory is invaded and occupied and Palestinian police stations are systematically destroyed regardless of the human casualties. Anyone who says Mr Arafat is responsible for what is going on there cannot be very well informed about politics.
Everything we have tried and proposed in the past has failed, sending observers - I am glad Mr Van Orden also advocates that - all that has failed because of the Israeli government' s refusal to accept it. Even the Mitchell report, which we all support as a common point of reference, cannot be implemented because the Israeli government under Mr Sharon - who is wanted by the police in your country, Madam President-in-Office, which is why he cannot be invited to Brussels - wants to interpret the Mitchell report and determine when it will be applied. In view of this situation, I am no longer calling for greater involvement in the process. We want to be involved, but we are not accepted. What else can we do? We have a treaty with Israel and we ought to give some thought - you have also mentioned this in the past, Commissioner, where treaties have been broken - to whether we can maintain that treaty in force or whether we ought to suspend it.
Madam President, President-in-Office, Commissioner, the spiralling level of violence in the Middle East blinds us to the fact that it was not so very long ago that, instead of the current feelings of despair, there was optimism and hope that a permanent peace could be achieved. Unfortunately these hopes were to be cruelly shattered and it is hard to forget that the present Intifada arose directly from the unnecessary and provocative visit by Mr Sharon to the Temple Mount in Jerusalem. However, nothing justified the subsequent acts of terrorism by either side, and in the current highly charged emotional situation, with the areas of conflict so widespread, it is very difficult to see a cease-fire emerging.
It is clear that the only way of breaking the current deadlock is through the intervention of a third party. The only feasible third party would be a team of international observers. We know this is acceptable to the United Nations and the Palestinians, but regrettably it has been rejected by the Israelis. The United States has endorsed the Israeli position. Regrettably its blind allegiance is paradoxically damaging to Israel's cause. Instead of being a puppet of the Israelis, the US should be independent and use its influence to pressurise them to end their violence, just as we, in the EU, must use our influence with the Palestinians to do likewise. If both we and the US work together in common cause, there is just a possibility that we could halt the continuing slide into regional conflict and restore peace negotiations once again on the basis of the Mitchell recommendations. That should continue to be our primary objective.
Madam President, Commissioner, ladies and gentlemen, first of all, I would like to thank all the speakers who have taken part in this debate, not only to explain and clarify their positions, but also to express their feelings and emotion regarding the tragic situation in the Middle East, and, of course, the appalling events of yesterday.
Ladies and gentlemen, I understand only too well how tempting it is, when faced with the seemingly endless cycle of acts of violence and violent retaliation, to give in firstly to our emotions, whether positive or negative. This is a very human response and if we did not react in such a way, we might wonder, in fact, whether we are human. I believe, however, that if we want to help find a solution, we must control these emotions and overcome them. We must also be able to control our frustration - and God only knows how frustrated we are by this process, where we take one step forward and two steps back, and sometimes even two steps forward and three steps back. We must always begin again, pick up the pieces, maintain contact with both parties and use the carrot and stick approach - if you will forgive me using such a crude expression - as circumstances require. This is a process to which, I believe, all the bodies of the European Union, including the Presidency, of course, are devoted, in the full knowledge that by continuously working hard to try to safeguard opportunities for a solution, there is a great danger that neither side will be satisfied.
I would like to endorse the comments of those Members who have reiterated that the European Union' s role in a region of the world so close to our own is today much more important than it was several years ago. However, very many of you have also said that a solution cannot be found without much more active and dynamic support than is currently being given by the US administration and other bodies or other governments.
Lastly, and to sum up, Madam President, I would nevertheless like to say to those who have criticised the concept of impartiality, as they may rightfully do so, of course, that by maintaining a position of equal distance between both parties does not mean we believe that their circumstances are identical. To use the English expression, and these will be my closing words, 'equidistance is not equalising the parties involved.'
Madam President, I have a question for the President-in-Office. There are reports in the press today that the Prime Minister of Israel did not receive the European Union' s High Representative. So Mr Sharon has not seen Mr Solana. Can the Council give us more information? Was it because there was no time, because Prime Minister Sharon has gone to Moscow, or was there a political intention not to receive the High Representative? Has the Council been informed of this? I should like to know.
Madam President, I cannot provide an accurate answer to this question at the moment. However, I am, of course, more than willing to find out all the necessary information so that I can give you the answer later.
Thank you, Mrs Neyts-Uyttebroeck.
I shall now give the floor to Commissioner Patten.
Madam President, if I may offer one brief reflection on that last question, I cannot believe that anybody would seriously refuse to see my friend and colleague, Dr Solana. Nobody has done more than Dr Solana to try to move forward the peace process in the Middle East and today and on other occasions Parliament has paid proper tribute to the role that he has played in the Middle East as the representative of the European Union.
It has been an interesting debate, focusing on some familiar and central themes. There have been some disagreements, but by and large it is fair to say that most Members take the same view of the situation and there has been perhaps a shared sense of frustration about how we can best contribute to resolving this appalling and deteriorating situation. Obviously we are going to come back to the subject again and again in the coming weeks and we will be able to respond to some of the very positive suggestions made in this debate. For example the suggestion made by Mr Galeote about the resources available to Ambassador Moratinos, who has been doing such an outstanding job.
I should like to comment on the speeches made Mr Zimeray and Mr Laschet and I will do so with all the diplomatic restraint for which I am famed, not least in Asia. Over the last two years I have had the great pleasure and privilege of listening to hundreds of speeches in this Chamber, probably more than any other Commissioner. I am bound to say that I have not heard many speeches less well informed than Mr Zimeray's. I would wish that Mr Laschet's speech had been a little better informed as well.
I know of no serious commentator on the Middle East who argues that we would all be better served if the Palestinian authority was brought to its knees. Most Members of this Parliament are aware of the Commission's efforts to make sure that the European support for the Palestinian authority is money that is properly spent, well spent and spent in ways that help to promote pluralism, the rule of law and clean government in the Palestinian territories. I am surprised that the honourable gentleman did not know that, before we make each month's payment, we have to have the seal of approval of the International Monetary Fund to ensure that the money voted by this Parliament is being spent in a sensible way.
These are all issues we have discussed at great length with Parliament, which has been rightly concerned to ensure that European taxpayers' money is spent properly, transparently and to good purpose. I would be delighted to come back to this subject again in the future, but I want to underline that point today because I do not think it is helpful when Members of this House give the impression we are not spending European taxpayers' money sensibly.
I also want to deal with a subject which I have dealt with again and again. Perhaps if I talk about it once more today, I will be able to save one or two honourable Members who have not yet got the point from raising it in correspondence and in speeches in Parliament in the future. It is repeatedly suggested, not least in some sections of the Israeli press, that the European Union has been implicated in funding Palestinian schoolbooks which contain anti-Semitic passages.
I want to be very clear on this. None of the projects in support of the Palestinian authority, none of the projects in support of UNRWA financed by the European Commission, include the production or distribution of school textbooks. It is true that this year, for example, we have contributed EUR 35 million to the UNRWA's EUR 170 million education budget. I would just like to point out that we are not the largest contributor to that budget. The largest contributor is the United States and I do not think anybody is suggesting that by contributing to the education budget of UNRWA the United States is guilty of the things with which we are charged in the Commission. Assistance to the educational system is focused on infrastructure, equipment and direct assistance for current school expenses, such as salaries for teachers. It would hardly help to contribute to security in the Palestinian territories if teachers were being laid off in large numbers because nobody could afford to pay them.
Furthermore, no request has ever been made to us by the Palestinian authority to finance curricula or textbooks. We reject any attempt to use the educational system as a vehicle to promote intolerance and to hinder the efforts by the parties still committed to peace in the Middle East. It is particularly regrettable in this context that school children may be exposed to intolerance by the parties involved in the conflict.
The Commission has always and will always continue to focus its assistance on promoting a culture of peace, tolerance and human rights in the Middle East. Recent studies of Palestinian books have shown that anti-Semitic language contained in old Egyptian and Jordanian textbooks used by the Palestine authority and UNWRA, particularly before 1994 and 1995, is being removed. These new books, rightly or wrongly, have been criticised for not conveying a clear message of peace and friendship with the Israeli people. I wish they did convey such a message. However, textbooks are not going to change the tragic reality of daily life in the Palestinian territories or in the Palestinian camps.
It is important that UNWRA is running a substantial tolerance and awareness programme in its schools to counteract any negative influence on the pupils, but it cannot be very easy for a teacher in the camps to be teaching children about tolerance and awareness when they go out of the camp in the evening and see tanks and guns and stone throwing. Teaching a tolerance and awareness programme in those camps must be one of the most difficult jobs in the world.
I beg honourable Members who take up rather partisan positions on these matters to think of those who are working day after day in the camps and elsewhere in the Middle East to promote decency, to promote the sort of values which we share in this chamber. I do not think that rather cheap attacks on what is being done by UNWRA and by others are the sort of thing that one should hear in this Parliament.
Finally, I would like to say something about Mr Lagendijk's speech, because I normally agree with the honourable gentleman. He makes some of the most thoughtful and interesting and well-informed contributions to our debates. Of course, we all have the ambition to take steps on behalf of the European Union that would make a bad situation in the Middle East better.
It is, of course, possible for us to contemplate or take steps that would make a bad situation worse. The honourable Member talks about economic measures. It is true that we have a very important economic relationship with both Israel and with the Palestinian Authority and with the other states in the region. I am not unaware of the consequences of that relationship in political terms. We are trying to ensure, as I have said before, that the assistance that we provide for the Palestinian Authority promotes pluralism, promotes clean government, promotes an independent judiciary, promotes the rule of law and promotes democracy. That is what we should be doing.
We are also insisting with the Israeli authorities that our agreements with them are honoured to the letter as well as to the spirit - that is what we said to them during our discussions at the customs cooperation meeting in July. But I have the gravest doubts about going beyond that. The record of economic sanctions in international affairs is not - alas - a very happy one. I have great respect for the honourable Member's views and I am sure that we can exchange further thoughts about this issue, but I would need a great deal of persuasion that we should start talking the language of sanctions in trying to frame a more effective policy for the European Union in the Middle East.
It is easier, of course, to see how our relationship with the parties might consolidate peace in the longer term than to see how the economic relationship could advance peace in the shorter term. I understand the frustration, but nevertheless I remain doubtful about the ability to use economic sanctions.
(Applause)
Thank you, Commissioner, for giving such clear answers.
Madam President, before we bring this debate to a close, I have received some information which will allow me to answer Mr Poettering' s question. Since it is an important question and the lack of a response could give rise to misunderstandings, I shall pass on to the House the details that the Council secretariat has just given me. The High Representative, Javier Solana, will remain in Jerusalem to await Mr Sharon' s return from Moscow. Mr Sharon has suggested to Mr Solana that they meet tomorrow. The meeting will, therefore, take place tomorrow.
Madam President, I have personally been taken to task by Commissioner Patten, as have several Members, which is why I think we at least have the right to respond. It is unusual for the Commission to have the last word, having taken Members to task and especially having pointed out that it is not up to a Member to check up on funding granted by the Commission, particularly to the Palestinian Authority.
I maintain all that I said about education in Palestine. Even if the European Union does not pay for these books directly, it certainly pays for the teaching. What Chris Patten has just told us is a justification for teaching that instils hatred and martyrdom.
The debate is closed.
Progress of the 12 candidate countries in 2000
The next item is the joint debate on:
the oral question (B5-0331/01) by Mr Brok to the Council, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and the statement by the Council on the Enlargement process;
the report (A5-0251/2001) by Mrs Carlsson, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on Estonia's application for membership of the European Union and the state of negotiations [COM(2000) 704 - C5­0604/2000 - 1997/2177(COS)];
the report (A5-0252/2001) by Mrs Schroedter, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on Latvia's application for membership of the European Union and the state of negotiations [COM(2000) 706 - C5­0606/2000 - 1997/2176(COS)];
the report (A5-0253/2001) by Mr Souladakis, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on Lithuania's application for membership of the European Union and the state of negotiations [COM(2000) 707 - C5­0607/2000 - 1997/2178(COS)];
the report (A5-0254/2001) by Mr Gawronski, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on Poland' s application for membership of the European Union and the state of negotiations [COM(2000)709 - C5-0609/2000 - 1997/2174(COS)];
the report (A5-0255/2001) by Mr Jürgen Schröder, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Czech Republic's application for membership of the European Union and the state of negotiations [COM(2000) 703 - C5­0603/2000 - 1997/2180(COS)]
the report (A5-0256/2001) by Mr Wiersma, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on Slovakia's application for membership to the European Union and the state of negotiations [COM(2000) 711 - C5­0611/2000 - 1997/2173(COS)];
the report (A5-0257/2001) by Mr Queiró, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on Hungary's application for membership of the European Union and the state of negotiations [COM(2000) 705 - C5-0605/2000 - 1997/2175 (COS)];
the report (A5-0258/2001) by Mr Van Orden, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the 2000 Regular Report by the Commission on Bulgaria's progress towards accession [COM(2000) 701 - 1997/2179(COS)]
the report (A5-0259/2001) by Baroness Nicholson of Winterbourne, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on Romania' s application for membership of the European Union and the state of negotiations [COM(2000)710 - C5-0610/2000 - 1997/2172(COS)];
the report (A5-0260/2001) by Mr Volcic, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on Slovenia' s application for membership of the European Union and the state of negotiations [COM(2000)712 - C5-0612/2000 - 1997/2181(COS)];
the report (A5-0261/2000) by Mr Poos, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on Cyprus' s membership application to the European Union and the state of negotiations [COM(2000)702 - C5-0602/2000 - 1997/2171(COS)];
the report (A5-0262/2001) by Mrs Stenzel, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on Malta' s application for membership of the European Union and the state of negotiations [COM(2000)708 - C5-0608/2000 - 1999/2029(COS)].
Madam President, ladies and gentlemen, we hold this annual debate in order to assist the candidate countries, the Commission and the Council in completing their negotiations for enlargement as quickly as possible and also to admonish one or other of them because in many areas we have not seen the progress we want. We should like to point out that is it we who have to ratify at the end of the day.
In our opinion, there should be no further delay to the enlargement process. We should all create our internal prerequisites, institutional and otherwise, so that the candidate countries do not become hostages to our own reform process. We should make clear that all candidate countries are treated as equals and that countries like Hungary and the Czech Republic will therefore get the number of mandates in the European Parliament to which they are entitled.
We should also make clear that no one outside the candidate countries and the European Union has any influence over European Union enlargement. It is a matter for the European Union and the candidate countries alone. In saying this, we should also like once again to make clear that in view of what we said last year, namely that the first candidate countries can take part in the 2004 European elections, the accession treaties with those countries that are ready must be concluded by the end of 2002 given that the ratification process will then still have to be completed.
In this connection, the individual country reports also need to make clear where the individual countries' strengths and weaknesses lie. I should particularly like to thank the rapporteurs of the various country reports for the commitment they have shown to their respective countries.
These countries must not only make the acquis communautaire part of their own legislation, but in the coming year they must also demonstrate that they are capable of implementing it administratively so that they are really ready for membership. Of course, we understand that in some cases there will have to be transitional arrangements, both in the interests of the Union in individual cases and also in the interests of particular candidate countries. But we should like to make clear that transitional arrangements should be kept to a minimum and be for as short a period as possible so that we arrive much more quickly at a coherent union with fewer distortions of competition. It seems important in this connection that economic development, too, cannot yet be regarded as certain in all countries and that this market readiness, this ability to become part of the European internal market, as the Commission made very clear for the various countries last year, is, at the end of the day, another important point that needs to be examined.
From our point of view, we are deliberately not mentioning any favourites for accession to the European Union, because we know from experience that wrong decisions and mistakes in domestic policy next year may mean that a country that is perhaps fairly well ahead today is not actually ready when the time comes. For that reason, it is a genuine race where everyone has the same opportunities and at the end of the day we measure who is ready for accession at any particular time.
At the same time, we should also be saying among ourselves that under the present financial arrangements we have assumed that the financial questions of enlargement have been settled for the period up to 2006. I mean that with phasing in and phasing out periods we shall be able to cope with it.
From our citizens' point of view, internal security is an important issue surrounding enlargement. We can therefore only urge the Commission to negotiate particularly clearly and seriously in these areas, just as we take the view that questions of external security are very important. In my opinion, as many EU States as possible should also belong to NATO, but it is up to each individual country to make its own decision in the matter. If as many as possible do belong, we will also have a better chance of developing a single European security and defence policy.
We should not demand more from the candidate countries than the Member States of the European Union themselves are already doing today and we should not seek to cram into the negotiating package everything we might wish for. We must not require of them more than we ask of ourselves. We must not erect further new barriers.
Commissioner, when the euro is introduced next year, more money will be available and we ought then to conduct a major campaign to make clear that the economic and political advantages of enlargement extend far beyond the debate about costs. If we can expand the area of security and economic prosperity in Europe, that will be the greatest political achievement of the decade, guaranteeing security and peace on our continent. We ought to strengthen this stability accordingly.
The countries that cannot, should not or do not want to be members of the European Union at present, over and above the twelve with which we are currently negotiating, should also be offered another option than full membership so that we can bind them to the European Union. Countries like Ukraine and others cannot be overlooked in this process if we want long-term stability on this continent.
(Applause)
Madam President, Commissioner, ladies and gentlemen, European integration has undeniably made great progress over the last 50 years. The European project is highly attractive and has contributed to peace, stability, democracy and prosperity. The appeal is so great that the European Union is currently preparing to double its number of members. The current enlargement process is in itself nothing new for the Union. However, it is unparalleled in its magnitude, the variety of candidate countries and its political and historical dimension. In today' s debate, I should like to discuss three questions with you. Firstly, why enlarge, even if I believe that the answer is evident to this House; secondly, and this might be of more interest to you, what is the exact stage we have reached in the negotiations; and thirdly, how should we prepare for the future?
Why enlargement? You, Madam President and honourable Members, may know the answer to that question, but maybe some of what I am about to say will seep through the walls of this Hemisphere and enter the sphere of public opinion, which is still regularly exercised by this issue as, of course, it is fully entitled to be.
From now on, the future of Europe and enlargement of the Union are inextricably linked. Enlargement is the future of Europe. Pursuant to the objectives set out in Helsinki, the European Council of Nice took all the necessary steps to ensure that the Union will be in a position to welcome the new Member States. We could have easily rejected the compromise reached in Nice, but we opted not to do that so as not to send out the wrong message, namely that of an indecisive and reticent Europe, at the wrong time, that is to say on the eve of the reunification of Europe. Enlargement specifically embodies the magnanimous and open vision of the original European project. The decision in favour of enlargement, rightly deemed irrevocable at the European Council in Gothenburg, reflects the importance which the founders of Europe attached to international solidarity. Today' s Member States remain just as committed to this aim.
Enlarging the Union is an historical duty. Our peoples, who have been separated by history for far too long, must have a chance to be reunited. In addition to the genuine historical challenge, enlargement is also a political project. This project brings us, European leaders and elected Members, face to face with our responsibilities. We must henceforth make every effort to ensure a stable, secure and prosperous future for our fellow citizens in an enlarged Europe. Enlargement was, and still is, imperative in order to prevent destabilisation in the candidate countries, as well as the expressions of such destabilisation. The growing influx of refugees, the rise in crime, etc. spring to mind.
The unfortunate events in the Balkans in the last ten years have shown that a region cannot be stabilised without introducing and consolidating the enlargement or association process. In some of the countries of the former Yugoslavia, destabilisation has led to a deterioration in the rule of law and to the emergence of new hotbeds of international crime. The Union will have to strive hard to combat transnational criminal networks. In its efforts to stabilise the region, the Union introduced an association and stability process at the Zagreb Conference, which will naturally result in a European perspective.
Moreover, the positive results of future enlargement are already tangible. In Central and Eastern Europe, stable governments have been established which have adopted the common values, or the values which they have in common with us, such as democracy, the rule of law, respect for human rights and the protection of minorities. The remarkable improvement in the security of Europe and new prospects for economic development are the direct result of this. Enlargement, even if it is still to be translated into reality, is already making Europe more prosperous and enhancing its influence. In addition, we are also noticing - to put it in blunt, materialistic terms - that the amount of foreign direct investment - and I mean that in the candidate countries - is constantly increasing. The Union has become the largest trading partner of the thirteen candidate countries. The Member States therefore reap many benefits. The enlarged Europe will consist of 500 million citizens and, in economic terms, these are 500 million consumers. That is sufficient to allow the Union, also in economic terms, to better assert and defend its specific character in a world which is increasingly turning into a 'village' , to borrow a term from a Canadian sociologist.
Ladies and gentlemen, in the candidate countries, enlargement has become a strong incentive to take the measures needed to make the transition to a market economy. The implementation of these measures is still painful and has sometimes even been extremely painful. In several candidate countries, however, these changes have already led to rapid, balanced growth, making it possible to improve people' s standard of living. So, what stage have the negotiations reached? Since July, the Belgian Presidency has, as it pledged it would, been continuing the work begun by the Swedish Presidency, on the basis of the principles set out in Nice and according to the timetable agreed at the Gothenburg Summit. The Presidency is taking great pains to keep within the confines of its role of facilitator, to avoid taking over from the Commission and to allow the Commission and relevant Commissioners to conduct the negotiations. The Member States' governments warmly welcomed the presentation of our work programme on enlargement at the General Affairs Council meeting in July. They all stressed the importance of carefully monitoring the implementation of the commitments made by the candidate countries, as did Mr Brok, when he expanded on the question that he submitted.
We would like to open up all the negotiating chapters. Malta still lacks the chapter on agriculture and Bulgaria still has eight chapters that must be examined. Furthermore, in accordance with the Gothenburg conclusions, the Belgian Presidency will support the efforts made and to be made by Romania, which still has 14 negotiating chapters to be opened. In the case of several candidate countries, we will soon have completed the critical mass of the chapter that is provisionally concluded.
By this, I mean that the number of chapters which have already been negotiated, and for which provisional agreements have been reached, is such that the question now becoming increasingly specific and, therefore, increasingly urgent concerns the differentiation in treatment of candidate countries, each according to its merits, as well as the question of knowing how the negotiations will end. This time could, in fact, come sooner than we were expecting.
The Belgian Presidency is striving to maintain the intensive pace of negotiations. At the first meeting of substitute members on 27 July 2001, seven chapters were examined, five of which were concluded. Seven have now been able to be concluded with all the candidate countries. These were the chapters on statistics, small and medium-sized enterprises, research, education, health and consumers, as well as foreign relations. Those chapters that are still to be negotiated - and this will come as no surprise - are some of the most difficult. In addition to chapters on the free movement of workers and the environment, we tackled issues involving justice and home affairs, competition, transport, energy, fisheries, agriculture and taxation. In some of these areas, considerable progress was made. Madam President, ladies and gentlemen, Commissioner, the enlargement process cannot, however, be reduced simply to the conclusion of negotiating points. Every country must comply with and continue to comply with the economic and political criteria of Copenhagen and must implement these effectively.
This applies in particular to a country with which we have not yet begun negotiations. I am, of course, referring to Turkey. During a visit by the Belgian Foreign Affairs Minister, Louis Michel, to Ankara in July, he reminded the Turkish authorities that they have every interest in focusing on implementing the accession partnership. This will enable Turkey to comply with the political criteria set out at Copenhagen. As for Cyprus, we are pleased with the progress that has been made in the accession negotiations.
However, the pace of negotiations does not depend on the efforts of the Commission, the Council or the Presidency alone. External events can sometimes influence them, or disrupt them. I am thinking, for example, of the beginning of the election campaign in Poland, or of the new Bulgarian government that has come into power. I am nonetheless counting on a positive outcome in both cases. Indeed, I believe that these changes will not slow down the pace of negotiations, which so far has been swift for both countries.
Another important event will take place in November, when the Commission publishes in-depth reports on the preparation of candidate countries. The information contained in these reports will allow the Presidency, at the Laeken European Council, to provide the following presidencies with clear indications as to what needs to be done.
Madam President, ladies and gentlemen, how then do we manage the future? The conclusions of the European Councils in Nice and Gothenburg gave a boost to the enlargement process. The quality of this process is now just as important as the number of chapters being negotiated. On this point, I would like to say to Mr Brok that he is of course right, at least in my personal opinion, to urge us not to ask more of the candidate countries than we ask of ourselves. That is very true, but even so, the candidate countries have every interest in ensuring that the acquis communautaire is implemented in the optimal fashion, because otherwise there is a risk that the initial stage of their membership of the European Union will be very difficult and very painful. I believe that we must help them to avoid this sort of situation. Achieving the aims that we identified at Nice and Gothenburg will depend on two very important factors. First of all, the determination of EU Member States - of all of us, in other words - to translate the commitments that we have taken into action. Member States will have to adopt common positions within the deadlines specified in the road map, and will have to determine transitional periods if necessary, even if this may, and will, give rise to difficulties. The second factor is, as I pointed out, whether the candidate countries can provide, within a reasonable time, sufficient and substantial information on their ability to comply with the required criteria, and also on their ability to prove that this process has been set in motion.
(NL) Madam President, ladies and gentlemen, I will wind up my speech but, before I do, I should like to say something about the outcome of the Irish referendum, especially in connection with enlargement. The outcome of the referendum has led to all manner of speculation on the feasibility of enlargement. Although enlargement on a purely legal plane is feasible without ratification of the Treaty by all the Member States, it must nevertheless be underlined that non-ratification of the Treaty would send an entirely wrong political signal to the candidate countries at a time when a segment of public opinion in those countries is starting to question the merits of this process, which is perceived as a restriction on their newly regained sovereignty. I am always reminded of that prime minister of a candidate country who stated in Brussels recently: 'We have been told for ten years that we will be joining in ten years' time. Well, if that situation lasts too long, nations and governments will begin to lose their patience.'
In view of the magnitude and institutional repercussions of enlargement, I advocate the Union adopting a realistic, responsible and ambitious stance. The enlargement of the Union must indeed be responsible; this means that the vital functions of the Union must be safeguarded. Madam President, ladies and gentlemen, Commissioner, let it be clear that enlargement will put pressure on key components of the common or Community policy - the common agricultural policy and the structural funds policy spring to mind. To combat this will require courage and determination from the Member States and therefore from all of us.
Enlargement also requires that we adopt an ambitious attitude in terms of devising new common policies. The introduction of a genuine common policy on fighting crime and harmonising asylum and immigration policy is needed now more than ever. In addition, the Union must also step up its efforts in the field of the common foreign and security policy. The Union must acquire the resources in order to deal with a destabilising crisis on the borders of an enlarged Europe - the Europe of tomorrow, in other words. It is crucially important that the Union have the necessary tools to manage unstable areas.
As the initial accession stage approaches, the Union must enhance its dialogue with the neighbouring countries of an enlarged Europe. What will be important, and is already important, is to reassure these countries about the impact of enlargement in terms of partnership and association agreements. Our very fruitful and extensive dialogue with Russia, but not only with Russia, is a concrete example of this.
By way of conclusion, I should like to say that enlargement remains a political project. Whether this project is managed well or badly will determine whether Europe' s unity will be strengthened or weakened. In our society, a broadly-based debate must be held in order to clearly set out the risks and benefits of the project. Misunderstandings must be cleared up. The concerns of the citizens of the Member States, but also of the citizens of the candidate countries, must be taken seriously and must be responded to appropriately. As the initial accessions draw closer, more and clearer information must be provided than has been the case to date.
Enlargement offers enormous scope. However, it also imposes conditions and restrictions on both parties. The credibility of accession requires efforts on all sides. The Belgian Presidency has pledged to maintain the intensive pace of negotiations. It will ensure that the conditions for accession are met. The candidate countries will still need to make great efforts in order to implement the acquis communautaire. We have a very long way to go, but we can see the light at the end of the tunnel. We can now start counting the months, rather than the years. We can now also start telling all the candidate countries with which we have begun negotiations that they are future Member States.
Finally, there is no doubt that the accession of, certainly, twelve countries in the short term and that of thirteen countries in the somewhat longer term will turn our Union into something other than what we have known so far. That has been the case with each new accession. Each new acceding state, each new acceding nation has added something extra. I will not enter into any detail, for that could lead to bad feeling and that is not my intention. It is evident that this will also happen when new Member States join. The adventure which we started around ten years ago - at least the concept of it - is thus reaching successful completion, but that success will only be achieved if we all make the efforts needed.
Madam President-in-Office of the Council, thank you for your extremely detailed speech and I shall now give the floor to Commissioner Verheugen. I would point out that, in principle, our guest speakers have limited speaking time, but we can, of course, be flexible where necessary.
Madam President, Madam President-in-Office of the Council, ladies and gentlemen, it is almost a year since the European Parliament' s last major debate on enlargement. I therefore welcome the opportunity to take stock of the year and describe the tasks that still lie ahead of us.
I should like to begin by sincerely thanking the European Parliament and all its groups and committees for their great commitment to the process of EU enlargement. You have all done a great deal to give this historic project political credibility and to give democratic legitimacy to the enlargement process. In the decisive closing stage of negotiations the Commission continues to rely on Parliament' s support, and I am pleased to be able to say, on the basis of the contribution from Mr Brok, the rapporteur, and the presentation from the President-in-Office, that there continues to be a high level of broad solid agreement between the three institutions, Parliament, the Council and the Commission.
After the Councils of Nice and Göteborg it is clear that enlargement will come, and come soon. The point of no return is definitely behind us. The project is now irreversible. I do not want to reawaken the controversy surrounding the Treaty of Nice, but I would like to point out that this Treaty contains essential political conditions for the conclusion of the accession treaties. I, too, have my doubts as to whether the treaty is the best possible solution both to the question of institutional adjustments and to that of the combination of deepening and enlargement that many, myself included, believe necessary. But I fear there will always be differences of opinion over the best possible solution to this problem. But living in Europe means living with compromises. The Commission is therefore pressing for ratification of the Treaty of Nice here in the European Parliament and in the parliaments of the Member States.
As we all know, the treaty fell at the first hurdle, the referendum in Ireland. The answer to such a referendum cannot be a simple "as you were" . If we simply close our eyes and continue, we shall be shipwrecked and miss out on a great historic opportunity. Enlargement must not be sacrificed to growing alienation between Europe' s citizens and the European institutions and decision-making processes. The answer to the warning signal from Ireland is also, but not only, a question of proper communication. Perhaps Europe' s citizens are looking for a more fundamental and more complex answer. As I see it, there is an intrinsic link between the debate about Europe' s future and the debate about our future borders. We need to make that link.
Nice has paved the way for negotiations to be steered towards the really substantive questions, as the candidates urgently require. The 'road map' presented by the Commission and approved by the Heads of State and Government is more than a timetable for negotiations. At heart it is a commitment by the 15 Member States to find common positions by particular deadlines, even in areas where interests are widely divergent. At the same time, this tells the candidates that their efforts are worthwhile and that nothing is being put off.
After almost a year, we can say that the Nice strategy has motivated the candidate countries enormously and that the transposition of Community law is running more quickly and more smoothly. At the same time, the candidate countries are showing greater flexibility in adjusting their positions and there have been genuine breakthroughs in negotiations as a result. The treatment of the free movement of workers issue is an instructive example of this.
The desired time frame for the first accessions was then clearly defined in Göteborg. That came at the right moment. On the one hand, the progress in negotiations made it possible to define the finishing line for those applicant countries that are adequately prepared; on the other hand, the Göteborg decision gives the parliaments and governments of the candidate countries the necessary political tailwind to mobilise all their forces and respond to the doubters that most certainly exist.
Making the 2004 European elections the point of reference for the accessions is an idea that originated here in the European Parliament a year ago. We reached agreement on it in our debate last year. I am very pleased that we actually managed to follow the way pointed by the European Parliament at the Councils in Nice and Göteborg. I believe it was a wise decision not to set any specific accession dates for individual countries at Göteborg or to define groups for accession. The basic principles of the process - namely individual merits, differentiation and the chance to catch up - are working. If we stick to these principles, we shall arrive at a natural and real accession scenario that is justified by the results of negotiations alone. The Commission will be sticking to this line resolutely. I am also saying this to counter the view that in the end the decisions taken will be purely political, political here in the bad sense of the word.
The Commission will not propose the conclusion of an accession treaty for each individual applicant until it is convinced that the applicant is well enough prepared and satisfies all the conditions. I am not therefore going to speculate today about how many, and which, new members will already be represented in the next European Parliament. All I can say today is that 10 of the 12 countries we are negotiating with have decided that they want to use the Göteborg time frame. It would be a serious breach of trust if we were now to say to individual candidates: "You are in, in any event" or "Whatever happens, you are going to have to wait a little longer" . We shall therefore have to prepare ourselves for the possibility that we might have to accept an initial accession group of as many as 10 applicants. That sounds more drastic that it actually is, because those 10 together represent around 75 million citizens, while all 13 candidate countries together make up a population of 185 million.
The President-in-Office has already indicated how much progress we have made in the negotiations. I can, in fact, confirm that the question of the substance of the individual chapters is more important than the mere compilation of figures. It is quite possible that countries which have concluded fewer chapters than others are nevertheless further on in their preparations.
The example of the free movement of workers has shown the difficulty of the issues we now have to deal with. The compromise based on the Commission proposal will bring the most liberal and most flexible solution to the problem yet seen. We shall need as much freedom of movement as possible, and for a number of years also as much security as possible.
I would also like to use this example to point once again to the Commission' s understanding of its own role in enlargement. The Commission has to look to the interests of the Union as a whole. It is in the interests of the Union as a whole that enlargement should not demand more of any Member State than it is actually able to give. In making its proposals, the Commission also has to take into account what the applicant countries and future members are able to bear and what they are not. Unless we are able to compromise, we shall not make the necessary progress, especially since we are now faced with highly controversial issues such as justice and home affairs, competition, taxation, transport, the budget, regional policy and agriculture.
When it comes to negotiating the chapter on justice and home affairs, the protection of the future external borders is a central issue. We are faced here with a classic conflict of aims. On the one hand, enlargement must not lead to a new division of Europe. There must be no new dividing lines created. Traditional cross-border contacts that often go back hundreds of years must not be made impossible or intolerably difficult, especially in places where the same language is spoken on both sides of the borders and there are close cultural ties.
On the other hand, at the end of this round of enlargement we will have an eastern border extending almost from the North Cape almost to the Bosporus. That border will have to meet the security needs of today' s EU citizens. A secure frontier is one of the essential prerequisites. New members will not be able to be fully integrated into the Schengen system until the border system fully meets Schengen standards.
The other topics, such as taxation and competition, and to a large extent also agriculture, raise enormous social questions. On the one hand, this concerns the functioning of the internal market, but on the other also the matter of social cohesion in the countries undergoing transformation. We shall have to decide how much flexibility the Union is able to show so that enlargement is not experienced as a social shock in the future new Member States the day after accession.
When it comes to agriculture, we are dealing with an acquis that may change radically in the next few years. Many observers believe it would be better to go for agricultural reform first and then talk to the candidate countries about agriculture. If we were to do that, we would be setting a new condition. There would not be an enlargement timetable that was anything like reliable. The end of the project would be put off indefinitely.
As regards the financing of enlargement, the Commission will ensure that the budgetary effects of its proposals for negotiating positions are fully in line with the expenditure ceilings agreed in Berlin for the period up until 2006. Account must, of course, be taken of the necessary adjustments for the number of new Member States provided for in Agenda 2000. But even with those adjustments, we shall not exceed the ceiling decided in Berlin in 1999.
I want to turn now to the situation in the candidate countries themselves. The transposition of Community law is now proceeding apace everywhere. Most countries have taken highly effective organisational measures to deal with the massive amount of legislation in time. The instruments deployed, in particular twinning and interparliamentary cooperation, have also proved their worth.
The Commission will be describing the progress made in meeting the Copenhagen criteria in the progress reports for the year 2001. These reports will be discussed by the Commission and adopted in early November.
What we can say today is this: the trend of the last few years is continuing. All the applicant countries with whom we have been negotiating continue to satisfy the political criteria. It is clear that the prospect of membership has made a decisive contribution to stability in the young democracies of Central and Eastern Europe. The value of the system' s stability for Europe as a whole can be seen everywhere where there are no concrete prospects for accession. We see increasingly that a definite expectation of accession is the strongest and most effective motor for necessary reforms.
I should like to leave you in no doubt that in the negotiations the Commission is continuing to press for human rights and the rights of minorities to be fully respected. That includes banning all discrimination on grounds of age, gender, sexual orientation or religious conviction. We are continuing to observe carefully the position of minorities and the development of the rule of law. It is symptomatic that national minorities in the applicant states are particularly keen on rapid accession because they see membership of the European Union as their most effective form of protection.
While the situation of the Russian minorities in the Baltic countries continues to improve, the integration of the Roma remains a thorny and substantial issue. It would be pure illusion to think that social and cultural discrimination against the Roma could be abolished before accession. That will take decades to achieve. But we are asking all applicant states to develop credible strategies to improve the integration of the Roma and to put them into practice before accession.
I can also at last see light at the end of the tunnel as regards the condition of orphanage children and the adoption trade in Romania. I want to be cautious because we have already experienced many disappointments, and in the past many fine words have not been matched by deeds. But with the present government that is starting to change. Its readiness to enforce a moratorium on international adoptions was an important sign.
There are such overwhelming indications that the existing system has knowingly and deliberately encouraged the abuse of children that the entire system will have to be radically reformed before international adoptions can be allowed again. I am convinced that parents who really want children and reputable non-governmental organisations that help them to satisfy that desire will be the first to understand that protecting children against possible abuse must be the top priority. At this point I should like to mention that the European Parliament' s rapporteur for Romania, Baroness Nicholson, has personally done the greatest service in uncovering an incredibly corrupt system and that the progress we can now see would not have come about without her persistence.
(Applause)
So far as the economic criteria are concerned, even when we apply the necessarily strict yardsticks we can see that here, too, the positive trend is continuing. Free-market reforms have not yet been completed everywhere, but the market economy has been established everywhere. In most cases, the applicant countries are already competitive on the internal market because the exchange of goods and services between them and the EU has to a large extent already been liberalised.
The overall economic situation is another matter. We need to be very, very realistic here. It is true that the candidate countries are achieving higher growth rates than the EU-15 average, but economically they are still a very long way behind. It will be a very long time before we can speak of a real approximation. Here, too, we should be speaking in terms of a period of a whole generation. This means that, even after the accessions, enlargement will not have a drastic economic effect on the present Member States. Most of the positive economic effects are already with us. They will continue to grow. But enlargement will not at first bring large annual boosts to growth for the EU 15, although, of course, border regions and the future Member States' neighbours in general will experience stronger positive effects.
All the same, the economic effect must not be underestimated. There will be a sustained improvement in EU growth in the long term. The European Union' s roll in international competition will be strengthened. The economics and finance ministers and the Commission are watching the macroeconomic direction taken by the future new members closely. In some of them, inflation rates and budget deficits are too high. The balance of payments in some candidate countries has structural weaknesses. There is intensive dialogue with the candidate countries about macroeconomic stability and there is no dispute about the objective.
In the light of the impending introduction of the euro I want to point out once again that the new members will not automatically belong to the euro zone. That requires special preparation and a separate decision. The Maastricht criteria will have to be satisfied in full. But there will be no opting out of monetary union either. At present, there are clear priorities: first the Copenhagen criteria for accession, then the Maastricht criteria for the euro.
I can already say that the Commission' s next strategy paper will focus on the assessment of the third Copenhagen criterion, namely the complete application of EU law. That is a perfectly logical sequence. Up until now, the main thing was the transposition of the acquis itself. Now we are looking primarily at the ability to enforce and apply it in full. As you know, there were still major deficits in this area last year. We have strongly urged the applicant countries to remove those deficits. I must repeat here what I said on an earlier occasion: severe deficits remaining in the areas of administrative capacities and the legal system may become serious obstacles to accession.
Before concluding, I want to say a brief word about two regional problems, Cyprus and Kaliningrad. Our strategic objective is still to receive a united Cyprus as a new member. We are therefore continuing to give our strong support to the UN Secretary-General' s efforts to find a solution to the Cyprus conflict. I am very pleased to be able to say that we are working closely and confidently with the United Nations in this question. It was no accident that the UN Secretary-General' s meeting with the Turkish Cypriot leader, Mr Denktash in Salzburg last Tuesday was preceded by a meeting between Mr Denktash and myself the day before. I must thank the foreign ministers of Greece, Turkey and Cyprus, the presidency and the special representatives of the United Nations, the United Kingdom and the USA for their close cooperation and constructive dialogue in this matter. I very much hope that things will now get moving again on the Cyprus issue and that talks on substantive issues will soon begin.
We should now concentrate all our efforts on resolving the conflict and refrain from speculating about what we might do if we fail. The Helsinki resolutions apply and give us all the room for manoeuvre we need.
Kaliningrad is an entirely different matter. It concerns the effects of enlargement on our neighbours, in this case Russia. While fully recognising Russian sovereignty over the Kaliningrad territory, we have made proposals to Russia about how Kaliningrad can benefit from its position as a kind of island within the EU in future. Dialogue in the matter has started, albeit rather sluggishly. We would like to see a faster tempo here. The immediate neighbours in the region, Poland and Lithuania, share our point of view. It is a general principle that enlargement should not harm third countries. In Russia' s case in particular I am absolutely convinced that Russia will benefit once the political and economic dynamics of the enlarged Union on Russia' s borders show their full effects.
Now one question remains. How can we ensure that people in the European Union and in the candidate countries will agree to the objective of enlargement? We need to make greater efforts here. I agree with what Mr Brok said about it. I have a proper degree of scepticism about opinion polls. But we cannot ignore the Eurobarometer findings and the trends in opinion in the candidate countries. However, we must not see the question of acceptance as purely a problem of communication. If we have problems of communication in politics, in my experience the problem lies with the policy.
Many people are frightened by enlargement. If those fears are based on fact, we can deal with them by information and participation. But if the fears are unspecific or part of a very general unease about the way European things are going, then we need more than a communication strategy. Then, the key issue is: What does Europe still mean to the people in the European Union? How can we make the idea of European unification as inspiring again as it once was?
If today' s European Union does not inspire people, how can we expect the prospects of an even larger EU to give rise to positive expectations? The answers to these questions must be found in another debate, but that debate has already begun. If we can develop clarity of goals and of language, if we can find enough courage and vision, then social acceptance for enlargement will also be forthcoming.
(Applause)
Mr President, President-in-Office, Commissioner, ladies and gentlemen, I should like first to say a word to the Council. Please do not take it personally, Mrs Neyts-Uyttebroeck, we think highly of you, we are always pleased to see you and you do excellent work. But there were long drawn out negotiations over the date for this debate so as to enable President-in-Office Louis Michel to be present. Then we agreed on this Tuesday. Now he has stayed in Durban, which I do not want to criticise in itself, but I would like to say that the Council must be reformed,
that foreign ministers are the wrong people, not only because EU policy is not foreign policy, but because foreign ministers do not have the time to perform their duties in the European Union! We are going to be talking about governance - Commission President Prodi will be saying something about it later -, and the change must begin with the Council, not only as regards transparency, but we also need new structures so that the relevant members of the national governments are also always present here in Parliament. In other words, to be specific, Mrs Neyts-Uyttebroeck, if you had full powers over European policy and were not now dependent on your foreign minister, we would welcome that. So that is no personal criticism of yourself.
(Applause)
We are very pleased that there is a broad majority across the groups here in Parliament - and with the Commission, too - on the questions of enlargement, and we say emphatically - as Mr Brok has also said - that enlargement is to everyone' s advantage, and we must say it in our member countries, too. National politicians, too, must say that enlargement is to the advantage of the present European Union and of the accession countries. No one would have thought 20 years ago that today we would be talking about the countries of central Europe being able to join our community of values. That is a tremendous historical development.
And I would also like to say a word of recognition to the accession countries, which have embarked on tremendous reforms after 50 years of communism. What they are doing is not a simple matter and instead of only ever giving voice, in the countries of the European Union, to certain fears about the dangers we should also say a word of recognition for the people in the accession countries for making this tremendous effort.
(Applause)The accession countries also have dignity. I cannot understand why heads of government in the countries of the European Union tell the heads of government in the accession countries: Yes, we must demand a long period for freedom of movement because we have national elections. The accession countries also have dignity and an internal political situation, and our national heads of government ought to recognise that.
(Applause)I do not believe there will be a mass migration. I have the figures for the Federal Republic of Germany: in the last ten years, 900 000 people came to the Federal Republic of Germany from Poland, but 700 000 of them went back again. Commissioner, you are quite right: If the countries have the prospect of becoming members of the European Union, their citizens will not migrate but will prefer to stay at home. That is after all quite natural human behaviour, and so we should not demonise this question or abuse it for internal political reasons. We need a great deal of flexibility for the questions of freedom of movement.
Commissioner, I very much welcome what you said about border controls. On the one hand, the borders must remain open, the right to asylum must be guaranteed. People wanting to enter the Union across the external borders must also be treated humanely, and that is why we advocate a European border police. We should show solidarity, that is the countries with no external borders with the countries that have an external border. A European multinational border police would be a sensible way of cultivating mutual solidarity here.
We must, of course, also think of the border regions of the present countries of the European Union, which will have problems, and I note from a press release that you are also particularly sympathetic to the problems of these border regions. We will also increase acceptance in our border regions.
I would like to draw your attention to one very particular problem, Commissioner, namely developments in Romania. We were very concerned to see that an opposition party that is not represented in parliament but which has a long tradition, the PNTCD, was banned there last week with dubious legal arguments, and I would ask you to look into the matter, because democracy and debate on a democratic basis are a high value and we ought to pay attention to that in those countries.
A final comment, Mrs Neyts-Uyttebroeck: We know that in your case European policy is in good hands. We are approaching the Laeken summit, and if the decision about the convention, about a conference, is taken there, would you kindly ensure that the accession countries, too, are involved in the process in a sensible manner for the purpose of consultation and information, because we owe it to those countries because we shall have a common future with them in the European Union.
(Applause)
Mr President, ladies and gentlemen, if anyone is looking for a juicy bit of controversy between Parliament and the Commission or Parliament and the Council, or even a juicy bit of controversy between the major parties here, I have to disappoint them. We all want and continue to want to make enlargement a success and it is not a matter for party political sabre rattling, Mr Poettering. I therefore have no difficulty in signalling to Mr Brok and everyone else that my group will be voting in favour of the resolution tabled by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, the enlargement reports and in fact all the country reports. There may be a difference of emphasis here or there, but over all both the resolution of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and the country reports satisfy my group' s principles and criteria for the continuation of the enlargement process.
We also agree with, and support, the Commission' s strategy as explained by Mr Verheugen today. We stick firmly to the principle of merit for the conclusion of negotiations with the candidate countries, and we also agree to your plan of saying that by 2004 ten candidate countries may have managed to conclude negotiations according to our criteria. It need not be 10, but it may be 10. We are prepared for that. We also agree with attention being shifted in future reports from the transposition of EU law to the application and enforcement of EU law. That is, in fact, one of the most important points that we must make clear and stick to until the accession treaties are concluded.
But we understand the target date not just as a window of opportunity for the accession countries. We also see the target date of 2004 as a means of applying pressure on the Member States themselves not only to pay attention to how and to what extent the candidates are solving their problems but also to ensure that the Member States themselves do not create new problems for accession. And that is the rub if we have set our eyes on the year 2004 as the target date. Of course - and here I support what Mr Verheugen, Mr Brok and Mr Poettering have said - we shall talk about the risks, the burdens and the deficits of the present enlargement process. There are many points there. But if we want to win the people of Europe over to support what we are planning and what we have to do, we must not speak only about burdens and risks. We must also speak about what all of us in Europe stand to gain from enlargement. Then let us talk about how reform of the common agricultural policy is naturally about financing and about reform. That is correct.
But let us also say that it is about strengthening consumer protection in Europe. Let us say that the security of the Union' s food supply will be preserved and must be further strengthened after enlargement. Let us say that enlargement presents no risk to environmental protection, on the contrary that in a few years' time EU standards will apply in the whole of Europe and not just in the western part. That is an advantage for us, too, not just for the east Europeans. Let us make clear to the people in the EU that we can fight international crime and corruption better in the European Union than if the countries of eastern Europe are left outside, if the laws we have created to fight international crime also apply in eastern Europe. Let us talk about how enlargement will benefit us all because we will carry more political, economic and also ecological weight in the world, in a world that is becoming increasingly globalised. That in Europe together we will have more chance of meeting the challenges of globalisation than if we in Europe diverge into east and west or north and south. And economic and social cohesion, social solidarity in Europe will extend to Europe as a whole, and that is an advantage not only for the east, it is an advantage for us as well.
Funding up until 2006 is secured. But that does not mean that enlargement will come at no cost. Most surely not. It has its price. But non-enlargement is expensive, too. It costs much more than enlargement. Its price is economic, social, ecological and political stability in Europe, above all else its price is trust. Failure to enlarge will deprive Europe of its future. Basically, we are on the point of taking a step comparable to the situation in 1989/1990 for the whole of Europe. What is at stake is not merely one or other transitional period, not that this or that project or programme or fund will work better or worse. Neither is it only about this or that advantage for one country or another. It is about something very simple: It is about the future of all Europeans. And there we are only at the start of the debate. After the failure of Nice we are also setting great hopes on the Belgian Presidency.
This debate about the future of Europe must not be conducted only in the Member States, it must also be conducted in the countries of Central and Eastern Europe and in Cyprus and Malta.
Mr President, since our debate last year on enlargement, there has been very considerable and commendable progress. During this past year, several of the states in the Helsinki group have already in effect caught up with those in the earlier Luxembourg group. It is a year where the emphasis and the élan which was brought to this task by the Swedish Presidency has borne fruit. This is a process that I am sure will be continued and deepened by our friends in the Belgian Presidency.
I welcome the fact that the European Council, with the encouragement of the European Commission, adopted the date of the next European election as a target timetable, all the while emphasising and respecting the fact that we should continue with a case by case analysis based on differentiation. It may well indeed be possible that ten states could be ready by that time and if that is the case, that would be very welcome. But we should not impose on those who are ready by that time the burden and failures of those who may not be and therefore we must still cleave to this notion of differentiation as the leitmotif through which we should analyse the outcomes.
There is a very disquieting level of public support indicated by opinion polls. The Commissioner is right in that we should not get carried away excessively by following every poll but when they are so consistent, underneath it there is a message. And again I would congratulate the Commission in the past 12 months on the deepening and extension of the information and communications policy. But it is very clear that that alone will not be enough. We need political leadership and political vision. We need the big picture to be put in place to convince people what the nature of this historic project is of. In that regard there is the question of the free movement of labour. I am bound to say on behalf of my own group that the Liberal Democrats here in this House are unhappy at the pace with which the thought of having a systematic ban on the free movement of labour became the politique acquise. We think that indeed there may be a burden but more empiricism and more reflection may have helped. At the end of the day whether it is realpolitik or empiricism that brings us to this conclusion, my group would appeal that each Member State would reflect on its own position and where possible would opt out from this particular policy. Already I understand four states, Ireland, Denmark, Sweden and Netherlands have given such an indication. I would appeal to other states to do so.
But inside this there is another real issue. The frontline border regions are the regions of our European integration process. We here in this House must express our concern for an enhancement of regional policy focus in those places because these regions will carry the most immediate consequence of enlargement. This solidarity is something we must inject into this debate, as Europeans, with greater vigour and not simply leave it to local or national interests to make the case.
On the question of the current state of the enlargement debate, I meet many friends in the candidate states in politics and diplomacy who worry about various tensions that have emerged. My own sense is to say to them they should take reassurance from this. We are now getting real. The shadow boxing has finished and these tensions reflect the reality that we are now in a vigorous process.
Finally three very quick points which I do not have the time to develop. I should like to be reassured by the Commission that the failure to establish paying agencies for Sapard in so many states for reasons which I understand will not mitigate against the carryover of funding that we have dedicated for structural agricultural reform. Secondly, I welcome what the Commissioner had to say on Cyprus and Kaliningrad. I salute what he says about the optimum desires for Cyprus and I hope the UN process will take off with his and others' encouragement but we must remember never to make the best the enemy of the good. Finally, on the question of the Irish referendum, the message given both by the Council and the Commission today is an important one. Yes there may be legal means to get us over the legal niceties but there is within this a political signal and message and the signal must be, that however we may criticise the Nice Treaty, and we all do, we must get over that hurdle as a precondition politically not to do with enlargement but to do it ourselves.
Mr President, President-in-Office of the Council and Commissioner, first of all I would like to say on behalf of my group that we are extremely pleased that during the year now ended negotiations have truly made rapid progress and it has been possible to close one chapter after another. My group truly regards 2004 as a target timetable by which it is possible - not certain, but possible - that as many as ten new countries may join the European Union. Simultaneous accession by such a large group would,, of course, bring the advantage that we would avoid new division lines between the applicant countries, and in my opinion this is something which we must earnestly strive towards.
Mr Hänsch did a fine job of explaining how the enlargement process is one in which both the current and the future Member States of the European Union will benefit: everyone can benefit from this. I wish however to stress that this means that we must truly be able to create an economic and social dynamic so that these benefits will be realised even in the pre-accession period. Here I wish to stress the emphasis which my group places on this point: sustainable development must be sustainable not only economically, but also ecologically and socially. We need to emphasise that the applicant countries must take very seriously any Community legislation which aims to strengthen these sustainable characteristics. It goes without saying that children's rights and the principle of non-discrimination are the sort of principles to which we, as Europeans, must hold fast.
Mr. President, our group hopes that it would be possible to deploy additional resources in order to expedite this dynamic. Here we refer to the fact that the Community's funding framework for the years 2000-2006 contains some resources which could possibly be freed, since quite obviously no new Member States will be joining in 2002. Those resources which are freed on account of this fact could be deployed, even in the pre-accession period, as tools of agricultural and structural policy in order to strengthen this positive dynamic. We would like to see the common agricultural policy strongly reformed in such a direction that, instead of making direct aid payments to large farmers in the European Union or in the applicant countries, these resources would be firmly shifted to rural development and quality-oriented food production.
Finally, Mr President, one very important shortcoming in this process is that the involvement of citizens has, up to now, been particularly poor. We would like to take part in serious consideration of how we could increase the participation of ordinary citizens in the enlargement process also in the applicant countries, since at the moment what is happening is that it is only the narrow élites of society who find enlargement to their advantage, and it is these people who are pushing enlargement. A great many people, however, are perplexed, and fear that enlargement will be to their detriment. The position of women and the fight against poverty must be taken into account, and our group would like to emphasise these matters.
Mr President, Madam President-in-Office, Commissioner, on behalf of my group I should like to say that we - at least the vast majority - consider the accession of the countries of Central and Eastern Europe to the European Union to be of strategic importance and we strongly support this accession process. Madam President-in-Office, if you have compared this accession process with others, I think it must be made even clearer that this accession process is qualitatively quite different, not only because of the number of countries, the languages, the territory, the population, but also historically, because it is a far-reaching cultural opening towards Central and Eastern Europe such as has hardly been discussed before, because it is an economic and social challenge on an entirely new scale, and, of course, also because of the far-reaching foreign and security policy implications.
In the light of that, my agreement to what many of the previous speakers have said must be qualified. I think the policies pursued by the governments and also by the Commission are seriously flawed, even though I do recognise the commitment you have shown, Commissioner Verheugen, the progress made in negotiations and the great support given by the EU to the accession process. I would like to highlight five questions:
Firstly, in my opinion the involvement of the citizens has been minimal.
Secondly, hardly any attempt is being made to use the opportunity presented by eastward enlargement to overcome the Nice crisis and for the democratic and social shaping of European integration.
Thirdly, equality for the accession countries has not in my opinion been adequately achieved. That applies to the question, which has already been raised, of the excessively long transitional periods for the free movement of workers just as much as to the lack of clarity that is now emerging over transfers to agriculture.
Fourthly, I have to say clearly that the Commission' s recent decision on funding for border regions is irresponsible. A year ago, Mr Verheugen, you made quite different promises in the regions concerned. You are being measured against them there and I am measuring you against them. As you well know and others here have already mentioned, these are the very regions, above all others, where expansion will be experienced directly. Whosoever wants it to be an economic, social and political success and not a breeding ground for nationalist sentiment must change this position.
Fifthly, I find it totally unsatisfactory that the number of Czech and Hungarian members of this Parliament was decided undemocratically in Nice and that that has still not been changed.
Mr Hänsch, I was also surprised that the amendment I tabled in the matter to the report on the Czech Republic was supported by the European People' s Party and others in the Committee on Foreign Affairs but was not supported by the majority of the Social Democrats. Whether that was out of deference to the national governments that decided it, I do not know. At any rate we should agree that Parliament will in this matter be calling uncompromisingly for a change.
I would like to thank everyone, including Mr Brok, for their reports. I believe that here, too, a critical, thoughtful attitude was formulated towards many aspects of the eastward enlargement strategy. But I would also like to draw attention to two differences, which in part also affect other reports. The first is the stereotypical concentration on economic and social deregulation and privatisation at the expense of social division and destruction which, given the scale of it, are unacceptable.
The second difference concerns Mr Brok' s report. When it says that the expansion of the EU and NATO are sensible complements to each other, I would think that eastern enlargement of the EU also offers prospects for a productive and cooperative shaping of the relationship between Europe and Russia. But NATO expansion, especially under the conditions of current US and NATO policy, is in my view fraught with serious and in part incalculable risks.
Finally, Commissioner, Madam President-in-Office, it remains my great wish that the citizens might be able to experience EU enlargement as something that concerns them not primarily through glossy brochures, but that they might help to shape it as a democratic, social and ecological reality.
Mr President, the enlargement of the European Union is an irreversible process. We must be quite clear about this. The conclusions of the Göteborg Summit of EU leaders with regard to the enlargement negotiations and the accession process stated that the road map should make it possible for those countries that are ready to complete negotiations by the end of 2002. I am confident that, under the Belgian Presidency of the European Union, extensive progress will be made with regard to the enlargement negotiations. Key chapters of discussions which it was said will be opened during the Belgian presidency include competition policy, transport, energy, taxation, customs union, veterinary and hygiene aspects of agriculture, fisheries, justice and home affairs, and financial control.
The aim of concluding the enlargement negotiations with the more advanced countries by the end of 2002 is an achievable objective. The leading candidates are provisionally closing chapters at an impressive rate and the leading candidate country, Cyprus, now has 23 chapters concluded. But it is equally important that the European Union and the applicant countries get down to negotiating the more difficult chapters of talks, which to date have remained closed. It is in the interests of all contracting parties that the bottom line issues that remain outstanding are debated, resolved and finalised. We must all continue to play an active and constructive role in the enlargement process.
The enlargement of the Union is an economic and political opportunity for Europe. The expansion of the single market should be of real and tangible interest to European exporters and to indigenous European companies seeking investment abroad. On a continental level, the enlargement of the European Union will contribute to further stability. An enlarged Union will be able to play a more positive and influential role internationally, both politically and economically. It will help to consolidate democratic and civil structures in eastern and central Europe. It will contribute to the development of greater free market economies.
Our input into organisations such as the World Trade Organisation would be very much strengthened by the enlargement of the European Union. As an Irish Member of the European Parliament, I would like to take this opportunity of restating that the result of the Nice Treaty referendum in Ireland should not be interpreted or construed as a vote against the enlargement of the European Union. Irish public opinion is strongly in favour of the enlargement process, as indicated by a recent Eurobarometer poll which found that 59% of the Irish people were in favour of the enlargement of the Union. This figure is the second highest amongst the 15 Member States of the European Union. Hopefully this Eurobarometer poll will be reflected when the Irish electorate next have an opportunity of making a decision on the issue.
Welcome
We are joined in the public gallery by many friends, politicians and diplomats from the applicant countries. You are most welcome to the House. I hope you are enjoying the debate and finding it constructive.
Progress of the 12 candidate countries in 2000 (continuation)
Mr President, Commissioner, this morning' s debate on enlargement has revealed considerable convergence of approaches and methods as well. Moreover, it was observed on several occasions that enlargement is not just a matter of extending the Union geographically, economically and politically, of integrating 10, 12 or maybe 13 countries, mainly in Central and Eastern Europe, which have survived the tragic experience of 50 years of communism, but that, in enlargement, the Union itself is at stake.
It was President Prodi, in what is probably his best speech as President which he delivered at the University of Lublin, who said and I quote, "European integration is dependent on a shared understanding of what policy goals should be pursued in the Union" .
This does not, of course, simply mean that we must monitor carefully the candidate countries' respect for the three Copenhagen criteria: freedom, democracy and human rights, a competitive market economy able to cope with competitive pressure and market forces within the Union, and gradual incorporation of the Community acquis which, as Commissioner Verheugen pointed out this morning, also requires full incorporation of European law, which has proved to be maybe the most difficult part of the process for the candidate countries.
No, it is indeed a question of discussing, rethinking and reviving a European project all over again. Neither can we expect immediately, so to speak, an easy outcome of the reforms, which are sometimes just institutional hot air. As both Commissioner Barnier and Commissioner Lamy rightly observed, we cannot discuss the institutional reforms if we do not first define a political project. Implementation cannot precede conception or else we will become so used to not saying what Europe does that we will not even know what Europe is.
What, then, is the project on which we should initially focus the debate of Parliament' s, the only genuinely democratic institution and maybe the only institution which is capable of involving the public as well?
A Europe which has a federal currency, an intergovernmental defence policy and an open economic market area clearly has considerable potential, but also areas of considerable confusion. Some are of the opinion that these areas of confusion can be resolved by drawing up another document following on from the Charter of Fundamental Rights, in other words a genuine Constitution; others wonder whether we really need a European Constitution, a form of constitutional patriotism based on the German model which is supposed to provide patriotism which would not otherwise exist.
For others, at the heart of the project lies enhancing and increasing economic cooperation around the euro, and, more then any other characteristic, this would make Europe' s relationship with globalisation clear and would indicate our ability to be a genuinely global force, at least at European level. For still others, the core concern, the crux of the matter is the need for a foreign and security policy which is truly common.
Well then, if I may focus on this point for a moment, the debate which took place just this morning on the Middle East revealed that this is, if not the heart of the project, certainly the centre of our difficulties. Commissioner Patten rightly said, this morning, that we feel that we have been frustrated in our desire to contribute to the peace process or, to be more accurate, the resumption of negotiations or, more precisely still, cease-fires in Palestine, by the events which have been repeated during the last few hours.
I am, of course, pleased to hear that anti-Semitic school books are not being financed with European funds, but, frankly, I do not think that this should be the focal point of the debate we must initiate within the Union. What is missing is politics, political decisions, political action such as, for example with regard to the Middle East, the accession of Israel to the European Union as proposed so often by our radical friends and others. This decision would genuinely change the course of events, providing a new security policy and, at the same time, committing Israel and the entire region to it.
There you are, focusing on these issues - strengthening the euro, adapting the institutions and a genuinely common foreign and security policy - will give the European project what it lacks today and what enlargement requires of us.
Mr President, the June movement is voting in favour of enlargement, but the agreements must also be so good for the candidate countries that their electorates are inspired to vote in favour. The EU Summit must learn from the referendums in Denmark and Ireland. Given the way in which the enlargement negotiations are at present going, a majority of people in one or more countries is going to vote against. Keeping documents and correspondence secret is a sure way of creating mistrust. People will think that the EU has something to hide when it does not dare to produce documentation. For a couple of years now, I have been trying to obtain a non-bureaucratic electronic copy of the rules the candidate countries have to accept. The Commission still refuses to produce such a document. Why not do voters the service of putting all papers on the Internet so that they can be read in Karup and Prague, Bogense and Budapest? I am not demanding that internal negotiating positions or military secrets be made publicly available. However, papers that are to result in laws must be made available now.
We must also discuss whether we are making the correct demands of the candidate countries. Where and when have our people demonstrated in favour of being able to buy cheap land in the countries of Eastern Europe? Might we not offer transitional arrangements concerning agricultural and recreational land until such time as the countries concerned have, for example, 90% of our income? Who in the West has any desire to pay subsidies to people in Eastern Europe whom we are forcing out of their jobs? Might we not allow extended transitional arrangements so that they can adapt to competition in the common market but be allowed to protect local markets until such time as they are more competitive?
Might we not be a little more magnanimous and much more flexible? Why not allow the 12 candidate countries to be involved in devising the basis for cooperation in the next treaty? Why not disregard the Treaty of Nice and create a treaty which can be adopted in referendums in all the countries - a treaty in favour of an open, slimmer, freer and more democratic Europe? The prospect of membership would then create enthusiasm among people and increase the turnouts at elections in such a way as to produce large majorities in favour of enlargement. People want to be united instead of divided Let that be the challenge.
Mr President, ladies and gentlemen, in its report on the progress of the Czech Republic, the Commission writes, and I quote: "The Czech Republic continues to fulfil the Copenhagen political criteria." This is a remarkable statement. The Commission's report does not contain a single word about the Benes Decrees. The Commission overlooks the fact that upholding the Benes Decrees, which justify the expulsion and murder of many thousands of people after the Second World War, is clearly contrary to the accession criteria established by the Community.
The Czech Republic's stance, that it does not wish to repeal them, amounts to a disregard for fundamental basic values and human rights which the EU expressly upholds. This means that Europe is sending out a signal which does lasting damage to the EU's credibility on matters of fundamental and human rights.
As a representative of Austria I should also like to say a word on Temelin. Temelin has significant safety defects. The Commission's report on the safety of Temelin also confirms that Austria's misgivings about the reactor are justified. Notwithstanding this, the Czech Republic is trying, by activating the reactor, to present us with a fait accompli. This is not the kind of behaviour that we expect when working in a partnership. The place to resolve this problem is Brussels. I await a European initiative to close it down.
Commissioner Verheugen, you described Temelin as the safest nuclear power station in Europe. This is not only not very helpful, it is also counterproductive if we are to identify a strategy for abandoning the site which is acceptable to everyone.
We will resume this debate at 3 o'clock.
Mr President, I have taken the floor to inform the Members that, last night, responding during a debate on the oral questions tabled by Mr Harbour and Mrs Guy-Quint, Mr Kinnock said and confirmed that all the Members of Parliament would receive the Commission' s written answers last night, and the Vice-President of the Commission invoked this information in support of his answers to the Members present last night who did not know anything about this.
When I checked, I found that these documents did not arrive either yesterday or this morning, and it is not known when they will arrive. I have mentioned this because - in view of the tone of yesterday' s debate - if the members of the Commission could manage to give the Members of Parliament correct information and not say one thing and do another, I feel that this would be an absolutely essential achievement.
We will take that up with the Commission services and see if we can get it to you as quickly as possible. I am sure that if there was a commitment, it will be met.
Mr President, in relation to what Mr Dell'Alba has said I simply wanted to report, without wishing to defend the Commission, that I also spoke to the Vice-President of the Commission, Mr Kinnock, today and apparently the reports are already on their way. There has been a technical problem, so no one was being devious; there was just a technical hitch.
Mr President, as the joint initiator and author of this question, perhaps I might be allowed to say a brief word. I also met Mr Kinnock this morning to discuss yesterday's responses. His services told me that the report had actually been sent to Parliament yesterday for distribution to Members. So that is something that should be looked at, because Mr Kinnock made it clear yesterday that the Commission was keen to give Members a response straight away to the detail of my question.
We ought to investigate this. If the Commission sent the report to Parliament, it is our responsibility that it has not been circulated. If the delay was on the part of the Commission, we should ask why there was a delay.
We will have a look at that and try to discover what has gone wrong.
VOTE
Mr President, I would ask you to check the second part of recital M. The Swedish-language version states that it is a question of strengthening European citizenship. The English version uses a similar concept, right enough, while the French version talks about nationalité. Nationality and citizenship are not the same thing. European citizenship is what we support.
According to my text, it is quite clear. It says: "... and the strengthening of European citizenship". That is the text that we are voting on.
(Parliament adopted the resolution) President. That concludes the vote.
EXPLANATIONS OF VOTE
Hans-Peter Mayer report (A5-0243/2001)
Mr President, Mr Mayer' s document is the first stage in the adoption of the directives on the European company, the European limited-liability company.
Only yesterday, when I spoke during the debate, I said that the European company is a good thing, so good that I could see myself celebrating the success of the European limited-liability company by swimming in a bath tub full of euros.
I would like to continue yesterday' s discourse by saying that many pensioners came in to see me and asked: "Seeing as you are swimming in gold, why do you not create a European pension as well, so that we pensioners can all become rich as well like the European limited-liability companies?" I hope that there will soon be a European pension.
Mr President, I welcome the fact that at long last we have resolved this issue of the European Company Statute. It is logical that if we have a single market there should be a single system of company registration, which ought to make registration simpler and reduce red tape. In the defence industries in the last few years we have had considerable cross-border cooperation and consolidation but we have not helped those companies because we have not provided them with a single company structure. Hopefully this will now do that.
We also have to bear in mind that there are other issues that have to be addressed, such as the manner in which companies are taxed and the way that is approached. And if we are really to encourage transnational consolidation, we have to look at the question of how pension funds are dealt with so that people are able to take their pensions with them when working within a single company structure.
I would like to express my enormous reservations about the new draft Statute for a European Company which, in my view, is complicated, useless and is likely, in the long run, to bring about undesirable results.
The call for a unified statutory framework for European limited companies, which disregards diversity in national law, is an old federalist demand that is nearly as old as the Community itself, given that the first discussions on this subject were launched in 1959, and the first concrete proposal from the Commission dates back to 1970. This idea, however, comes up against national laws that are deeply rooted in the mentality of each nation, such as social legislation, for example, regarding employee involvement, in particular - or tax legislation. We have been discussing this issue for 30 years without making any progress, and everyone was resigned to being unable to move it forward, which may mean, in other words, that a solution is not as urgent as we believe and that we could manage to live without it.
Then suddenly, at the Nice European Council last December, the French Presidency, obviously desperately wanting to show that it had achieved some results, managed to bring about an agreement. In truth, however, the statute achieved in this way juxtaposes the different types of national social legislation, which the partners may choose between, and yet the statute has absolutely no fiscal provisions.
The new proposal therefore seems both complex and inadequate. No one has managed to assess it properly either. Parliament' s Committee on Employment and Social Affairs states that "some organisations (which ones?) maintain that the statute for an SE would save European businesses EUR 30 000 million a year" (according to whose calculations?). In fact, in a letter dated 24 August 2001 to Members of Parliament, European businessmen wrote to reiterate their position, in other words, that a Statute for a European Company will offer no significant economic benefits, unless it is backed up by an agreement on an appropriate fiscal regime. Yet, this agreement does not currently exist. Up to now, the Member States have wanted to retain their fiscal powers. Given these circumstances, it seems that the European Company Statute, for which there is not much appetite at the present time, is being pursued mainly because of the chain of events it could give rise to, leading to the destabilisation of national laws by a supranational statute that the Committee on Employment and Social Affairs would even like to see applied to small businesses. If this draft were pushed through, it would lead to the confusion and dispossession of states without providing any real benefit for Europe. It is true that in its current form it is not likely to be used, which would be the best thing for it. The adepts of unification however will not give up on it so quickly.
. Madame President, I, like many of my colleagues, was very happy to see that after 30 years of negotiations and many false starts, we eventually had a compromise text on a European Company Statute. I fully supported the text as adopted by the Council. However, I was and I am totally opposed to the amendments which have been adopted and which support the harmonisation of taxes.
We all wish to see the ability for companies to operate on an EU basis under one common regulatory system. This can potentially lead to employment and assist economic growth throughout the Union.
Over the past decade, Ireland has been progressively reducing its taxation which has been led to an increase in employment, an increase in budget surplus and continued sustainable growth.
I am opposed to the standardisation or harmonisation of taxes and these issues can be and must be dealt with by means of co-ordinated measures.
. (PT) As we all know, this proposal for a directive has been under discussion since 1970 and, despite the very basic agreement concluded at the Nice European Council, with the creation of a regulation on the statute and a proposal on the involvement of workers, the first step was nevertheless taken to make the European Company a legal entity.
The fundamental aim of the European Company is to eliminate any obstacles to the mobility and functioning of companies that operate on a European scale, enabling them to merge and allowing multinational companies to extend their business activities to other countries in the European Union, thereby increasing the benefits of the Euro and the internal market. Furthermore, the European Company is seeking to create a statute for a supranational society, giving an identity and a face to European capital.
The current regulation, therefore, broaches mainly constitutional issues, and calls for Community and national law to fill existing loopholes in legislation. It is not by chance that the rapporteur mainly focuses on the issues of harmonising tax provisions and creating a uniform framework in other areas, such as competition, worker participation and insolvency.
The rapporteur is also seeking to use this regulation to establish a connection with the Directive on the involvement of employees and expresses concern at the situation of SMEs. Nonetheless, the aim of the regulation is to serve the huge multinationals and the interests of UNICE [Union of Industrial and Employers' Confederations of Europe]. Consequently, the proposal on the participation of workers itself is inadequate. The amendments tabled by the ELDR Group are even more unacceptable and we have, therefore, voted against them.
A Statute for a European Company has been a subject of discussion in the EU since the Seventies.
Together with the Directive on employee participation, the European Company Statute known as Société Européenne (SE), upon which the Nice Summit agreed, appears to be as far as it is possible to go, given the different legislation of the 15 Member States.
We support the Council' s proposal and reject the amendments demanding uniform EU rules on taxation.
Mr President, I do not wish to make an explanation of vote. I am simply here to listen to colleagues' explanations of vote, in particular Mr Fatuzzo's, and I would earnestly request that you do something about the level of noise here. This shows an unacceptable lack of respect for those who are making explanations of vote.
I know the problem. We can all sympathise with you, but it is very difficult to get colleagues to leave the Chamber quietly. They always have something else to do. However, we will make that point as often as we can.
Menrad report (A5-0231/2001)
Mr President, Mr Posselt, not only is there a great deal of noise while I am delivering explanations of vote, but I discovered this morning that an amendment to the Rules of Procedure has been tabled by Mrs Bastos, a Portuguese lady, proposing to reduce the number of explanations of vote and to force Mr Fatuzzo to shut up. I support this initiative, although it will still have to be voted upon in the House, when I will learn to what extent Mr Fatuzzo' s explanations of vote are appreciated. With regard to Mr Menrad' s report, Mr Fatuzzo voted for the motion for he considers that it is right for workers to be informed about what will happen to them when their company closes. I call for not just the workers but the ex-workers, the pensioners of such companies to be consulted as well.
Mr President, ladies and gentlemen, one of the positive outcomes of the Treaty of Nice is the European Company and we are now debating this in the context of Mr Menrad's report on the involvement of employees, which I welcome. My concern is simply that if we constantly extend workers' rights and in particular if we lower thresholds, as is the case in this report - from 1000 employees to 500 for the rules on worker participation to be applied - we will place too great a burden on this European Company. The European Company is supposed to attract companies to Europe. This new company model is intended to open up Europe as a business location and make it more attractive. That is why it is also necessary, in particular where worker participation is concerned, for us to keep a sense of proportion and not to burden the companies adopting this model with these new rights in such a way that it is simply no longer of interest to those who wish either to enter Europe or to use the European Company to be more mobile within the European single market. In my view sufficient account has not been taken of this and that is why I have voted against.
The European Council directive claims to grant additional rights to the workers of European companies. These so-called rights are simply the participation of workers' representatives in 'the SE' s administrative or supervisory body' .
Even by taking Parliament' s amendments into account, these minority representatives will not be able to influence any decisions. Furthermore, the legislator wants to ban them and even their freedom of expression with fellow workers by imposing a confidentiality clause on them. As a result, these representatives are only summoned when required to approve their employers' policy or to be silenced.
We refuse to approve this farce. That is why we abstained from voting on this text.
I believe that it is important to mention the background to this proposal for a directive, which seeks to supplement the regulation on the European Company with regard to the involvement of workers.
The first proposal for a European Commission regulation dates back to 1970 and was presented to the European Parliament at the end of the 1980s. Some of the core elements of this directive are the binding provisions concerning the participation of employees' representatives, the information and consultation requirements within the administrative or supervisory bodies and the obligation to obtain authorisation before implementing decisions such as shutting down or relocating establishments, cutting back or expanding establishments, changing establishments, the establishment of subsidiaries or holding companies. Election procedures and the working methods of employees' representatives should follow normal practice in the Member State concerned. These proposals have failed on the issue of participation. A great deal more negotiating was needed before the Nice European Council reached agreement on 20 December 2000.
The proposal for a directive governing information and consultation of workers specifies that the scale of participation will be decided through free negotiations between the companies concerned and the workers represented by a special negotiating body. Should the result of the negotiations lead to a reduction of participation rights, the majority required for a decision to approve such an agreement shall be the votes of two thirds of the members of the special negotiating body representing at least two thirds of the employees. In the event of a breakdown of negotiations, a safety clause is provided to protect participation rights.
The purpose of the amendments made by the European Parliament is to establish minimum requirements for information, participation and consultation of employees; to harmonise the national implementing provisions of the Member States, since acquired rights are not called into question; to ensure that even in the case of substantial structural changes after an SE has been created, negotiations on employee participation are planned to take place at a later date; to lay down clear rules on management' s obligation to provide information, specifying areas to which this obligation applies; to ensure that the election or appointment of workers' representatives to the SE' s administrative or surveillance body shall take place according to the legal provisions of the Member States.
I must conclude by saying that I voted in favour of the amendment to change the legal basis of this proposal. In my view, the European Parliament must use the co-decision procedure for a piece of legislation that concerns 75% of European workers.
Thirty years of difficult negotiations, exemptions and exceptions, a legal basis that only serves to give illegitimate powers to the Commission in Brussels, an attempt to transform a directive into a regulation using an implementation group. Undeniably, the Statute for a European Company is a real labyrinth and economic and political actors are hardly enthusiastic about it, to put it mildly.
In truth, the only benefit of the European Company is that it is being imposed as if it were a true component of supranational law - it certainly is similar to the single currency, being an ideological construction that seeks to forcibly replace national structures and impose an uncontrollable level of Community decision-making.
Some claim to be concerned about workers' rights. The Directive, however, clearly bypasses these rights in favour of the unquestionable right of the management board to create a European Company. The Directive even allows a reduction in the right of workers to participation.
So this is simply another stage in the unrelenting globalisation process, which begins with everything at European-level being made uniform. In this scenario, it would be an obvious advantage for all the ultra-liberals to have a workforce, which is also globalised and has the least amount of rights possible. This is bordering on a perverse interpretation of global worker unification, as the so-called anti-globalisation left-wing extremists are now calling for, with the help of many slogans.
The greatest perversion of all undeniably resides in the objective alliance between capitalist internationalism and subversive or Marxist internationalism, which aims to impose levels of decision-making which override nations, their democratically appointed governments and their democratically elected parliaments. And yet the nation is the only level at which social and political legislation for workers, freedoms and prosperity for all exists and can be defended best.
- (NL) Society cannot survive without businesses which produce goods and provide services. However, that should not lead us to overlook the fact that businesses can also form a threat to society. They want as low taxes as possible, as little worker participation as possible and as few rules as possible to protect against environmental pollution and animal torture. Large businesses, in particular, are out to make the highest possible profits for the owners and also often to secure the highest possible share options for management. In many cases, the pursuit of profits clashes with the pursuit of the healthiest possible living environment, the prevention of work-related illnesses, a safe working environment, democratic decision-making and the desirability of sufficient financial means to pay for public services. That is why it is necessary to arrange for as much openness as possible, so that society as a whole can co-determine the actions of businesses. Moreover, businesses which infringe rules should not under any circumstance receive contributions from European funds.
Menrad report (A5-0282/2001)
Mr President, a few days ago, I was on Lake Como, admiring the beauty of this wonderful Italian lake from a boat. While I was in the boat, I met a worker, who said to me: "I am very pleased that you are going to adopt the Menrad report, which will mean that I, a worker, will be informed of the day when I will be made redundant. I will know it a long time in advance, so this is certainly good news! But why is it that workers are not informed not just of when they will be made redundant but also of when they will receive a pension, how large that pension will be and, in short, of everything it is important for workers to know about their pensions? As things stand, they receive no information at all."
- (DA) We have voted in favour of Amendment No 4, not because we are opposed to appropriate sanctions in the event of employers' or employee representatives' not complying with the directive but because we are opposed to paragraph 2 of Article 2, no. xiii) which may create difficulties for national agreement-based systems which at present operate very well.
We did not want a negative vote to prevent the progress of this report, thus taking into account the desire of many of the trade unions.
By abstaining however, we are showing our rejection of the proposals, which, on the pretext of increasing the rights of workers, have obviously been written with employers' interests in mind.
The report talks of 'competitive needs' but disregards the need to provide workers with the right to live and earn a wage. The author of the report perceives helping employers as a need. Yet, when it comes to workers' rights, these are immediately restricted to the right to be informed about the redundancies that are to be made - preventing them is out of the question.
Workers' councils are being refused the simple right of veto, even though, faced with an increase in collective redundancies, often in large companies which have been making huge profits for many years, a simple ban on redundancies would be enough to protect workers.
So, what exactly is this 'partnership between employers and workers' advocated by the report, where one of the partners has the right to take decisions which ruin the life of so many workers, even an entire region, and where the other partner has no rights, not even the right to safeguard his job?
. UK Conservatives believe in the principle of works councils. But we also consider that it is for companies and their employees to decide what best works for them rather than for the EU to set out one-size-fits-all legislation.
Works councils should provide a bridge between employers and employees. Over-prescriptive legislation can turn them into a barrier. Flexibility, not rigidity, is required.
The one area where there is a need for greater legal certainty is the issue of confidentiality at a time of mergers and take-overs. We are no further forward on this.
. (FR) Firstly, I would like to remind you that the main objective of Directive 94/45/EC is to eliminate any obstacles to informing, consulting and communicating with employees in Community-scale companies. It is true that this directive has been transposed within the allotted time frame. It is also true that its application has led to the creation of numerous European works councils. Approximately 650 works councils have thus been set up in companies that employ at least 1000 people, with at least 150 of these in two Member States. However, there are still 1 800 companies in the EU that meet the conditions, especially in relation to thresholds over which, according to the Directive' s provisions, a European Works Council should be set up.
Furthermore, the recent large-scale restructuring operations and redundancies that have highlighted the gaps in European legislation are still fresh in everyone' s minds. It is unacceptable for employees to find out about decisions affecting their company through the media. We are accountable to European citizens, who are ever more doubtful of the existence of a European social model.
This period of industrial change should prompt us to think carefully about how we can improve existing arrangements. It is exactly this that the report from the Parliamentary Committee on Employment and Social Affairs sets out to do, for, on the occasion of this application report, it outlines the direction to be taken by the European Commission when it drafts a proposal for an amendment to the European Works Council Directive (scheduled for 2002).
This will be a matter of implementing the following improvements: precise definition of the concepts of information and consultation of workers; a general obligation to call extraordinary meetings of the European Works Council, as quickly as is possible and at an opportune time; the implementation of a consolidated consultation procedure on particular questions, specifically involving workers; the lowering of the threshold relating to the number of employees in companies affected by the directive from 1000 to 500 employees for a whole company and from 150 to 100 per establishment in at least two Member States; the establishment of penalties, at national and European level, to be applied in cases where the Directive is not respected.
I would therefore also ask the European Commission to incorporate these suggestions into its proposal for an amendment to the European Works Council Directive.
. (FR) Less than 5% of the companies affected by the 1994 Works Councils Directive have meetings for employee representatives more than twice a year; 60% have not even set up works councils and, in the rare cases where they have been set up, it has been to the detriment of the representation of workers in national companies particularly in terms of time set aside for consultation and training. This is a good illustration of the refusal of employers to inform and consult workers' representatives and their intention to decide alone on the fate of millions of employees.
The latest redundancy programmes drawn up by the management at AOM, Marks & Spencer, Lu-Danone and even Moulinex have, once again, shown that the interests of managers and small investors are completely opposed to those of employees and the needs of the population. Today, the most important thing for employees faced with looming unemployment is the chance to block these redundancies, not just to have been told about them beforehand and by different means.
The resolution' s proposals relating to redundancies are merely symbolic and have no meaning for the thousands of employees that have already lost their jobs. We support all the provisions that facilitate better information and more rights for employee representatives and all the measures which provide more resources to bring about the mobilisation necessary to thwart managers' plans.
- (NL) No business can operate without the people who do the work. The shop floor has great insight into what goes wrong and how things can be improved. That insight is often ignored; after all, these workers are not hired to pass judgement. According to traditional power relations, only ownership and management count. Workers seem nothing but a necessary evil who are completely irrelevant to the business and who are only hired temporarily from the outside world. In the case of reorganisations, it is the shareholders and managers who make the decisions; the workers feature at the bottom of the list. Thousands of people are asked to leave because another product requiring other skills is deemed more profitable, because production is shifted to a country where wages are lower or even because the business wants to penalise the workers for wanting better working conditions. Unfortunately, the rapporteur is not suggesting that workers should be given the right to free access to information and to suspensive veto. If suspensive veto were to be applied during restructuring, alternatives could first be considered and developed in full public view and with the use of all the expertise available, and the monopoly of management and owners of the businesses would subsequently be broken.
Blokland report (A5-0267/2001)
. (FR) The fact that, after eight years of negotiations, the European authorities cannot even obtain reliable information on the production of waste, particularly industrial waste, and its treatment, is indicative of their powerlessness. This is one way in which they have shown their incapacity to follow a policy in this field that is capable of limiting environmental pollution and preventing environmental disasters now or in the future.
The explanatory statement clearly records that "no agreement was reached" between Member States, that there was "considerable opposition in the Council" and that there was rejection by "business".
The treatment of certain types of waste, particularly from the nuclear, chemical and petroleum industries, requires cooperation on an international level, yet the powerlessness of the European authorities mirrors the intentional powerlessness of Member States. Neither wants to clash with the private interests of large industrial groups or to impose upon them draconian measures that could reduce their profits, in order to preserve society' s environmental interests.
We have abstained because the proposals in this report are too vague.
Koukiadis report (A5-0250/2001)
. (FR) We have voted resolutely against the Koukiadis report because, with a frighteningly clear conscience, it proposes to increase control measures to better apply Community Law, without first ascertaining whether the rapid rise in cases of poorly executed application could be indicative of the widening of the gap between Europe and its citizens. Nowhere does the report ponder the thought that poor application may be the result of a kind of defensive reaction from nations or individuals against legislation that they feel is alien to them, too finicky, or adopted according to anti-democratic processes.
The solutions put forward intermittently in the European Parliament' s or Commission' s reports consist of increasing supranationality, increasing penalties and facilitating a swifter and more direct application of Community Law by increasingly bypassing national Parliaments. In the recent Commission White Paper on European governance, there is even the astounding theory that European Law is too meticulous because the Council and Parliament are greatly increasing the amount of detail, because they do not have enough confidence in the Commission. It would therefore, I suppose, be a better idea to give this institution a freer hand in order to improve the quality of Community Law.
Specifically, there are currently the stirrings of a movement aiming to speed up the transposal of directives into national legislation, employing rapid methods such as orders, as used recently by the French government. These methods, which dispense with the fundamental role of national Parliaments, can only aggravate this gap between Community Law and the situations of Member States. On the other hand, the only solution is to restore the role of nations and national Parliaments in the European decision-making process.
That concludes the explanations of vote.
(The sitting was suspended at 13.05 p.m. and resumed at 3 p.m.)
Mr President, I am interested in knowing what has become of the Commission - the Commissioner is there, we did not see you just now - and whether the Council is also going to take part in this important debate on the individual countries, which does actually constitute the substantive debate on enlargement. I am very disappointed that this does not seem to be the case. Perhaps you could note this in a suitable letter. I believe that it shows a lack of respect for this Parliament if this important debate on the individual countries, which really is a central component of the enlargement process, is not followed by the Council.
Progress of the 12 candidate countries in 2000 (continuation)
Mrs Schroedter, you have been a little too hasty in your remarks. I was still reading the reason why we are here, continuing the debate, after which I was going to tell the House why Mrs Neyts-Uyttebroeck has not yet arrived. She is engaged here, in Parliament, in a meeting of committee chairmen who have requested her presence. As soon as the meeting finishes she will join us. Commissioner Verheugen, on the other hand, arrived punctually, in the middle of your speech.
The next item is the continuation of the joint debate on the progress of the 12 candidate countries in 2000.
In addition, I have received a motion for resolution in accordance with Rule 42 (5) of the Rules of Procedure.
Mr President, it is now ten years since Estonia won back its independence. After the fall of the Berlin Wall, the world has become more secure, and our European home is now more dynamic and inspires more hope. The conditions for European cooperation changed radically when the Wall came down, and the EU has so far been able to live up to these.
The presence of a successful Western Europe and of political visionaries such as Kohl, Reagan, Thatcher and, for that matter, Gorbachev, is partly responsible for this success, but it was, above all, individual people' s longing for freedom which made possible this revolutionary change to the age in which we live. It was courageous men and women, both young and old, who feared reprisals but who loved freedom more.
It is a fantastic inheritance to have experienced this dividend of freedom and liberation. Let us remind people of the way in which democracy triumphed over dictatorship and oppression was exchanged for freedom. The enlargement process must be seen in this perspective. Just as the Coal and Steel Union succeeded in its task of securing peace in the participating countries of Europe, we must now make sure that the European Union increases freedom and the opportunity for more people to participate in freedom of movement and that it increases prosperity, promotes diversity and contributes to solving our common problems involving crime and the environment.
This is probably not as dramatic a task as was once the task of reconciling historic enemies, but I think that it is at least as large a task, involving just as many benefits but being perhaps more difficult to carry out. That is precisely why it is my political group' s most important task of all to continue to fight for freedom and now to enable our fellow human beings in Eastern and Central Europe to participate on the same conditions as ourselves. In this way, we should also be showing, especially to today' s young people, that we believe in an EU that is able to change in order to live up to its own ideals.
This must not be some wait-and-see project. The EU' s commitment will be commensurate with the active work done by the candidate countries. I want to praise the Commission' s work on this aspect but still put a question mark over the Council' s ambition and ability.
Allow me to say a few words about Estonia, that fascinating little country on the Baltic. Through singleness of purpose, sound political leadership and cooperation, Estonia has come a long way in its preparations for EU membership. In my report, I tried to make it clear that, in many areas, the EU has a lot to learn from the Estonians, for example in the area of trade and within what we call the new economy.
In many respects, developments in Estonia constitute a success story in which an incredible amount has happened during the last ten years. I addressed the subject of security policy in my report. We cannot view enlargement of the EU in isolation or fondly imagine that the EU has powers it at present completely lacks. The Estonians, who also want to see themselves participating in NATO soon, are aware of this. The Estonians, who were oppressed, expelled from their homes and driven to despair under the Soviet Union' s Communist dictatorship, know that the only important thing is to defend freedom. Those of us in the Group of the European People' s Party and European Democrats share their analysis and support them in this.
The Group of the Greens here in Parliament are anxious about poverty in a country that has experienced a remarkably greater degree of prosperity since the liberation. I view the Greens' amendment as an attempt to defend existing structures and a social model that have entrenched unemployment in the EU. I believe, for my part, that the economy of the EU needs more dynamism and less hegemony, and I do not therefore wish to support that amendment.
Finally, a few words about minorities, mainly a large proportion of Russian speakers in the case of Estonia. It is not a straightforward issue. We are concerned here with power, prejudices and ancient wrongs. The precondition for integration and a successful sense of community is the successful rule of law, together with institutions and laws that are non-discriminatory. However, that is not enough. When it comes to practical work too, political leaders must take these issues seriously. That applies just as much in our own countries. Overcoming differences requires tolerance and mutual respect and takes time. In this respect too, Estonia is on the right road.
I want to thank those of my fellow MEPs who have been involved with this topic, and I also wish to extend my thanks to the Committee Secretariat.
Mr President - unfortunately I cannot greet the Council yet, although I have a number of things to say with it in mind - Commissioner, ladies and gentlemen, amidst the squabbling over direct aid in agriculture or the future allocation of the Structural Funds, we sometimes lose sight of the fact that the project to heal our divided Europe is of historical importance and that its significance is such that it also determines Europe's standing in the world. More fainthearted talk of delay not only harms the project but also Europe as a whole. That is why I would call on the Council, together with Parliament and the Commission, to do all it can to ensure that the first new members are able to take part in the European elections in 2004. Given the current state of play in the negotiations, we are realistically talking about 10 countries. This also means that not just one Baltic country but all three will be involved. Should enlargement be delayed further then there is also the danger that the negative implications of this for the people in our own countries will cause problems. Even now the fact that increasing numbers of firms are relocating to neighbouring countries in the East because of environmental and social dumping is intolerable.
The EU's environmental and social standards can only be upheld, however, if there is actual membership. I will give just one example from Latvia: I think it is incredible that EU companies can permit themselves to boycott the social dialogue while the Commission simply stands by and watches. In any case, it is a characteristic of the enlargement process that the people's existing rights of participation play no part in it. Why are we surprised at the diminishing interest of the people in the accession countries if enlargement is practically solely a project of the political elite?
Mr Verheugen, you mentioned the positive attitude of the national minorities towards enlargement. I cannot say the same for the Russian minority in Latvia. No debate of any kind is taking place in society about the successes achieved and problems experienced either in the accession process or with enlargement; neither is it a joint process. The communication strategy is to have separate projects for East and West and as such is ill-conceived even in terms of structure. It prevents people from getting to know each other. How many people in the West are aware of the European treasures in the Baltic cultures; how many know anything about what is of significance there? In our countries it goes without saying that projects in rural and urban areas are developed by the stakeholders. In the accession countries it is a Commission-led top-down process. Why do they not attach any importance to having the same quality of participation as is demanded here by the Member States? In Latvia too the administration is the weakest point and of course an administration is only strong if it offers a service facility to all of its citizens, regardless of their social standing and language. It needs to be able to organise and implement procedures to allow them to participate.
As a predominantly rural country, Latvia is particularly affected by the foolhardy project to export the EU's unsuccessful agricultural policy to the accession countries. Surely we all need to work together to convert direct aid into ecologically and socially sustainable structural development. It would be beneficial not only to Latvia but also to consumer protection and thus to the entire population of the EU and the accession countries. I should like to stress once more that in this whole process the social dimension is being wholly neglected. It is illusory to believe that processes of transformation in society can be managed by free market forces alone. We cannot ignore the alarming gulf between rich and poor. But we could reduce it if the idea of Europe were understood as a common political task for the people of Europe regardless of their region and social position.
Mr President, in debating the twelve reports on the twelve candidate countries today, we are making a positive contribution to a development without, as yet, any understanding of what the results of that development will be. I hope and pray that Parliament and the Commission, the term of office of which expires at the start of 2005, will have the joy and honour of making these twelve countries members of the European Union in a new European configuration, the aim of which is obviously not to create new borders, but to create a community of states and nations working towards common objectives of peace, social prosperity and global collaboration. I think that, as a political objective, this is the major objective for all of us and we must all serve it faithfully.
I am the third rapporteur for the Baltic states. All three states have more or less the same problems, as do most of the candidate countries, given that they all have a history of the same socio-economic and political system and are now in a process of reform. What is special about these countries is that, until recently, the enlargement of the European Union only involved countries with similar social and economic systems. Now we are moving towards countries moving from centralised economies and state control to market economies and democratic procedures. In this sense, this move, which unites Europe ideologically and politically without forming borders which divide something between us which we should not divide, is most positive.
Lithuania, on which I am reporting, has the same general problems and two specific problems. One specific problem is the Ignalina nuclear power station and the second is Kaliningrad. I believe that every effort will be made at Ignalina to secure Lithuania's energy supply and deal with the secondary and primary repercussions on both society and the economy and I trust that things will go smoothly. As far as Kaliningrad is concerned, it is indeed here in this Russian enclave that the policies which give us the opportunity to create a new Europe will be judged and, even if it is not integrated into the same economic and political system, it will work with us, exist alongside us and share a common future with us rather than clashing with us.
In this sense, I believe that Commissioner Verheugen, who has demonstrated sophisticated political skills, will help move things along here. He has proven as much in other difficult cases because - let us not deceive ourselves - the real political problems will be numerous. I should like to refer to Cyprus, given that it has already been mentioned and even though it is not the subject of my report, merely to say that it is because of Commissioner Verheugen's correct political handling of the case that he says, yes, there is the issue of Turkey's occupation of northern Cyprus; however, at the same time, he says that Helsinki expects the accession of Cyprus to proceed irrespective of whether or not the question of northern Cyprus is resolved. Put simply, this is a message to all quarters that it is political Europe's intention to proceed on the basis of its own principles and perceptions and without allowing anyone to dictate how issues relating to human rights, democracy, international standing and international law are to be handled. From this point of view, I hope and trust that Commissioner Verheugen will do his very best.
As far as tomorrow is concerned, the crucial question is: what do we as Europeans hope for? A united Europe which integrates as it goes along or a microcosm of economic transience and short-termism? If Europe and its people truly want to achieve some sort of ideal, some sort of vision - and I believe that they do - then it must be a social and political vision, not a small-term or short-term economic vision. In this sense, I think that we should move towards this vision of an integrated Europe of peace, collaboration, cohesion and development and impart visions of this sort of Europe to our people, leaving aside petty confrontations on transient issues which have no future.
Mr President, this is certainly not an easy time for the majority of the countries who are preparing to enter the European Union, especially Poland. Precisely now, at the most decisive moment when they should be making the final spurt towards the finishing line, when there is most need of enthusiasm and single-mindedness, the Poles, like many others, are starting to have second thoughts and to wonder whether the sacrifices required of them, the supposed costs of accession, will not outweigh the advantages, the potential and future gains.
A certain alarming scepticism is becoming rife which is in danger of threatening consensus on accession to the Union. Commissioner Verheugen mentioned this phenomenon this morning, and this is why we have tabled an amendment which I hope will be adopted tomorrow, calling upon the Commission to increase its commitment to European Union information and promotion campaigns in order to convince the Poles that their presence in Europe is essential for both us and them.
Factors which are certainly contributing to the scepticism of the Poles are a centre-right government which is about to come to the end of its term amongst difficulties and instability after a long period of clear, decisive action, and an economy which was the envy of the postcommunist world with consistently high growth rates of around 7 % per annum and which now, after the great dynamic progress of recent years, has started to show signs of slowing down. To these must be added the natural disasters which struck Poland this summer, floods and tornadoes which caused severe damage both in material terms and in terms of loss of human life.
The left, the postcommunists, the current opposition - which will have the majority at the elections on 23 September, that is in a few days - are certainly not helping to calm things down and are tending to throw oil on the fire and present a picture of Poland which is not particularly reassuring so that they can then set themselves up as the saviours of the homeland. Of course, when this same left comes to power, it will not do anything at all to change the resolute, competent action taken by the Polish government to make every endeavour to enter Europe as soon as possible. There is no doubt that the left is committed to taking this path because all the Polish parties - both right and left - signed an explicit agreement a few days ago committing themselves to working together to this end.
We must not ignore the fact that there are still issues which need resolving, and we have listed them in our resolution; to cite some examples: environmental protection, which was totally disregarded and abandoned during the long period of communist dictatorship with the result that the environment is now in a pitiful state; improving air and water quality to European Union standards requires huge effort and investment which would be impossible without external aid or those transition periods to which Mr Brok referred this morning. With regard to the environment, I would like to say to some of the Members, who are rightly sensitive to the argument and who have tabled amendments, that I support the amendments for the most part but that I have not accepted them because they are too specific and go into too much detail.
Another well-known problem is agriculture, which is suffering the consequences of the Polish farmers' heroic resistance to collectivisation under Soviet rule and is now extremely fragmented. For Poland, 26% of whose population lives in country areas, the restructuring of agriculture affects and involves many other sectors, starting with the need to create new jobs.
A further issue is that of the borders to the east, which will become the Union' s borders with Ukraine and Belarus. These borders will have to be open, on the one hand, but also totally crime- and mafia-proof. Commissioner Verheugen talked about that as well this morning.
To sum up, we are sure that Poland will enter Europe as soon as possible, in 2004, and we are pleased to note that the Belgian Presidency - as we heard this morning - wants to give fresh impetus and new dynamism to the negotiations. Poland - the President-in-Office said - will enter, although it is more appropriate to say 'will return to' Europe, for it has occupied its rightful place in Europe for centuries and only a perverse dictatorship was able to deny it its true place in history and geography for many decades.
Mr President, I do not wish to say anything about the content of my report on the Czech Republic. Anyone who has read it will also realise that the criticism that came from the Right at the end of this morning's debate was unjustified. It does, in fact, contain a number of observations on these points.
Allow me to comment on the latest developments. In the past week it has emerged from the Czech Republic that the government has a very ambitious programme, namely that by June 2002 it wants to have met the accession criteria and therefore to regard the accession negotiations as closed. So far, 19 out of 31 chapters have been closed and by the end of the year a further six key chapters should be completed. Commissioner Verheugen rightly said that completing chapters is not the only thing that counts and that neither is it an indicator of how far a country is. Nevertheless, the Czech Republic is well on the way and we should not believe those who are confusing the people in the country. Only last week a leading Czech politician asserted that the European Union was a rigid, unwieldy and costly concern.
With your permission, Mr President, I should like to analyse these three erroneously employed concepts. The European Union is not rigid. If there is one constant in the European Community - which today is the European Union - then it is the desire for change and the possibility of achieving it. Since the Fifties, the European Community has been constantly changing and today we are even facing the possibility and necessity of enlarging this Union once more. Anyone, therefore, who says that this organisation is rigid does not know what they are talking about.
Secondly, I turn to the charge that it is unwieldy. We should not confuse two different things here. Of course the European Union is a large entity, but it is, nevertheless, manoeuvrable. It can be compared to a great ship sailing across a wide ocean. It can be manoeuvred and yet it is large, like the European Union. The decision-making process is certainly lengthy in the European Union and it is sometimes tedious as well, but what do you actually expect in a Community of 15 sovereign states, where each state - and, incidentally, not least the small ones - is asked what its position is? Everyone has a say, and this is something which those circles in the Czech Republic should bear in mind. So the Union is not unwieldy and it is not rigid either.
The third argument, that it is costly, is actually the least accurate because the countries which freed themselves from communism would have had to undergo reform and a process of transformation anyway, regardless of accession to the European Union. There is a further point: there are two possibilities in the European Union, either you receive money or you contribute money. Those who receive money - and the Czech Republic is already one of them - actually ought not to complain at all. Those who contribute money have also shown over the last few decades that they fare very well when they pay money into the European Community or Union because somehow they always get it back again.
These three arguments are therefore purely and simply populist, to put it mildly. My final comment on this is that where cost is concerned there are also things which should not be measured or explained in terms of marks and pfennigs or euros. These people in the Czech Republic who are blackening the name of the EU have forgotten one thing, namely our founding fathers' prime concern: peace in freedom. This is something which up until now has prevented wars and, by the way, expulsion. Despite a number of points which are explained in my report, for example in relation to Temelin, the Czech Republic is making good progress. No one should take fright; Temelin is not an obstacle to joining the European Union.
Finally, allow me to make one further comment which I already made last year in my report. I am from Saxony, which borders the Czech Republic; in the past in socialist times I was in the same boat as the Czechs and I should also like to be in the future, but in a different boat, a boat which the Czechs can help to steer. Admittedly, no one in the Czech Republic should think that the Czechs will be the only ones deciding where the boat goes because it is not the European Union which wishes to join the Czech Republic but the Czechs who wish to join the EU. Nevertheless, the Czechs are guaranteed to be one of those helping to steer the course of the European Union in the future.
Mr President, the current Slovakian Government has, since 1998, made considerable inroads into the accession process. If Brussels was very sceptical at that time, the country is now joining the ranks of candidate countries that are first in line to join the EU. It is no longer playing second fiddle to the members of the so-called Luxembourg Club if one considers the number of concluded negotiation chapters. Credit where credit is due. To the Slovakian Government, but also to the population which has managed to sit and wait for far-reaching reforms, which also have their drawbacks, of course.
Take the unacceptably high level of unemployment. The high speed with which the negotiations have taken place is not merely a reflection of an energetic government. Slovakia is one of the smaller candidate countries and can therefore afford a higher degree of flexibility. The country is taking advantage of this. The support for EU Membership remains as high as ever, and it is fair to say that there is political consensus surrounding this issue in Slovakia. However, one can question whether a government of a different make-up would have managed to make the same progress.
Nevertheless, there are points of criticism. In the light of the Council' s and Commission' s strategy to conclude a number of negotiations next year, these points of criticism deserve extra attention. If Slovakia is to keep up with the frontrunners, an extra effort will need to be made in this connection. That is why, with all due respect, it is not so much the role of the European Parliament to be kind, but rather to give the right incentives. I have therefore adopted in my report many of the critical observations which my fellow MEPs have made in the various committees. These observations will hopefully speak for themselves as it is impossible to list them all here.
Slovakia is transposing EU legislation at a rate of knots, which, in fact, as in other candidate countries, begs the question of whether all these new laws can actually be implemented and whether sufficient, qualified staff are available for this task. This is all the more pressing in the sphere of financial control for which, admittedly, draft legislation has now been submitted in Slovakia, but in respect of which it is fair to continue to question the country' s aptitude to process EU subsidies in an adequate manner once it is an EU Member State. Fortunately, the Slovakian Government is in the process of recruiting additional officials, which, in itself, is a considerable step forward. Commissioner Verheugen was right this morning to declare this topic a priority, and I should like to give him my unqualified support in this. I should also like to provide him with the word 'transparency' as a key concept in this connection. In the spring, we were startled by the news of irregularities committed by a high official responsible for the distribution of EU monies. Needless to say, the Government took action, which is praiseworthy in itself. However, the inquiry is still under way. The matter should, in our opinion, be subject to a thorough investigation, particularly to establish whether this was simply one incident or whether this was a symptom of a more systematic phenomenon. We would, in this framework, also like to receive the initial assessment of the anti-corruption programme which the Slovakian Government adopted a while ago.
I have, in the past, regularly expressed my concern regarding the large discrepancies in income between the different regions in Slovakia. The country is not unique in this either, and it will soon have fresh opportunities to do something about it thanks to EU membership. Nevertheless, I cannot shake off the feeling that many plans take a long time to come to fruition. That is unfortunate because what matters is relations between rich and poor in Slovakia.
A worrying trend is that concerning the deployment of elected regional councils. This decentralisation is important from an EU point of view, because the country' s administration will become more efficient and democratic control will improve as a result. Parliament recently took a few decisions, but the Slovakian Government partners do not consider these to be satisfactory. That is why the coalition has come under pressure. A year before the possible conclusion of the negotiations, there is now the threat of a Government crisis, the implications of which are not entirely clear. We do not decide on the regional re-division of Slovakia. We can, however, ask that every effort be made to stave off a crisis. The present coalition has a job to finish, and the involvement of the Hungarian minority remains every bit as important in this connection. In fact, they themselves subscribe to this wish. Surely during further discussions on this topic, it should be possible to reach a final compromise which is acceptable to everyone. That means that everyone must be accommodating, for everyone is responsible for the cohesion within the Government. A free vote in Parliament is not always the best solution in this connection.
We continue to receive complaints about the treatment of minorities, and not only from Budapest. Progress has been made with regard to the Roma people. Nevertheless, we can continue to question the speed with which improvements are being made and the willingness of local authorities to commit themselves fully to these. Unpleasant incidents are still occurring. I repeat once again that next year, at the - what we hope will be - final assessment, the first genuine and concrete results of the Roma policy will be revealed.
It will be an exciting year for Slovakia, a year of hard toil in order to maintain the momentum of the negotiations, and we hope we will be able to pass a verdict on the end result next year.
Mr President, whereas the debate on enlargement held last year happened to take place on the day commemorating the tenth anniversary of the fall of the Berlin Wall, today' s debate, although it does not have the same symbolic importance, is nonetheless taking place in the wake of two very important events. Firstly, the Nice Summit, at which the European Heads of State and Government undertook to reform the Community institutions so that these could accommodate a Europe enlarged by a further twelve countries. We all share the conviction that failure in this area would damage the project of enlargement for many years to come. Secondly, the Göteborg Summit, which brought the Swedish Presidency to a close. In their conclusions, Europe' s leaders categorically stated that the process of enlargement was irreversible, having for the first time set a deadline at the end of 2002 for concluding negotiations with applicant countries that are ready, with the stated aim of these countries already being able to participate as Members in the 2004 European Parliamentary elections.
To this political commitment we must add the emphasis placed on the principle of differentiation, according to which the applicant countries will continue to be assessed solely on the basis of their merits. It is in this context that we should consider the report on Hungary' s accession to the European Union and developments in its application process over the last year. Hungary' s integration into the European Union is a truly national ambition for that country. Tangible proof of this is the agreement reached by all the political parties represented in the Hungarian Parliament in favour of accession and by the consensus obtained on first holding a referendum on this decisive step for their shared future.
By channelling all of its energies into fulfilling this national objective, Hungary has already been able to conclude negotiations with the Commission on a substantial number of chapters, (22 out of a total of 30), which gives us hope that negotiations on welcoming Hungary into the European Union within the 2002 deadline set at Göteborg can be concluded.
This fact, combined with the existence of a 'road map' of clearly delimited negotiations, is of great political importance, since it has not only enabled Hungary' s leaders and the Community' s negotiators to plan and undertake their work in line with the previously established timetable. It has also contributed to preventing a climate of anxiety and disillusionment arising in Hungarian society as a consequence of it being impossible to give commitments on deadlines for concluding negotiations on joining the Union.
Mr President, with regard to developments in Hungary' s application procedure, the main aspects that I wish to highlight are obviously ongoing, although some new situations can also be mentioned. As for the former, reference must be made, first of all, to Hungary' s economic situation, which is continuing to improve, despite signs of the slowdown that are being felt everywhere. Gross domestic product growth stands at around 6% and exports continue to perform very well, as does investment in housing. Consumption, employment and foreign investment have also achieved very healthy figures. We can conclude that today, Hungary has a solidly developing market economy and if it continues to make progress in the field of structural reforms and in consolidating public auditing, it will be able to withstand the pressure of competition and market forces within the European Union, without having to jump through any hoops.
Nevertheless, inflation remains high, at around 10%, and the government must keep a close eye on this by implementing the appropriate measures for reducing pressure for price increases. There is also the situation of the Roma population, which remains difficult in spite of the progress that has been made under the mid-term programme. This is why we are warning that this programme must be complemented by immediate practical measures for social support in the fields of education, employment, housing and health, amongst others, in conjunction with representatives from that community, which will be jointly monitored with them. Some of these measures are already in place.
Mention must also be made of the need, which has been fully accepted by Hungary' s political leaders, to step up the fight against corruption. The approval and implementation of a very thorough package of legislation against corruption, to enter into force with immediate effect, should be emphasised. We are aware of the difficult situation inherited by countries in similar areas and with similar recent histories to that of Hungary, and we know that this battle must be fought throughout the European Union and beyond.
Mr President, ladies and gentlemen, Hungary recently approved a law on protecting Hungarian minorities living in neighbouring countries, which evoked various reactions and controversies, particularly in Romania and Slovakia, where the largest of these minorities live and work. The Hungarian authorities have insisted that this new law does not have any extraterritorial effect and will not have any consequences that are not in complete harmony with the legal systems in force in the neighbouring countries in which these minorities live. In this regard, I must once again repeat what is stated in the report, which is that the Commission must provide an assessment of this type of law in terms of its compatibility with the Community acquis. The Commission must also appeal to Hungary' s spirit of good neighbourliness and cooperation with its neighbours and, in general, with all Member States. The fact that this law contains a provision - Article 27 - laying down the supremacy of Community legislation over its national laws and the fact that the Hungarian government has demonstrated willingness to hold bilateral discussions with its neighbours on issues of the law' s interpretation and implementation give me grounds for optimism about the resolution of any potential problems that it may raise.
Mr President, in the short speaking time granted to me as rapporteur, I can only present the main conclusions of this report. I am nevertheless convinced that my fellow Members will agree with me in my interpretation, analysis, and support for this report. The European Parliament will therefore continue to make its essential contribution to the process of bringing together the European peoples and nations and of truly raising the awareness of the citizens of the Europe of Fifteen and of the applicant countries to the advantages and also to the obligations inherent in European integration.
Mr President, over the past year we have seen many very encouraging developments in terms of Bulgaria's progress towards accession. While there have undoubtedly been many areas of disappointment, three months ago there was a very dramatic political development in Bulgaria. In the general election on 17 June we saw the governing UDF routed by a new political force, the Simeon II National Movement, led by the former King Simeon who, as Simeon Sakskoburggotski, is now Prime Minister and will be visiting European Union institutions and NATO in Brussels for the first time next week. In the elections some 60% of the electorate preferred to vote for parties that were not represented in the previous parliament. It was a resounding vote of no confidence on the government in office, and a heartfelt demand for real progress, improvement and change: a leap of faith.
The previous UDF administration faced enormous difficulties and I wish to acknowledge its success in many areas. It was the first of the post-communist governments to see out its full term. It took forward Bulgaria's application for European Union membership and put Bulgaria in a position formally to open accession negotiations in February 2000. As a result, 11 negotiating chapters have now been successfully closed. A further 10 have been opened and are under negotiation. It is expected that five more will be opened this year. Only four chapters therefore will remain to be opened by the beginning of next year.
On the macroeconomic level there has been excellent growth in GDP. Bulgaria has been a pillar of regional stability, first through all the international difficulties with the Milosevic regime in neighbouring Yugoslavia, then the Kosovo conflict and most recently with the tensions in neighbouring Macedonia. Bulgaria has acted throughout in a manner supportive of European Union and NATO policies, but the regional instability has inevitably had an impact on the Bulgarian economy and on investor confidence in the region.
But the formal process of negotiation and the aspiration to take reform forward are clearly not enough. Certainly the Bulgarian political system has confirmed its democratic stability. Certainly structures have begun to be put in place to deal with the fundamental problems of weak administrative capacity, of corruption and of excluded minorities. The fact is that most of the people of Bulgaria, through all these difficulties and upheavals, have seen little improvement in their own lives and standards of living.
My report is in effect a final report on the performance of the last government and an indicator as to the problems that need to be addressed by the new administration. The challenge for the new government is to maintain its coherence and to translate its aspirations, its ambitious programme, into concrete reality.
I am very encouraged by what I have heard so far. The new government team, particularly concerning the economy, balances its vitality and enthusiasm with professional competence and a degree of modesty in view of the tasks ahead. The priorities for the government are continuity and the preparations for European Union and NATO membership, with acceleration of political and economic reform, concentrating on tax reforms to stimulate the economy, squeezing out corruption, reform of the judiciary, modernisation of the customs service and border security, and legal changes to ensure that Bulgaria has a functioning market economy through amendment of banking laws and improvement in the bankruptcy laws.
In many ways the new team offers a breath of fresh air. It has a clear agenda and is willing to consider novel solutions drawing on sound experience from other countries. It will be judged by the quality, rather than quantity, of its legislation, by its ability to implement its policies and by its determination to bring about real reform that will benefit the population at large in a tangible manner. At a time of regional crisis and an international economic downturn, this will not be easy. It is time to build the widest possible consensus for reform in Bulgaria.
Bulgaria previously set itself the target of concluding negotiations by 2004 with a view to European Union membership by 2007. Many regard this as ambitious, but not unrealistic. I have agreed to remove such references from my resolution for the sake of consistency with the approach adopted in the other enlargement reports. I do not support amendments which would seek to add further conditionality to Bulgaria's membership application. Of course each candidate country should be judged on its own progress towards accession, without any hidden political barriers and without having to follow the course of any other candidate country. I trust this House will give every encouragement to Bulgaria and its new government on the path to EU and NATO accession and support my resolution. I feel sure that the new government of Bulgaria will respond positively to the points that I have made.
Mr President, I thank my colleagues in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy for giving me another opportunity to work on Romania's accession to the European Union of Romania. At the moment, Romania has a unique opportunity, unequalled in modern times, to make very swift progress. For the first time in living history, it has a stable government, elected on a democratic mandate. It has clear political leadership, a greater understanding of the European Union's Community values and exceptionally good economic signals.
The reform process is under way under the tutelage of the European Commission and with the efforts the Romanian administration has made on the acquis communautaire a larger number of chapters is under negotiation now than had been anticipated. If Romania continues to move ahead in this way and has the courage to undertake the painful political structural reforms, there is nothing to stop Romania joining the European Union without delay and it is pleasing to know that 79% of Romanians are enthusiastic about this prospect.
The accession process is continuing. The number of chapters is increasing and I am pleased to announce that the Commission could receive all the position papers from the Ministry by Christmas, if it is able to do so. Certainly that is what the European Ministry for Integration in Romania is hoping for. President Iliescu announced in Gothenburg that he hoped and believed that all chapters could be fulfilled during his period of office. We in Parliament are dismayed and I am sure others must be too, that the visa restrictions have not yet been lifted. The Ministers for Justice and Home Affairs are meeting today and I sincerely hope that they will come to the conclusion that visa restrictions are no longer necessary for Romanian citizens. It is pleasing to note that the German Ambassador to Romania last week opened the new embassy by laying the foundation stone and saying that this embassy will have no visa section.
The Romanian Government has decided to be judged by action and not by words. It has already done excellent foreign affairs work through Romania's chairmanship of the OSCE and made excellent progress in its relationships with the World Bank and the International Monetary Fund. It might be dogged by poverty, but good things have happened; industrial productivity has gone up by 17% and inflation is coming down little by little.
Romania's largest investor is still France, but other EU Member States such as Germany, Italy, Greece and the United Kingdom are coming in. It has at the same time been cementing its relationship with North America and particularly with the USA. But Romania's destiny remains in Europe and her future lies with NATO and the European Union. Perhaps Ceausescu's bitter legacy, however, was responsible for the fact that the political will for change was slower to emerge in Romania than in some other former Soviet Union candidate countries. Indeed, the treatment of children in Romania, as the Commissioner mentioned this morning, rapidly became a global media horror story.
Today, however, Romania is in the process of change, helped all the way along the line by the Commission's faultless work in Brussels and Bucharest and guided by long-term friends here in Parliament right across the political spectrum. We are working as a team to assist Romania in her progress towards the European Union.
As the Commissioner said on another occasion, the progress of integration is unstoppable. Romania is an integral part of that process and social change in the last few months has been rapid. Gay rights are now part of law, an anti-trafficking law has recently been passed and domestic violence law has gone through. A children's act, on children's rights, which will incorporate adoption law, both local and international, is now being prepared.
The high-level group for Romanian children is moving towards registration. This will incorporate a wise persons' panel to assess Romania's capacity to come back into the inter-country adoption world when the time is right. It is imperative that the children's act is not hurried.
Local adoptions have doubled in the last few months and 20 000 children are leaving special schools this week and will be going back into normal schools and normal life. That is tremendous progress. Here may I pay special tribute to my Spanish colleagues in the European Parliament, who have had many pressures on them from different families in Spain. I am delighted that the new Romanian Government has nominated very competent officials to review the problems that these Spanish families are facing. I will keep a very careful eye on this and report back to my Spanish colleagues.
In conclusion, Romania has much to offer the European Union and the world. Its deep-rooted knowledge of its early European status in the Roman Empire gives it every encouragement to work through these difficult times and in due course become a full Member of the European Union.
Mr President, Slovenia hopes to be among the first of the 12 boats who will enter the European Union in 2004 to cross the finishing line, to use an image often employed by Commissioner Verheugen; just this morning it was stipulated that there can be no turning back now. Indeed, Ljubljana hopes to finish incorporating the Community acquis during the Spanish Presidency, within the second half of next year that is, maintaining the steady rhythm demanded by the current Belgian Presidency as well.
The Slovenians have been diligent in closing the chapters of the acquis, and they have succeeded in resolving some very complex issues, a prime example being the environment, for which they received recognition from the European visitors to Ljubljana. Slovenia surprised the European Union by concluding, before the deadline moreover, the negotiations on the free transfer of capital as early as spring 2001, despite some problems with opinion makers.
In Ljubljana, the difficulties which would arise for the Slovenian government in terms of public opinion if the dates were to be put back and the Slovenians, who were obviously very pleased to see the conclusions of the Gothenburg and earlier Summits, were not to enter Europe, were explained to the European guests.
As usually happens in the last stage of the entry of a country into Europe, the sceptics come out of the woodwork, but it is often a matter of internal political tactics. Slovenia is aware that it must settle the issue of the restoration of goods within the time frames specified, even though in some - quite clear-cut - cases, appeals to the courts have slowed the process down.
However, the time limits for the charges have expired in any case, and there are also delays in denationalising foreign capital.
In any case, Slovenia is one of the countries where, despite macro- and microeconomic stability, foreign capital flows are very low and are often just the result of reinvestment from previous years. Greater transparency - a word used very frequently in this Chamber - was required in order to proceed to privatisation, so that the launching of companies, banks and enterprises on the market does not end up being a purely national affair, with foreign investors being kept at bay.
The privatisation rules have finally been fixed with the large banks as well, in which the State will continue to hold - for a certain period of time at least - a sort of golden share or what is known as the 'veto' holding. Foreign interest exists in this sector and negotiations are in progress.
Slovenia is currently working strenuously for stability in the central and southern region, and, following the disappearance of Milosevic, the issue has become a little less dramatic. There are psychological reserves in this field: "We have not yet set foot in Europe" reflect some observers, "and already international capital is threatening to restrict our sovereignty" . This is a development which is evident in other small ex-royal socialist countries. Nevertheless, Slovenia gives the impression of realising that it must complete opening-up of the market within the time frames laid down in the agreement with Europe.
Various measures such as providing backup for the courts which are swamped with work or creating an ad hoc mobile group of judges to support the district courts with the greatest backlog are speeding up the work related to the many outstanding civil actions, most of which concern precisely the issue of the restitution of goods and property.
The Commission' s report bewails the sluggishness of the administrative system: laws have been adopted in this area too. Slovenia is prepared to amend its Constitution to bring it into line with the conditions for accession to Europe.
With regard to relations with neighbouring countries, it has, notably, a cultural agreement with Austria in which it acknowledges the existence of a German-speaking community in the country and, not long ago - and this is a very important issue - the sea and land borders with Croatia were defined. They are currently being ratified by the two parliaments. These are the major events which have taken place in the area of cross-border cooperation.
The macroeconomic indicators are still positive and inflation and unemployment are below the European average, while the GDP is not far off the European average. Considering the preparations which have been made or are currently being completed, Slovenia seems well prepared for integration into the European Community.
Mr President, for the second year running, I have the honour of presenting you with the report on Cyprus' membership application to the European Union. The motion for a resolution before you was adopted in committee by 55 votes to 2 with 1 abstention. It proves to be an account with many contrasts.
On the one hand, it underlines Cyprus' excellent performance in relation to the adoption of the acquis: 23 chapters have already been closed and the remaining chapters do not present insurmountable difficulties. On the other hand, the motion deplores the continuing division of the island. The hopes that the international community had placed in proximity talks, held under the aegis of the United Nations, were dashed last November by the unilateral withdrawal of Mr Denktash from the process. This withdrawal has been supported by Turkey to this day.
Although precious time has been wasted in the process of trying to find a solution to the political problem before accession, I can only recommend that the European Parliament adhere firmly to its previous position founded on International Law and justice. This position, which is also that of the United Nations, the Council of Europe and all the other European institutions, including the European Parliament, the Council and the Commission, was confirmed on 10 May 2001 by the European Court of Human Rights.
The political solution we seek cannot include the persistence of a de facto situation created by force. It must, on the other hand, turn the page on the past and resolutely face the future. The Secretary-General of the United Nations made a proposal to both the Greek and the Turkish Cypriots for a federal system based upon a democratic model that would respect the distinct characteristics of each of the parties. Such models work in many European countries - Germany, Belgium and Switzerland among others - where they have proven both their viability and their vitality.
Solutions to all longstanding issues can be found through the negotiation process, whether these issues be the reciprocal wrongs which have accumulated since 1960 (the problem of refugees, property, the retreat of troops, for example), with the support, as the need arises, of the International Community. Cyprus' problems are not irresolvable if the political will is there to give a boost to proceedings now. The cold war is over. All the walls in Europe have been knocked down. The enemies of yesteryear have become our partners. It would be in the widely acknowledged common interest of all countries in our region, especially Turkey, to resolve this bone of contention.
Both communities on the island - and recent opinion polls are proof of this - want to be part of the European Union. Those who have chosen stagnation as their only strategy, maybe as a strategy for survival, should respect this will.
By guaranteeing a large majority to the motion for a resolution on Cyprus, the European Parliament will strengthen the negotiating position of Mr Kofi Annan. In late 2001 and early 2002, the General Secretary of the United Nations will have a last chance to make a breakthrough in intercommunity negotiations. If, however, his efforts continue to be sabotaged by one of the parties, history will forever condemn those who are opposed to international order. Should this happen, the European Union can only honour its engagement made at the highest level at Helsinki in December 1999, being conscious of the fact that a political settlement does not constitute a prerequisite for the accession of Cyprus to the European Union.
In the meantime, I can only call on the legitimate government of Cyprus to contribute steadfastly to the removal of obstacles to remaining problems so that accession negotiations can be settled before the end of 2002.
Mr President, this is already the second report on Malta which I have had the honour of tabling. The European Parliament without doubt views the accession process of Malta, this small Mediterranean island at the interface between the European Union and Africa, positively and is supporting it constructively. The report is, on the one hand, guided by the Copenhagen criteria, which apply equally to all of the accession countries, and on the other hand, it examines Malta's special characteristics, which result from its island position and from its economic and social structure.
Malta's basic political situation is, of course, unchanged. Malta is continuing to fulfil the Copenhagen political criteria. Its institutions are democratic and function smoothly. There are no particular problems as regards human rights. The overall situation as far as economic, social and cultural rights are concerned is satisfactory. In terms of the economy, Malta is a functioning market economy and is in a position to withstand competition from the EU in the medium term, provided that it carries out the structural reforms that are still pending.
Malta is doing well in this field, with regard both to phasing out import levies on finished products by 2003 and abolishing the remaining capital controls by the end of 2002. The far-reaching privatisation programme which was adopted in 1999, and which includes plans to privatise major utilities over the next five years, is also heading in the right direction. The reduction of the budget deficit from 11.8% of GDP in 1998 to 5% this year is a positive and significant result, as are the positive developments in the economic data.
Despite oil prices, inflation stood at 2.4% in November 2000 and, after rising slightly in 1999, the unemployment rate fell to 5.3% of those capable of gainful employment. It should be borne in mind, however, that this positive process needs to be consolidated by a further cut in structural expenditure. The favourable progress that Malta has made towards joining the EU is also reflected in the stage that it has reached in the accession negotiations. With 17 chapters, Malta heads the list of those candidates which were able to open negotiations only in 2000. This shows that Malta has made up the time lost through the 22-month suspension of negotiations and is therefore well placed to be in the first round of new Member States.
As far as Malta's general political situation is concerned, namely the different positions of the government on EU accession on the one hand, and the opposition on the other, not only has nothing changed but the views of the government and the Labour opposition have if anything become more polarised. As rapporteur, I can only note this with regret. Of course this does not mean that the European Parliament should ignore the position of the Labour Party, which would like Malta to follow in Switzerland's footsteps. Nonetheless, we must do all we can to safeguard the continuity of Malta's accession process and therefore to support a constructive dialogue with all its constitutive entities and at every level of its society.
The matters of particular concern to the European Parliament in relation to Malta's accession process, of course, include issues related to internal security and maritime safety. As far as internal security is concerned, Malta has now set out an effective policy to combat corruption and money laundering, which will allow Malta both to accede to the Council of Europe's Criminal Law Convention on Corruption and to ratify the OECD Convention on Combating Bribery of Foreign Public Officials in International Business Transactions and thus to respond to a short-term priority of the Accession Partnership.
In the environmental field too, we endorse Malta's efforts to support short-term priorities of the Accession Partnership to maintain clean air and water and to stem rising levels of waste, and are thus sympathetic towards Malta's policy to ban the use of plastic bottles. In my capacity as rapporteur I also showed sympathy for Malta's specific concerns about the free movement of persons and its fears of there being an influx of foreign workers onto its labour market. The Commission's concession on the free movement of persons takes account of this rather psychologically conditioned fear. Malta is not a country in transition. It has repeatedly referred to the fact that it should like to be treated on the same footing as the other accession countries.
The Commission's efforts to make sources of funding available here so as to make up for this shortcoming are to be welcomed. On the other hand, the Maltese authorities need to make the necessary preparations to enable structural and regional aid to be administered on a decentralised basis.
I should just like to turn briefly to the Council. Malta's position on the agricultural chapter should, I hope, also soon be on the table.
(The President cut the speaker off)
Mr President, during the Copenhagen Summit, it was rightly stated that the political criteria are central to the assessment of whether a candidate country can be admitted to the Union. After all, the European Union is primarily an alliance of constitutional states. That is why we are devoting a great deal of attention to the establishment of democratic institutions in the candidate countries, something in which the Council of Europe too, with its own expertise, is involved in an extremely constructive manner. We appreciate the difficulties involved in heightening democratic awareness in countries which have for many decades suffered under totalitarian regimes which brought them to political, social and economic ruin. Fortunately, a great deal of progress is generally to be observed in this field. All the more painful were the recent reports that the present Romanian Government is trying to ban an opposition party by means of judicial tricks. We have had similar experiences in Slovakia under Mr Meciar, which led us to suspend the accession process with that country. The question I should like to ask the Commissioner is the following: is it not time we also indicated to the Romanian Government that this type of suspension will ensue if it continues to take measures which contravene the rule of law? This illustrates that independent jurisdiction is particularly beneficial, as is the extent to which the police enforces the rule of law. The fight against corruption is being tackled bravely in many countries, and I should like to quote Bulgaria in this connection.
Indeed, strengthening society' s legal infrastructure is extremely beneficial. However, the concern for the integrity of civil servants, judges, police and administrators is often in stark contrast to the paltry salaries they receive, and I believe that this too should remain an area of attention during the accession process. European integration is multifaceted and embraces all levels of society. That is why the exchange programmes and town twinning associations have a practical value, as well as the use of specialist EU institutions, such as the European Drugs Monitoring Centre and the European Monitoring Centre for Racism and Xenophobia in Vienna. A concept which, by the way, since Durban, has had all kinds of unpleasant connotations. That Centre too could play a role in integration and in solving problems in the candidate countries.
My question to the Commissioner is: are these specialist centres involved in the integration of the candidate countries and do they have sufficient capacity?
Moreover, I share the Commissioner' s view that, where minorities and non-discrimination are concerned, the social integration of the Roma population - not just in Slovakia or Romania, but in Europe as a whole - is a very difficult task which requires an explicitly European approach. Mr Wiersma made his views known on this subject earlier.
I share the Commissioner' s hope that the division in Cyprus will be resolved soon. If the Cypriot Government continues to do what it can in order to restore unity, the division will not be so much of an obstacle to the Government as it will be in the negotiations with Turkey. And I hope that Turkey takes proper note of this.
Like all the rapporteurs who have already spoken, I am delighted to see that negotiations are advancing and advancing well for all the candidate countries. Despite the difficulties, the work that has been carried out is considerable. It must be said that, on a technical level, the negotiators must be congratulated on the great efforts they are making and we also congratulate you, Commissioner. However, I would like to insist on two points that have not been forgotten but which, in our opinion, should be emphasised.
In the first instance, I am thinking of the social repercussions of enlargement. It seems that the Commission, the Council and the rest of us should take greater steps to face up to the disorganisation of society that will inevitably result and is already resulting from economic reforms forcibly imposed in the candidate countries. Restructuring of companies, privatisation, modernisation of working methods, which seem necessary to us, create unemployment, disrupt social protection systems and have disastrous consequences for families and individuals. Let us all make a greater effort to limit these social problems that could, if we are not careful, become serious political problems.
The second point I want to stress concerns contact with public opinion, both in candidate countries and Member States. Negotiation should be left to the specialists. I would once more congratulate them on their responsible approach. However, the accession of a country to the European Union affects its whole population. Opinion polls show this. As the deadline approaches the amount of opposition increases, but so does the number of those who are concerned and anxious. We need to provide more information and explanations, making things seem as undaunting as possible. This is a huge exercise in public relations to which the Commission - and we ourselves as well, of course - should devote more effort.
Mr President, it is great to hear the Commission, the Council and Parliament commit themselves so strongly to enlargement, as has happened here today. Beneath the happy surface, however, there are of course anxieties, also on the part of the people in the candidate countries, and we must listen to these. As the Commissioner also said, these anxieties cannot be conjured away. We must not in any way postpone enlargement, but we must listen to countries' requests for transitional arrangements, whether on the subjects of land purchase or the environment.
An agreement is only sound if both parties are satisfied. We must not make demands of others that we do not make of ourselves. I am thinking in this context, for example, of the environmental demands for waste water treatment with which Brussels does not yet, of course, comply. We must therefore be willing to listen to those countries which wish us to be flexible. Enlargement is not merely a gift to them on our part. It is also a gift from them to ourselves. We want them to accede to the EU with their values and their knowledge of what it means not to have freedom and democracy, for that is the most important thing of all. It is perhaps they who know most of all about this, for it is they who have experienced the loss of freedom and democracy.
Mr President, although I should like to congratulate all the rapporteurs, the two minutes I have prevent me from doing so. I should like to emphasise two aspects: the treatment of cultural minorities, and information and communication in respect of the population.
The European Union should be more than a market. It is also a community of citizens and, in addition, a collection of peoples and of smaller and larger cultural communities. The way in which human rights and the rights of minorities are guaranteed still leads to problems in some countries. Everything seems to run more smoothly on paper but, in practice, we see, for example, that, in most countries, the Roma are still really being treated like second-class citizens and that we are still being confronted with third-world situations which are on a par with the worst slums in Africa and in third-world cities.
As for the treatment of other minorities, what is written so neatly on paper and in laws appears, once again, not to bear any resemblance to reality. I would, for example, like to refer to the treatment of the Hungarian minority both in Slovakia and in Romania. It is not looking so good in practice as it is on paper.
Communication with the population is a major problem because people have substituted a spontaneous enthusiasm for Europe with a more critical stance. If no promises are made or promises remain unfulfilled, this critical attitude will naturally increase.
However, I do wonder whether the Commission is pursuing the right policy by not addressing the people in those countries in the language of those people. Is it safe to leave communication entirely to the governments? I have noticed that some governments do not even inform their own MPs, never mind whether the population knows what is being said at the wonderful Infopoint in Warsaw in all Member State languages apart from Polish. I wonder whether we are communicating or simply hiding?
Mr President, I was very pleased about the speech given on behalf of the Presidency, and I was particularly glad that importance was attached to how people in the candidate countries experience the situation. We must not ignore the fact that there are to be referendums in quite a lot of the candidate countries. I hope that people in the candidate countries read, in particular, that part of Mr Brok' s report consisting of the statements from the Committee on Women' s Rights and Equal Opportunities and the Committee on Employment and Social Affairs for these, in my opinion, give due weight to what is really important to the individual citizen. I hope, however, that they do not read the part concerning the common foreign and security policy and, in particular, NATO membership. We all know that a common European defence would cost a fair amount of money. Calculations show that, for our part of Europe, it would mean a 50% increase in budgets. I dare not even imagine what it would mean for the candidate countries. I hope that people read the good part of the reports, and I hope that it is this, and not all the other parts, that will be pivotal to the enlargement process.
Mr President, I should like to thank and congratulate all the rapporteurs. To pick up on something Mr Haarder has already mentioned, our duty and responsibility is to the countries of eastern Europe, not because of the gift that we give them but because of the new enthusiasm and spirit that they can bring into what is becoming a stagnating European Union.
In particular I want to focus on Hungary. As one of the leaders and front runners for enlargement, it has proved itself capable of throwing off the yoke of totalitarian communism and building a new market-based economy, creating new opportunities in education, improving its infrastructure and industrial capacity and developing its tourism and agriculture. It has already completed 22 of its 31 chapters of accession to the European Union.
I welcome the implementation of the SAPARD programme to help further rural development and community development within Hungary. In particular, I call upon the Commission to help alleviate some of the difficulties the Hungarian negotiators are facing with internal bureaucracies within the Commission and speed up that whole process.
In conclusion, we must open our arms and welcome the rejuvenation that the arrival of the countries from central and eastern Europe will bring about.
Mr President on the basis of the Christian idea of charity, I wholeheartedly support enlargement of the European Union. Much to my delight, the Communist system collapsed in Central and Eastern Europe in 1989. That happiness was generally shared in Western Europe at the time. It now requires a sequel, namely our aid to the candidate countries, to enable them to join the European Union and, in that way, actually return to Europe.
This line of thinking also shows realism, for the predominantly eastward enlargement of the Union benefits the Member States and candidate countries politically and economically speaking. Just to give you an example: after 1988, reciprocal trade experienced turbulent growth. The resolution following Mr Brok' s oral question is right, therefore, to underline the shared benefits of the enlargement process.
However, this view of enlargement is definitely not shared by everyone. This is borne out by recent opinion polls. These studies show a contrast between general public opinion in the candidate countries and that within the 15 EU Member States. In the candidate countries, enlargement is widely supported. In the Member States, however, only 43% of the citizens can muster any real enthusiasm. In fact, in a number of EU countries, those against outnumber those in favour by quite a margin. As if the burden and insecurities of this major enlargement were to rest on EU shoulders only.
Moreover, Mr Brok' s motion for a resolution does not take account of this imbalanced public opinion. It encourages both Member States and candidate countries to provide their populations with more and better information. I fear that that will not entirely cause the noted lack of European commitment to disappear. Whatever the case, the incentive in the resolution is mainly aimed at the Member States. However, those in favour are not alone by any means. The EU Member States are most definitely populated by scores of people who feel for Central and Eastern Europeans. The extent of their initiatives, private or church-based, since time immemorial, and often long before the fall of the Berlin Wall, speak for themselves. Members of the Council and the Commission: make sure you definitely involve these allies in your information campaigns on enlargement.
I would like to turn to another point of the motion for a resolution which caught my attention. Paragraph 49 states that there is no need for candidate countries to meet stricter conditions than the Member States themselves. That seems to me to be self-evident. What is more, the European Union has explicitly restricted its admission requirements to compliance with the Copenhagen criteria. As long as the candidate countries cannot co-determine far-reaching cooperation in various areas of policy - such as the CFSP and the asylum, immigration and monetary policies - the European Union may not impose new criteria in these areas.
Mr President, there is a saying in Dutch which means that the last mile is the longest one. This will once again be apparent when we complete the accession negotiations with candidate countries which have made most progress. After all, there are a number of difficult issues left to deal with. I hope that the European Union will know how to give a tangible sign of its willingness to enlarge. Moreover, to quote the well-known biblical saying, it is better to give than to receive.
Mr President, ladies and gentlemen, following today' s debate on enlargement, we will have to reach a verdict on an overall motion for a resolution formulated by our fellow member, Mr Brok.
The merit of this text is that it takes the decision of the Irish people to reject the Nice Treaty seriously and does not disguise, and I quote, "the uncertainty" that this brings into "the timetable for enlargement". We are therefore very pleased to see Mr Brok himself include, in point 2 of his motion for a resolution, the recommendation made by us the very day after the Irish vote, to include alternative solutions within the framework of the accession treaties.
On the other hand, it is completely unacceptable to exploit the result of the Irish referendum to justify the abandonment of the intergovernmental process. If current Intergovernmental Conference practice is often opaque and unintelligible, this is not due to the method itself which associates governments that have been democratically elected by their citizens.
It would not be at all difficult to make the intergovernmental process more transparent and comprehensible. We must take practical steps to achieve this, keeping away from the pursuit of ideologies which, when we do not approve of a decision, lead us to conclude that, in order to prevent such a thing being repeated, the legal framework within which it occurred needs to be abolished by majority vote. This really would be a case of hallucinatory thinking, or, as our fellow member Mr Berthu stated last night, a regulatory illusion.
The lesson to be learnt from the Irish referendum is certainly not that we must make the process of European integration even more undemocratic.
Mr President, ladies and gentlemen, the economic and political benefits of enlargement will undoubtedly be far greater than its probable cost to the budget. I would add that this is already the case today. Nevertheless, it is our task precisely as one arm of the budgetary authority to discuss and engage in some serious and sober preliminary budgetary planning - at the same time allaying our emotions and fears - and to approach the figures in a rational way. On the basis of our experience with the pre-accession programme and given the take-up capacities and administrative structures in the new Member States, we can also assume that in respect of both agricultural policy and the Structural Funds integration into the Community programmes will be gradual.
On this basis, even if ten new countries join before 2006 in a big bang, we will be able to meet the financial requirements of enlargement up until then within the financial perspective, as agreed in Agenda 2000: EUR 7 billion in the final stage for agricultural policy given gradual integration and from EUR 6.1 billion in 2004 to around EUR 10.9 billion for structural policy, and this compared with a current Commission preliminary draft budget of around EUR 100 billion for 2002 to put it in context.
There is no doubt, however, that for the period after 2006, even taking into account compliance with future world trade obligations, we will very probably have to discuss the issue of revenue and expenditure in the European budget because in the final stages in 2013 these comparative figures could amount to EUR 17 billion and EUR 26 billion respectively.
Let us not confine ourselves to looking at these two areas of budgetary policy. I have grave concerns about whether the Commission's reflections on how Europe is to be governed or the practical plans in this House to overcome the languages problem really do take sufficient account of the requirements which will need to be met if we really are to safeguard European national identities and preserve the ability of the European institutions to act in the interests of the citizens of a larger European Union. A further far more intensive debate needs to be initiated here to ensure that we are capable of acting in the future.
Mr President, Commissioner, ladies and gentlemen, the development of Estonia and Latvia has been rapid and I congratulate those nations on such an achievement. Freedom and independence incite nations into action. This should also be the case with people, and the control of individuals over their own lives needs, of course, to improve. This is not a project for some élite, and this point must now become clear in these applicant countries.
Europe's boom phase of economic growth has now ended. In the opinion of many we are on the way to a downturn, even a recession. This economic standstill will affect those applicant countries even more than our economies, since the former are considerably more frail. The popularity of the Union has, however, declined in many applicant countries such as Estonia to less than half of what it was, even before this economic standstill which has now taken place in Europe. The fact that a severe budgetary discipline has been followed is, in these Member States, seen as one reason for this. A downturn would reduce further the popularity enjoyed by the Union. For this reason then I ask, and urge as a priority, that we energetically seize the challenge of narrowing social differences and the social and economic gulf, since this is the base upon which we will be able to get the large majority of people in these countries to support membership. This also means that unemployment within the Union itself must not grow, otherwise it will erode the very base and the broad support for enlargement which exist here within the Union. In other words, the worsening economic situation may pose a threat to enlargement within the agreed or envisaged timetable. Therefore, let us get to grips with social inequality before this entire matter is pushed too far into the future.
Mr President, it is fantastic to live through this exciting period in the history of Europe when we are finally unifying the continent. I hope that, in just a few years' time, our new friends and colleagues will be able to sit down here with us in the Chamber instead of just listening from the gallery. We shall then be able to unite in solving the problems that exist and in creating good conditions of life for the citizens of Europe, and not before time.
It will soon be twelve years since the fall of the Berlin Wall, and many Europeans promised that those countries which had finally thrown off the yoke of communism would quickly be able to obtain membership of the EU. There is still a great deal to do, and this is also described in the excellent reports we are discussing today. Great progress is being made, and I am delighted that the Belgian presidency has such lofty ambitions. It is important that no more demands should be made now.
There is more than a little to do in the EU, as well. Many of us are disappointed at the poor result from Nice and hope that Laeken will prove to be very ambitious. Integration is a mutual process that requires efforts on the part both of ourselves and of the future Member States. However, we together have a huge task in convincing the population in all the countries of the practical benefits of a united Europe. It is also a question of communicating pride in the Europe we have built so far and the Europe we shall build together.
Mrs President, Commissioner, in the current political situation there is no political alternative to enlargement supported by the Group of the Greens/European Free Alliance, as our group chairman has already stated.
The future of the European Union is not and should not be enlargement, contrary to what the President-in-Office of the Council said in his introductory speech. The future after 2004 of an enlarged Union is uncharted territory. The Union could be a consolidated free trade area, or else a supranational Union where objectives of sustainable development and social cohesion are the fundamental objectives of a reformed policy.
If we fight for this second option, then the next Intergovernmental Conference in 2003-2004 will be the last chance for the Fifteen to correct the failures of Nice and assume their responsibilities so that a Union of 27 Member States can be governed democratically and effectively.
The question is not, however, of a purely institutional nature: it is also a budgetary issue. If a policy of solidarity between the Member States is pursued, this means that, in the future, the Union' s financial resources will have to be increased for, in economic terms, the integration of the markets of the candidate countries with those of the Union has been taking place for 10 years at the cost of increasing territorial and social inequalities in the candidate countries.
Current European aid is essential and alleviates the cost of the transition, but if we really want to preserve a model of European society based upon solidarity and negotiation between all players in a 27-State European Union, there needs to be a clear commitment from both sides to this objective that exceeds the commitment to incorporating the Community acquis and will oblige each of the 15 current members to provide additional aid.
If we want enlargement to be a success whilst preserving our chances of an interdependent Europe, we must not, as Mr Verheugen rightly said, bury our heads in the sand. From this point of view, I am very shocked by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy' s rejection of the majority of the amendments tabled by the Committee on Employment and Social Affairs.
Mr President, I think this is an excellent set of reports and that the Committee on Foreign Affairs has done a good job. Having said which, I think that no-one can hide their concern about how the enlargement of the European Union is proceeding and about the serious repercussions, especially the social repercussions, in a number of countries moving towards accession.
As president of the EU-Bulgaria Joint Parliamentary Committee, I should like to say that, yes, there has been important intervention on the part of the European Union and issues such as the nuclear sector, restructuring of the agricultural sector and investment programmes in Bulgaria have been given positive momentum; however, at the same time, I cannot, for example, ignore the recent EUROSTAT report published a week ago, which shows that social rights fought for in Bulgaria are literally being demolished. I think we need to look into all this.
Mr President, I am pleased to participate in this important debate on the enlargement of the European Union and in particular to acknowledge progress on Malta's application for membership.
This House was pleased when in September 1998 the government of Malta informed the Presidency of its intention to reactivate Malta's application and since then, with the structures put in place by the government, Malta has demonstrated its sincerity and determination to become part of an integrated and enlarged Europe.
Coming as I do from a small island state similar to Malta, I can testify to the EU's commitment to the development of small and underdeveloped peripheral regions. In my view, despite the many criticisms, the vision of Europe's founding fathers continues to be realised. I look forward to the participation of Malta and other applicant countries in the Europe of the new millennium. It is worth noting that by June 2001 Malta had closed negotiations on over 17 different chapters, including important issues ranging from education and training to telecommunications, fisheries and consumer protection.
Mr President, ladies and gentlemen, I should like to make five points from the point of view of the Committee on Economic and Monetary Affairs. Firstly, where the reunification of Europe is concerned, all of us are aware of its historical dimension and our own political and moral responsibility. It must succeed and it will succeed because it is right and proper.
Secondly, the economic data show positive developments. Economic growth in Central and Eastern Europe continues to be above the EU average. The macroeconomic situation has improved. EU exports to the accession countries are on the up and the accession countries are already benefiting now from the accession negotiations because under this process they are also being given orientation aid for necessary reforms, which would have had to be implemented anyway after 50 years of Communist dictatorship, even if they did not have the prospect of joining the EU.
Thirdly, and the Commissioner touched on this, economic and monetary union - the euro - will not be achieved immediately upon accession. It is important that we point out that once the Copenhagen criteria have been fulfilled, the Maastricht criteria will need to be met - without any opting-out clauses and that this will probably require at least another three, four, five or more years.
Fourthly, money and balance sheets are, after all, not the be-all and end-all. The economic indicators are positive, but they are only a means to an end and not an end in themselves. We said this today in the debate on the Middle East: a means to an end which is to create peace, provide security, guarantee social stability, build up a democratic polity and safeguard growth and employment.
Fifthly, there is much to be done: to meet the stability criteria, to regulate state aid, to remove regional disparities, to reform pensions, social security and health services, to make rapid progress on privatisation, and to guarantee the independence of the judiciary and the public authorities. We have reached an important stage. We look towards the goal with optimism.
Mr President, I wish to join with others in also expressing my delight at the support shown for enlargement today. It is crucial that the EU send out a signal that we desire enlargement for our own sakes. It is also important, however, that there should be broad grassroots support for the project among the populations of the candidate countries. It is, of course, the countries themselves that must hold the debates on membership, but it is also our task to ensure that the conditions are of such a kind that this development is perceived as progress by the populations of the candidate countries too and that they are not given the feeling that it is a case of the strong riding roughshod over the weak.
Enlargement must therefore be based upon mutuality, respect and equality. Above all, we must, for our part, understand that there will naturally be changes to the way in which the EU develops once new countries and people come on board. Their starting points are not always the same as ours, and it is precisely that fact which can also be a source of enrichment for us.
Mr President, I welcome the debate this afternoon and welcome Mr Verheugen's comments this morning, which were extremely positive. I should like to make one crucial point. The key to the enlarged community has to be the integrity of the single market. We must ensure that the complete integrity of that single market will emerge at the end of these negotiations. If it is not the case, then there will be considerable resistance to enlargement from businesses in the Community and from the workers in the Community who feel themselves disadvantaged.
I take one particular example. Recently in the Czech Republic there was restructuring in the banking sector. One of the major banks in the Czech Republic - IPB - was forced into administration and this was done to the benefit of another bank - CSOB. There appears to have been some use of state aids to support the position of the CSOB in order to support the position of a private sector rival to the IPB. Clearly that whole saga is very unsatisfactory. It is not transparent and it is not in accordance with the terms of the association agreement. We must ensure that those sorts of events do not continue to happen.
As chairman of the joint parliamentary committee, I should also like to say a few words in relation to Lithuania. I welcome Mrs Souladakis' report. It is clear that the Lithuanian government has made enormous strides to catch up. I am very hopeful that they will be alongside the original group within the next 12 months. But again, they have to ensure implementation of the single market, particularly as regards counterfeiting in the audiovisual sector.
Ladies and gentlemen, it will not come as a surprise to anyone that I, as a member of the Committee on Women' s Rights and Equal Opportunities, will be broaching the subject of women, for a not inconsiderable majority of the population of the candidate countries consists of women. Very vulnerable women, at that. Let us not forget that most accession countries are also countries of origin and transit of trafficking in women. Let us also, therefore, discuss women for a change, as opposed to farmers, employers, trade unions, and the like. Let us talk about this large majority whom we wish to make Europe-minded and not frightened of Europe. If we do not devote any attention to that group, things are bound to go wrong. We therefore need to set up a proper information campaign by means of which women' s organisations, but also all individual women in the country or in the cities, can be reached for the purpose of explaining, among other things, the acquis communautaire as it relates to women. In that way, Europe stands a better chance of being accepted, and the situation for women will improve considerably.
Finally, I should like to point out that, in his speech this morning, Commissioner Verheugen failed altogether to mention the situation of women in the candidate countries, something which I deeply regret.
Mr President, I am positive from Greece's experience that, contrary to what Mr Brok' s motion for a resolution maintains, the already frightful situation in the nations preparing for accession to the European Union will deteriorate even further, given that the purpose of accession is to serve big business, not the workers; workers who, in the run up to accession, are already feeling the pernicious political, social and economic repercussions of privatisation and the surrender of their economies to foreign economic interests. For reasons of solidarity, therefore, we must vote against the reports. We do not want to be accomplices.
As far as Cyprus is concerned, we have taken note of the positive points in the Poos report, which is why we shall abstain rather than vote against it. However, our general political position, as stated above, also applies here. We also note that the pre-accession procedure, especially post-Helsinki, has not only failed to resolve the Cyprus question, it has encouraged Ankara and its vassal Denktash to take an even more intransigent stance. We are particularly worried by the fact that accession negotiations are being used to pressurise the Cypriot leadership into accepting a federal solution, i.e. into legally recognising the invasion and occupation of Cypriot territory and totally abandoning the relevant UN resolutions. I refer you to the statements on the matter made by the president of the European Council, Mr Michel.
Mr President, ladies and gentlemen, in most cases, the alienation between institutions and citizens revolves around people' s prosperity. The issues that are around in our countries are a fear of immigrants, anxiety about loss of jobs and concerns surrounding the relocation of businesses. Those issues are equally present in the candidate countries, where joining the European Union is measured by the acquisition of, and increase in, income and by employment. If we study the latest employment figures in the Central European countries, we see that employment has fallen everywhere in 1999 and 2000, except in Hungary, Lithuania and Slovenia. This is why it is vital that we give our attention to this development. As far as social policy is concerned, I should like to talk mainly about two points. I tend to think along the same lines as Mrs Maes. Paper is accommodating, but one must also learn to read between the lines and look for the hidden meaning.
I should first like to turn my attention to social security. The great danger is that traditional social security will be dismantled before the new system of social security is operational or is fully operational. As a consequence, a whole generation of people will not be able to benefit from either system. My experience and the discussions I have had in a number of countries show this to be true. This is a terrible prospect, since it indicates that a large group of people are becoming poorer. These people compare the situation with the previous one and feel that they are worse off now than in the past. That is the first point and I would ask the Commission to focus much more closely on the problem of social security than it has done to date.
Secondly, I should like to mention the organisations which are being set up and developed by the social partners. Again on the basis of my local contacts, my observation is that here too things are progressing with great difficulty and very slowly. So, we must once again look beyond the words and face reality. Let us help them and let us help the social partners to help each other.
. (NL) Mr President, to my surprise I have just heard in the English interpretation of proceedings that my name is now Michel. It is true that I work closely with Minister Michel, but full metamorphosis has not yet taken place.
I should like to begin, ladies and gentlemen, by apologising for the fact that I arrived a little late and was not here promptly at 3 p.m. That was because I was also taking part on behalf of the presidency in the Conference of Committee Chairmen. Since I do not have the gift of ubiquity, I could not be here on time, for which I again apologise.
Mr President, ladies and gentlemen, Commissioner, many of you have referred either during this morning' s speeches or in the (incidentally very interesting) reports that you have introduced - usually with much pleasure and sympathy - to the contacts you have had with people in the candidate countries, the visits you have made, and so on. The same applies to me. I have been visiting the capitals of all candidate countries with which we have entered into negotiations at least once and, in certain cases, twice, three times or more. It is true that that creates a bond and leads to a more than purely theoretical political interest in the countries concerned. I find it almost touching to see how you, in your progress reports, are concerned almost like godparents with the welfare of the candidate countries on which you have to report. I should, by the way, like to emphasise that this Parliament, in its successive constituent forms, has been one of the great engines of enlargement. An engine that has never misfired and never stopped, and I believe that you can wear that badge with pride.
But there is more. I should like in particular, not only echoing Mrs Lalumière, but also because it reflects my own feelings, to congratulate most sincerely the Commission, Commissioner Verheugen and his department on the gigantic task of negotiation that they are carrying out. At present, they are conducting over 300 different sets of negotiations. You have only to multiply the number of headings by the number of Member States. Of course I know that there are parallels, but two cases are never entirely similar.
Public opinion, which is scarcely aware of this because it is insufficiently informed, therefore thinks that accession is taking so long because we are either having second thoughts or because we have not taken particularly effective decisions. It has no clear idea of how complex this whole matter is. That is not the fault of public opinion. That is the fault of all those, including ourselves, who have not told the public the facts.
Although the work is not yet complete, it has been said that the end is in sight. As a result, tension is rising, of course, as are the number of sweepstakes on who will be crossing the finishing line first. I agree entirely with Commissioner Verheugen that it would be wrong of us to speculate at this point on which candidate countries will be in the first wave and which will not. It is still far too early, but we must all start discussing together how we can effectively translate these accessions into reality. I would like, if I may, to tell a little anecdote here to highlight just one aspect of all this: when Sweden, Finland and Austria joined - and that was also a chronicle of a much-heralded fact that had long been known about - there were nevertheless insufficient interpreters and translators. That problem will, of course, become even more complex, but all the institutions will have discuss this too in good time.
I said this morning that enlargement is the future of the Union. Mr Jonckheer, a compatriot of mine but from a different party, has denied that, saying that the future is uncertain. I repeat what I said this morning. I must add that I did not say this just for formality' s sake. I said it because I am firmly convinced that it is true, although I am just as prepared to say that the future will not be limited to enlargement, but that is the first great challenge that we have to meet in the near future. That is absolutely certain.
My country' s Prime Minister shares this view, and in fact will undoubtedly be providing, and I say this to you very definitely, a role for candidate countries in his proposals for the preparation for the IGC. This is in answer to a concern expressed this morning by group chairman, Mr Poettering.
During the so-called "Gymnich meeting" at the end of this week, the candidate countries will be taking part in the discussions on the future of Europe. During the informal Council of Ghent and, of course, during the European Council of Laeken, enlargement will be discussed at length. It will be approached in the spirit that Commissioner Verheugen and I myself set out and also in the spirit which you have supported almost without exception in your respective speeches.
Mr President, Madam President-in-Office, Commissioner, the enlargement of the European Union is certainly the most fascinating and most important project that we are working on. I fully agree with this. In this respect I believe that the future is certain, as you said; the timing may not be quite certain but it will happen and that is good, that is important. This should not, however, blind us to the fact that there are still a number of problems which need to be resolved in the process or that enlargement in itself will also create problems which we will need to overcome, and which must not be a reason to delay or abandon the process.
One of these problem areas is, without a doubt, the social issue, which has already been mentioned by previous speakers, because the accession of the enlargement candidates will also make the gulf between rich and poor within the European Union wider. It is not because the rich are now becoming poorer but because these questions are being posed afresh in the Union; consequently cohesion policy will gain a new and even more important task. Where rich and poor meet, in particular in the border regions, this will of course also lead to problems because amongst the rich there are also pockets of poorer people and less qualified workers who feel threatened. Solutions need to be found here. I am very grateful to the Commission and the Council for identifying a reasonable standard which is to be applied flexibly and for as short a period as possible because the aim is integration. Integration means living together, not only living alongside each other but living together and growing together. This is an important task which we need to carry out together step by step.
A second problem which I should like to touch on is the problem of minorities. Increasingly, of course, we are all living in a continent of minorities. The protection of minorities is an important task which we have not yet fully achieved in the existing Union either. Although it is legitimate to protect these minorities, we must, however, also endeavour to prepare the people to live in one united Europe and not create new privileges. I say this because I have been looking in particular at Hungary and the legislation there may run the risk of creating certain privileges for the Hungarians on the other side of the Hungarian border, that is in the neighbouring countries of Slovakia and Romania. I believe that we should be cautious here; protection of and solidarity with the Hungarian minorities yes, but no new discrimination.
While I am on the subject of discrimination - and this is my final point - I should like to add that in quite a number of areas, and this is a major achievement of the work we have done together, discriminatory laws have been abolished and, for example, discrimination on grounds of religion, gender or sexual orientation has already been outlawed, including in Romania. The fact that this is still in the report means, at least according to my information, that it is already out of date because a law has been passed which abolishes discrimination against homosexuals. This just goes to show that everything is in flux and that our joint efforts have already improved the situation in Europe, even before enlargement.
Mr President, as Romano Prodi said in this debate last year, in Europe we are all minorities. Today Commissioner Verheugen said that to live in Europe is to live with compromises. To my mind these are crucial to European values. It is for the vast majority to make compromises for the minority. Therefore I was unhappy when I learnt that the European Parliament rapporteur on Slovakia had accused the Hungarian minority parties of setting ultimatums and using methods that are used only in wartime when they made their future in the government dependent on an administrative reform.
The rapporteur's remark seems very unfair and does not take note of the different steps in the development of self-government at different levels, nor is it consistent with the views expressed by the Prime Minister of Slovakia. The Hungarian political representatives have, in spite of the adoption of new administrative borders that were promoted by nationalist and left-wing parties and deprived them of chances of adequate political representation, signalled that they are ready to continue in the government but that their future participation is dependent on giving real content to the administrative laws. That is what we are asking for in Resolution No 39. We should refrain from unfounded accusations.
Mr President, investments in roads, railways and other forms of infrastructure are among the most important that can be made in the countries of the old Central and Eastern Europe. Anyone who takes a bird' s eye view of Europe can see very clearly where the old borders between East and West run. This means that the EU and the EU' s Member States have a lot to gain from contributing to investment in better road and rail networks in the candidate countries and from ensuring that these are linked together with the networks in the rest of Europe.
For a country such as Poland, which the Committee on Regional Policy, Transport and Tourism has studied from a transport point of view, that is quite obvious. Poland is far and away the largest of the candidate countries and, in the last ten years, it has invested extensively in improvements in roads and railways.
We often talk in East-West terms within the EU but, where a country such as Poland is concerned, it is probably just as important to see the issues from a north-south perspective. Poland is now already one of the most important countries in Europe when it comes to transport between North and South in Europe. Clearly integrating Poland into the EU' s transport system is the same as broadening the waistline of Europe. North-South transport would obtain a wider range of possible transit routes. This would ease the burden on Germany, which is something positive - especially from an environmental point of view - and it would also increase competition, which is good for trade.
On the day when Poland, together with other candidate countries around the Baltic, becomes a member of the EU, we shall also jointly be able to make greater demands in terms both of marine safety and of the management of the sensitive environment in the Baltic. There is therefore a lot to be gained from Poland' s becoming a member of the EU once the negotiations have been successfully completed.
Mr President, enlargement is not an end in itself. It is clearly a means; I would go further, it is a means within a group of means.
For example, the other means are: political deepening, economic and social cohesion and budgetary sufficiency. The success of enlargement depends on whether these three elements are clearly present.
If it is a means, what is the end? That people live better, qualitatively and quantitatively, in the countries of the current Union and in the candidate countries. This is therefore true in the case of a country such as Bulgaria. We hope that during the next political stage which that country is going to experience after the latest elections, the Europeanist will and effort shown so far will remain as strong and that, furthermore, essential actions will be strengthened in various fields.
Firstly, in the political field. We must say clearly to the Bulgarian Government that this Parliament would not even consider voting for an accession agreement while, for example, Article 157 of the Penal Code remains in force, which establishes unacceptable discrimination against homosexual citizens in Bulgaria.
We clearly also have to ask the Bulgarian Government to make progress on the reform of judicial power, on the fight against corruption, on improving the social living conditions of the citizens and, particularly, on the fight against unemployment.
We must also ask for progress on the protection of the environment and, above all, for compliance with the commitments made so far on the closure, within certain time limits, of units 1 to 4 of the Kozloduy nuclear power station.
Finally, we want to say to Bulgaria that it is this Parliament' s desire that it be well incorporated into the European Union and on time, but, of course within the political, economic and social framework established.
Mr President, if the political problems cannot be resolved at long last, the issue of Cyprus has the potential to derail the entire enlargement process or to leave us in the ridiculous situation where hundreds of thousands of Turkish Cypriots are notionally EU citizens without having being consulted, while at the same time facing EU sanctions of a political and economic nature. We cannot afford to close our eyes to the reality.
I look forward to Greek Cypriot and Turkish Cypriot politicians sitting alongside us as parliamentarians in this Chamber and to the creation of a bi-zonal federal state. But in discussing this issue, it is not acceptable simply to say that the problems of Cyprus started with the Turkish invasion in 1974 without mentioning the divisions of the island from 1963 when Greek Cypriots murdered Turkish Cypriots. If there is to be true reconciliation between these peoples, then complete objectivity is needed and in this report before us that is too sadly lacking.
Mr President, in its opinion on the country reports the Committee on Constitutional Affairs has confined itself to only a few points which are significant for all of the accession countries without exception and which are, as you would expect, included in the introductory report of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. Our committee calls for a more developed schema governing the future representation of the candidate countries in the European Parliament than is provided for in the Treaty of Nice. We call for the discrimination against Hungary and the Czech Republic to be rectified and we think it is necessary for provision also to be made for the period after the 2004 European elections for any candidates acceding then.
Other important concerns of the Committee on Constitutional Affairs relate to the candidate countries' participating as soon as possible in the so-called post-Nice process. A constitutional reform in Europe without the participation of the future members is politically indefensible. Of course the candidates will not be able to have an equal say in the decisions for as long as they are still candidates, but they will be affected and we should therefore also attach importance to their opinions.
Our committee continues to be in favour of actively involving civil society in the Member States and the candidate countries in the process of reforming our future institutions. A prerequisite for this will be high-quality, comprehensive and above all not only one-sided information. A further concern has obviously already reached the ears of the Commission. Commissioner Verheugen already mentioned in this morning's debate that the application of Community law will be a priority in the ongoing assessment of the candidates' readiness to join the European Union. We can only fully agree with him.
I have mixed feelings about another comment which Commissioner Verheugen made this morning. Commissioner, you said that the border regions would spearhead the EU enlargement process. In the light of the great restraint being exercised by the Commission where support for border regions is concerned, I fear that some border regions may see themselves as spearheads in a different sense, in the sense that they are being speared. Perhaps here too it will be possible to find a solution by working together constructively.
Mr President, Malta is one of the twelve candidate countries which meets the general requirements set by the European Union on all counts. The Stenzel report gives us an excellent description of all these developments and I fully endorse it. However, there is the problem of why a significant proportion of the Maltese people, all of whom we welcome with open arms, has a number of objections and concerns.
For example, the agricultural population totals 1000 people and agriculture is a problem for Malta and for these 1000 people. Perhaps they are worried that, because it is so small, a property developer could come and buy up the whole of Malta. Some other nations are worried about their cultural identity. The vision of Europe which we impart must be a vision which safeguards all the rights of the nations which accede at a later date, be they cultural, economic or social.
In this sense, because our debates are often highly technocratic and focus solely on indicators, Maastricht, approximations and so on, we should understand that, for these nations, most of whom are experiencing economic problems, the economic factor takes precedence. If we want to bring these nations - and our own nations - on board, we need to show them a Europe of security, peace, culture and individuality, not just the sexual individuality which is often the subject of debate, but cultural individuality, because people do not just have multiple sexual needs, they also have multiple spiritual and cultural needs and linguistic diversity. In this sense, I think that Malta, which is Europe in miniature, is a good prospect; at the same time, however, we should use Malta to look at other aspects of our policies.
Mr President, at this stage of our assessment and appraisal of the pre-accession progress of the candidate countries, the Committee on Women's Rights and Equal Opportunities wants to make it perfectly clear that, as an integral aspect of respect for human rights, adopting the acquis communautaire on equality between men and women is a sine qua non to accession. In other words, these countries have to harmonise their national legislation with the acquis communautaire in the area of sexual equality, on the one hand, and develop institutions and mechanisms which allow appropriate policies to be applied on the other.
It is clear from the opinions of our committee that women everywhere have difficulty accessing the job market and are under-represented at the centres of power. They also refer to specific problems such as high unemployment in Lithuania, the Czech Republic and Latvia and violence against and human trafficking of women in places such as Hungary, Bulgaria, Slovakia and Turkey. At the same time, we have welcomed positive achievements, such as state mechanisms in Lithuania to facilitate suitable policies and the employment rate among women in Cyprus, which is close to the Community average. Moreover, as the rapporteur Mr Poos mentioned, Cyprus is top of the league of negotiating countries and meets all the economic and political accession criteria. Consequently, we are entirely justified in believing and hoping that Cyprus will become a full member of the European Union as soon as the pre-accession procedure is completed even if, despite our efforts, no solution can be found to the Cyprus problem in the meantime, due to Turkey's intransigence.
What our committee is calling for, Commissioner, to come back to women, is for candidate countries to take part in Community programmes which help safeguard women's rights and for civil society, and especially women's non-governmental organisations, to be encouraged to take part in these programmes.
Mr President, Commissioner, ladies and gentlemen, Europe was founded on the idea of putting an end to war between the various nations in it. At some point in their history, these nations decided never again to allow themselves to fall into the cesspit of genocide. At the same time, they abolished the diplomacy of threat and pressure and replaced it with the language of reconciliation, compromise and understanding in good faith. Primarily, enlarging Europe can only mean one thing: extending the application of these principles. And nowhere in Europe today is there a more pressing need for the application of these principles to be extended than in Cyprus, whose history of violence, threat, blood-stained borders, military occupation, armed reckonings - all the situations from which Europe has drawn back in horror - is repeating itself for both nations living on the island.
The upshot of this for northern, Turkish-occupied Cyprus has been economic ruin and the abolition of political freedom for its people. They live under a military regime in the guise of a pseudo-democracy. In southern Cyprus, which constitutes the internationally recognised Republic of Cyprus, and which functions as a true democracy, even if it is handicapped by the Turkish occupation, the economy is flourishing, prosperity is increasing and all the economic and political criteria set in Copenhagen have been met; however, the people are deprived of the natural, supremely human right to travel around their country, to return to the houses in which they were born, to their small villages, to travel the length and breadth of the country without coming up against barbed wire, road blocks, divided towns or armed soldiers ready to shoot.
Under these circumstances, the accession of Cyprus into the European Union, which should not be delayed, will also bring new peace to international relations between Greece, Turkey and Cyprus in the eastern Mediterranean in general - the European Union's blessing on all three countries.
Mr President, ladies and gentlemen, the rapporteur on Latvia's application for membership of the European Union, Mrs Schröder, has made some very important and pertinent observations. They also seemed to me to be very critical. That is why, with your permission, I should now like to highlight two positive points which present the overall picture in a perhaps more favourable and also, in my opinion, a more realistic light.
In many reports - and the same is true of the report on Latvia's application, there is a statement at the beginning which is simple and which is important but which cannot be taken for granted. Latvia satisfies the political criteria for membership of the European Union. This simple sentence represents splendid achievements, achievements which deserve respect and recognition. In the light of the difficult situation which these countries were in at the outset and the complicated basic conditions, satisfying the first Copenhagen criterion is a remarkable result. This is especially true for the three Baltic states which, compared with all of the other candidates, were forced to a far greater degree into the totalitarian structures of the former Soviet Union. This applies particularly to Latvia, given the complicated ethnic make-up of its population. It is precisely against this tragic historical background that the systematic and continuous efforts of its parliament and government to integrate all of the country's inhabitants into society deserve our respect and support.
Latvia is also an excellent example of how clear political prospects for the future can strengthen and accelerate social and economic development. On 15 February 2000 the accession negotiations were formally opened. In the same year, growth of 6.6% in gross domestic product was achieved and in the first quarter of this year growth even reached 8.2%. These are just a few of very many other indicators which point to the opportunities - the opportunities to create political stability and economic dynamism - which enlargement brings.
Mr President, Commissioner. I should like to start by thanking the chairman of our Committee on Foreign Affairs, Elmar Brok, for including important points from the various committee opinions in the joint motion. As joint draftsman of an opinion on behalf of the Committee on Fundamental Freedoms and an opinion on behalf of the Committee on Legal Affairs and the Internal Market, I am one of the few members of the committees required to give an opinion who has been able to take the floor in this debate and I do so in order to voice my criticism of our in-house procedure.
First, the timing of the debate. I think that it would have been better to wait for the Commission's next progress reports. Secondly, it is a great pity that only a few of those reporting on individual countries for the Committee on Foreign Affairs have taken note of the opinions of the other committees and that the draftsmen of these opinions were not automatically allocated speaking time during the debate, as is our custom in the House.
Nonetheless, I am delighted that a number of very important points raised by my committees have been included in the common opinion, including the all-important Article 13 and the acquis developed in the meantime in order to combat discrimination. I think enlargement negotiations should attach equal importance to this and, for example, internal market legislation. I also believe that it is important to note that the motion calls, for the first time, for the security of the external borders of the enlarged European Union to be a Community responsibility, rather than the sole responsibility of the country on the border.
Finally, one further request, this time in my capacity as an Austrian member. I think Mr Schröder has written an excellent report on the Czech Republic and I should like to ask the House to support him on all counts.
Mr President, ladies and gentlemen, Commissioner, enlargement is the greatest challenge that the European political project has ever faced. It is, however, not an end in itself, but a means towards political, economic, cultural and civilisational ends. Enlargement must mean more and better Europe and not less Europe, even if it increases in area and territory. Enlargement must be supported and well received by national public opinion. Public opinion in many countries is favourable towards enlargement for reasons other than simple economic calculations and national self-interest. These countries hope that enlargement will strengthen Europe and will be fair and, unless this happens, they will feel cheated. For example, and if we take account of the opinion polls, the Portuguese are clearly more in favour of enlargement than - irony of ironies! - the Belgians, the French and the Germans. Why should this be the case? It is because the Portuguese have benefited from the support of the European Union at a crucial time in their recent history and feel that other Europeans share this right. These very Portuguese citizens would not have the same attitude, however, if they were afraid that enlargement might weaken the European project and harm Europe' s internal cohesion. I am delighted at the orderly, methodical and smooth course of the negotiations, but the hard core of the trickiest dossiers has still not been broached. Some Members have recommended today, in this part-session, that the ten applicant countries should join the European Union by 2004. I think this is too soon. We must not delay the process of accession through expedient measures, neither should we rush things. We must respect the pace of each applicant country.
In the 1930s, the celebrated French writer Paul Valéry, coined the famous phrase, which said, and I quote, that civilisations are now aware of their mortality. He also pointed out that Europe' s greatest weakness was its inability to form a political entity with powers that are both solid and legitimate. This is the problem. I hope that enlargement contributes to establishing this legitimate and strong entity and not the opposite.
Mr President, Commissioner, ladies and gentlemen, may I start by drawing your attention to the fact that the conclusions of the Wiersma report on the possible accession of Slovakia to the European Union have the full backing of the PPE group. Slovakia is an example of how, with political will, a country initially at a disadvantage, in this case a country which, under the Meciar regime, lost nearly four years compared with everyone else, can catch up with the other countries negotiating for accession and join with them in resolving problems quickly. What is most impressive is that Slovakia has successfully stabilised its economy over recent years and has started and, in many cases, completed comprehensive structural reforms, including privatising the banks.
However, the European Union also needs Slovakia to accede, lying as it does between Poland, the Czech Republic and Hungary, because it will be easier to guarantee an area of freedom and security in an enlarged European Union along a continuous external border. However, Slovakia will only be able to accede quickly if it is equally quick in implementing government and administrative reform. This includes making the judiciary independent, introducing effective financial controls and reforming the communes and local authorities, all within the next few weeks. This will also indirectly guarantee the involvement of national minorities, especially the Hungarians, in over 500 communities. Slovakia should therefore keep up its resolve to deal with outstanding accession problems in liaison with the Commission and the European Parliament, so as to pave the way for fast accession to the European Union.
Mr President, two topics in one minute. First topic: there are still major deficiencies in the social sphere, including in the country I myself am monitoring, namely Latvia. I believe it is important to understand that a modern society is most successful if there is a partnership between politicians and the two sides of the labour market. That is why we must not forget the social dialogue. It is not merely the internal market which is important for enlargement.
Second topic: there is a positive spirit at present, and this must continue. We must not believe that enlargement will be without its problems, and we cannot expect enlargement to be nice and easy. It will have its shortcomings; there will be untidiness and incoherence; there will be lengthy transitional arrangements; and there will be no thorough agricultural reform and no complete structural reform. I am not saying that we must accept everything. I believe, however, that we must contrive to show magnanimity and that we are obliged to accept that enlargement will be messy and untidy. Naturally, we must comply with the Copenhagen criteria, but we must count on enlargement' s not being as seamless as we perhaps might have hoped.
I hope that we go for major enlargement, show magnanimity and obtain the 'big bang' in 2003.
Mr President, Mr Queiró and Mr Friedrich have given Hungary ten out of ten for accession efforts on behalf of the Committee on Foreign Affairs. Hungary was the first country to raise the Iron Curtain and to start intensive preparations for full membership. Today, thank God, fear of enlargement is clearly beginning to recede. We could see in Burgenland, which borders on Hungary, that the Euro-sceptics did not stand a chance and were losing more and more ground. The same applies in Austria and Germany with regard to the Czech Republic and Poland, although here the problems are patently worse. But I think that this is a positive development and that this development is thanks to Hungary's policy of settling its minority problems, which it has done in an exemplary fashion, and of taking a clearly pro-European stance across the political divide. I should like, first and foremost, to call on the Czech Republic, for which I also have a soft spot and which I hope, like Hungary, will be one of the first wave of candidate countries, to follow Hungary's example and resolve its minority problems, discard its historical baggage and, at the same time, find a consensus between the political parties on the question of political integration. I think this is paramount.
I am positive that the so-called candidate countries - not an expression I particularly like - will not become the ballast of European unification; it is precisely Hungary, the Czech Republic and others which can become the driving force behind European integration. The same applies to Slovakia, although it has internal political problems. But if it resolves them, I think that Slovakia, together with Hungary, the Czech Republic and Poland, will become the countries to drive European integration forward. We should therefore take a less anxious view of this project, which we should not call enlargement to the east but, to quote Pope John Paul II, the "Europeanisation of Europe". Because a European Union without Hungary or the Czech Republic is no European Union!
Mr President, I too would like to thank Mr Brok for preparing this report on enlargement. The decision to open an enlargement process highlights the great, long-term vision of our predecessors. However, this great vision and long-term perspective is not being matched by an adequate financial and budgetary initiative. I feel that Member States' contributions need to be revised in order to include our new commitments and needs even before 2006.
Like everything new, enlargement is causing uncertainty among the public. We must reassure them from the economic as well as political point of view, particularly where the structural and cohesion policies are concerned. Wealthy Europe must be more generous and the governments must be the vehicles of this generosity.
With regard to Slovenia, I have already had the opportunity to thank Mr Volcic for his valuable contribution and his report. In my opinion, the accession of the candidate countries will be our first opportunity to tackle the issue of relations with the Balkan countries after the war.
The first, absolute necessity which the European Union must establish and confirm, where it is lacking, is multiculturality based on recognition of and respect for differences, all differences whether physical, intellectual, ethnic, religious, economic or other, to prevent any more ethnic or religious wars.
Europe and the European Union must demand reciprocity from all the countries with which they sustain relations or for which they are finalising solidarity programmes in the area of multiculturality, for this dimension is the basis of all the democratic structures of the States.
I hope that, in the future, Slovenia' s situation will be mirrored in all the Balkan States and bring peace and prosperity to the war-torn communities. Lastly, I feel that, for the European Union, the economic element of globalisation is not about maximising profit and its social element is not about standardising societies, but globalisation is about the readiness to harmonise existing differences.
Mr President, the upside of the fact that we are so late debating the old progress reports is that we can inject some up-to-date input just before the new reports are finalised. I have observed developments in Lithuania with interest, and not only since I became the shadow rapporteur for this country. It demonstrates the classic problems of a candidate country, problems which apply across the board and do not therefore need to be restated.
One specific aspect, and this also costs the EU a great deal of money, is Lithuanian energy policy. The sector as a whole has already cost three heads of government their job.
First on the subject of Ignalina, which Mr Souladakis has already addressed. I think that it is up to us to ensure, when the closure process is implemented, that locals are kept properly informed at all times of what it is actually planned to do and what their prospects are in this relatively isolated area. My personal impression is that this is not yet the case. As a result, some Lithuanian politicians, admittedly without portfolio, are irresponsibly raising people's hopes in order to curry votes. This triggers anti-European sentiments because the debate is over-simplified.
Privatisation of the oil and gas sectors is also causing a degree of ill feeling among the people because western investors have acted as if this is a banana republic. Now, no one even bothers to distinguish between EU nationals and Americans. People have become sceptical of western capital and more receptive to so-called national solutions. However, allegedly national solutions in Lithuania are in fact generally a front for Russian money. I just want to make sure that everyone involved both inside and outside Lithuania is aware of this and bears it in mind when making political and economic decisions.
Mr President, with regard to the accession of Cyprus, we should be pleased by the result of the vote in the Committee on Foreign Affairs: 55 in favour and just 2 against.
This demonstrates the excellent work of negotiation and consensus carried out by the rapporteur and the cooperation of the whole committee on this report which was not devoid of difficulties, owing, above all, to the occupation of part of the island by Turkey and the stalemate in the dialogue between the Turkish and Cypriot Governments.
My group has wanted to promote a text which does not hinder or compromise a renewal of the negotiations between both sides, but quite the opposite, one which motivates and speeds up the process of resolving the problem which is undoubtedly seeing a change of attitude from the Turkish Government.
We are in favour of approving the report with the amendments presented by our Group which reflect its concern at the political division of the island, supporting, in this respect, the efforts of the United Nations to reestablish the conversations and urging the conflicting sides to achieve a resolution to the problem as soon as possible, for the good of all the citizens of Cyprus.
Cyprus has now closed 22 chapters in the negotiation and presents itself as a firm candidate for accession. However, intense work will have to be done on the incorporation of the Community acquis, especially in terms of compliance with environmental legislation, where significant shortcomings in the areas of waste management and water quality and management have been noted.
Cyprus must also make progress on putting a stop to its macroeconomic deterioration, as well as on the control of capital movements.
Nevertheless, we insist that a unified Cyprus would be the best guarantee of peace, security and prosperity for the region.
Mr President, ladies and gentlemen, maybe it is an opportunity as well as an honour to have the last word in such an important debate. I think that this debate has highlighted the potential for the European Parliament, especially when it comes to Romania, on which I should like to say a few words. As a former national member of parliament, I know that a national member of parliament can do very little. What Baroness Nicholson of Winterbourne has done for Romania, with her report and her hard work, is to get things moving there. The Commissioner acknowledged as much this morning and I think that we could use this as an example to the numerous groups of visitors who question exactly what we in the European Parliament can do.
To start with, the head of government in Romania reacted as perhaps every head of government in the world would react. He claimed that Mr Verheugen had said, not to worry, it is only the European Parliament. Talk to the Commission if you want to become a member of the European Union one day. I am sure that Mr Verheugen said no such thing. All the Romanian media quoted him, although they then acknowledged that it makes sense to take a closer look at Parliament's reports and opinions; we have reached a legal position on the question of orphans and homosexuals in Romania which now has to be implemented, something which was unthinkable a few weeks ago.
I should like, if I may, to comment on a question which divides the House. The Socialist group and Mr Sakellariou have tabled a proposed amendment asking if the report should mention euro-Atlantic structures, yes or no? The Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy says yes, if Romania wants to join these euro-Atlantic structures, then we want to support this and I think it is important, especially in Romania's case, that we do. We know that Romania will not accede in the first round in 2004 and a decision to invite Romania to join the North Atlantic Alliance in 2002 is therefore all the more important. This would bring stability to the whole of Europe and I therefore call on you to reject this amendment tomorrow and support the Committee on Foreign Affairs.
I should like to inform the House that I have received a motion for a resolution from the Committee on Foreign Affairs pursuant to Rule 37, paragraph 2 of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 12 p.m.
It gives me great pleasure to hand the chair back to the President.
White paper on the reform of European governance
The next item is the Commission communication on the White paper on the reform of European governance.
I will now give the floor to the President of the Commission, Mr Romano Prodi.
Madam President, ladies and gentlemen, eighteen months ago, standing before this House, I announced that one of the new Commission's strategic priorities would be to reflect on the state of the Union's institutions and to promote new forms of European governance.
I promised, on that occasion, that the Commission would publish a White Paper in 2001, before the summer break. We have kept our promise, and I am particularly happy to be making the first official presentation of the White Paper before the European Parliament. This is not just for reasons of protocol but because the central theme of the White Paper - bringing Europe closer to its citizens - is, in fact, one of the primary concerns of both Parliament and the Commission.
As the representatives of Europe's citizens, you are, by definition, the legitimate link between the Union and its peoples. Your specific proposals in response to and in addition to the White Paper will therefore be of enormous help to us in drawing up a "road map" for the years ahead.
I shall be delighted to begin discussing your proposals in detail at Parliament' s next part-session, two weeks from now in Brussels.
From the very start of my Presidency, I have stated my firm conviction that we need to rethink the way we are integrating Europe, to establish an exemplary new relationship between Europe's citizens and its political institutions in a historic period in which transparency and accountability are becoming the new rules of governance. However, the Nice summit altered the political landscape in which we have to develop this project. Following the adoption of the Nice Declaration on the Future of Europe by the Intergovernmental Conference, a lively debate on the European Union's future and its ultimate goals has already taken off.
Both political leaders and European citizens have voiced their opinions. The Europeans expect much of Europe. They want their citizenship of the Union to be meaningful in both symbolic and practical terms, as we saw clearly from the debate about the Charter of Fundamental Rights.
Therefore, let me say once again that I hope the Charter will be fully integrated into the Treaties.
Europe has at last begun the great debate on how to achieve a more complete democracy. Our fellow citizens are disenchanted with the present system, they are staying away from elections and their faith in the ability of the political parties to convey the will of the people is fading.
These are worrying signs and they can be seen everywhere. They concern not just the European institutions but all relations between the people and their representatives, whatever the level.
The European citizens are concerned because they can see the scale of the radical changes which are transforming our democracies. The effects of globalisation and social change, both of which have been progressing rapidly and uncompromisingly, are profoundly affecting the daily lives of everyone.
For many years, the European Union project was seen as a beacon of hope and today it is the only concrete, practical, democratic response to the challenges of globalisation. Our European model of democracy, competitiveness and social solidarity, is the only one that can offer our citizens the stable future they are looking for. They can see that no individual Member State can, on its own, withstand the powerful external forces that threaten to break up our societies.
Many events have cast doubt on our ability to deliver in this great undertaking. The situation has not been improved by some of the opportunities we missed at Nice. It is therefore our prime duty, and a matter of urgency, to publicly rethink and rewrite our rules of governance.
When we speak of "governance" we are, in fact, discussing democracy: European democracy, how it works, where the problems lie and also what its prospects are.
The Commission has therefore chosen to proceed in three stages. In this first stage, the White Paper discusses how we can improve European governance without changing the founding treaties. We are convinced that a great deal can be done simply by changing the way the institutions and the Member States work - applying the existing rules better and more consistently.
During the second stage, the Commission will state its position on the Laeken process.
In the third and final stage, the Commission will say what substantive amendments it believes should be made to the founding Treaties as priorities. In preparing its proposals, the Commission will take the fullest possible account of the opinions expressed in the debate triggered by this White Paper and, first and foremost, the criticisms and suggestions made by Parliament, by this House.
In drawing up its White Paper, the Commission maintained a realistic, practical approach. We therefore concentrated on two aspects of European governance: firstly, the relationships between the citizens, organised civil society, central and local governments and the European institutions; and secondly, how the European institutions operate and interinstitutional relationships.
Nor could we tell our fellow citizens, yet again, that the only way to solve the outstanding problems of European governance is to amend the founding Treaties. I, for one, do not believe this. It is an over-simplistic solution. We therefore decided that we have to put our own house in order before discussing how to rebuild the city.
That is why the Commission chose to focus its White Paper on ways of improving the present system, making better use of the options already open to us under the present Treaties.
Many issues can be resolved by courageously applying the prevailing rules already agreed upon and abandoning practices that have caused the European project to deviate from its original objectives.
What exactly have we done, then, during this first stage?
The White Paper's analysis and proposals are based on five essential principles: openness, participation, accountability, effectiveness and coherence. These principles complement and reinforce the two fundamental principles already enshrined in our Treaties - subsidiarity and proportionality.
The proposals contained in the White Paper aim to improve the way the Community method works in three ways: by getting the citizens more closely involved in defining the Union's policies, by implementing those policies effectively and by clearly distinguishing between the roles and responsibilities of the European institutions, recognising that each needs to concentrate on doing its own core job.
Let me explain all this in greater detail.
First and foremost, we need to get the citizens more closely involved in defining EU policies. This does not mean changing the institutional balance or asking bodies who have not been democratically elected to represent the citizens. That would not be appropriate. You know my views on this: Parliament, this House, is the place where the peoples of the Union are democratically represented.
However, it does mean taking on a new challenge: the citizens' growing call to be able to make their voices heard not just indirectly through the constitutional organs but more directly via their local governments and citizens' associations as well.
Our task must not be to oppose this expression of the people's voice and of the complex nature of our societies but rather to channel it, finding new, appropriate ways of entering into dialogue with local authorities and civil society.
The underlying problem is a lack of communication. If we want to bring the European Union closer to its citizens and make Brussels less remote, we must explain the Union's policies in clear and simple language and open them up to public discussion. We must encourage the emergence of a European network, where all levels of government are involved in shaping, implementing and monitoring EU policies.
The White Paper proposes a systematic approach to creating this network. It will require better contacts with national, regional and local organisations and bodies in order to shape and implement EU decisions while fully respecting the constitutional organisation of each Member State.
We must also ensure that civil society is fully consulted. I do not, of course, believe that bodies such as NGOs can represent public opinion in the same way as the European Parliament, or in the way that employers' associations and trade unions represent the views of their members.
Moreover, we have to ensure that the internal organisation of NGOs is based on democratic principles. However, the European Commission does want to draw on their energy and commitment, and the White Paper explores ways of doing so.
Therefore, the White Paper proposes minimum consultation standards with a two-fold aim: to make it quite clear whom we have consulted, who has given us what advice and whether and how we intend to act on it. Parliament will thus be able to monitor both the quality and the impartiality of the consultation process when taking its decisions in the course of the legislative process.
Moving on to the second question of how we can make European Union action more effective:
Community legislation is often criticised as being too heavy-handed. It is also sometimes perceived as failing to keep pace with rapid technological progress and social change.
There is some truth in both these criticisms, and we must take it into consideration. Moreover, we can do so, for the existing Treaties provide us with a wide range of instruments enabling us to take action at the appropriate levels.
Furthermore, now that the internal market is largely complete, there is much less need for new legislation in this area. The Union should therefore concentrate first and foremost on ensuring that its existing laws are properly and effectively implemented so that the internal market functions as smoothly as possible and that as little distortion of competition occurs as possible.
What can the Commission do to ensure that European law is of the highest quality? Let me briefly mention five courses of action outlined in our White Paper. Firstly, we intend to take action to restore public confidence in our scientific advice and, more generally, in the way we consult experts. Secondly, in law making, we need a better way of assessing what type of legislation is needed. Thirdly, we need a clearer definition of the circumstances under which Community legislation should be supplemented by other forms of action such as self-regulation or the open method of co-ordination. Fourthly, the Commission intends to concentrate its efforts on those areas that really do require it to assume political responsibility. Other work should be entrusted to EU agencies, whose tasks and responsibilities we must discuss later in detail. Fifthly, we propose that the Commission should consolidate its task of ensuring that Community law is properly applied in the Member States. This is a matter of grave concern, for the present standard of implementation of Community law is disappointing.
The direct responsibility for the ineffectiveness and unpopularity of European legislation lies primarily with the Member States. To remedy this, the White Paper recommends using regulations in many cases where they would be more appropriate than directives.
Certainly, however, the clarity of our primary legislation depends largely on the quality of the work done by the Council and, in the case of co-decision, by this House.
On the eve of enlargement, we must therefore ensure that European law is of the highest quality and that it is properly and effectively applied.
The Commission has clearly set out in its White Paper the action we are going to take to set our own house in order. We hope this will prompt the other institutions and the Member States to do likewise without delay.
The third and final type of change is aimed at clarifying the different roles and responsibilities of the European institutions so that they can refocus on their core political tasks.
Within the institutions, practices not intended by the Treaty have developed that have distorted the original Community idea conceived by Europe's founding fathers. If correctly applied, the existing Treaty would separate clearly the roles of Parliament, the Council, the Commission, the Court of Justice and the other institutions.
In practice, however, Europe's citizens find themselves confused by types of action that blur this clear distinction of roles. People no longer understand who proposes, who decides and who monitors. Still less do they understand which institution is responsible for which action, whether responsibility lies with the European institutions or with the Member States.
We need to rectify this situation swiftly and resolutely and, to achieve this, we do not, in the short term, need to amend the Treaty.
Refocusing on our core political tasks, as recommended in the White Paper, means reformulating our European Union policies and therefore reorganising the way our three institutions - the Council, Parliament and the Commission - operate and cooperate.
The most glaring example of how the system has been distorted is our comitology. The Council, which is supposed to be a legislative body, is taking on an executive role, while Parliament, also a legislative institution, is excluded from this part of the procedure. The Commission, which is supposed to be the executive, has to negotiate details with the legislator, but the Council assumes none of the consequent political responsibility because, in reality, it is officials from the national authorities - that is the Member States directly - that take part in the meetings of experts.
We need simple mechanisms allowing the Council and the European Parliament to work on an equal footing, monitoring the Commission' s work and thereby ensuring that it adheres to the principles and political guidelines adopted by the legislator.
The Union's overall political priorities must be expressed and discussed in formal, regular policy debates such as the European Council meetings, the Commission President's annual State of the Union address to Parliament and other formal, political debates.
This brings me to the question of how we can improve the way the Commission, the Council and Parliament work together. The greatest obstacle to clear policymaking is the opaque way in which the Council of Ministers operates and its increasing inability, especially at meetings of the General Affairs Council, to reconcile sectoral conflicts of interest before the European Council.
There is much that can, and should, be done to improve European governance in this respect, without it being necessary to amend the Treaties. The purpose of our White Paper proposals is this, just this, but the change will be far-reaching.
Ladies and gentlemen, I feel that this House too needs to refocus on its core tasks, concentrating on Parliament's decision-making role, on monitoring the implementation of policy and on its great budgetary responsibilities.
Respectfully but firmly, the White Paper suggests that the European Parliament should "depart from the present emphasis on detailed accounting" and move towards "more policy-oriented control based on political objectives". As guardian of the Treaty, it is my duty to point in this direction, but it is not for me to say how the change should be brought about. That is for you to decide.
Finally, changes must be made to the way in which the three institutions work together. The refocusing must be an inter-institutional process. We need to make it clearer who is responsible for what legislative and executive tasks.
Ladies and gentlemen, the European Union has long since ceased to be a mere common market: it has become a political entity and the citizens of Europe know this. We shall all have very tangible proof of this when euro coins and notes are in our pockets in few weeks' time.
The people of Europe want this Union to be theirs. That means building a climate of trust between the citizens and the institutions and a climate of trust between the Member States themselves and between the institutions and the Member States too. Rebuilding trust between Europe and its citizens also means giving them a clear understanding of its objectives and of the powers of the different institutions.
The time has come to make these ambitious goals a reality. Our White Paper is the initial contribution which will allow us to launch a complex process forthwith. Together, we have the chance to revitalise the European project, the chance to secure it on the firm foundations of mature, transparent, genuine democracy.
I appeal to you not to let this opportunity pass us by.
Thank you, Mr Prodi.
Madam President, I would like firstly to congratulate the President, Mr Prodi, both on the White Paper and on his comments here today.
It seems to me that the forty pages of this White Paper are forty dense pages, full of reflection and proposals. But I also believe that your comments were splendid, succinct, full of ideas and vision, and I would like to congratulate you on behalf of my group.
Furthermore, I believe that your manner of presenting the White Paper has been correct. You have done so modestly, and that is to your credit. The White Paper is a departure point. It is just a text which leads to reflection and now we have to ask our co-citizens to participate in this reflection, to offer ideas and to send projects.
I believe that all of us in this Parliament agree on the analysis of the situation, that we all wonder what is happening to the European Union and why our co-citizens sometimes show a lack of confidence. I believe that the White Paper explains this well: the benefits of the European Union are general and they often pass unnoticed; however, the disadvantages are specific. I remember the effect in my country when lorries of strawberries were overturned by French farmers. This always happened at the same time of year, one week, and it was just a very isolated incident. That created enormous anti-European feeling: 'Why does the European Union not worry about us, the European Union does not care for us' . That ended as a result of the efforts of the European Commission, amongst others. Surely the Spanish, or many of them, do not realise that.
I believe that our main problem is that we are European without knowing it and without doubt this White Paper has a good role to play in this pedagogical zeal to explain what Europe is and what the European Union is for.
The second idea that I would like to highlight on behalf of my group is that this White Paper stresses the originality of the system which has operated over the last fifty years. Furthermore, it supports the continuation of this system which we call the 'Community method' , yet nobody questions this. Today I have been very glad to hear President Prodi talk about maintaining the balance between the institutions: this seems to me essential.
The Group of the European People' s Party, which has always tenaciously supported the European Commission having a monopoly on the exercise of legislative initiative, believes that it is very positive that that legislative initiative, when it comes about, should count on the participation of many more players: of what we call civil society, of local and regional authorities; above all especially if we do so, as Mr Prodi said, without in any way altering the balance between the institutions or the constitutional status of the Member States.
Of course, this Parliament is also going to cooperate in this task of contributing ideas. And it is doing so by means of the Committee on Constitutional Affairs whose rapporteur on this issue will be Mrs Kaufmann, and it is also doing so on all those issues which are eventually going to be combined with the reflection of the Commission which President Prodi called the third reflection, which is going to come together in the debate of the IGC 2004.
This White Paper is very important because we are at a moment of the historic constituent process of the European Union, and that process opened with declaration 23 at Nice. I am sure that the presence of Commissioner Barnier is in response to this. Therefore, this will be a further element of this process, which is important, and visionary, and which is necessary when Europe is preparing for the euro, for enlargement and for the debate on what we Europeans want.
Madam President, Mr President of the Commission, Commissioners, ladies and gentlemen. I can agree on behalf of my group with much of what has been said today, Mr President. I just wonder why it was not set out this clearly in the White Paper which you submitted, unfortunately at a time at which we were unable to discuss it directly. A White Paper on European governance really should have been submitted to Parliament first.
You said, Mr President, that Parliament represents the people of the Union. Correct. But if you look at the White Paper, this premise is hardly anywhere to be found, at least not in the prominent and leading place in which it belongs. I do not say this just to blow our own trumpet but because we should not spread the illusion harboured by many a non-governmental organisation that the parliamentary and democratic process could, to a certain extent, be replaced by dialogue with civil society. It cannot replace it but it can and it must complement it. That is one important aspect.
That brings me to my second point. Yes, our group is in favour of strengthening consultation with civil society, whatever your interpretation of that concept may be. I just wonder, Mr President, if the Commission has the staff it needs in order to do so to the extent claimed here? At least, you say nothing about how you intend to bring this off. Secondly, you barely mention how you intend to liaise with Parliament here. Yes, you say that Parliament has already started this process. Quite right. But we need to strengthen it. We need to approach things jointly, as you said today, because our citizens react to the European Union, rather than to individual institutions. That is why I call on you to table proposals based on your concept of how a joint, efficient, feasible dialogue can be conducted because what is depicted here will result in a plethora of consultation processes and that contradicts the very principle of efficiency which you stand for. But we are prepared to discuss this with you.
Thirdly, delegating decisions. You are quite right, Mr President; a parliament which wants to pass every detailed decision and regulation is a very stupid parliament. But what is the position on the call back or fall back position which Parliament keeps calling for? You say nothing about it in your White Paper. Are you for or against it? You surely do not entertain the notion that Parliament will agree to delegate regulatory powers and jurisdiction without the facility to call them back if things go wrong? We have already had our fingers burned once with the Lamfalussy report. Some Commissioner or other - I do not want to name names - did not approve of this process of cooperation, even in the case of delegation, hence our scepticism and suspicion. Not because we reject it, but because we still cannot condone the practice of the Commission at this point in time.
Mr President, you refer several times in your White Paper to getting back to basics, on focusing on basics once more. But you do not define them - basics since when? Basics for the Commission and the European Union are not the same today as they were 20 years ago and they will be different in the future. I do wonder, with many of the Commission' s proposals, if these really are the basics for the European Union. In other areas - just think of asylum, immigration and so on, you are faced with new basics. To think backwards and say, we must get back to yesterday' s basics is hardly the right policy for the European Union. But I admit that you are right and I hope that the Commission will define what it sees as basics for the future, for the next ten years because that is an ongoing decision which we want to discuss with the Council and the Commission. Agenda setting, defining political priorities year on year, is not just the job of the Council and the Commission, it is also the job of the European Parliament.
So much for the critical points and now there is no time left for the other points. But I think that it is more use to you if we voice our criticism and then offer to hold a dialogue with you over the coming months so that we can bring about a joint result.
(Applause)
Madam President, this White Paper between ourselves is worth more than all the recent grandstanding speeches of national leaders, because it combines clarity of purpose with a substantial degree of self-criticism. President Prodi has drawn attention to the paradox that people want the Union to be doing more in several fields but they still distrust the system of government. The Commission is therefore quite right to focus on improving the Commission's representative capacity, especially at the pre-legislative stage. I would also want a strong emphasis on improving the post-legislative phase, monitoring far more closely the way European policies are put into effect on the ground.
My group welcomes the Commission's emphasis on decentralised management and on a reinforced role for the regions. The European region plays a vital part as the intermediary between the citizen and the supranational authorities. We also note the kind suggestion that Parliament feeds into the European system the views of its own electors. What else we are up to, I am not quite sure. But the place that we intend to do this is in the new convention that we trust will be set up at Laeken, a concept that strangely receives not a single mention throughout the entire White Paper.
Would Mr Prodi agree that the White Paper will be a most sensible contribution to the work of that convention? Would he say exactly the way he sees the furtherance of the work on the White Paper fitting in with that of the convention?
Madam President, President of the Commission, your White Paper has been widely praised, but we were disappointed in it, because it has not proved the important document that we had expected after your promises. It is difficult to find any specific detail in the current reform of the Commission, in the fundamental declarations in Nice on the future of the Union or in the new IGC. We are therefore searching for the meaning. Could it perhaps be the case that differences of opinion in the board of Commissioners and pressure from some Member States have combined to reduce the scope of this White Paper?
We also support greater involvement of mainstream society. That is positive. However, as Democrats, we are concerned about the sections on better policy and better legislation, and on the orientation of policy initiatives and institutions. We attach special importance to institutional equilibrium. Other speakers have already made that point, for example as regards the impact on the powers and role of the European Parliament of a greater use of "soft law" instruments.
In addition, we wonder whether the new regulatory bodies we are promised and the proposed external executive bodies can be adequately monitored. We have not forgotten the whole chapter involving the BTB. Neither have you, I hope.
We are positively disposed towards the proposal that the Council and the European Parliament should play an equal role in supervising the way in which the Commission fulfils its executive task.
But I have other concerns. As a regionalist, I feel bound to say that the importance of the region has actually declined. There is virtually no trace here of 'bottom-up governance' . We cannot find the 'multi-level governance' in which all administrative strata are involved - which was also asked for by Mr Duff. The differences of opinion in the board of Commissioners have obviously actually led to regional involvement on the final decision-making being scrapped. The Commission limits itself to a more systematic dialogue with European and national associations of regional and local authorities at an early stage in decision-making.
In contrast to the draft White Paper and the report of the Commission' s preparatory working party 4 C, provision is no longer made for a differentiation in regional involvement depending on the type of Member State: unitary, decentralised, regionalised or federal. As a result, we are now going backwards compared to the present constitutional powers already enjoyed by some regions in certain Member States, for example Belgium. You can imagine that this will not excite much enthusiasm in our regions for the governance outlined here.
Madam President, Mr President of the Commission, it is well over eighteen months, Mr Prodi, since you announced that the reform of European governance was one of the Commission's four strategic objectives. It is to your honour that, like earlier Commission presidents, you want to leave your personal mark on the Commission. Your concern to take measures which will at last close the gap between the Union and its citizens is one which I wholeheartedly support. As does the overwhelming majority of the House. We want to do something, at long last, to turn a citizens' Europe from a slogan into a reality.
With all due respect for your concern, Mr President of the Commission, I must say to you in all honesty that I am disappointed in what now lies before us. I have handed out this White Paper and asked our citizens what they think of it. Do you know what the immediate problem was? They had no idea what the 40 odd pages were about. It is all pure Eurospeak, was the reply. How, I wonder, can we possibly close this gap if the language is incomprehensible to its target audience?
The White Paper contains positive ideas, such as strengthening the role of the Economic and Social Committee and the Committee of the Regions or stepping up consultation with organisations in civil society, it is true. Nonetheless, I should like briefly to address a few crucial questions.
The basic political problem of the White Paper is obvious, I think, right from the start. It says that people think the Union is incapable of acting where action is needed, for example, on unemployment. This reading of the problem is simply not true. The citizens do not think the Union is incapable; on the contrary, their experience on a daily basis is that the Union and its Member States have proven they are incapable. Mr Prodi, you quite rightly said in your speech that, when we speak of governance, we are really talking about democracy. You quite rightly addressed the problem of the democratisation of the European Union here today, but why can I only find trace elements of it in the White Paper itself?
One last word on the question of revising the Treaty. The White Paper makes provision for a consultation stage up to March 2002. The final proposals are then due to be submitted a further six months later. Surely it is absurd to present proposals geared to the current Treaties in the autumn of this year, when we will already have been working flat out, hopefully in a convention, on revising the Treaties. Dispensing with amendments to the Treaty, as you have posited, is not, in my view, a viable proposition, quite apart from the fact that you suggest a revision in the White Paper itself.
All in all, Mr President of the Commission, even after what my fellow members have said, I see a need for extensive discussion and I offer you Parliament's and my personal assistance.
Mr President of the Commission, in our common language, the word "governance" does not exist, and it may well be that it does not exist in other European languages either. It could be said that it is revealing - and not just because of the linguistic wrangle which took place this summer - that, despite its best efforts at external openness, transparency and accountability towards the public, the Commission chose, right in the middle of the summer, to adopt a document with an untranslatable title.
There were other terms available which would have been translatable and, most importantly, comprehensible, both linguistically and otherwise: the rule of law, the separation of powers, thorough guidelines for Community mechanisms, democratisation of the Treaties, a European Constitution, legal certainty and so on and so forth. You decided to ignore almost all these pillars of our national States even though, as you know, they are greatly lacking in our European Union system. I hope that "governance" is not going to become a kind of de facto, free-trade Italian-style Constitution which favours partisan ideals, which, as we are quite aware, is the case with the current Italian Constitution.
Civil society, for example, Mr President, is what exposed Israel at Durban, prompting countries to walk out of that conference. Those countries had a sense of responsibility which I did not see in our Union. I do not know whether that is the civil society to which you are referring, but I am somewhat fearful because, as Mr Swoboda said, although, today, you have delivered a very pro-Parliament speech, the text itself contains very few references to Parliament.
It is precisely because I want a strong, authoritative Commission that I am saying this. I do not want it to be reduced to a think tank or, at best, a supervisory body for a couple of industry sectors.
So, Mr President, be bold! In my opinion, this text does not go far enough. This operation will not suffice as it stands: if the rule of law and the legal certainties are to make proper headway in this Union, they must be defined now.
Madam President, I too want to thank the Commission for a good analysis in the 'Governance' paper. In some places, the report is so critical that I might have written it myself. What I do not see, however, is an attendant list of practical, precise and binding proposals which would open the legislative process to the people.
In Italy, Mr Prodi has a good proposal about naming those who have been consulted. We are concerned here with a list, which ought to accompany any bill, of who has been consulted, and all the answers given in consultations should be available on the Internet. Mr Prodi also has another proposal about preferring regulations to directives. That runs directly counter to our era' s demand for decentralisation. On the contrary, countries require greater freedom in implementing directives. Strawberries need not be of the same size in Italy as in Finland.
The paper talks a lot about more consultation, but it looks as though the aim is to create more support for the Commission' s 'top-down' proposal. What I do not see is a proper concept of democracy that involves starting from the bottom. Which issues cross borders? Which can we not manage for ourselves? In which areas do we want the Commission to produce proposals? Mr Prodi always has fine things to say about transparency, but he also has a department for refusing the right of access to documents. Could the Commission not merge that department with the department for fine words about transparency, leaving just the one department? For example, I have still not received a complete list of the people consulted in the 1,500 committees and working parties that exist today. Those who support Mr Prodi are not delivering the goods. It looks as though he too has been imprisoned in his own fortress. Might I suggest that Mr Prodi issue his promises about transparency as a regulation, binding his supporters in every respect.
Mr Prodi, the introduction to your White Paper on European governance makes the problem clear. We are losing the citizens' confidence, as the no vote in the Irish referendum showed. However your solutions are extremely weak. Better governance would be more transparency, increased consultation, increased communication, increased participation and a more open method of communication, for example. To be brief, Mr Prodi, these are the changes that would certainly be desirable for the European institutions to make to the way they work, but they will only have a marginal effect if they are not combined with deep-rooted changes in the balance of institutional powers. The people think, and we also think, that certain problems would be better resolved by better European cooperation, but, at the same time, they resolutely and constantly attaches most legitimacy to the national framework. That said, the conclusion is very simple: to strengthen the legitimacy of European cooperation, to make contact once more with the citizens, great influence and a much more visible role need to be given to the nation states within the European decision-making process. This is the basic condition for a true democracy, a word that is scarcely mentioned, moreover, Mr President, in your White Paper. All the rest is just idle chit-chat. For example, how can it be that, in your White Paper, we find developments in the involvement of regional and local structures in European politics, developments in decentralised management, in coregulation with various - non-identified - organisations, and how can it be that there is absolutely no mention of the essential role of national Parliaments in the European decision-making process? I imagine, Mr President, that, in your position, you were not able to resolve this issue, but the White Paper could at least have raised it. The best communication you could hope for is useless if European policies do not revolve around the crucial role of national democracies.
Madam President, I would like to start by thanking all the speakers, for they have made extremely useful contributions to this debate, which will serve as the foundation for more detailed analysis. I would, however, like to touch on a few basic points, a few of the points underlying this document, so that we will then be able to work together to improve and add to it.
We have indeed set out a road map in this document, but this is the just the initial proposal: debates will continue to be held and it is only during the next stage that the final document will be produced. I have therefore taken note (and will continue to do so) of your comments because this is an initial proposal which needs everyone to contribute to it before the final version can be established.
The second point is the issue of the language and title etc. of the White Paper. You are indeed right but, in all honesty, I have to say that I have read countless national laws and I have also endeavoured to make a great many. Mention just one which is written in language that the ordinary citizen can understand. They are all written in specialised language. We have done absolutely everything possible to use appropriate language but it is the concepts themselves whose technical nature is ultimately a problem for the ordinary citizen. Our task is precisely that of explaining, of bridging the gap, but we cannot allow proposals to be less precisely worded.
An example is the discussion on the term "governance" . I understand perfectly what Mr dell' Alba is saying, but the problem is that we do not use one single language: we are fortunate and proud to be able to use 11, and there will soon be 20. Therefore, we must endeavour to adapt. The title we have selected is not a title I like much, precisely because there is never a single term which translates appropriately into all the languages. We have a duty to understand each other as well as possible, even though we do not always manage to do so with the precision we would like.
Finally, relations with Parliament. My aim in delivering this speech today was not to please Parliament. What I have said to you today regarding Parliament' s role and relations with NGOs and civil society and their different functions are things I often say, things I have repeated a thousand times and things which I have attempted to put into practice transparently during the last 18 months in relations with this House. The fact that our relations are certainly more effective, more functional, smoother and more open than they were previously is precisely because I consider that the basis of the new Europe must be a fundamental role for Parliament.
Lastly, I have been criticised for many omissions, including the debate on the definition of the role of local authorities. As I recall, we imposed a limit on ourselves in this White Paper: we will not amend the Treaties. Therefore, it is not the purpose of the White Paper to change the delegation of powers. We must make this enormous effort to best adapt our way of working to our tasks but without amending the Treaties.
Then in the second phase, which is separate from the first phase, we will present the proposals for Laeken, and then, in the third phase, we will make an active contribution and we will have to work on the institutional reforms together.
After the Nice decisions had been taken, we had to take note of this and use a methodology which respected the necessary changes. However, remember that democracy is made of practices as well as rules. In my opinion, as we have seen from my speech and your debates, it is possible to improve the way we work without amending any legislation. I therefore believe that we must work together to that end.
A number of specific points emerged in the debate which I feel are particularly important. The issue of the delegation of powers to the Commission was mentioned. The Commission, consistently with what I said regarding not modifying legislation, is not asking for more powers but wants to organise its work more transparently and efficiently, getting back to the definitions in the founding Treaties of the Union, which, in laying down the organisation of the institutions, state that the Council and Parliament make decisions, the Commission executes policy (although not the technical detail) and Parliament monitors. When we have finished, the Commission will probably have less to do than it does at present, but the confusing part of the comitology practice, which extends processes and does not make the difference between our and your roles completely clear, will be avoided. In this case, Parliament and the Commission are equally involved because we are both mixed up in this comitology practice and we are both dissatisfied. Therefore, let us now say what we tell each other in our private conversations regarding the inadequacy of this process, here in this Chamber, for that way we can do something about it.
An objection was raised regarding the direct responsibility of local authorities in the decision-making process. We must remember that, although the basis for this is the decentralisation, the subsidiarity debate, the objective is to take into account, in an organised and transparent way, the opinions of the end users and executors of the common policies while respecting the institutional structures of each Member State. We cannot interfere with the sacrosanct organisation of the Member States. They define the role of the meetings, they define their institutional system and, if we were to interfere, we would be committing an act of violation and, most importantly, we would be going against the principle of subsidiarity by which we are absolutely and closely bound.
I would just like to focus very briefly on some of Mr Swoboda' s objections because he has touched on points which must be dealt with. One of them is a point which might appear banal: consultation, civil society and resources. I do not think we are talking about huge resources, but it is clearly the European Parliament itself which will have to describe to us in the debate, agree upon and give us the resources we need. In my opinion, although we have not done any calculations during this phase, the amount will be a modest sum, but this is one of the areas that we must discuss together for Parliament is the budgetary authority.
A further point is the delegation of competences and agencies. I am talking about the delegation of practical and technical activities, not political delegation, for no delegation is permitted in these areas. They are subjects which must be dealt with by the institutional authorities.
Lastly, Mr Swoboda raised another, extremely important point: discussing what the Commission' s core tasks are, namely its political priorities. I would repeat that the Commission has undertaken - and it is no coincidence that I listed it among the annual commitments - to define its political priorities before Parliament each year. This is the practice we have presented, we have proposed and we believe we must follow closely so that, each year, as happens in the most democratic and transparent government structures, the political priorities are presented to Parliament and debated in this House.
That is why this White Paper, would appear, on the one hand, to be a genuinely innovative, substantial move towards democracy and transparency; on the other, some areas of it are still vague but this is because it is a proposal which we could not present as a finished product today: we need to work together to refine and develop it. It is the framework, an outline, and I would like to thank you for your criticism today which, I am sure, will be a great help to us in our future work.
I would like to end by thanking you and by saying simply that we must view all this precisely in the context of the three stages of the major European reform which we have outlined and which will be implemented over the next three years: firstly, reorganisation of the way we work internally; secondly, working together to plan how we should organise the major process of reforming the institutions, therefore Laeken; and thirdly, how to carry out the process of reforming the institutions.
I feel that today' s debate is good preparation for the other two stages. I would like to thank you because, in debating this issue today, we have initiated cooperation which will last for almost a year, until we present the final version of this White Paper and it becomes our self-regulation instrument, as Mr dell' Alba would call it. That is, it will become the code, the rule which will enable us to work effectively and get back to the true spirit and meaning of the Treaties, to get back to the core working role of each institution.
I would like to thank Mr Prodi, the Members of Parliament who have spoken today and all those who have taken part in this debate.
The debate is closed.
Question Time (Commission)
The next item is Questions to the Commission (B5-0332/2001).
Part I
Question No 37 by (H-0602/01):
Subject: Managing the huge potential of the waste market With waste generation in the EU amounting to around 1 300 million tonnes a year and total waste generation increasing by around 15% over the period 1995 to 1998, managing waste represents a huge market for the Member States without even taking into account the potential of the market following enlargement. What new initiatives does the Commission intend to bring forward to highlight this market, and how can it demonstrate to Europe's young people the potential for new employment opportunities in this market?
Mr President, as Mr Collins so rightly points out, waste management is a huge market. Indeed, it is the biggest environmental market, accounting each year for around EUR 44 billion and 0.5 to 0.6% of Community GDP. Moreover, companies whose primary activity is waste management employ between 200 000 and 400 000 people.
In terms of new initiatives, the Commission is currently in the process of developing several that will highlight the potential of the waste market. First, the Sixth Environmental Action Programme in the waste field; this aims to decouple degeneration of waste from economic growth. It announces that the Commission will come forward with thematic strategies on both the sustainable use of resources and on recycling. This will take a long-term look at both questions.
One of the aims of the recycling strategy will be identifying policies and instruments to encourage the creation of markets for recycled materials. Secondly, in addition to the aforementioned thematic strategies, the Commission intends to propose legislative initiatives addressing specific problems such as batteries and packaging waste. Together with legislation on electronic waste and end-of-life vehicles, these initiatives should further boost the waste management markets.
Thirdly, following the Gothenburg European Council, the Commission is in the process of preparing a report on how environmental technology can promote growth and employment. This will be presented to next year's spring European Council.
Finally, the integrated product policy will address issues dealing with design, manufacturing, use and disposal across the whole life cycle of a product and will therefore impact upon waste generation. It is a challenge to demonstrate to Europe's young people the potential for new employment opportunities in this market. Certainly, all stakeholders have, at all levels, a role to play. The Commission can play its role by keeping waste management issues high on the Community policy agenda and providing high quality information. However, it is clear that education remains within the competence of the Member States.
I thank the Commissioner for her very comprehensive and most informative reply.
Question No 38 by (H-0639/01):
Subject: Infringement of competition rules in relation to DVD sales The DVD market is characterised by the existence of two different systems in Europe and in the United States and Japan, with the result that European consumers are unable to purchase DVDs from countries belonging to a different zone, where prices appear to be lower and delivery faster.
The justification given by large undertakings is that this is a means of protecting themselves against piracy. In my view, however, this is a clear violation of free-market competition rules, to the detriment of European consumers, and I have been informed that the Commission is investigating the matter.
Can the Commission outline the results of this investigation, and can it say how it will deal with the infringement of competition rules in the market for DVDs?
As a direct result of complaints from private citizens, the Commission launched an investigation on DVD pricing and on the DVD regional coding system in June 2001. The citizens' complaints related to the fact that DVD prices were significantly higher in the Community than in the United States and that, because of the DVD regional coding system under which the world is divided into six geographic regions, a DVD obtained from the US could not be played on a DVD player sold in the Community.
The position of the major film production companies is that the basic purpose of such a regional coding system is to allow them to protect their copyrighted intellectual property and the traditional pattern of releasing their films at different times in different parts of the world, as well as to protect against piracy.
The Commission shares the honourable Member's concerns that the Community's consumers may suffer as a result of the DVD regional coding system. It prevents them from benefiting from a broader choice of DVD titles and potentially cheaper prices. The Commission is therefore investigating whether the DVD regional coding system is compatible with Community competition rules. In this context all aspects relating to the establishment and the ongoing operation of the system are being examined. Having sent requests for information to all companies concerned by the system, the Commission is currently reviewing the first batch of material.
Commissioner, I should just like to ask you if the same phenomenon applies to other products, i.e. if there are coding systems for other products, because the culture industry is extremely sensitive, there is huge competition from America, which we are unable to withstand, as we know all too well. But I know that you are sensitive to the question of competition and I am sure that your investigation will bring in results.
Thank you, Mrs Zorba, for this encouragement. We do not have information on other products being characterised by this system of regional coding. At any rate not such typology has been conveyed to us by way of complaints, unlike in the case of DVD, which is the subject on which we are conducting the inquiry and to which your question is addressed. If we had evidence in other areas we would, as always, try to be effective in implementing the competition rules.
Question No 39 by (H-0641/01):
Subject: Lloyd's petitions Following the investigations which it has conducted over the past year, is the Commission yet able to say whether Directive 73/239/EEC on non-life insurance undertakings has been properly transposed and implemented by the UK Government?
As a result of many complaints in conjunction with a number of petitions lodged by EU citizens with the Committee of Petitions of Parliament, the Commission has been examining very carefully whether the requirements of the first non-life insurance directive have been properly transposed and implemented with regard to the association of underwriters know as Lloyd's.
To date the Commission is unable to confirm that all requirements of the first non-life insurance directive have been fully respected with regard to Lloyd's. The situation is extremely complex. There are a number of specific provisions in the directive concerning Lloyd's that are clearly reflected in UK national legislation.
The Commission is seeking to complete its inquiries as quickly as possible. These inquiries are now very close to completion whereupon a decision will be taken, either to close the case or to launch formal infringement proceedings under Article 226. The Commission will inform Parliament of its decision as soon as it has been taken.
Mr President, I would like to thank Mr Bolkestein for his reply. I recognise that he has reiterated what he said in a very full statement to the Committee on Petitions. He informed the Petitions Committee back in July that the Commission would be ready at the end of the summer to give its response. When I look outside the Chamber today, with the pouring rain, I think we are very close to the end of the summer. I guess I am not going to get any clearer statement other than "as quickly as possible".
Could I perhaps also ask Mr Bolkestein whether he is aware of the failure of Independent Insurance in the United Kingdom over recent months and the appointment by the British Government of an inquiry into the Equitable Life insurance company? Are his services looking at both of those insurance undertakings to satisfy themselves that in those respects the British Government has been properly applying European insurance directives?
The questions which have been put to me just now are twofold. The first question is rather of a meteorological nature. It would be absurd to deny that it is raining outside. Whether that is tantamount to stating that the summer has ended would perhaps be premature. I have been reliably informed that summers usually end about 21 September and the Commission is still striving to meet a deadline, although I must admit that the case is of such complexity that it will need a thorough investigation by not only the MARKT directorate-general but also by other parts of the Commission. It may not be possible to meet that deadline exactly, but the Member who has just spoken can count on my personal endeavour to adhere to it as closely as possible, since the Commission ought to take a decision one way or another as soon as possible.
Concerning the second question that was put to me, the Commission has taken cognisance of the most unfortunate failures of the two insurance undertakings that were mentioned. The Member will appreciate that Lloyd's is a unique case. There is no other organisation in the world like it. I would therefore hesitate to create the impression that what happened to the insurance undertakings to which reference was made is of any particular relevance to the case of Lloyd's. My service is looking at the failures of the other two insurance companies. Naturally one is interested. I have tried to follow it in the press although I do not know whether the press reports are exhaustive. The people who help me in insurance undertakings have also taken a close interest, but may I assure the Member that we are fully stretched in looking at the Lloyd's case itself.
Thank you very much, Mr Bolkestein. We shall await the end of the summer, as you have suggested.
Second part Questions to Mr Busquin
Question No 40 by (H-0606/01):
Subject: Exploiting the results of EU-backed research In June, the Commission and the European Investment Bank signed an agreement to strengthen cooperation in order to boost research and technological innovation by offering financial support to researchers. Given the need to exploit the results of EU-backed research and crucially to ensure downstream development and new job opportunities, can the Commission outline how it intends to raise awareness of and equality of access to these funds in Ireland and the other Member States, and what has been the initial reaction to this joint research and innovation agreement?
Questions to Commissioner Nielson
Mr President, ladies and gentlemen, let me firstly remind you that following the Lisbon European Council, the Commission and Member States were invited to implement, with the support of the European Investment Bank, measures aimed primarily at strengthening investments in technological research and development. The joint memorandum establishing a framework for cooperation between the framework programme for Community research and the Innovation 2000 initiative from the European Investment Bank is a response to this request. This joint memorandum aims to energise European research and innovation by drawing on existing synergies and developing new ones. It is not, however, an instrument of the framework programme nor one of the Innovation 2000 initiative. The Commission and the European Investment Bank have separate decision-making processes.
Efforts are being made to stimulate public awareness of this joint initiative. I would like to point out, for example, that it has been mentioned on television, in the daily papers and by six press agencies in the days following the signing of the memorandum. In addition to this, the Commission and the European Investment Bank websites are linked and offer information on the memorandum. A didactic guide explaining the sources of finance, whether these are supplementary, sequential or parallel, from the Commission and the European Investment Bank will shortly be available on the Internet. Presentations and workshops are planned for the launch of the next framework programme. Finally, the invitations to tender relating to this programme will draw the attention of candidates to this possibility of supplementary financing.
The Commission also believes that equal access to this finance is crucial. For this reason, assessments will be founded upon a certain number of principles that have been acquired over a long period, to ascertain quality, transparency, equal treatment, impartiality as well as efficiency and speed of implementation. Subsidy requests from the Commission and loans from the European Investment Bank will follow the procedures currently in force. On the one hand, experts from the Commission will carry out an evaluation according to the regulations stated in the framework programme, which are specifically based on scientific quality, innovative nature, added Community value and prospects for economic development. On the other hand, the economists and financial analysts from the European Investment Bank will assess the projects in order to ensure that they fulfil the objectives of the EIB, including those linked to their Community mandate, that they satisfy the criteria of economic and financial viability, especially in terms of the repayment of loans, and finally that they are acceptable in environmental terms.
The signing of the joint memorandum has already received a favourable response from researchers, universities and entrepreneurs, particularly with regard to venture capital. They recognise the potential of such an agreement and the opportunity it offers in terms of combining Commission financing for integrated projects such as those proposed in the framework programme and loans from the European Investment Bank. This is therefore a complementarity that we have been eager to implement.
I thank the Commissioner for his response. However, I was looking for something more specific, if possible, under three headings.
Firstly, what consultation before the money is made available has been organised with research foundations, for instance universities, private research foundations and so on?
Secondly, will outside technical assistance be used in the operation of the programme? If there will be outside technical assistance, who will be operating it?
Thirdly, on the evaluation by the Commission and the EIB: is the evaluation purely based on economic return from the work or is it to ensure that there is ground- breaking scientific work which may not have an immediate economic return but could potentially in five or ten years time?
Those three areas are of vital importance to people who are involved in cutting-edge technology that we do not know about today but will be using in ten or fifteen years' time.
I think that Mr Crowley' s questions are absolutely pertinent. That is the reality on the ground. So, what is happening at the moment? We currently have a framework programme for technological research and development that the Commission has been funding since its adoption by Parliament and the Council. Until now there has been no link between what we do and what the European Investment Bank also does to support loans for innovation and infrastructures.
The objective therefore is to establish a link between the two. This idea of mutual recognition should obviously not be a mechanism whose sole purpose is to complicate matters. This is, therefore, why each body upholds its own procedures. We have our own specific procedures for scientific assessment as well as for the framework programme and the European Investment Bank has its own financial and economic criteria. It is true that we are currently, with the European Investment Bank, studying solutions that will hopefully be used in the development of new processes that help innovation and new financing procedures, taking account of experience already gained on the one hand by the framework programme for research, and by the European Investment Bank on the other.
This work is in progress. I cannot foresee what the results will be but I can already tell you that the mechanism has already been implemented at Heidelberg, amongst other places, where a technology transfer centre is to be financed by the European Investment Bank under conditions that are very favourable to this centre, which has chosen to work with the European Investment Bank. This would not have been possible without the privileged contacts that we had in relation to research programmes.
There are examples, therefore, but a great effort with regard to information and the study of dossiers still needs to be made. I thank you for your question and I hope that it will contribute to the dissemination of this information.
Mr President, Commissioner, I should like to thank Mr Busquin for his initiative, because the European Investment Bank has an excellent set of tools for actively supporting research. My question is, can the European Investment Bank also grant indirect subsidies, e.g. to organisations helping small and medium-sized enterprises, so that the small and medium-sized economy in Europe which, as you know, accounts for 60% of the gross national product and employs two-thirds of the workforce, can also benefit. We need indirect arrangements here too.
Yes, that is clear and is precisely the idea of the "Innovation 2000" initiative that the European Investment Bank put forward at the Lisbon Summit. This is, therefore, absolutely possible right now; a sum of EUR 1.5 billion has additionally been set aside by the European Bank within the framework of European Investment Fund. As there is currently a strong bond between the European Investment Bank and the European Investment Fund, the "Innovation 2000" project includes EUR 1.5 billion to support technological innovation, especially in small- and medium- sized enterprises. It is possible that this information is, unfortunately, still relatively unknown and I think that it would be useful for it to be disseminated.
Question No 41 by (H-0604/01):
Subject: Eradicating poverty and the European Community's development policy In a statement jointly issued by the Council and the Commission on 10 November 2000, the main objective of Community development policy was confirmed as reducing and, eventually, eradicating poverty. Despite the extraordinary and unique efforts of the European Union, which provides approximately half of all public aid to developing countries, the fact remains that in sub-Saharan Africa and southern Asia, over 40% of the population are still living below the poverty line, and world-wide, 800 million people, 200 million of them children, are suffering from chronic malnutrition. Now, almost one year later, what progress would the Commission wish to point to in relation to the worthy objectives set out in the joint statement, and what more does the Commission believe we can do to encourage other countries to follow the EU' s lead and play their part in reducing and eradicating poverty?
Mr President, since November 2000, the Commission has taken a number of important steps towards strengthening poverty reduction in Community development cooperation. With regard to the EC's own efforts, progress on implementing the poverty focus has been reported through various Commission papers. The Commission is midway through the process of preparing poverty-focussed country-strategy papers for the ACP countries which will implement the Cotonou agreement. Developing countries' own poverty reduction policies are the foundation for these country-strategy papers.
A working paper of the Commission services has been drafted on measures taken and planned to take forward the poverty focus of the EC's development policy and poverty awareness training has been offered to the Commission's development staff. The communication has been produced showing how the Commission is mainstreaming gender equality in development cooperation. Gender inequality is a significant determinant of poverty.
Progress has also been made in developing policy coherence for poverty reduction, for example, a communication has been prepared on core labour standards and social development. With respect to other donors, it should be noted that many EU Member States have already made poverty eradication the main objective of their bilateral development programmes.
The EC is explicitly and financially supporting the poverty reduction strategy papers as the main vehicle for ensuring universal and coordinate donor support for efforts by developing countries to eradicate poverty for their populations.
Regular contact has been established between the Commission, the IMF and the World Bank and with the UN agencies to coordinate our support for the poverty-reduction strategies of developing countries. We strongly endorse the principle of country ownership of development policies which is intrinsic to this PRSP approach.
Finally, it should be highlighted that the Commission has contributed to work by the Development Assistance Committee, the DAC of the OECD, to develop policy guidelines for Member countries. All in all this means that we have never been in a situation where the coordination and consensus among the donors has been better. It is very important that we play our part in this common work. Furthermore, a consolidated report will appear in the annual report on implementation of external aid from the Commission and that annual report will appear later this autumn.
Mr President, very briefly I want to thank the Commissioner and congratulate him on the progress he is making in the particular area of poverty reduction. It is a terribly important area but in the new ACP-EU partnership agreement there is a special reference to the tackling of corruption. In the context of poverty reduction, what progress is the Commission making in tackling corruption?
One of the things I noticed throughout the ACP-EU partnership debate was the lack of emphasis on education. The importance of education cannot be underlined enough. It is extremely important that, in the tackling of poverty reduction, education is given a high priority. Would the Commissioner agree with this particular statement?
I shall answer the last part of the question first. The real dilemma is that everything is lacking and everything is needed. The response from our partner countries in the ACP group has, to a large extent, been dominated by quite a high priority on infrastructure. We will continue road building - big roads, small roads - but education and health are the next two items on the list of priorities. We will be continuing a high-intensity effort on education.
Regarding corruption and the new instrument in the Cotonou Agreement - Article 97 - I can inform Parliament that it will be used. Within a short time all this will come out in the first case of the new Article 97 being actively used. This is not to say that we have a powerful and guaranteed effective instrument but it does mean that everything is out in the open and that we are addressing this problem. It also means that we want to do this by means of a cooperative effort and not just as a sort of punishment.
The lack of capacity to do things right is also part of why things are done wrongly. A broad-based effort is necessary. We have to stick with it and we are going to use it.
As they deal with the same subject, Questions No 42 and 43 will be taken together.
Question No 42 by (H-0613/01):
Subject: Child sex tourism The international organisation, ECPAT, works in conjunction with tour operators to combat child sex tourism. The Commission has hitherto provided a grant covering 60% of the cost of the project but ECPAT has now been notified that this support from the Enterprise DG will be withdrawn as of next year and the organisation has been recommended to apply for funding from other DGs instead.
The project is the only one of its kind and the Commission's support is fully in line with the Council's 1999 decision on efforts to combat child sex tourism. The Enterprise DG has a responsibility, therefore, to ensure that the ECPAT project continues to receive support from another DG before the support in its present form is withdrawn.
Can the Commission promise that this unique and innovative project will continue to receive support?
Question No 43 by (H-0616/01):
Subject: Long-term aid to combat child sex tourism ECPAT is an organisation working to combat sexual exploitation of children, particularly in countries where European travel companies operate.
The financial support which ECPAT receives from the Enterprise DG is reportedly to be withdrawn from next year. During the period that ECPAT has received funding from the Enterprise DG, very important work has been carried out, primarily for the incalculable benefit of an unknown number of children, but also for the travel industry, which has drawn up its own code of conduct.
Does the Commission have any idea how the highly important work done by ECPAT can continue to receive EU funding to ensure that forceful measures to combat child sex tourism can also be taken in the future? Can the Commission envisage transferring the project to another DG?
The European Commission has been co-funding measures against child sex tourism since 1997. The Commission intends to continue to fund such measures in the coming years.
The transfer of the management of budget line B7-626 - fight against child sex tourism in developing countries - from the Enterprise DG to the European Cooperation Office means that the human rights and democracy unit of EuropAid is now in charge of identifying and co-funding projects dealing with child sex tourism. Organisations such as ECPAT, which are interested in obtaining co-funding should submit their proposals to this unit, which will continue to implement Commission policy in managing the budget line for the fight against child sex tourism, taking into account the best interests of target groups and best practice in project implementation.
If the proposal is accepted, the EuropAid Cooperation Office is ready to guide ECPAT through the further steps. We will continue with this. We believe that the change here will actually improve the efficiency of our activity in this area.
Thank you very much, Commissioner. I note with satisfaction that the Commission is going to continue to provide ECPAT with resources. Let me just say, however, that the child sex trade has not disappeared just because the newspaper headlines have disappeared. It is therefore incredibly important that the Commission should continue with this work.
I nonetheless have a problem with the proposal put to us by Commissioner Nielsen, to the effect that this must all take place via Euroaid. If I have been informed correctly, Euroaid requires that the implementing organisation be an NGO in a developing country. That would rule out ECPAT, which does not carry on its main activities in the developing countries.
Nor has my own country been spared. We have recently received a report from ECPAT, estimating that approximately 400 children in Sweden aged from 4 months to 17 years have been exploited. These are frightening revelations, showing that we cannot withdraw support but must continue to give increased support to these organisations. I therefore take the Commissioner' s words as a promise that this will happen. The organisational form is something to which you will have to attend.
I am not sure that we have a problem concerning the fact that this is not an NGO in a developing country. There is no intention whatsoever of changing the eligibility criteria for judging an organisation. The principles are totally unchanged. It is a question of improving handling efficiency. Doing this in the same office that is handling matters relating to the human rights budget line should increase the intensity and awareness of the staff involved. I do not think we have a problem.
I want to thank Commissioner Nielson for his positive answer. In answer to Mrs Theorin' s justified question, he has produced an important clarification to the effect that this does not mean any change to the criteria for assessing whether an organisation, in this case ECPAT, is or is not eligible for continued EU subsidy.
Allow me to say that your fellow Commissioner, Mr Liikanen, has, in the same way as yourself today, Mr Nielson, given positive answers to questions raised by myself and a number of fellow MEPs here in the European Parliament. It feels as if there is a genuine commitment to fighting the assault on human dignity constituted by one of our modern age' s most loathsome forms of the slave trade.
Allow me also to say - and I believe I can also speak here on behalf of Mrs Theorin - that we hope that the time is past when we have to ask questions about long-term financing for ECPAT' s activities and for the fight against child sex tourism. Let there be an end to this jumping from one Directorate-General to another.
We definitely agree on the subject. I just want to add one remark concerning the proportions in terms of money.
The organisation that has been discussed here is the biggest recipient in this field but we are still talking about quite a small amount of money. Concerning the character of the problem, the visibility and the very official and strong involvement that we show by doing this at Commission level is a very important part of what we doing. The economic support we are providing here is not a lot of money: about EUR 360 000. Concerning the real problem, we should not get the wrong impression about proportions. It is as important that we do it swiftly and efficiently.
Question No 44 by (H-0614/01):
Subject: Humanitarian aid for children During the seminar of 1 and 2 March in Norrköping, Commissioner Nielson presented shocking figures on armed conflicts and their impact on children. According to UNICEF estimates, 2 million children were killed over the past decade as a direct or indirect result of armed conflicts, whilst a further 6 million children were left disabled or seriously injured, 1 million were orphaned, 20 million were forced to flee their homes and more than 300 000 were themselves involved in the fighting. According to the Commissioner, these figures are not totally reliable because there is no effective system for recording such data.
Bearing in mind that the Commission's Humanitarian Aid Office has spent around EUR 40 million on these children since the start of 2000, will the Commission act on the wish expressed by the Commissioner responsible and develop a standardised information system which might be used by those responsible on the spot - peace-keeping troops, staff working for humanitarian organisations, etc. to gather and record data, which would help to determine the real scale of the problem and deal with it more systematically?
Reliable figures on the impact of armed conflict on children are hard to come by. Although data is available it is often context-specific, anecdotal or piecemeal. The same consolidated numbers - two million children killed in armed conflict, 300 000 children involved in armed fighting, etc, which were brought to the attention of the international community in the excellent report prepared by Graça Machel back in 1996 are repeatedly invoked without qualification, although they cannot continue to hold true.
I first highlighted the serious lack of reliable data at my meeting with the Special Representative of the UN Secretary-General for Children and Armed Conflict, Mr Otunnu, in December 2000. Inspired by the discussion with him I took the opportunity of the seminar organised by the Swedish presidency in Norrköping in March this year to call for increased efforts to improve the knowledge about children in conflict. Since that time ECHO has sought to build momentum for the initiation of a large-scale data collection project. The main purpose of the endeavour is to get an impression of the real scale of the problem because the lack of reliable data is both detrimental to our advocacy efforts and a major obstacle to improving our humanitarian response.
But I do not want to initiate just another project resulting in a report which might never be used. Numerous studies have already been conducted on children in conflict. But, as long as there are no common concepts and common definitions, a complex project seeking to establish hard facts has little chance of succeeding. Therefore, rather than focusing on instant results, we are seeking to build broad international support for a comprehensive initiative on a data collection methodology which will enable comparisons across regions and over time.
Last month, ECHO participated in the seminar in Florence - Filling Knowledge Gaps: a Research Agenda on the Impact of Armed Conflict on Children - organised by the office of Mr Otunnu, Unicef and others. The workshop succeeded in establishing a network of researchers from both the north and the south, who are ready to undertake research around four themes, one of which will be data on children affected by armed conflict.
In parallel with this initiative, ECHO will continue the cooperation with Unicef. As the UN agency mandated with protecting and assisting children, Unicef has the potential to play a central role in data collection. Therefore the Commission is encouraging Unicef to develop a substantial international data collection project on children in conflict, using Mr Otunnu's research network as a sounding board.
I am ready to make a political as well as a financial commitment to improving the availability of data on children affected by armed conflict as long as any new initiative includes general agreements on definitions, concepts and methodologies for the data collection. The goal is to create a system that enables people working in the field, from all different kinds of organisations, to feed information into a uniform system. This will also have a strong effect on the advocacy work in the countries in conflict because they will know that the numbers, the boys and girls we talk about, the real statistics that emerge from this operation, have been produced on their own home ground and are not something which may or may not be true found in a report.
Commissioner, I share your care and concern to improve the system and you have our support.
I have two real - not rhetorical - questions. You said that often there are no common concepts or common definitions and that often we do not have the support on the ground which we need in order to conduct a proper investigation. Who is stopping you? I think that this is not just a national question. There are also political aspects which I do not expect you to take completely in hand, but they are there.
I also have a second question, which relates to this and the previous debate. Wars do not only kill children; they also leave them orphaned or in poverty, which are traumatic experiences, and there are other aspects and I should like to ask if you are honestly addressing them. For example, we have seen sexual abuse of children by our soldiers, soldiers of the European Union, in Somalia and elsewhere. There is a huge campaign in Bosnia and Kosovo to prostitute children, young children, both boys and girls. Is there anything you can do about this?
In relation to this question the most important supplementary aspect here is: who is stopping us? Obviously we are being stopped in this effort by those who are causing the problems and who are responsible for the conflicts. The conflicts we are facing today are conflicts where the civil population is not detached from the conflict. On the contrary, they are more than hostages; they are victims. This means that nobody fights an honourable war and the guilt of having abducted children and made them participants in the warfare is psychologically the main reason why it is so difficult to get the truth.
The environment is difficult, politically, and in every other sense of the word. A free press does not have easy access to the places on the earth where these things happen. Next week I will be in Afghanistan to show our support for the organisations we are funding there and who have volunteers working there. The visit will also show the people of Afghanistan and the victims of the conflict that we are taking more than just a political interest. We are taking a real, tangible, humanitarian interest. By doing what we are doing we may also be pushing the limit for what is possible.
Question No 45 by (H-0636/01):
Subject: Humanitarian aid in the Caucasus What percentage of the humanitarian aid earmarked in 2001 for Chechnya and for Chechen refugees in neighbouring regions, including the Republic of Georgia, has already been distributed in the crisis region, and what is the schedule for the remainder of 2001 and for 2002?
Mr President, since the beginning of the conflict in 1999, the Commission has granted some EUR 44 million in humanitarian assistance to the victims of the Chechnya conflict. So far this year, three funding decisions totalling EUR 18.5 million have been adopted. They cater for the most urgent needs of those affected by the conflict, benefiting IDPs and the most vulnerable population in Chechnya as well as Chechen IDPs in Inguchetia and Dagestan.
This implies that in 2001, EUR 18.5 million of the EUR 25 million originally provided for have already been committed. In order to determine further funding needs this year, the European Commission Humanitarian Aid Office will undertake another assessment of the humanitarian situation in September and subsequently submit a funding proposal to the Commission. The main objective of this forthcoming decision will be preparation for the winter.
The geographic scope of the aid activities will be determined as per the identified priority needs. The minimum amount required to this end is currently estimated at around EUR 11.5 million. In 2002, ECHO intends to continue funding operations in line with its humanitarian mandate. Obviously, the scope of ECHO's involvement will depend on the security situation and the humanitarian working conditions. This notably concerns our operations inside Chechnya where things are still very difficult for us and where we are still engaged in a so far unsatisfactory dialogue with the Russian authorities concerning radio communication, access, and working conditions and security in general for the people working for our money there.
Thank you, Commissioner. I should just like to ask two more questions. First, what is the situation regarding humanitarian help for Chechen refugees in Georgia? Unless I am mistaken, you have not yet said anything about that. And secondly, are you planning a mission to Chechnya and does the Commission plan to set up a permanent representation there?
Mr President, on Georgia, I can give the following information: an estimated 7 000 Chechen refugees are believed to be in the Pankisi Valley in Georgia. Since the outbreak of the conflict in the autumn of 1999, ECHO has allocated a total of EUR 820 000 in humanitarian aid to this beneficiary group. The operations funded focused mostly on basic healthcare. However, given the limited budgetary resources and the increasing humanitarian needs in the northern Caucasus, allocations need to be prioritised.
Therefore, so far this year, no funding has been earmarked for Chechen refugees in Georgia. An ECHO assessment to be undertaken in September - the one I spoke about - as well as the further evolution of needs on the ground will determine possible further ECHO assistance in favour of Chechen refugees in Georgia.
This is a very cautious evaluation, but so far I am confident that the balance of our actions is correct. On the Chechnya situation proper, I am not currently planning any mission there. We are following very closely every activity there. The setting up of an internal office is not considered to be the most efficient way to proceed at this time. We go in and out and are monitoring as closely as possible and as closely as we are allowed to.
Question No 46 by (H-0666/01):
Subject: Oil exploration in Sudan Is the Commission aware of the scorched earth policy practised by the government of Sudan to clear the way for oil exploration and exploitation by major European oil companies in the Upper Nile region of Sudan?
In light of this policy what action is the Commission planning to take to assess the impact of this oil exploration on the human rights situation in the area? Would the Commission promote a temporary investment ban on European investment in the Sudanese oil sector and a closure of its borders to Nile Blend crude oil until a lasting peace has been agreed in Sudan?
Would the Commission ensure the introduction of binding human rights legislation to hold companies accountable for their activities overseas, either directly or through affiliates?
I will start by quoting the last part of the question - 'would the Commission ensure the introduction of binding human rights legislation to hold companies accountable for their activities overseas either directly or through affiliates?' I would react by warning against rushing into the principle of extra-territoriality in our legislation. I have a clear impression of this House's strong opinion concerning the Helms-Burton Act with its extra-territoriality and the problems it creates. It is necessary to approach this with caution.
As regards Sudan, we are following the political situation closely and we are actively participating in the political dialogue between the EU and Sudan that was resumed in November 1999. Despite continued concerns about the human rights situation and the lack of progress in the peace process, the political dialogue is considered to be generally positive and it has been agreed to continue it for another year.
The Commission supports initiatives in favour of human rights in Sudan and is planning a study to prepare a more comprehensive strategy in this area. The Commission is aware that economic issues, like sharing Sudan's oil wealth, play an ever increasing role in the conflict. So one could say that the development of this oil sector has raised the stakes for the peace negotiations. Hopefully it could be turned into an asset for that peace negotiation process.
The Commission is aware of the accusations that many people living near the oil concessions have been forced to leave and that they have been exposed to human rights abuses. We believe that there is no doubt that militias armed by the government to protect the oil fields and militias supported by the SPLM are involved in human rights violations. However no accurate independent and objective information is available to confirm a large-scale scorched earth policy organised and implemented by the government.
As regards a possible investment ban, the Commission doubts the utility of unilateral sanctions as a foreign policy tool. We are convinced that a policy of engagement rather than isolation is the best way to have our concerns heard and expectations met.
As far as legislation is concerned, the Commission already promotes respect of human rights by EU companies wherever they operate, in particular through the OECD guidelines for multinational enterprises. This instrument, although not legally binding, entails strong recommendations by 33 governments to their multinational enterprises to operate in a socially responsible manner worldwide. It is clear that this is not the same as what is asked for in the question but having broad international support for these principles is in any case necessary to promote efficiency. I believe this is the best way of proceeding.
I will be brief. I do not see the relevance of this idea of ex-territoriality. We are talking about major European oil companies and they should be held accountable for their activities. We must not forget that the money and the profits that are being made by these companies are coming back into Europe.
Major European companies have to be accountable in how they operate in other parts of the world. If there was binding legislation that major European companies had to adhere to, then you would not have the situation we have at present. This does not just concern major oil companies, it also concerns other European multinationals which ignore their responsibilities for human rights, for the environment and for basic civil liberties. They are making huge profits and we here are benefiting from those profits. We have to address that issue.
If I were in a more cynical mood I would say that you are slightly optimistic in saying that we are benefiting from the profits of the oil companies.
What I said about the principle of extra-territoriality is right. It is a real problem to legislate here for what is going on in another country. The real problem is that what is legal on paper or in practice in a country like the Sudan can be very different from what we would accept as being legal here. But that difference is part of the reality of our world. So I will stick to my warning against this Parliament following what the American Congress has done with the Cuba problem, seen from their point of view and the Helms-Burton Act, by imposing outside their own principles of jurisdiction. We can agree with them or not, but these principles were only decided on by them. That is the core of the problem.
Although the ethics of this discussion point in the direction that the honourable Member has expressed, the mechanics and the legislative aspects of evoking this principle are still something I would counsel against.
I had the opportunity to visit the Sudan earlier this year, as did Mr Corrie, though not at the same time, and he led an official delegation. I am grateful to the Commissioner for his balanced response. It seems to me that what is needed here in Europe is an appreciation of the facts of the situation - what is actually happening. Many allegations have been made. The Sudanese Government denies them. We want to get at the truth. I would like to hear whether the Commission is going to make any effort, or is making any effort, to try to establish whether or not there is a scorched earth policy.
The Commission representative in Khartoum said to me that our aid to the Sudan is severely limited because of political constraints. If only we could start to get more aid into that country we might do more to end the civil war there and actually get greater respect for human rights across the whole of that country. That should be the ambition of us all.
This is one of the very difficult cases where we, on the one hand, are strongly involved in humanitarian support but where the issue of access and of staying clear of the warring parties to deliver to the people in need has been a major problem. On top of that the whole performance and the political problems in relation to the government and its policies and human rights aspects have created quite a sour situation over some years.
Now the effort to be instrumental in a peace process by engaging in a deliberate dialogue seems to be working. That is as much as we can say now. I am perfectly well aware of the views and advice of our head of the delegation in Khartoum and that certainly indicates that the dialogue that we are in the middle of is making some progress. So we are looking at ways of balancing the stick and the carrot. I cannot be more precise at the moment.
In both the Swedish and international media, Christian Aid is reported to have demanded that, for example, the Swedish oil company, Lundin Oil, whose board also includes the UN Secretary-General' s adviser for the Balkans, Carl Bildt, should leave Sudan. Have Commissioner Nielson and the Commission had any contact at all with Christian Aid and Lundin Oil and, for that matter, also perhaps with UN adviser Carl Bildt on the subject of these allegations of human rights violations in connection with the road building being done so that oil can be extracted in southern Sudan?
This oil company has, I understand, now been purchased by an American oil company but that does not change the picture. It neither adds to nor subtracts from the problem. Nor in my view does the presence of the former Swedish Prime Minister on its board of directors affect the problem. We have no specific relations with the organisation mentioned or this specific oil company.
The oil activity in the Sudan should be looked upon as a resource for the country to be utilised to the fullest extent possible for the good of the Sudanese people. We see many cases of a perverse use of oil resources. If we look at it from a point of view of distribution policy, very few of the developing countries with oil resources are enjoying socially positive effects from that. One of the elements that we raised in the discussion on priorities in East Timor, at the very launching of our presence there, was to advise them that they should be sure to get first-class consultants to assist in handling the whole issue of the oil resources which are now part of the economic future of that country. Internal distribution is important and this should be discussed with probably most developing countries.
Thank you, Mr Nielson, for your long and outstanding cooperation.
Pursuant to the Rules of Procedure, Question 47, tabled by Mr Howitt, shall be answered in writing.
Questions to Mr Liikanen
Question No 48 by (H-0600/01):
Subject: Prices for unmetered access to the Internet A main instrument in the eEurope process is benchmarking. The Commission' s website (at http://europa.eu.int/information_society/eeurope/benchmarking/index_en.htm) provides a list of the benchmarks to be published by the Commission. In Section 3 of that list is the vitally important matter of unmetered access to the Internet, which has become established in the UK market and hopefully soon across the Union too. Unfortunately, the Commission has not yet provided the benchmarking data for this key indicator.
Will the Commission now provide this information for the European citizen via its website, giving comparative data on current average retail unmetered prices in the fifteen Member States, as well as the unmetered wholesale products available from incumbent operators?
Mr President, cost of access is the key determinant of Internet use and policies to reduce the cost by introducing more competition are central to the year of action plan. In view of this the Internal Market Council in November last year endorsed a set of indicators to benchmark the year of action plan, which included the cost of access. When defining the access price indicator, the Council specified the source to be OECD, supplemented if necessary by a Commission study. The advantage of the OECD data was that it enabled comparisons to be made with third countries and especially the United States.
OECD data was used in the Commission's report to the Stockholm European Council. The data includes unmetered access, however their methodology considers only prices charged by the dominant telecom operating in each country. In practice, this meant that there were too few figures available to merit their inclusion in the website. To overcome this methodology, the Commission called for tender for studies to measure Internet access prices in the EU. The response was good and price data will be measured on 1 November 2001 and made available to the Commission not later than 15 January 2002. It should then be repeated half a year later. All the research will be published by a benchmarking section of the e-Europe website.
Although OECD analysis is limited, it gives an indication of the impact of unmetered access on the price of the Internet. The cost in September 2000 of unmetered access in the OECD report was - and here we use dollars because they use dollars, next year we will use euros - USD 25 in the UK, USD 35 in Spain and USD 50 in Germany. New figures from August 2001 show no notable variation in unmetered access prices. The USA remains at the lower end with USD 20. It is also clear from the benchmarking exercise, that unmetered access is growing rapidly in the EU. For example, provisional data from the Internet use survey shows that in June the proportion of households with unmetered ADSL access has increased by over 200% from last October's survey. The overall penetration of ADSL remains low, that is a fact, but there have been several spectacular advances in Member States, for example, Belgium went from 1% to 11% in the eight months separating the two surveys.
That was such a comprehensive reply that I cannot think of a supplementary question, so I will not ask one.
Thank you for your decision, Mr Newton Dunn.
As the author is not present, Question Nos 49 and 50 lapse.
Question No 51 by (H-0617/01):
Subject: High-speed tyres in Sweden In April this year, when many car owners in Sweden were about to buy new summer tyres, an absurd situation arose. The tyre industry claimed that an EU directive stipulated that every new car must be equipped with tyres capable of coping with the vehicle's theoretical top speed.
The fact that the maximum speed limit in Sweden is 110 kph was not relevant and many cars had to be fitted with tyres capable of coping with speeds of 270 kph and in some cases as much as 300 kph.
Despite the risk of fines and the new registration test, it is common for car owners to ignore the high-speed tyre requirement. Many tyre dealers have pre-printed forms for customers to sign releasing the dealer from liability for fitting tyres which can only withstand speeds up to 190 kph.
Is this interpretation of the directive correct, and does the individual car owner have the right to ask for tyres to be fitted to the vehicle which are not capable of coping with the its theoretical top speed?
At European level the specifications for tyres to be fitted to passenger cars are dealt with by Directive 92/23/EEC of 31 March 1992. European legislation on type approval of motor vehicles stipulates that every new car must be equipped with a certain category of tyres specified by the manufacturer of the vehicle and capable of coping with the vehicle top speed.
However, this directive governs solely the initial entry into service of the car before its registration in the fleet of one Member State. No indication is given concerning the use of the vehicle, including for the aspects relating to the top speed of replacement tyres. Another piece of legislation - Directive 1999/37/EEC on the minimum set of information to be put on registration papers for motor vehicles - does not include any specification for this characteristic of replacement tyres. Therefore the interpretation by the tyre industry and distributors in Sweden of the relevant EC legislation is correct. However, the fact that at European level no specific prescription is given does not automatically allow car owners to replace the tyres with the model they wish.
At national level and according to the principle of subsidiarity, the police and judicial authorities of the Member States have responsibility for enforcement of the relevant road safety provisions and the imposition of corresponding sanctions when needed. In principle, fitting a car with tyres not capable of coping with its top speed could invalidate the conformity of the vehicle with the EU type approval. This potentially dangerous situation could be penalised by the police, if it is in contradiction to national legislation.
Many thanks to the Commissioner for his answer. In Sweden, the maximum speed is 110 km/h, but now many Swedes have to have tyres that can cope with speeds of up to 250 km/h. That costs a lot of money, of course, and causes a lot of inconvenience for car owners.
There are really no aspects of road safety necessitating this type of tyre. I therefore think that it remains very difficult to justify making such demands, entailing large additional costs for car owners.
I understood from the Commissioner' s answer that an owner changing the tyres on his car for the second time is entitled to have another type of tyre, if permitted by the national authorities. Is that a correct interpretation of your answer?
Mr President, I must say that this is a rather complex part of EU legislation. Before I give a precise reply to the last question I want to consult my experts, but perhaps I can give one reply to the problem under discussion. Even though in Sweden the speed limit is 110 to 120, tyres are expected to cope with higher speed limits because, if a Swedish car goes over the bridge to Denmark and from Denmark to Germany where there are no speed limits on motorways, they will be travelling at higher speeds. The same security should be guaranteed throughout Europe. I will come back to the honourable Member of Parliament on the first question as soon as possible.
Question No 52 by (H-0620/01):
Subject: Pedestrian-friendly car In many EU countries a debate is going on about improving road safety, and one project put forward in this connection has been that of the "pedestrian-friendly car" . Is the Commission planning a new directive on this topic, or is progress in this area being made by means of possible voluntary commitments by industry?
Mr President, the Commission is aware of the matters for concern which have been raised by the honourable Member. In order to discuss these questions the Commission issued a communication, on 11 July 2001 on the protection of pedestrians. It is important to remember the significance of this topic. Each year, 9 000 pedestrians and cyclists are killed, and 200 000 are injured, in accidents involving a motor vehicle.
The European motor industry has now, after discussions held with the Commission, made a commitment to incorporate a raft of safety features from 2002 onwards. These aim at improving pedestrian safety in accident situations. As to how regulation is to be implemented, there is a choice between, on the one hand, a voluntary agreement of the industry based on agreed objectives and, on the other hand, the conventional legislative route. In July, the Commission found that the content of the industry's commitment matched the objectives set by the Commission. The final decision on whether the safety standards will be implemented by a commitment - which will be closely monitored - or by legislation, will be made by the end of the year. According to the agreement, the car manufacturers promise to ensure that all new passenger cars will go through a series of tests with the purpose of ensuring that the cars are designed in such a way that pedestrians and cyclists who are involved in an accident will suffer as little injury as possible.
The discussions which have taken place with the Association of European Car Manufacturers on the commitment of the industry have been based on the following objectives: first of all, attaining the objectives proposed by the EEVC committee which deals with the improvement of European vehicle safety; secondly, implementing measures to improve the safety of pedestrians in the short and medium term; thirdly, adopting new and improved technology which will effectively improve the safety of pedestrians; and fourthly, finding an innovative solution in which passive and active safety features will be combined. The objective of the commitment is a reduction in the number of fatalities and also a reduction in the number and seriousness of injuries. It is estimated that the annual number of deaths would be cut by two thousand if all motor vehicles on the roads of the European Union met the requirements of the EEVC tests. This reduction would represent 20 percent of the present level. Thanks to new technology, deaths could be reduced even further.
If the Commission decides to propose legislation, this would be based on the content of the commitment. The industry is making a commitment that as from 1 July 2005 all new types of vehicles will meet requirements which relate to the first series of passive measures recommended by the joint (that is, the Commission's joint) research centre. The improvements will be added to the existing models in stages, with the result that these will be included in the features of all new vehicles by 2012. In the next stage, the manufacturers will commit to installing other safety equipment. This means that from 2010 onwards the objectives set by EEVC will finally be attained, either in accordance with EEVC's technical proposals or by other measures which will have an impact on safety at least equal to this. As one example we can mention that from the beginning of next year all new cars will be fitted with day running lights, and inflexible "bull bars" will be banned. From 2003 onwards, all new vehicles would be fitted with anti-blocking brakes. The Japanese car manufacturers, who are represented by the Japan Automobile Manufacturers Association JAMA, expressed their official approval of the matter by making an identical commitment in July. The ASCEA and JAMA commitments cover over 95 percent of the market for passenger cars and light commercial vehicles in the EU. Negotiations concerning similar commitments are underway with the South Korean car manufacturers, which would lead to almost one hundred percent coverage. As the honourable Member is aware, the Commission has sent the commitment which was approved in July to the European Parliament and Council for comment.
Mr President, I wish to thank the Commissioner for his thorough response. I see that the Commission is devoting thought to traffic safety, even though in my opinion a phrase such as "pedestrian-friendly car" is wrong, since there can be no such thing as a one thousand or two thousand kilogram steel object which would be friendly to a person when it hits that person at a speed of several tens or even hundreds of kilometres an hour. But the question, above all, was whether the Commission will issue a Directive proposal on the matter, or whether it is prepared to make an agreement with the car manufacturers. Is the reply of the Commissioner to be interpreted as meaning that, at some stage, the idea will come to predominate within the Commission that the quickest results can be obtained by making an agreement with the car manufacturers, in other words that the preferred line of action will be to follow this procedure rather than enacting a Directive on the matter?
Mr President, the Commission left final decision making until after the opinion of the Council and Parliament had been heard. Both alternatives have their good points. It is clear that the agreement route will be quicker, but this also represents a new way of action. However, a resolution of this type has already been made previously, in connection with the Auto-Oil decision. The legislative route is more traditional and familiar, but will be more time-consuming; however the Commission wishes to make this decision now that the reporting round is complete.
Question No 53 by (H-0629/01):
Subject: Origin of information technology as used in SENSUS and AVENTINUS On Wednesday, 13 June, the Commission decided to undertake an inquiry into the Europol scandal. This inquiry must not be confined to 'the management of SENSUS' . OLAF must examine all tendering procedures and all contracts under AVENTINUS and SENSUS. Such an independent inquiry is the only certain way of obtaining a clear picture of the murky doings of Europol. One of the most important questions which remains unanswered is the origin of the basic technology used under SENSUS and AVENTINUS and Europol' s Europolis and Eurint systems.
Will the Commission ask OLAF to examine all tendering procedures and contracts relating to AVENTINUS and SENSUS? Can the Commission confirm that the patented Polygon technology belonging to Polygenesys of Munich is being used under SENSUS and AVENTINUS and Europol' s Europolis and Eurint systems? If so, how was this technology and/or the right to use it acquired?
The honourable Member refers to an inquiry launched by the Commission on 13 June following press articles on Europol. In order to avoid a possible misunderstanding the Commission will have to point out that it has not launched an inquiry into the Europol-related matter to which the honourable Member refers. As far as the Commission is aware the matter concerns accusations of fraud unrelated to the Sensus contract. The Commission understands that internal investigations by Europol have led to the Dutch judicial authorities now investigating the matter.
As far as the action the Commission has undertaken concerning the Sensus project is concerned, the Commission has initiated an internal review of the management of this project as indicated in the Commission's reply to the oral questions by the honourable Member. Following this review and also on the basis of ongoing, more general recommendations, both from the Court of Auditors and the external monitoring panel of the Information Society Technologies programme, the Commission is implementing changes in procedures which will ensure significant improvements in project management.
The Commission attends the meetings of the management board of Europol and meetings of the heads of national units in an observer capacity. It has no mandate to investigate Europol other than in the context of direct contractor relations such as through the Sensus project. In the context of Sensus and as explained in the replies to written questions, the Commission is not currently planning a financial audit of Europol's participation in Sensus. But the need for such an audit will be assessed again when all the cost claims related to Sensus have been submitted by project participants. That should happen in the next few months.
Sensus and Aventinus were involved in pre-competitive research using many basic technologies for the production of a demonstrator. The objective was to overcome linguistic barriers between European law enforcement agencies in their fight against organised crime such as drugs smuggling and illegal immigration. Sensus is an assembly of software models including linguistic content, utilisation and report generation, workflow and database management systems. There is therefore no specific basic technology.
According to information received by the Commission, although Polygon was originally intended to be used in Sensus, in the autumn of 1999 a different technology was selected instead. The Commission service has been assured by the contractors that Polygon is not a component of the Sensus demonstrator. The coordinator of the Aventinus projects has confirmed that Polygon was not used in either Aventinus I or Aventinus II.
As far as technologies used in Europolis and Eurint systems are concerned, the Commission is not in a position to address the question of the honourable Member.
Of course, I thank the Commissioner for his very full answer, from which we can nevertheless extract some new elements in this thriller, if I may call it that. Still, I am very troubled, Commissioner. I have the feeling that in the light of what is happening at the moment at Europol, there is insufficient monitoring, and that in some way or other we shall have to design a system at European level for monitoring Europol more effectively. I know that the present OLAF Regulation is not sufficient for this. I should therefore like to ask the Commissioner to investigate possible proposals.
A second supplementary question concerns the coordinator of the Sensus programme. We all know that he is an agent of the German secret service. The man was sentenced at the end of last year for forging documents. I should like to know from the Commissioner, since we do not yet know from previous answers, whether or not the man is still co-ordinating the SENSUS programme. If that is not the case, I should like him to inform us who is coordinating the Sensus programme. I thank the Commissioner for his answer.
Mr President, as far as Europol is concerned, it is not really with the present legal basis under Commission control in the same manner as the Commission budget normally is. So the only way for us to audit issues concerning Europol in the context of a particular contract. If we have a contract for Europol, when a final financial statement has been completed, we can control the issue.
As far as the name of the coordinator and his position, I hope I can provide that detail directly to the honourable Member. I will check the situation today.
Question No 54 by (H-0645/01):
Subject: Defence industries In response to my oral question H-0447/01, tabled at Question Time on 13 June 2001, the Commission indicated that it was considering what action to take pursuant to its 1997 Action Plan for implementing the EU strategy on defence-related industries. It also indicated that it would be able to report on the action it intends to take this autumn. Can it now outline what proposals it intends to table?
Despite the difficulties in moving forward on this issue as rapidly as we had hoped, I want to stress that the analysis of the 1997 action plan advocating a need for restructuring the European defence industry and for creating a single market for defence products is still valid. Indeed I believe it to be even more pertinent for at least two reasons: development of the ESDP - European Security and Defence Policy - and the constitution of transnational defence companies.
Up to now the Council discussions have been characterised by differences of opinion between the Member States, preventing the adoption of a common position on the framing of a European armament policy. But as the competitiveness of the European defence industry is vital to the credibility of the nascent European Security and Defence Policy, the Commission expects that governments will recognise increasingly the urgency for a change in attitudes in order to end policies and practices that prevent European defence companies from working together more efficiently.
Such a change in the position of Member States will allow the Commission to contribute more effectively to the creation of a European defence equipment market through exercising its competence under Community policies such as the creation of the single market in defence, external trade, etc.
As the commissioner for enterprise I am pursuing the objective of promoting greater competitiveness of Europe's defence industry in close cooperation with national authorities and industry representatives. One important initiative in that context is our efforts aimed at promoting awareness of the importance of standardisation issues for the efficiency and competitiveness of the European defence industries and to investigate options and possible start-up actions for defence standards reform.
These issues were fully explored at an important conference last autumn, attended by the principal interested partners. On that occasion the European Standardisation Organisation, CEN, was identified as the ideal forum to implement this effort in the form of a handbook of defence standards and defence procedures which, when in place, will offer more transparency, improving interoperability, harmonisation of requirements and cost efficiency in procurement. This process is now well under way.
As regards the industry itself, there has been a huge transformation of the defence industrial landscape, particularly in the Eurospace and electronic sectors. Good progress has also been made in the land armament and naval sectors. It is to be expected that once this transformation has been completed and fully implemented the industry will formulate new expectations as regards access to defence markets in Europe and abroad.
To allow the necessary time to formulate these positions it has been agreed that the planned meeting of defence industry COs with commissioners concerned should take place by the end of the year, preferably now in the early autumn.
Would I be correct, Commissioner, in summing up your thorough answer in one word, "no", i.e. the Commission is not going to do anything? When I spoke to you some months ago in this very Chamber you said that by autumn we will have made progress. But it seems to me that what you are saying is that the Commission is not going to do anything to follow up its communication or its action plan. What you have said is a summary of what has happened up to now but not an indication that there really is going to be dynamic action in the foreseeable future, as it is autumn now.
I would like to say that the standardisation part, where we are actively now moving, is a very important one. The fact that we are working now on a normal daily basis is progress. As far as legislative proposals are concerned, I am not in a position to give a definite answer today.
As the time allotted to questions to the Commission has elapsed, Questions Nos 55 to 96 will be replied to in writing.
That concludes Questions to the Commission.
(The sitting was adjourned at 8.20 p.m. and resumed at 9 p.m.)
Outcome of the Bonn conference on climate change
The next item is the Commission statement on the outcome of the Bonn conference on climate change.
Thank you for inviting me to report to this House on the climate change conference in July.
The conference was a success, particularly for the European Union. On 23 July it reached a consensus political agreement on modalities to implement the Kyoto Protocol. It thereby resolved all the main outstanding political issues which were left open after the first part of the conference in The Hague last November. This paves the way for the ratification of the protocol.
Allow me to give you a brief assessment of the Bonn Conference before I turn to the main decisions on substance.
The outcome of Bonn represents a major achievement for the European Union. Following the United States' withdrawal from the Kyoto Protocol, the European Union has taken the lead in defending the protocol. This included a declaration by the European Councils in Stockholm and Gothenburg and resolutions from the European Parliament. High-level missions by the Swedish and Belgian presidencies and the Commission visited the United States, Canada, Russia, Iran, China, Australia and Japan to seek support for our position.
The EU's commitment to bring the Kyoto Protocol into force before the World Summit on Sustainable Development - Rio+10 - in September this year was shared by many other parties. This made the success in Bonn so important. The agreement struck in Bonn indeed prevented an unravelling of the international efforts to combat climate change following the failure of the conference in the Hague and the announcement by President Bush that the United States will not support the Kyoto Protocol.
What also might have happened was an alternative proposal to the Kyoto Protocol by the United States. This would have thrown the international efforts to establish an effective international framework for combating climate change into disarray. The talks in Bonn therefore represented a race against the clock. It has to be said that the United States honoured President Bush's promise not to prevent other parties from going ahead on the Kyoto Protocol. During the final plenary of the ministerial segment of the conference no party objected to the adoption of the political agreement reached. At the same time the EU and other parties have expressed the hope that the US will rejoin the Kyoto process. Nothing in the agreement prevents it from doing so.
The European Union showed a strong and unified position during the talks and the Belgian presidency did a good job in coordinating our position. I should also acknowledge the political support from the NGOs and MEPs present at the meeting, participating in a very constructive way. The outcome of Bonn represents a victory for multilateral international relations. Against the background of the current debate on globalisation it sends another political signal that the international community is able to address global problems to the benefit of all countries.
The agreement was a breakthrough, but of course there remain a number of steps to be taken before the Kyoto Protocol can enter into force. First, the political elements agreed upon will have to be translated into legal texts. This will be finalised and formally adopted by the conference of the parties at its next session, COP 7 in Marrakesh in November.
What are the prospects now for ratification of the Kyoto Protocol? Entry into force requires ratification by 55 parties representing at least 55% of the CO2 emissions in 1990 of the industrialised countries. Given that the United States has no intention of ratifying the protocol for the time being, this means that ratification by at least Japan and Russia, in addition to the EU and the candidate countries, is necessary to bring the protocol into effect.
As the candidate countries supported the EU's positions our attention focuses particularly on Japan, but also on Russia. Japan feels strongly linked to the Kyoto Protocol and has repeatedly stated its aim of bringing it into force by 2002. At the same time Japan has so far refrained from clearly committing itself to ratifying the protocol, even without the United States.
Russia's position was unclear throughout the negotiations and at the last minute it became clear in Bonn that it would not raise any objections. This is despite the fact that Russia will benefit economically from the Kyoto Protocol and the establishment of an international emissions trading system as it will be in a position to sell emission credits due to its generous emissions targets.
Both countries now have a major responsibility in determining whether or not the international community takes an important step in combating climate change. Hence Bonn represented an important step but is not yet the end of the process.
I should also highlight the constructive role played in Bonn by the developing countries, G4-77/China, under the chairmanship of Iran, sharing EU positions on many points. Our good relations with this group proved to be an essential element in achieving a successful outcome.
In the difficult situation in which we found ourselves, the EU was forced to make concessions to other parties to obtain an agreement in Bonn and rescue the Kyoto Protocol. These concessions relate mainly to a generous counting of carbon zincs towards industrialised countries' emissions targets and, on the last night of the negotiations, to the legally binding character of the compliance regime.
The agreement on zincs means that around 70% of the overall 5.2% emission reduction target for industrialised countries under the protocol can be covered by zincs instead of actual emission reductions. Nonetheless, given that emissions have increased in most industrialised countries since 1990 a significant emission reduction effort in those countries is still required. Giving up on the legally binding character of the consequences for non-compliance was another concession necessary to get Japan on board. However, in exchange, the system itself is quite ambitious and, even though for the moment only politically binding, creates a strong incentive for parties to comply. Once implemented the Kyoto Protocol will have a more elaborate and stringent compliance system than any other multilateral environmental agreement so far.
The agreement includes a declaration by the EU and a number of other countries of a funding package of EUR 450 million per year by 2005 for capacity building, technology transfer and adaptation to climate change for developing countries.
The main progress of the Kyoto Protocol is, in any case, to establish the architecture and general rules of an international framework on climate change: for example, binding emission targets, the flexible mechanisms for achieving those targets, a compliance regime, support to developing countries on which further decisions can build. Besides its importance in addressing one of the biggest global challenges - climate change - the Kyoto Protocol will establish a new major international market for emissions rights among industrialised countries. It will also channel new resources to developing countries and the economies in transition in central and eastern Europe. It is certainly also important for the political acceptance of the Kyoto Protocol that investments in nuclear facilities are excluded from joint implementation and the clean development mechanism.
As I said earlier, the agreement in Bonn paves the way for the ratification of the Kyoto Protocol. The European Union is committed to ratification by our Heads of State and Government. I therefore intend to present to the Council and the European Parliament soon, and certainly well before the end of the year, first of all a ratification proposal for the Kyoto Protocol. This will include a Council decision on the burden sharing among the Member States of the Communities, overall a 8% emission reduction target on the basis of the political agreement of the Environment Council of 16 June 1998; secondly, a communication on a cost-effective implementation strategy for reducing greenhouse gas emissions in the EU based on the final report of the Commission's European climate change programme, the ECCP; thirdly, a proposal for a framework directive on an EU-wide emission trading scheme as a core element in a cost-effective Kyoto implementation strategy.
I would like to express my appreciation for the ongoing support of the European Parliament for the EU's position in the international climate negotiations and your continuing interest in this issue. It was reflected in your strong Parliamentary delegation in Bonn. I hope to continue our good cooperation in the future.
Mr President, Commissioner, ladies and gentlemen, the Bonn Conference sent out three political messages of enormous importance. An environmental message, an economic message and one concerning governance. With regard to the environment, this Conference will go down in history as the one that brought to an end the talks and negotiations on climate change that had been dragging on for ten years and the one that enabled us finally to take action. It is true that the agreement is less ambitious that we had hoped and was drawn up mainly at the expense of concessions made in negotiations by the European Union. The alternative to this tiny step forwards, however, would have been incomparably worse. Without the political agreement that was achieved in Bonn, the Kyoto Protocol would be dead and we would have had to waste another ten years working on a global policy to mitigate the damage caused by climate change.
I should, therefore, like to congratulate Commissioner Wallström on her excellent role in the political handling of this dossier since her appointment, and I also congratulate her for the announcement she made today about presenting to this House the process of ratifying the Kyoto protocol, the practical measures on the emissions trading system and the European programme for climate change. I should also like to highlight the excellent cooperation maintained between the European Parliament delegation, the Commissioner for the Environment and the Council, through the Belgian Presidency, throughout the Conference.
The second message from Bonn is a change in the economic model: from a fire-based, fuel-using economy, to one which is coal-based. In this economy, a ton of coal has a set price and carbon dioxide emissions represent a cost that must be factored into the overall costs of all products and into the annual financial statements of all companies. We will therefore be seeing, in all economic sectors, a conversion to cleaner technologies. Obviously, the competitive advantages will go to those who convert the quickest. This is precisely where the mistake in President Bush' s calculation lies that is already beginning to concern North American businessmen, as we saw in Bonn: In the short term, Kyoto will cost less than was thought and will bring competitive advantages in the medium term.
The third message from Bonn concerns globalisation. Climate change has become more than an environmental dossier, it has become an issue that symbolises the environmental regulation of globalisation. The Bonn conference thereby demonstrated, for the first time, that those who have moved quickly and effectively to promote the advantages of globalisation are also able to act to minimise the harmful effects of that same globalisation. This is the great hope that was generated in Bonn: it is possible to find common solutions to global problems.
Commissioner, I too want to begin by offering my congratulations on what happened in Bonn. Many of us went there with misgivings about the likely result of the conference. These were, of course, felt particularly keenly in July when it was feared that what had been discussed previously would simply go by the board.
I want to emphasise that my political group and I are deeply impressed both with the Commissioner's work and with the Swedish and Belgian presidencies. I am talking here not only about what happened at the Bonn conference itself but also about the sound preparatory work which, for example, the Commissioner carried out by travelling around a number of countries to try to convince them of the importance of the Kyoto Protocol.
We can only regret the fact that there is no political will for change on the other side of the Atlantic. It is only to be hoped that, in time, there will be political developments aimed at persuading the United States too to take part in this necessary work. American companies will probably also appreciate in the long term that they are missing something by not being involved in this development.
There is no going back now. If we are to be able to make some impact upon climate change, everyone must participate, especially the United States which is one of the biggest producers of greenhouse gases.
It is now a question of putting words into action. As I have pointed out throughout these discussions, the Kyoto Protocol is only the beginning. It sounds hopeful when the Commissioner now promises that we shall have a ratification proposal before the end of the year and that the intention is to return with communications and proposals on trading in emissions rights. On this issue, I want to emphasise what Parliament has said previously, namely that trading in emissions rights must never become the biggest part of the commitment. A real change has to take place. We must change our transport systems and we must reduce emissions if there is to be less of an effect upon the climate.
That also applies to sinks. There are, of course, a number of shortcomings in the Protocol and the decision. It had been hoped that the sinks would not have been so important. Norway has set a good example by saying that it does not intend to make use of its sinks in the same way. It would be all to the good if more countries were to follow that example.
We must wait to see what happens at the conference in Marrakesh. Sooner or later, it will also be time to begin discussing how we are to make further progress. Practical proposals are required if progress is really to take place and if we are not simply to get bogged down in the Kyoto Protocol.
Allow me, finally, to thank the Commissioner and the Presidency for the sound work they have done.
Mr President, I should like to say to the Commissioner that, at a time of violent clashes in Genoa and concern over globalisation, the outcome of the Bonn Summit should have renewed peoples' faith in the political process. I hope so - it certainly did mine. Together with Mr Pronk and the Belgian Presidency, you have achieved a great deal. You provided an immense service to the environment and strengthened European influence. I would like to congratulate and thank you.
I was pleased with aspects of the deal, the compromise over nuclear power for example was as good as we could get. But overall the agreement is weak. What matters, however, is the process that has now been established. I know that Mr de Roo has instructed me in the past about how the process and the importance of it cannot be overestimated, pointing for example at the way in which the Montreal Protocol has been developed into a really effective instrument from a rather poor beginning over the past decade. But the Kyoto process is going to be very much harder. The priorities are to have it ratified, to get our own Member States to implement effective action plans, and not only to launch emissions trading but to prove that it can work, which is the hardest task of all. And if we can make it work, then I hope that American business will be attracted and the whole political climate across the globe will change.
You have still a lot to do. The vast majority in this House will strongly support you in your continuing efforts. I thank you again.
Mr President, Commissioner, ladies and gentlemen, the miracle of Bonn: the Kyoto baby learns to walk. The Kyoto protocol is not dead, as President Bush has stated, but alive and kicking. Kyoto is a baby that has learned to walk at the age of four. Most babies learn to walk around their first birthday. Better later than never, as we say in the Netherlands in this case.
One thing that is certain is that the Kyoto baby needs to grow considerably in order to keep climate change under control. But that other environmental baby, the Treaty of Montreal of 1987, also needed fourteen years to combat the gap in the ozone layer effectively. The same will apply to our Kyoto baby.
President Bush is already experiencing that there is much truth in the Dutch saying: he who breaks, pays. He who walks out of negotiations, loses. The Japanese Minister, Mr Kawaguchi, arrived in Washington today for a six-day visit to try to persuade President Bush to change his mind and participate. There are very good reasons for doing so. CO2 emissions are twice as high in the United States as in Europe. It is no surprise then that there should be studies, like that of Florentin Krause, which show that the United States, by pursuing a shrewd energy policy, could both meet the levels of Kyoto and achieve 1% extra economic growth.
In order to step up the pressure on President Bush even further, my group and, fortunately, Parliament too, proposes organising CoP-9 in the United States in 2003. By then, the Kyoto baby will be a child of school age and will have to learn to talk, especially about the international trade in CO2 rights.
In Bonn, American business seemed very interested in participating in that international trade after 2008. The companies felt that they had been left out in the cold by their own President. The European Union persuaded them by teaching the Kyoto baby to walk, but now it needs to learn to run. I would like to ask the Commission to submit the Kyoto protocol for ratification before CoP-7 in Marrakech, and to put the proposal for internal CO2 trade before CoP-7. Finally, regarding the transport sector, which is so difficult to curb, I would advise the Commission to publish proposals restricting the CO2 emissions from vans and trucks.
In conclusion, I should like to express a word of thanks to the troika for the unanimous leadership of the European delegation and to the Belgian Presidency for its special balancing skills; to the Commission for the flexible and effective cooperation in Bonn, to the G-77 for the constructive attitude and to the environmental movement for its strikingly constructive contribution to teaching the Kyoto baby to walk.
Commissioner, if we measure the achievements of Bonn against what we hoped for five years ago with regard to climate change, the results are meagre. On the other hand, if we measure what was achieved by that battle that you waged, Commissioner - in conjunction with Parliament' s delegation and that of the rest of the Commission - to conclude the agreement that was finally reached, we must thank you, Commissioner, and this delegation for having concluded an agreement that is fundamentally consistent, in that all the countries adopted this approach. The result of this was to isolate the United States who, unfortunately, is sticking to a position that is not in the interests of the world as a whole.
I also feel that the exclusion of nuclear energy as an alternative to reducing greenhouse gases is a positive development.
We cannot conceal our reticence over emissions trading and its monitoring or the use of sinks. The European Parliament has already stated, on several occasions, that sinks should only be used in a limited and carefully monitored way. These issues are of concern to us.
We are also concerned about follow-up and monitoring mechanisms for compliance and the issue of possible sanctions in the event of non-compliance. Of greatest concern to us is the fact that the report by the European Environment Agency states that unless decisions are taken immediately, by 2010 emissions will increase by 6%.
In our future work - and here I agree with my fellow speakers - it is, therefore, we industrialised countries that will have to lead the way in this reduction of emissions. It is crucial that we ratify the protocol and make greater reductions than those laid down in the agreement. We must introduce legally binding measures, take action on transport, which emits huge quantities of CO2 and clarify the amount of aid to be given to developing countries to ensure that they take similar action.
Mr President, Commissioner, ladies and gentlemen, I should like to join in congratulating the Commission on its negotiating tactics and success. I think it is as the Commissioner said: the protocol has been saved. Obviously, this in itself will not solve the problems. The problems inherent in climate change and what needs to be done to stop climate change go far beyond what was agreed in Bonn. But it is an important first step.
We must counter those who criticise the Kyoto protocol in principle - a number of members from Germany, for example, have said that the whole protocol is useless - and those who, as environmental politicians, have said it is useless because it does not go far enough, by saying that, if your house is on fire and you think it will take ten fire engines to put it out, you are hardly going to turn the first fire engine away and say, please do not start fighting the fire until all ten fire engines are here; you do what you can as quickly as possible, bearing in mind that other measures are needed.
These other measures are being negotiated both at international level and, of course, in the European Union. Now we have to tackle the question of implementation. You made a number of important announcements on that today, Commissioner, and you have our support. We must keep talking to the Americans at international level. A lot of people, including here in Parliament, are hugely critical of the Americans because of their policy in just about every political arena.
I think we should concentrate on fundamentals. We should make it clear to our American friends that we do not agree with them on numerous counts but that we can live with our differences. However, in this area, we Europeans cannot live with the fact that the Americans keep holding back. And we need to tell them as much again and again.
Mr President, I too say bravo, Commissioner. Well done. For the rest, it never fails to astound me just how united Europeans are on the question of climate change and the measures needed to counter it. I think that climate policy is a policy people can identify with in Europe and we should turn this to our advantage. I also think that it is our duty to work on the American public, so that they follow our lead. Perhaps, in this case, we are one step ahead of the Americans, just as public opinion on other questions is often one step ahead of Europe.
I should like to comment on one point of view: the impact of this climate policy on energy policy. The whole point of climate policy is that it requires us to put a price on CO2 in the future. Let us suppose that your estimates are right and that CO2 costs about EUR 30 a tonne. That means that electricity from brown coal will rise by about 3.5 eurocents and electricity from hard coal will rise by about 3 eurocents. The price of renewable sources of energy will not rise, i.e. they will become more competitive. But nor will the price of nuclear energy rise. As is it not excluded from emission trading and is only banned where there is joint implementation, this works to the advantage of nuclear energy. This completely changes the weightings within the energy spectrum. That is not the subject of this evening' s debate, but it will be subject of debates over coming months and years. I just wanted to point that out.
For the rest, I share the view of many of my fellow members who said that this is a process. We have only just begun it and we must stick with it. The very fact of having been there is, I think a very good thing.
Mr President, Commissioner, may I add my congratulations? Kyoto has ultimately not remained an empty promise. At the last moment, Bonn produced the political signal that was necessary. It is a signal on the basis of which Kyoto can become a reality. We must make a start on this project as soon as possible, not only in Europe, but also in other parts of the world. Political agreements must now be translated into concrete action with visible results, because that is the way to strengthen political support for climate policy.
The signal must now be seen and heard everywhere. The struggle against the emission of greenhouse gases is a worldwide challenge in third-world countries where the results of the rise in sea level and the change in weather patterns are making themselves painfully felt. It is a global task, for which Europe must take its share of the responsibility. We must invest and not forget that at present there are two billion people without electricity. Sustainable energy can give a boost to development.
Much more discussion is needed with the United States, where the main fear is loss of jobs. We must now demonstrate that, in fact, the economic effects are favourable. Sustainable development must lead to sustainable growth. Within the Union, we must now quickly begin the ratification process and launch the system of emission rights. Industry is keen to have clarity and to start rightaway. We must make the transition to a low-CO2 economy and give this a concrete form. This requires research and innovation. It is of great importance for us to join forces in a common research programme. The framework programme for research and Article 169 offer a good basis for this.
Climate policy is also a component of the Sixth Environmental Action Programme. It must be adopted across the product and packaging policy, transport policy and energy policy. In each Member State, action programmes must be introduced and clear political choices must be made on the way in which Kyoto is realised. In this way, Kyoto and Bonn will culminate in an unparalleled burst of innovation. It is now time for action.
Mr President, the Members of Parliament have been too kind to me personally because the Commission has the best climate change team in the world. It is thanks to their excellent preparation of our negotiations and the preparatory work within the European Union that we have been able to succeed. But we were also able to speak with one voice in Bonn, which led to better results, and we stayed united. We worked well with NGOs and I believe that this also contributed to this good result.
As you said, the real result in Bonn was that we put the international framework in place. Of course we had to make some very unsatisfactory concessions, and the end result and the real reductions were limited in a way that we are not at all happy with, but we will have to live with this framework for a very long time. It will be subject to many adaptations and political changes and exposed to market forces, which will lead to change over time. However, we took the initiative from the very beginning and we were able to carry it through to an international agreement. Now we can work within that. We can change and develop it. The total emission reduction required, for example, for Japan is 14% and for Canada around 15% so there is still a real effort to be made for these countries. But of course we are not happy with some of the substantial concessions we had to make.
The second point I want to make which underlines what you have stated is that we now have to move from words to deeds. Again it is only by showing the way, leading by example, that we can stay credible. So I will shortly be presenting these three proposals to continue this work. We should stay in the lead in the world debate about climate change. We should be the first to present different initiatives at conferences or whatever, to exchange good practice, and so on. I would like your cooperation. My intention is to keep the initiative and ensure that we lead the world in combating climate change. We now have to concentrate on Marrakesh and putting all the legal texts in place so that these can be implemented. Everything will stand or fall with their implementation.
Thank you, Commissioner.
At the end of the debate, I have received six draft motions for a resolution pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Safety and air transport
The next item is the joint debate on the following reports:
(A5-0279/2001), by Mr Schmitt, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation on establishing common rules in the field of civil aviation and creating a European Aviation Safety Agency [COM(2000) 595 - C5-0663/2000 - 2000/0246(COD)];
(A5-0249/2001), by Mr Collins, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Commission communication on the protection of air passengers in the European Union [COM(2000) 365 - C5-0635/2000 - 2000/2299(COS)].
Mr President, ladies and gentlemen, the regulation creating a European Aviation Safety Agency was welcomed by all groups in committee. Basically, this regulation needs to take account of three points. First, and this has always been the most important point, once there is a liberalised air traffic market, which will give rise to new competitive pressures and the risk of using competition to cut costs, cost cuts must not be made at the expense of safety. That is why I say, loud and clear, that this regulation is a sign that we want to guarantee a uniformly high standard of safety in the EU Member States in future and ensure that it is identical in every state.
The second point is also, I think, an important aspect to bear in mind, despite the fact that it often receives short shift in policy. There are also economic policy aspects to this regulation because, in it, we are creating an authority or, more accurately, an agency which brings all the licences and permits needed for the air travel industry under one uniform licensing procedure. That means that, in future, individual Member States will not need to repeat the entire procedure and everything will be taken care of by this standard agency in the European Union.
A third point also needs highlighting. We are creating an agency which is a very similar institution to the agency which already exists in America. We all know that the FIA has quite a lot of clout - even worldwide - because it represents a nation which is a strong economic power. We Europeans are obviously limping along behind because individual nation states have less influence than a closed unit, i.e. an institution which represents all the Member States. That is why I think that this is a step in the right direction.
The Commission proposal before us was discussed at several meetings in committee and we endeavoured, I will not say to improve certain positions, because that always sounds as if we think those who prepared it did a bad job; we endeavoured to lighten the Commission decision, to make the agency more independent, because we felt that the prime concern of this sort of agency should be to improve air traffic safety, so we tried to ensure that it has plenty of room for manoeuvre.
Now we all know that, under the current Treaties, a fully independent agency is out of the question. But we do feel that the Commission should give the agency enough leeway to carry out some sort of legal supervision and perhaps some sort of technical supervision in certain secondary areas.
We were therefore right in saying that we want an independent agency and I think it was also important that we said that the administrative board must be given a stronger remit, on the one hand, and that the executive director must be given a position that allows him a degree of independence as the head of such an agency, on the other.
There is another important aspect which I should like to make a point of addressing here. We endeavoured in committee to draw clear dividing lines between the various areas of jurisdiction. As Parliament, we deliberately avoided accepting the Commission proposal of a seat on the administrative board. Instead we said, we want it to be perfectly clear that Parliament lays down the basic specifications, the Commission is the contact for the corresponding implementing provisions and the agency has to ensure that the technical details are properly regulated.
To summarise, because I am running out of time, I think that this regulation is the right move. We are making sure that the European level takes action in an area which is of interest to a great many people and which a great many people worry about. And I say to you quite unequivocally that airspace and safety should know no bounds and this agency is therefore well placed at European level. I therefore call on the House join with me in voting in favour of this report tomorrow.
Mr President, the advent of competition in the air transport sector has certainly resulted in the lowering of prices of air travel for the 370 million consumers of the European Union. However, there is a growing dissatisfaction among air travellers with regard to the quality of service which they are receiving from many airlines within the EU. It is very important that air passengers are fully aware of their legal rights when problems arise with flights. These are matters which I am addressing in my report.
We cannot deny that the issue of developing deep-vein thrombosis is not a serious concern for air passengers. I am calling on the European Commission as a matter of urgency to allocate more monies from the EU research budget to carry out an independent evaluation of the possible public health risks for air passengers travelling on long-haul flights. This includes the need to carry out a comprehensive study into the whole issue of deep-vein thrombosis. I am calling on the European Commission to carry out this independent research in consultation with EU airline companies and EU consumer groups. I believe that European Union airlines should not be afraid of addressing the issue of deep-vein thrombosis. The solution to this problem may not be as hard as some EU airlines may envisage. It is very important that passengers are fully informed as to what they should do to guarantee that deep-vein thrombosis will not develop.
European Union airlines, consumer groups and air crew workers must all work together to guarantee that all public health issues concerning air travel are fully addressed. Safer travel for air passengers in Europe must at all times be the ultimate objective for EU governments and EU airlines. I have nothing in principle against the implementation of voluntary codes of practice for European Union airlines. However it is very important that any codes of practice which are drawn up by EU airlines are fully evaluated and monitored to ensure that they are rigorously enforced. While voluntary agreements play an important role with regard to the whole issue of air travel, EU institutions and EU governments must not be afraid to intervene and legislate on issues to promote and protect air passenger rights.
In this report I am calling on the European Commission to bring forward specific proposals outlining how the charter of passenger rights in Europe can be marketed to a greater extent. This will help to guarantee that all air passengers in Europe are kept fully informed as to their legal rights with regard to air travel. This charter of passenger rights currently exists in European Union airports but many passengers are not fully aware of its existence or do not fully understand its provisions.
This report includes a proposal calling on European Union airlines to inform passengers of the percentage degree seat pitch available to passengers travelling in economy class. It is clearly the case that there is more room available for economy class passengers travelling with some airlines than with others. I am also calling on the European Union and the airlines to improve access for disabled passengers, children and the elderly and to prohibit European Union airlines from charging an extra fee for assisting persons who are immobile onto any aeroplane within the European Union.
Finally I believe that this report had the broad support of the political groups within Parliament's Committee on Transport. I am hopeful and confident that the European Commission will now bring forward the necessary legislative proposals to ensure that passenger rights for the citizens of the European Union are greatly improved as a matter of urgency.
, representing the Draftsman of the opinion of the Committee on Budgets. (DE) Mr President, Commissioner, ladies and gentlemen, first, our thanks to the rapporteur. The Commission proposal for a European Aviation Safety Agency comes in response to a long-standing demand by Parliament. The Aviation Safety Agency is our second agency in the transport sector; a third for the railways and rail safety will ensue. I think this strategy of creating European agencies is an ideal way of helping the European transport markets to integrate. The Committee on Regional Policy, Transport and Tourism has already proposed a number of important amendments for the Aviation Safety Agency, such as strengthening the agency, giving it more independence and extending its remit.
I also think it is important - and I speak here on behalf of Mr Kuckelkorn - that we accept an amendment proposed by the Committee on Budgets on funding. Come what may, we must ensure that we have efficiency, transparency and controlled costs. These two agencies give us the opportunity to take a clear line right from the outset. My group has also tabled a number of proposed amendments. The first concerns the composition of the administrative board. We are calling for employers and employees to be given a seat on the board.
Another proposed amendment concerns the creation of local offices of the agency, which have been suggested in order to allay the fears of a number of Member States about loss of sovereignty. We expect the Member State in which the agency is located to make a financial contribution. One purpose of this rule is to prevent a Member State from pressurising its agency, i.e. the agency established on its sovereign territory, into setting up local offices. Here too I am positive that this is a reasonable and legitimate concern on the part of Parliament and I therefore call on you to support it.
Mr President, in the extremely interesting debate that we have heard this morning following Mr Prodi' s presentation of the White Paper on governance, he said that the control exercised by this Parliament, including control over budgetary matters, should not be concerned with questions of detail but should check whether the instruments are achieving their objectives and should adopt more of a political approach and less of an accounting one.
Perhaps this is why the Committee on Budgetary Control has made a few suggestions for the creation of an Aviation Safety Agency, such as, for example, that we again adopt the model of control used by the two agencies set up in 1975, which are Cedefop, in Thessaloniki and the Dublin Foundation. According to this model, granting discharge to the agencies was the responsibility of the European Parliament.
Between 1990 and 1997, nine agencies were created, but it could be said that creating an external agency gives the Council carte blanche to do what it likes. This idea is not borne out by reality, however, because the agency set up to deal with the issue of Kosovo in Thessaloniki in 1999 is a return to the model according to which it is Parliament, at the behest of the Council, that gives discharge to the Director and the board of management.
This is, I believe, in harmony with the form of governance that we are seeking to adopt on the Commission' s proposal and that would be beneficial to the Agency itself, because in this way, the external agency does not have to mean lesser control of Community funds, a control which is the responsibility of the European Parliament.
We also emphasise, in the fourth amendment, the need to incorporate in its rules of procedure the requirement for periodical external assessments of the Agency. I must repeat that the external Agency will have freedom of action, but we would like to have an independent expert cast an eye over it from time to time to see whether the Agency is fulfilling the objective that has been proposed for it.
Mr President, ladies and gentlemen, the Committee on Legal Affairs and the Internal Market has examined the proposal for a regulation very carefully. It obviously supports the aim of creating a European Aviation Safety Agency. However, we realise that we somehow need to harmonise the legal framework within which such agencies are created. A great many agencies have now been set up: the Aviation Safety Agency, the Food Agency, the Agency for Medical Products. It is high time we had a clear legal framework for starting up these agencies. The two previous speakers have already commented on certain aspects.
I am grateful that the Commission announced in its White Paper on European governance that it intends to take a somewhat clearer line here. Sparks obviously fly when these agencies are created because decision-making powers are transferred to external institutions even if, Mr Schmitt, the final decision does not, of course, always rest with these agencies.
It is especially important to us that the supervisory committees be made up of equal numbers of representatives from the various European institutions and for the European Parliament not to lose its rights of influence by outsourcing decisions. It is also important to us for the legal recourse created within these agencies' procedures to be in keeping with the European Treaties and the principles of the rule of law. Another particular cause for concern is that the powers of intervention created for these agencies need to be in keeping with the fundamental civil rights on which we agreed in the Charter of Fundamental Rights. We have tabled proposed amendments on these points and we are grateful that they are at least being accepted in part.
Ladies and gentlemen, let me firstly thank our rapporteur and all the Members for the speed with which the European Parliament has worked on the proposal concerning the implementation of a European Aviation Safety Agency. I think that it is not totally out of place to say this, and that it practically amounts to the launch of an appeal to the Council and the Commission, to make sure that the proposal comes to fruition as quickly as possible, for the Committee on Industry, External Trade, Research and Energy has, naturally, first ascertained the industrial interest in such an agency.
As you already know, we have an urgent need for the equivalent of the American Federal Aviation Administration if we want the Airbus standard to be commercially viable at international level, in particular the new A 380 programme. The Committee on Industry has been very sensitive to these issues. It has not dramatically increased the number of amendments and has made sure that we can proceed as fast as possible towards the effective creation of this tool that the European aeronautical industry has been waiting for with bated breath in the great international competition which places it, fairly regularly and not without controversy, face to face with its great American rival. This is why we are satisfied with the proposal, in the hope that the Council will prove to be generous enough in the assessment of the amendments that are presented to it.
My second important point concerns the problem of political control. We think that the concept of safety is formulated by specialists and technicians, but politics cannot be pushed to the sidelines. With each of the large-scale events and accidents that have recently taken place, for example with Concorde or the Mont-Blanc tunnel, we have requested answers from the public authorities. It is therefore necessary that this new agency be a technical tool for standardisation and certification primarily fed from the work of experts and manufacturers, but it should also be politically controlled. This is the reason for which we have put forward amendments requesting that the executive director of such an agency, or even the agency itself, can make itself available to Parliament or, at the very least, be heard by Parliament. There are those who even hope that it should have parliamentary representatives on the administrative board, for the administrative board is a body that is not technical but political in nature.
Finally, we are hoping that, in the committees of experts, the greatest cooperation will be open to all parties concerned, notably in relation to the creation of the "single sky" or problems relating to air control. We think that this should be carried out in consultation with both sides of industry and workers' representatives, otherwise we will be creating insurmountable obstacles to the objectives we are pursuing. So, ladies and gentlemen, these are the main conclusions of the Committee on Industry.
Mr President, I apologise to Mr Schmitt and to Mr Collins for the fact that I was delayed elsewhere and did not hear their introductory remarks.
The opinion of the Committee on the Environment, Public Health and Consumer Policy, of which I was the draftsman, was unanimously carried and we are delighted to see that many of our recommendations have been endorsed by the two rapporteurs.
We have to move on from the old excuses, the legal challenges mounted by IATA and the opposition to even modest voluntary agreements which we still hear on some sides. This is essentially a matter of the safety, as well as of the convenience, of the consumer. For that reason we particularly welcome the adoption of amendments on consumer health and safety in the Schmitt report's emphasis on the provision of information on health and safety requirements for airline passengers and the Collins report's adoption of the proposal that there should be an evaluation of health risk and research into matters like deep-vein thrombosis.
The fact is that passengers today suffer not merely from being dumped from airlines, from the problem of lost baggage, but from other things which are often not the fault of the airlines themselves. They principally suffer from a lack of information. If the new agency does one thing, like the food standards agency which we are about to set up, it must be open, it must be transparent. We need to see how its investigations work. We need to see how its personnel are selected. It must be done on the basis of merit and without any links to the industry. All of those are possible if we adopt these two reports.
I hope the House will give an emphatic welcome in the vote tomorrow.
Mr President, Commissioner, first of all, I should like to congratulate Mr Collins on his work, his serious, objective and rigorous work in drawing up this report on protecting the rights of air passengers in the European Union.
I fully agree with the rapporteur when he states that it is necessary - and I would say quite urgent - that we improve the current level of protection in cases of denied boarding, flight cancellations, unjustified delays which, in many cases, lead to connections with other flights or with other means of transport being missed and a long list of similar problems, which is growing every day, not to mention the fact that we Members of this Parliament are long-suffering victims of these inconveniences.
We must put a stop to this deterioration of quality before it becomes irreversible. I must thank the Commissioner for the efforts that her department is making to achieve this, but in order to achieve this, we must undertake a thorough and appropriate review of current legislation in this field and improve all aspects of it that will lead to greater and better protection of passengers' rights. We also need to closely monitor the voluntary agreements signed by airlines, which are also designed to improve air transport conditions.
Mainly, however, what is essential is a form of vigilance that ensures total compliance with current legislation, which often appears to be nothing more than a useless piece of paper and as such, cannot serve the purposes for which it was intended.
This is the aspect on which immediate and effective action can and must be undertaken. To start with, we should firmly insist that a 'Charter on Passenger Rights' be properly marketed - as the rapporteur has already suggested. Precise, clear, intelligible and full information is necessary to ensure that passengers are aware of their rights and of how to exercise them and, of course, we cannot accept these posters being hidden away in obscure corners into which few people go in many airports.
This information must be sufficiently publicised and made available to all users and not only in airports but also at points of ticket sales, in travel agencies and also, as far as possible, in the media. Unless we ensure that passengers have access to information on their rights, which in many cases means that they cannot exercise these rights, there is no point at all in embarking on a legislative process whose outcome might also end up being nothing more than a useless piece of paper.
Mr President, I want to talk mainly about the European Aviation Safety Agency, the EASA, but I am bound to make an observation about passengers' rights, also directed to the Commissioner. Whatever the airlines promise and whatever agreements they reach among themselves to display splendid lists detailing the rights of passengers, in practice very little comes of it. Also from my own experience, it is clear that many things often go wrong. I should therefore wish to call for as many binding agreements as possible that are also laid down in legislation as well as for sanctions for failure to fulfil all kinds of promises to passengers.
As I said, I wish to speak mainly about EASA. The setting up of EASA and the provisional definition of its responsibilities are an important step on the way to complete harmonisation of safety rules in civil aviation. This is necessary and desirable, given the growing importance of the sector at European level, of unambiguous competition rules and of uniform standards, and in view of the need to strengthen the EU' s influence at a global level. We have opted for a cautious start which, in the first instance, will only involve European certification of new types of aircraft, such as the A 380. That is quite reasonable because the Authority still has to find its niche alongside the national aviation bodies, which will, of course, continue to have a role.
Duplication must be avoided by efficient pooling of available expertise and capacity. Based on a certain timeframe, the mandate of EASA can then be expanded to include other aspects of flight safety, such as the human aspect, the quality of pilot training, etc.
Legislation and the amendments too rightly cover the health and wellbeing of the passengers on board and of the environment, particularly the question of emissions. Our citizens are increasingly worried about these things. The work of EASA will have to help reduce these concerns.
The amendments by the European Parliament make it clear that the independence of the Agency has priority. It must be able to operate free of political interference and certification processes. At the end of the present Regulation, the inevitable comitology crops up. We continue to have our doubts, however, whether this will contribute to the efficient and independent functioning of EASA.
Mr President, Commissioner, ladies and gentlemen, on behalf of the Liberal group, I should like to compliment Mr Schmitt on his report. Safety, decisive action and accountability are the three benchmarks for my group. Is the Authority contributing to safety in aviation? In our eyes it is, certainly now that aircraft that are registered in third countries, but whose flights are carried out by a Member State, fall under this directive.
I have submitted an amendment to define the Authority' s overall responsibilities more precisely. The Commission should come up with a proposal by the end of next year at the latest on what new tasks EASA can assume. The most important of these is the granting of permits for aircraft crew in the European Union. What matters is the increased safety of people in aircraft, both passengers and crew. It is not only a matter of the quality of the steel.
EASA must also be able to take decisive action and that depends on the structure, but also on the quality of the managers. That is why the board of management and the director must have relevant experience. As a ten-year term is quite enough, only one reappointment should be sufficient.
Finally, accountability. We consider it important that all these independent agencies should be accountable to Parliament. The best way of achieving this to ensure that the Commission has a place in the structure of these agencies. If we weaken the role of the Commission too far it will create serious problems of political accountability. We took the same line on these and other points with the European Maritime Safety Agency.
I also followed Mr Collins' report with great interest because I myself was rapporteur for a comparable subject, namely liability in aviation. We can identify well with the final version. Many of our amendments have been adopted, for which we are grateful.
I should like to mention two more things. Firstly, I consider it essential that passengers should be informed in good time. Finally, Mr Lynn submitted a number of amendments to stress the fact that airlines should to their utmost to alert passengers to the danger of aviation-related thrombosis, even on short flights.
Mr President, on behalf of the Green Group I would like to welcome both of these reports. In the limited speaking time I have, I want to focus on just one aspect and that is the health aspects of flying.
It is true to say that in the past the airlines have been woefully neglecting passengers' health. That is beginning to change but there is still a long way to go. I particularly welcome the fact that Mr Collins has devoted a clear section in his report to health and I strongly support his calls for the airlines to be far more proactive in giving information about health risks. We need far greater clarity. Information should be available when you book your ticket. It needs to be there in doctors' surgeries. There needs to be a health briefing in the same form as the current safety briefing on board, including advice on the preventative measures that can be taken. Of course life is not risk-free but there has to be a balance in that risk and if people know what the choices are, they are more likely to be able to make an informed judgement.
On deep-vein thrombosis for example, although for over ten years there have been reports of people getting blood clots after travelling by plane no comprehensive independent research has been carried out. According to a recent report in The Lancet by a London-based consultant, as many as one in ten people get blood clots of some kind on long-haul flights. Clearly serious health risks are very slight for the vast majority but for a few they are very real. We need to respond to that in terms of both research and the action resulting from that research. More space in aircraft, for example, and less emphasis in getting as many people on board, in as small a place as possible with as much profit as possible.
There was another example in the press this morning. A Canadian researcher was saying that as a result of air recycling in the cabin some passengers are at risk of catching diseases as serious as tuberculosis. His claims have been refuted by the airlines. The issue here is not the rights or wrongs of this latest allegation but the fact that this type of uncertainty will continue unless we have a new proactive strategy based on more and better research, appropriate action by the airlines and better information to the public.
Mr President, I am in favour of anything that leads to the standardisation of safety regulations in air transportation.
The creation of a European Aviation Safety Agency, in place of the current informal collaboration between the fifteen Member States, would be the least that could be done to establish common rules in the field of aviation.
It would however have taken, according to the report, twenty years of bargaining for this measure of simple good sense to be taken. In spite of the euphemisms used, the report recognises that the length of negotiations is due to the difficulty of reconciling EU Member States' national interests, and behind these the various, even opposing, industrial interests. Thus, the report brings to mind the principle of subsidiarity relating to the functioning of airports, and insists on the necessary confidentiality of enquiries made by the agency with regard to legislation on industrial property.
The fact that the differences in interests between the industrial groups concerned have not disappeared augers badly for the authority which will be granted to this agency to impose all the measures useful for the safety of passengers.
Mr President, like motherhood and apple pie, no-one could possibly be against safety, especially when it involves aeroplanes. But make no mistake: the real agenda of this proposal is further political integration. For, as the Commission so eloquently puts it in its own document, it intends to create the European Aviation Safety Agency through the gradual integration of national systems. That seems to me to be a driving force for the whole of the European Union - the gradual integration of national systems.
I wish that phrase could be plastered in massive letters on billboards around the United Kingdom so that my fellow subjects could really understand what is really going on. As Mr Duisenberg put it recently when he described the euro as a symbol of political integration, we have here yet another symbol - the European Aviation Safety Agency.
But what is particularly striking here, apart from the fact that we already have an independent intergovernmental agency in the Joint Aviation Authority, is the stark admission that continued intergovernmental cooperation is to be abandoned as it is developed and I quote from the rapporteur's report: "would have involved lengthy ratification procedures in the national parliaments of the states concerned . . ., which would not necessarily have been successful". How awkward and inconvenient democracy is. Rather like the Irish population when they run a referendum, you can never rely on it to behave. Much easier, therefore, to create another European institution and get rid of the whole messy business. Administratively convenient it may be, democracy it is not. But it is symbolic of the European Union's experience.
Given the aviation content here, and with due deference to the rapporteur, I can only conclude with a phrase that really will not translate from the English: "What a Messerschmidt".
Mr President, Madam Vice-President, first I should like to join Ojeda Sanz in thanking Mr Collins for his excellent report and Mr Schmitt for his excellent report. Both have presented us with a magnum opus. As far as the question of aviation safety is concerned, Commissioner, you have now presented us with a proposal on establishing common rules in the field of civil aviation and creating a European Aviation Safety Agency long after the single market was completed and other Commissioners had let the subject drop. This will at last allow us to replace the safety regulations adopted by bureaucrats in the Member States with uniform, European provisions accepted by Parliament. At last we can create a truly uniform European area of safety in the European skies. We hope that safety will be enhanced by strict and uniform controls. In this respect we support your proposal. The purpose of the amendments proposed by the committee, as Mr Schmitt rightly said, is to strengthen the technical independence of the European Aviation Safety Agency still further, without wanting to diminish your personal parliamentary responsibility.
We trust that this agency will be able to start work in time to grant the symbol of the independent European aviation industry, namely the new Airbus A380, a joint project involving numerous employees, numerous engineers and numerous workers in European countries, the first uniform certification for European airspace. If it does, then I think we will have done both the aviation industry and safety a huge service.
Mr President, Commissioner, I shall deal specifically with the Collins report. I wish to congratulate Mr Collins on his work and also the Commission on having presented us with this report on protecting the rights of air transport passengers.
This is an issue which concerns an increasing number of people, more Europeans, because the numbers of air passengers are increasing. Dissatisfaction is also growing, however, with regard to the transport available to us and with the conditions in which they are provided. The European Parliament and the Commission have the responsibility of protecting the interests of Europeans travelling via air transport. It is true that the problems faced by passengers are not entirely the fault of the airlines; they are also caused by the airports, and we must confront both of these situations. These days, airports feel like underground stations, in which the density of people is such that there is no degree of comfort and it is difficult to feel safe.
With regard to transport, passengers demand safety but they also want to know in advance the conditions in which they will be travelling. I am grateful to Mr Collins for having accepted many of the amendments that we tabled to his report, because I feel it has been genuinely useful to include them. Passengers must know in advance and be able to compare the conditions that the transport offers them. Not only the prices, but also the conditions of safety, of comfort - the distances between seats, for example - and also conditions such as the air quality. One possibility that has been mentioned, admittedly, is for flights to become no smoking, but the conditions of safety against pollution have been reduced in order to reduce air transport costs.
We must confront this problem vigorously and I also wish to ask Commissioner Loyola de Palácio whether she still intends to table legislation in this field by the end of the year, and, if so, what will it be?
Mr President, I should like to congratulate Mr Collins on his report, which I believe brings a sensible compromise to the Commission's proposal.
As aviation is the most regulated form of transport, I welcome the commitment by the industry, as agreed in Lisbon in May, to implement the voluntary passenger service commitment. This is undoubtedly the best way forward as over-regulation would be extremely damaging to the aviation industry Europe-wide, and in particular in the United Kingdom, and would result in our being uncompetitive. The report is explicit in saying that the desire to protect air passengers should not hinder competition, whilst at the same time the voluntary agreement is comprehensive and detailed in those areas which need to be improved. I hope the Commission will resist in bringing forward legislative proposals as it is only right and proper that the industry should be given sufficient time to implement fully this agreement. On one tiny point here from Mr Collins: the UK is the only country which has in place a minimum seat pitch requirement for safety reasons and I therefore believe that the European Union could follow that example.
Turning to the Schmitt Report, we should congratulate Mr Schmitt on clarifying and improving the Commission's proposals, although I still have deep reservations in a number of areas. Nevertheless I believe that there is general agreement that a pan-European body is required in particular in the area of aircraft manufacture, although there is still ambiguity in relation to ICAO rules, which clearly state that both individual certification of aircraft and design changes and modifications are the responsibility of states of registering.
Finally despite asking the Commission on a number of occasions, we are still unclear as to the future role of national civil aviation authorities, the JAA, as the proposed regulation does not define its parameters. In addition, I believe at this stage efforts should be concentrated on achieving uniform applicability of ICAO, JAA, and Eurocontrol standards that are already in existence. The EC should not seek to parallel and create unwilling distortions of the current ICAO-based safety framework. I look forward to the Commission's response.
Mr President, I welcome the proposals to provide legal rights for passengers as well as the increase in denied boarding compensation and the right to reimbursement for delayed flights.
The idea of new contract standards between carriers and consumers is not only welcome but long overdue. To be delayed is a nuisance. To be denied information as to the cause of the delay, with little by way of an apology or compensation, is unacceptable. Hopefully, with the support of the airlines and the work done by Mr Collins in the Committee on Regional Policy, Transport and Tourism, things will now change for the better.
We can never take aviation safety for granted. Today my colleague Mrs Cerdeira told me of the tragic crash last week of an old CN-235, converted from military use, on a Melilla to Malaga flight, with loss of life. I extend the sympathies of Mrs Cerdeira and myself to the relatives of the victims.
Regarding the contributions of Mr Titford, I assumed he was speaking in a personal capacity. Only people with a bizarre outlook on life and a peculiar political perspective can downgrade the importance of aviation safety in the pursuit of their own nationalistic objectives. Safety should never be used as a political football. I condemn Mr Titford for so doing.
Mr President, Commissioner, first of all, I should like to congratulate the Commission and particularly the Commissioner on the various important initiatives being put forward for this sector. I should also like to congratulate the rapporteurs, Mr Collins and Mr Schmitt, on their magnificent work and mention one idea that I feel is particularly important in this matter.
The passenger protection dossier is, together with the single sky, safety and protection of the environment, an important dossier for air transport, for passengers and also for the image of European integration in the eyes of the public.
We are all aware of the importance of this means of transport and also of the contradiction that exists between the Europe of the air and terrestrial Europe: whilst traditional borders are disappearing, we are seeing these borders persist in the air transport sector. Initiatives such as those that we are now discussing are, therefore, of great importance to the European public.
I come from the Balearic Islands, where dependence on the aeroplane is, as you all know, extremely high. I know what it is to suffer airport chaos or interminable delays. I therefore welcome the Commission' s intention to seek a balance between legislation and the voluntary commitments affecting airlines, airports and airport authorities, not to mention the tourist industry.
This is an ambitious communication, which seeks to achieve this balance between the needs to establish guarantees for passengers and to ensure that air transport is efficient and competitive. We must get the message across to users and make them fully aware of their rights, which are recognised by law when problems with flights occur.
I regret the impasse in which many initiatives in this sector are trapped within the Council and I hope that the appropriate agreements will be concluded so that we can move ahead without any further delay.
In the wake and in commemoration of the terrible accident that befell an aircraft en route from the Spanish city of Melilla, I should like to conclude by congratulating the Commission and Mr Schmitt on their work on the proposal to establish the European Aviation Safety Agency. Reports such as the one by Mr Schmitt will be able, if not to prevent, which is impossible, to considerably reduce the number of these terrible accidents.
Mr President, Commissioner, ladies and gentlemen, when it comes to the Schmitt report, we must congratulate both the Commission, on its proposal in response to the call from Parliament and, of course, the rapporteur on his sterling work. The basic features of an agency such as this must be independence of action and efficiency, both of which apply in the present case.
However, having myself acted as rapporteur for a similar agency, the Maritime Safety Agency, which we recently debated here in the House, and having therefore addressed a similar issue, I should like to take this opportunity, without repeating the views already expressed, of endorsing the general view that similar rules should govern similar administrative mechanisms. This obviously logical precept does not always apply to European Union texts or to European Parliament texts because, as we all know full well, each final text depends on the circumstances at the time in the various debating fora, especially when it comes to the vote. For example, the proposal by our parliamentary committee which prevailed in plenary on the administrative board of the Maritime Safety Agency is completely different from the corresponding proposal in the case being debated today and amendments to improve it have, of course, been proposed. Similarly, the Commission proposals also differ.
Is there any justification for these differences? The same question could be applied to numerous points in many of our legislative texts. This is not something the relevant Union services, including Parliament, can be proud of. Having said which, I think the Commission could run a comparative check on these texts and then table proposals for similar provisions to be adopted for similar cases and existing unwarranted contradictions to be abolished.
Mr President, I too would like to congratulate Mr Collins on his excellent report and indeed for accepting my amendments on the health aspects of air travel.
Brenda Wilson is a Greater Manchester constituent of mine who is an active campaigner for the Aviation Health Institute, an organisation working internationally to improve air passenger health. Tragically her son Neil died of a deep-vein thrombosis after a short flight to Benidorm. He is one of an alleged 2000 air travellers who, according to some in the medical profession, die each year from deep-vein thrombosis, not just long haul, not just economy class, and therefore there is growing concern about the potential link between air travel and blood clots.
The research is ambiguous. The World Health Organisation is putting GBP 7 million into research and I am asking you tonight to give your commitment to a European Union study to look at potential links between DVT and air travel and preventative action. I am also asking the Commission to take up the idea in my amendment on improved health briefings and health warnings on tickets in advance of flying. This will allow passengers, as consumers, to exercise the choice perhaps not to drink alcohol, perhaps to take aspirin three or four days before flying or to wear these new compression socks which help regulate blood flow in the legs.
There is no need to be an alarmist. We know that air travel is safe but there is nonetheless a small risk for some passengers that they may develop blood clots. We owe it to our European passengers to increase our knowledge and science in this area. I would like your assurance that you will now respond to our call for research and meet as a matter of priority with the aviation industry to look at improved health warnings on tickets. We are in favour of voluntary action but if it is true that the airlines have known for 30 years about the risks of DVT then maybe we need legislation.
Mr President, I should like to say, first of all, that we are discussing two quite different initiatives here. One is of a legislative nature and concerns the creation of a European Aviation Safety Agency. The other initiative concerns Parliament' s report on the Commission communication on protecting the rights of air transport passengers.
I wish to warmly congratulate both rapporteurs.
I shall begin with the initiative on the creation of the European Aviation Safety Agency. I should also like to congratulate Mr Schmitt, of course, on his work.
In proposing common regulations for the civil aviation sector and the creation of a European Aviation Safety Agency, the Commission has borne in mind the objective of achieving a high and uniform level of safety, which is an essential factor for air transport. It is also, perhaps the most fundamental passenger right. We want to achieve this high and uniform level of safety throughout the European Union and also greater environmental protection.
This system of common regulations will also have the effect of promoting the internal market and of improving the competitiveness of the European aeronautical industry. It is, of course, also an important factor for the Airbus project. From now on, a single certificate will be sufficient for a company to be able to supply its products to the whole European market, whilst access to external markets will be simplified, as a result of the conclusion of agreements that will facilitate the harmonisation and the mutual recognition of the certificates.
The proposal under consideration today, therefore, represents a considerable step forwards, particularly if you take account of the objectives it is seeking to achieve. It also, however, represents a genuine innovation in the field of Community integration, if we bear in mind that, until now, the civil aviation sector has been greatly influenced by the sovereignty of Member States and by intergovernmental cooperation - an issue that the speakers have already raised. With regard to the implementation of Community objectives, the Commission is authorised to adopt the appropriate technical standards and administrative procedures.
The purpose of creating this specialised Agency is to assist the Commission in implementing policy but the Agency will also have its own powers, since, in some cases, it will replace national administrations in issuing products with certificates of conformity with Community legislation - I repeat, this is crucial for the Airbus project, as Mr Jarzembowski said a moment ago - and, in other cases, will supervise the issuing of certificates by national administrations.
The parliamentary committees that have worked on this text have understood the importance of what is at stake and I thank them for their support for the Commission proposal.
With regard to the amendments that have been tabled, I can tell you that the Commission can accept most of them, because they improve and clarify our original proposal. In fact, many of them are very similar to the comments made by the Council itself and will, therefore, be adopted in the consolidated modified proposal, either in part or, in some cases, with minor stylistic changes. The Commission also unreservedly accepts strengthening the powers of the Executive Director, something to which the rapporteur referred in his speech, and the provisions on the Agency' s budgetary control.
On the other hand, we cannot accept some of the proposed amendments. I shall list them with their numbers and explain why. First of all, we do not feel that it is appropriate to include the revenue of the Agency and, therefore, its entire budget in the budget of the European Union. This decision would run counter to the flexibility of management that we would like this body to have. The Commission cannot, therefore, accept Amendments Nos 4 and 56.
Some amendments could cause a degree of confusion, could be difficult to implement or fall outside the scope of the proposal and must, therefore, be rejected. I am referring to Amendments Nos 3, 15, 17, 19, 28, 29, 54 and 65.
Nor can we accept Amendments Nos 5 and 62, which deal with the scope of the Regulation, as they stand, although, in this case and as a compromise, we can accept proposals being tabled in the year following the adoption of the Regulation, with regard to air operations and staff privileges.
With regard to the other areas, we cannot accept airports being definitively excluded. We can only accept proposals being tabled later on these matters.
With regard to the publication of the results of inspections by national administrations, set down in Amendments Nos 24 and 30, the Commission does not consider this to be appropriate because confidential information, which could be the basis of criminal proceedings, is involved. Such action nevertheless, does comply with Regulation (EC) No 1049/2001 on public access to the documents of the Community institutions.
I must also take a stand on the amendments dealing with the Agency' s independence, specifically, Nos 21, 32, 42, 43, 45, 53, 64, 70 and 71. We all want this to be an independent body when it acts on technical issues, but this does not mean that it can be free from any kind of political control. We would like to see the Agency independent of individuals, or of the various lobby groups that, as you would expect, exist in this sector and which are very active. We do not want to see the Agency independent of the Community institutions because, I repeat, there must inevitably be some form of political control. Therefore, the Commission cannot accept the suggestions that seek to reduce its powers of control over the Agency. Nevertheless, Amendment No 36, which reflects Parliament' s will not to participate in the Agency' s Administrative Board seems quite appropriate, if that is what Parliament wishes.
The work currently being undertaken in this House, as in the Council, proves that we are moving towards consensus on all aspects of this measure, with the exception of that of the influence of the Member States and the Community on control of the Agency. It is, therefore, important that the Commission has the support of Parliament on this matter.
I should like to congratulate your rapporteur once again and thank you for the excellent work you have carried out.
With regard to the Commission communication on protecting passenger rights, first of all, I should like to congratulate Mr Collins, on having produced a detailed and stimulating report, which I read with great interest. Having read the report, I have drawn the conclusion that Parliament and the Commission are, to a large extent, in agreement.
Both institutions attach high priority to the protection of passengers and we agree that this protection must be guaranteed by two approaches, which are not contradictory, but complementary. The first approach is the voluntary agreements signed by the airlines and the second is laws that must be complied with.
Lastly, I shall give a brief summary of the actions planned for the near future and which, as you shall see, fully address your concerns and your suggestions. Firstly, the monitoring of the voluntary commitments. We fully concur that these agreements must provide for a mechanism for ensuring compliance with them if we really want them to be effective and to work properly and, therefore, to have credibility in the eyes of travellers. Over the forthcoming months, we will be working conscientiously on these monitoring measures and on the out-of-court settlement of disputes. I have already held a meeting with the airlines, to whom I made it very clear that this is a key issue, and I think that we can reach solutions that are acceptable to everyone.
Furthermore, passengers need to be well informed at every step, from the time they plan their trip until the flight itself, as Mr Ojeda said just now. The airlines have given a serious commitment to provide better information, in line with their voluntary commitments. With regard to the consumer reports comparing the profits of the various airlines, we will soon be instituting an experiment to try out various methods then to review legislation in light of the experience we have gained. This is crucial.
Some passenger interests are so important that we must give them protection under the law. In practical terms, we intend to propose legislation to Parliament and the Council in two specific areas: denied boarding and flight cancellations. In relation to the first matter, we have drawn up a draft, which we are now fine-tuning, with the help of the comments of the various interested parties. The second matter concerns the contracts airlines have with their customers. At the end of this year we shall present a consultation document and, once we have received the reactions of those concerned, we will draft a proposal. In the document, we shall be paying close attention to the rights of the disabled, an issue that some of the honourable Members have also raised today. We also hope that Parliament and the Council will rapidly approve the regulation, so that the standards of the Montreal Convention on the responsibility of Community airlines can apply and so that these new standards may enter into force by the end of next year.
Lastly, I shall refer to something that various speakers have highlighted, most recently by Mrs McCarthy and which concerns us all: the problems of passenger health. We feel it is crucial to undertake a thorough and exhaustive assessment of the risks of travelling by aeroplane. We are, therefore, financing research into cabin conditions under the Fifth Framework Programme and we are looking into how we can better support the studies into deep-vein thrombosis started by the World Health Organisation. I must tell you that I have written personally to the chairmen of every airline to highlight this issue and to ask them, with the information now available, to immediately adopt measures to improve the situation.
In any event, although both initiatives will take a while, they will provide a solid basis for policy making and we shall keep this House fully informed.
To conclude, Mr President, I must say that I am delighted to see the degree of agreement between Parliament and the Commission. I must also tell you that on a flight with a certain airline, which was delayed by more than twenty minutes, we were informed that we had the right to a free flight with the same company for a period of one month, on the same route, just because there had been a delay of more than twenty minutes, in line with the conditions stated in their contract. I am telling you this because the concerns and the actions of both Parliament and the Commission are yielding tangible results for the public, for users and for consumers.
Mr President, just a quick question to the Commissioner: we have stated on a number of occasions in the Committee on Regional Policy, Transport and Tourism that we are still unclear as to the future role of the national civil aviation authorities and the JAA as the proposed regulation does not define its parameters. I would be very grateful for the Commission's response. It may not be possible this evening, but I would like more clarification on that area.
. (ES) Mr President, at a certain point, the two institutions, EASA and JAA, will converge and work together. Some competences will remain with the JAA, such as staffing, for example but, with time, these will be incorporated into EASA. In other words, at a certain point, the two institutions will converge, but only briefly. In any event, I can send you the particular details of the matter, Mr Foster.
Thank you, Commissioner.
The joint debate is closed.
The vote will take place on Wednesday at 12 noon.
System of ecopoints for heavy goods vehicles transiting through Austria
The next item is the report (A5-0266/2001) by Mr Swoboda, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation amending Protocol No 9 to the Act of Accession of Austria, Finland and Sweden as regards the system of ecopoints for heavy goods vehicles transiting through Austria [COM(2000) 862 - C5-0769/2000 - 2000/0361(COD)].
Mr President, Commissioner, ladies and gentlemen, it is certainly no easy task to have to draft a report on ones own country because one is all too subjective. However, I shall endeavour to paint as objective a picture as I can. I should start by clarifying that, when Austria negotiated its accession to the European Union, it asked for the content and substance of the Transit Agreement to be taken over in a protocol and hence be made part of its accession and its standing under the Treaty once it acceded to the European Union.
The Transit Agreement is without doubt doubly important because transit traffic in Austria - and this is a unique situation in the whole of the European Union - accounts for a very high proportion of overall traffic - up to 80% on many routes - and, because of Austria's geographical position and the fact that it is a relatively small country, it contributes to a relatively heavy environmental impact, especially in sensitive zones. In addition, it is an area with practically no added value of its own. Obviously, transit traffic cannot be separated from other types of traffic in the long term. That is why the Transit Agreement has an expiry date of 2003, which is fast approaching.
Now the Commission does not like this agreement. I can understand that it might not please everyone because, from a traffic policy point of view, it is far from perfect. The Commission has tried various ways of sinking this agreement. First it opined that the sanction mechanism was too heavy. I admit that the Commission is materially right, I too understand that. That is why I have taken account of Uli Stockmann's suggestion and my point 2 c) states that we in Parliament take the view that a better, sliding scale needs to be found.
Then the Commission said that the calculation did not work correctly in Austria. I am not in a position to judge, it is a question of establishing the facts. We decided in committee to call on the Commission to ensure that the calculations are correct because I for one do not want to sanction erroneous calculations. But then the Commission decided that the sanction mechanism was all wrong, the calculations were all wrong and, if that does not work, then we are also opposed to the upper ceiling.
But clearly the upper ceiling for transit lorries was part of the agreement from the outset. A provisional finding of the European Court of Justice states that this was a basic element in the transit agreement. Nor is it true, as the Commission maintains, that this is, to a certain extent, a negative incentive to use environmentally-friendly vehicles. Every haulier is better off using environmentally-friendly vehicles because he needs to use fewer ecopoints. That is why, if nothing else, this regulation motivates hauliers to use more favourable, i.e. more environmentally-friendly vehicles.
Which is why I completely fail to understand why such a sustained attack is being mounted on an existing agreement which, anyway, is due to expire shortly. Nor do I understand, Commissioner, why it is being mounted at a time when the Commission knows that Austria will have to reckon with a serious increase in transit traffic during the course of forthcoming enlargement. I can gladly let you have a copy of the study by an independent economic institute concluding that, by the year 2015 - and I know that is a long way off - transit traffic will have increased four- to fivefold. What I mean is that, in this situation, knowing that people are very sensitive to traffic issues, to change an existing agreement in this situation in order to create a different situation for perhaps one to one and a half years, is totally incomprehensible to me.
I should like to reiterate that this is not, in our view, about passing a new regulation. It is not about introducing additional restrictions. It is simply about leaving an existing agreement in place and let's face it, the principle of trust always applies when agreements are signed. I must repeat, this is predominantly about not adding fuel to the fire at a sensitive time when the question of enlargement is writ large, because we know where that can lead.
Naturally my recommendation is that we accept the report tomorrow as it was adopted in committee - albeit, I admit, by a very narrow majority, if one can talk of majorities at all here. Commissioner, I know you will be unable to agree but I should like to ask one favour of you, nonetheless: if, and this might easily be the case, Parliament decides otherwise and rejects my proposal, could you perhaps think twice about forcing it through? Could you use the precarious, sensitive situation in this country, which is also important for negotiations with candidate countries, as an opportunity for finding a long-term solution, rather than forcing through a short-term solution?
, draftsman of the opinion of the Committee on the Environment, Public Health and Consumer Policy. (DE) Mr President, the vote on deleting the 108% clause is about more than just Austria's environmental concerns. Transit traffic in a sensitive Alpine region is the secondary issue. Primarily, it is about the fact that Austria has a valid agreement with the European Union. The Commission is now trying, in its proposal for a regulation, to cancel this valid agreement unilaterally and expects the European Parliament to validate this illegal move.
If we vote in favour of this proposal, we shall be helping to break an agreement to the detriment of a Member State of the Union. What this can and will do is to destroy any trust in agreements concluded and hence any trust in the legal security of the European Union. A large majority of people living in the Alpine regions in question came out in favour of accession to the EU in 1994, believing in the sanctity of contracts. If we vote in favour of this unwarranted abolition of the protection clauses, we shall foster reticence towards the Union and force people back on to street blockades.
In this sense I urgently call on you to support Mr Swoboda's report or, given the present weather, not to leave him out in the rain.
Mr President, Commissioner, ladies and gentlemen, the group of the European People's Party (Christian Democrats) and European Democrats will be voting in favour of the Commission proposal. First, because the objective of the ecopoint system has more or less been achieved. The objective was to reduce overall NOx emissions from heavy goods vehicles in transit through Austria by 60% by the end of 2003. In 2000, we had already achieved a 56% reduction; in other words, we are well on the way to achieving the target set in the agreement by 2003.
Secondly, the Commission proposal does not touch the ecopoint system per se. The target of a 60% reduction has been retained. The Commission expressly calls for the ecopoint system to continue. Only the so-called 108% rule is to be abolished. This rule runs counter to the very objective of the ecopoint system, i.e. to protect the environment by reducing NOx emissions. It acts as an incentive to buy and use environmentally-friendly lorries. The 108% clause sets an upper ceiling on the number of transit journeys and imposes sanctions where it is exceeded. However, this clause only applies if the lorries have produced 8% fewer emissions a year. That is a contradiction in itself. Which is why the whole thing makes no sense.
Thirdly, reducing ecopoints does not reduce transit traffic through the Alps as a whole because it will either be switched to routes through Switzerland or trickily converted to bilateral traffic to and from Austria or traffic using east European lorries which are subject to a different licensing system and do not come under the ecopoint system. On balance, all this means is that there will be no further reductions in NOx emissions in Austria.
Fourthly, the sanctions attached to the 108% rule are disproportionately high. For example, exceeding 100,000 journeys in 1999 was punished by cutting 150,000 journeys in 2000.
The last point I wish to raise is this: doubts as to whether primary law, in this case an act of accession, can be changed by secondary law, i.e. by a Commission proposal for a regulation, as is the subject of today's debate, are to my mind unwarranted. Protocol no. 9 makes explicit provision for the ecopoint system to be reviewed in 2001. On this basis, the Commission proposal is therefore legal. That is why I am in favour of abolishing the 108% rule and adopting the Commission proposal as it stands.
Mr President, Commissioner, ladies and gentlemen, the ecopoint system was agreed during Austria's accession to the EU. So what we are talking about is an existing, legally valid agreement which expires in 2003. The objective, as has already been mentioned, is to use more environmentally-friendly lorries in transit through the Austrian Alps and to reduce NOx emissions by 60% in comparison with 1992, which has almost been achieved.
The agreement also sets an upper ceiling on the number of transit journeys, the so-called 108% clause. Now the Commission wants to abolish the 108% clause by the end of 2003. The rapporteur, Hannes Swoboda, rejects the Commission proposal and I concur with this view, although there is a conflict between Austrian and German interests, for example, here. But our concern here must be to act within the context of a European transport policy and that means having a taxation mechanism for ecologically sensitive regions. In all events, I should like to highlight three problems, as I have done in my proposed amendments.
First, the number of journeys needs to be calculated correctly. A number of speakers have expressed doubts as to the accuracy of the statistics, because they also include some bilateral journeys. Care must therefore be taken to calculate the number of journeys correctly, so that sanctions are not wrongly applied.
That brings me to my second point, sanctions. In 1999, as has already been mentioned, the number of transit journeys was exceeded by 100,000, resulting in a cutback of 150,000 journeys by way of "punishment". I think the current sanction mechanism is excessive and wrong because it hits individual road hauliers, even though it means state action. Something needs to be done here.
And my third and final point. Our ultimate transport policy objective is to have a sustainable transport system which allows sustainable mobility in the long term. However, the Commission has so far omitted to present a conclusive overall concept for the Alps for 2003 onwards and we need one now as a matter of urgency.
Mr President, Commissioner, even though we have taken into account all the concerns that Mr Swoboda and others have expressed as regards the upholding of the commitments that the Union undertakes in signing the Treaties, I believe that in this specific case we have to vote for the Commission proposal. This is the line my Group has agreed upon and intends to follow tomorrow.
This is because the experiment conducted over these years will instead be used from now on to define a coherent strategy for transit journeys across the Alpine region, which will, in future, be based on as broad a shift from road to rail as possible.
The current system has proved essentially effective, since the basic objective has been or is in the process of being achieved, while on the other hand it is proving ineffective, or rather in some cases I would say it acts against the incentive to make vehicles crossing Austria more eco-friendly, as well as being difficult if not unfair to implement, and therefore the clause has indeed proved to be effectively of little use, even though worthwhile in its intention.
I believe that no serious difficulties should arise and that there should be substantial respect for the agreement in that the desired objective has been achieved, and that the clause should not be implemented because it does not help us at the moment. It will instead be used or applied, like others, to harmonise different schemes that we should use to work out a better way to cross the whole Alpine region in future.
I hope and we hope that this too will be taken into account in the forthcoming White Paper, both in favouring the choice of those rail links that we have been waiting for for too long, and in identifying tariff measures that will, through better attribution of infrastructure costs, help to encourage more coherent conditions with regard to the Alpine region as a whole.
Mr President, Commissioner, ladies and gentlemen, Mr Swoboda, our rapporteur, and Mr Kronberger are both Austrian. That is, of course, no coincidence and they have both explained the situation in Austria in detail. However, I do not see this as a purely Austrian problem. This report and tomorrow's vote are about a decision with far-reaching implications. I am not trying - nor do I have any intention of trying - to play the internal market, competition and environmental and transport policy off against each other. I see two points at issue here.
First, to repeat the concern expressed by my fellow members, we should not emulate President Bush by ending an agreement unilaterally. Secondly, how serious are we about our European environmental and transport policy? How serious are we about implementing it and how efficiently do we want to promote it? So we are not just talking about reducing nitrogen oxide in the Brenner pass. We need a coherent transport concept for the whole of the Alps and we need to internationalise the external costs. Until we apply real costs, roads will be cheaper and neither combined transport nor the railways will be able to compete. The whole of the ecologically sensitive Alpine region needs our support within the terms of the Alpine Convention. Our citizens, and I do not just mean in these sensitive regions, are counting on the European Parliament and the sense of responsibility of all its members.
Mr President, this topic involves much more than just a traffic problem. It is a matter of how the European Union treats its promises to newcomers, the rights of its smaller Member States and interests other than simply those of the economy. For years, Switzerland and Austria have protected their Alpine valleys against noise and air pollution from goods traffic. That kind of protection gains in importance as this environmentally-unfriendly means of transport increases.
When Austria joined the European Union, a compromise was agreed that enabled this Member State partially to maintain this protection by reducing NOx emissions by 60% between 1992 and 2004. Others also benefit from that measure, since it encourages the restriction of transport or its transfer to rail connections that are better for people and the environment. The underlying principle was not to wait for cleaner technologies, but to empower a government to limit transport by establishing ceilings. Seven years after this compromise, the Commission is trying unilaterally to deprive Austria of that right and at this late stage to give free rein to north-south road traffic, even if the limit of 108% is exceeded. If the European Union behaves in this way with its smaller Member States, that will increasingly provoke antagonism and opposition. The Confederal Group of the European United Left/Nordic Green Left supports the rapporteur in his rejection of this attack by the Commission, the large Member States and the big transport conglomerates.
Mr President, not only the number and distribution of ecopoints in Austria, but also the ecopoint system itself, lead to a highly-charged discussion with repeated heated clashes between supporters and opponents. This time is no exception.
When Austria joined the European Union, limited access for in-transit transport of goods was agreed until the end of 2003. The Commission wants to revoke one of the components of this agreement. The rapporteur regards the unilateral (partial) termination of protocol No 9 without acceptable alternatives as a breach of agreements entered into.
The present system in Austria - does not seem to be flawless. The fact that no account is taken of large groups of road users when measuring emissions does not contribute to a clear picture of emissions caused by in-transit traffic. At the same time, Austria has not yet fulfilled its obligation to offer sufficient alternatives to the Alpine route.
I am convinced that Europe cannot do without transport, but neither can it do without a healthy natural environment in which we ultimately all live. Therefore I support initiatives to limit emissions in general and in vulnerable areas of natural beauty, in particular. The rejection of this proposal by the Commission therefore does not stand in isolation, but falls within this framework.
The question does arise, though, what the future of in-transit traffic through Austria will be after 2003, when the ecopoint system has disappeared. In order to tackle environmental damage to the Alps constructively, a policy for vulnerable areas is essential. For as long as this is lacking, ad hoc measures will appear which are seldom constructive in nature. Hence my question to the Commission if it is going to tackle this topic in the long-awaited White Paper.
In short, I do not consider it sensible, while there is no wider policy for vulnerable areas, to take unilateral measures that cannot be expected to promote sustainable mobility.
Mr President, ladies and gentlemen, I speak as an Austrian, but I also speak as a European for three reasons. First, the Transit Agreement was part of a Union promise to Austria. The promise being that the sensitive Alpine region would not be buried under an endless avalanche of transit traffic. Austrians trusted in Europe's word. 66% of Austrians were in favour of accession to the Union. If this Commission proposal is adopted, this promise will be broken. I speak to you as a European; this is the sort of thing which will come back to haunt us if another referendum somewhere in Europe turns out badly.
Secondly, transit traffic and hence the 108% clause, which it is proposed to abolish, forms part of the Act of Accession to the European Union. In other words, the Transit Agreement is primary law. I ask you in all conscience: what is an agreement worth if the European Parliament can undermine primary law in a vote? This is also a question of principle, not just Austrian, but European principle.
Thirdly, a question to all of you: what are words on paper worth? To quote the new Article 6 in the Treaty of Amsterday: "Environmental protection requirements must be integrated into the definition and implementation of the Community policies and activities referred to in Article 3", such as the free movement of goods. Tomorrow's vote will be a measure of just how seriously this House takes the objective of this article in the Treaty of Amsterday. Or, ladies and gentlemen, do we just pay lip service here to environmental protection and sustainable development? The contest tomorrow is free movement of goods versus environmental protection - it is a fundamentally European question, which is why I call on you to vote in favour of the report.
Mr President, Madam Vice-President, ladies and gentlemen, we need to get one thing straight here. This hypothesis, that the Community is breaking Treaty law is simply nonsense. Treaty law makes provision for adjustment and this proposal adjusts just one point of the law. So it is not a question of breaking Treaty law. The non-attached member is moaning that we are not treating the environment properly and is calling for environmental protection. Well my question to my fellow Austrian member is this: when will you stump up the money for the Brenner base tunnel? Then you would be doing something for environmental protection. We are, in fact, taking far too long about implementing the Brenner base tunnel. That is the only real solution to the problem of transit traffic in the Alps. Instead of bandying fine words, Madam, you would do well to push ahead with plans for the base tunnel and stump up the money. That would be your job in a government in which you are represented. We do not need vox pops!
Mr Stockmann made a great number of valid points, namely that the main objective, to reduce NOx emissions, has in fact almost been achieved and that the 108% clause is disproportionate and inaccurate. Mr Stockmann, vote with us tomorrow in favour of the Commission proposal and you will achieve exactly what you want to achieve. I can understand that you do not want to stab your Austrian rapporteur in the back, but consider carefully how you intend to vote tomorrow. Vote in favour of the Commission proposal.
Just two more brief comments. If we maintain this clause, there will be no change in real freight volumes; instead the transit journeys which are no longer possible will be replaced by a journey using one haulier into Austria, transhipment and a journey using another haulier out of Austria. In other words, transit would be split, we would have more exhaust emissions and more costs to consumers. That is not the solution. The solution is to build the Brenner base tunnel so that we can shift freight from the roads to the railways in the long term. That is what we should be fighting for.
Mr President, may I first express my appreciation of Mr Swoboda' s arguments and also of the thoroughness of the work he has done. At the same time, we are fully convinced that the set objective of the protocol in question is a good one: the environmental protection of Austria within the Alpine region. The Commission intends to maintain this objective, and we are also convinced, as the proposed regulation to the Commission suggests, that the 108% clause should be eliminated.
I shall confine myself quickly to two puzzling facts. The first is a matter of logic: the clause operates on the number of transit journeys, regardless of the ecological performance of the vehicle, and therefore more ecologically friendly vehicles mean more ecopoints saved, more journeys accumulated and a greater risk of going over the 108% quota. The result is a paradox: operators are discouraged from choosing less polluting vehicles.
The second puzzle is a practical one: the sampling system is unreliable, the critical threshold would seem to be exceeded by 0.6%, or 10 000 journeys, but according to a Commission study there are 92 000 vehicles that entered Austria and did not leave. We are dealing with a system that has demonstrated that it is absolutely unreliable: the 108% limit has not been proved effective; the penalties are quite excessive, with 150 rights of transit less as a result of exceeding the 108% threshold.
Mr President, these are the technical and objective reasons why the Italian delegation will vote in favour of the Commission proposal.
Mr President, Commissioner, ladies and gentlemen, in the long term, our views are not so very different. As far as we can tell from the Commissioner's future plans as they stand now, she wants the same thing we all want and need, i.e. specially sensitive transport rules for specially sensitive areas. That was precisely the intention of the original Transit Agreement between the Community as it was then and Austria, standing as it did on the brink of accession in every sense of the word. And the solutions worked out just under ten years ago and the compromises brokered for Alpine transit at the time have, on the whole, worked. The ecopoint system has brought about a net improvement in the environmentally problematic nitrogen oxide situation, despite all its weaknesses, and the quantitative upper ceiling and 108% rule, which is what this is all about, has at least gone some way towards acting as a safety net, as hoped, despite a whole series of problems.
So why now and why, given the current situation, terminate a fundamental element of the arrangement prematurely for such as short period of time? This is the question people in Austria are asking and they are not getting an answer. Unless the idea is to end transit traffic restrictions, including - more to the point - in sensitive Alpine regions. I think we shall all be doing future European transport policy a disservice if we jeopardise the common, long-term objective or completely lose sight of it for the sake of a few relatively minor inconsistencies and squabbles. That is why I think the position adopted two months ago by an admittedly narrow majority in the Committee on Regional Policy, Transport and Tourism is the right one. This committee position could be used as a springboard for renewed efforts to find jointly acceptable solutions, rather than creating huge emotional and political problems for Austria and its citizens.
Austria versus the rest of the world? That cannot and should not be. We should all being pulling together to find good, forward-looking solutions to European transport problems. That should be our objective and I trust that we shall return a vote tomorrow which guarantees that.
Mr President, Commissioner, I do not think it is right to separate the supporters of the Commission' s measure and those against it into those who have the environment at heart and those who do not. This is an error into which we must not fall, and I must say this with all due respect to the Members from Austria: your representation of the situation is not useful to your fellow citizens.
We are all concerned with safeguarding and protecting the environment, and the question of the Alpine passes, amongst others, affects not only Austria but also a large part of a sensitive area like the Alpine region on the Italian side. Why do I say this? Because in the Commission' s proposal, which we share and support, we see the same environmental concern.
It has been said that the ecopoints system will not be touched because it has produced results, and this has been confirmed. On the other hand it has been observed - and this cannot be denied - that the ceiling system actually punishes those hauliers that try to adopt ecologically friendly procedures, as has been said, while instead encouraging bad practice, as you well know, and even fraudulent practices: for instance, many lorries go in with a bill of lading, unload in Austria and then leave, and so are not subject to the points clause. All that does no more good to the environment than it does to the transport system.
Of course, there is also a problem of guaranteeing mobility, there is a problem of guaranteeing competition among haulage companies, but there is most of all an environmental problem. I ask you to take in the aspect of concern for the environment that is expressed in the Commission proposal; I agree with you all that we certainly need to find stable, definitive solutions for the future, which will really protect us from these risks.
Mr President, ladies and gentlemen, first of all, I should like to thank Mr Swoboda for the work he has carried out, although having said that, I must tell him that I cannot agree to his suggestion or to what he says in his report, because the Protocol is categorical on this matter.
Article 11 of Protocol No 9 discusses NOx pollution.. Nowhere does it mention noise or any other type of pollution. The objective of Article 11 is to limit gas emissions and NOx emissions and nowhere does it mention any other types of pollution that could have been suggested but which, at the time, were not suggested and were not included.
Furthermore, when Article 11 discusses a revision - and I am here attempting to answer what was said earlier - the Commission is not trying to steamroller nor to exceed the legal obligations that bind us all, but to adhere strictly to the provisions of Article 11 of Protocol No 9 to the Act of Accession, in other words, to undertake a revision, to see precisely how it has developed. And yet people are suggesting that we are proposing equivalent measures in order to reduce NOx emissions.
Please read it. I requested the text in order to read it out to you. Unfortunately I do not have it here with me, but I can quote you part of the text, which states that, pursuant to Article 71, which covers codecision, it authorises the Council and now Parliament - following recent changes to the Treaty codecision applies - to adopt Community measures that - and I quote verbatim - "guarantee equivalent protection of the environment, in particular, a 60% reduction in pollution" .
Ladies and gentlemen, I must tell you that we are not trying to steamroller or to exceed the provisions of Protocol No 9 to Austria' s Act of Accession. I fully realise that there may be difficulties and I also know that Austria is suffering as a result of the vehicles transiting through it, as are other countries, which may, incidentally, suffer from other types of problem too. I also understand that regions such as the Alpine regions and other particularly sensitive areas of the European Union can and should be given special protection where transport is concerned, road transport above all. Not the whole of Austria, however, which is what this Protocol refers to. The Alpine regions are a part of Austria, but not only of Austria.
To this end, the principle of ecopoints - let me make this quite clear - has been positive and has reduced NOx emissions by more than 50%. We have not reached the ceiling of 60%, but a reduction of over 50% has been achieved. I stated, although I did not give a firm commitment, that I intend to propose, as stated in the White Paper on transport policy - which I hope you will soon be able to read, that for particularly sensitive areas such as the Alps, measures must be taken to limit the potentially harmful effects for the environment.
The system of ecopoints itself could be one solution. Perhaps. I am not saying that it is the solution, but it could be one. There must be an ecopoint system - which leads me to the final point - that really works because this, Mr Swoboda, is the problem and this is another point on which I disagree with you.
You say that with a ceiling of 108%, hauliers still see a benefit, for the moment, in improving the environmental quality of their lorries. You are wrong, Mr Swoboda. It is not in their interest at all, because if their ceiling is 108% why should they make improvements when, with this number of trips they reach a ceiling that they cannot raise by reducing emissions, since they cannot travel more often without penalties being imposed on them?
At the moment, the two clauses contradict each other, which is why we are proposing that they be removed. If we want to continue improving emissions, the 108% clause must be withdrawn, because otherwise, some of the better lorries might stop transiting through Austria because they have too many ecopoints and lack transit rights as a result of this 108%. This could lead to the use of lorries that pollute more. This is of no importance: it is no longer in anyone' s interest to improve the quality of their emissions because the ceiling is set at 108%. This is why we are proposing that it be removed.
Mr President, ladies and gentlemen, starting from the premise that there can always be divergent legal interpretations, as I freely admit, I feel that the provisions of Protocol No 9, Article 11 state that a review should be carried out, that equivalent measures should be proposed and that the objective is NOx emissions. They also state that, if we want to continue improving NOx emissions, our only option is to remove the 108% ceiling because, if we maintain this ceiling, there is no incentive to improve environmental quality with regard to emissions by European hauliers transiting through Austria.
I therefore urge Parliament to support the Commission proposal and to reject - I am sorry, Mr Swoboda, but for the first time we cannot agree - Mr Swoboda' s proposal.
Mr President, if you lose, you lose. I will, of course, have to accept the decision if that is how it turns out. But, Commissioner, you stressed several times today that you have to propose an equivalent solution. You have not proposed an equivalent solution, that much is clear. In that respect you are legally off base.
Mr President, I should like to stress that the Commissioner was quite right in what she said. The Treaty can only be revised, and rightly so, if equivalent measures are introduced. Exactly what are they then?
The debate is closed.
The vote will take place tomorrow at 12 noon.
Cultural cooperation in the EU
The next item is the report (A5-0281/2001) by Mr Ruffolo, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on cultural cooperation in the European Union [2000/2323(INI)].
Mr President, Commissioner, ladies and gentlemen, this motion for a resolution has arisen from some simple but not obvious observations.
The first observation concerns a lack of coordination among the cultural programmes of the Union, especially between those included in Culture 2000 and those in the programmes financed by the Structural Funds. The second observation is especially that there is a gap between the programmes managed at Union level and national cultural policies, based purely and simply on the reciprocal provision of information.
A positive response to these two observations depends on the recognition of two points: first, the principle of subsidiarity not only does not exclude cooperation but demands it. It must not be understood in terms of sectarian cultural protectionism, but in a positive and active sense as a fertile encounter of diverse cultures.
The second point to recognise is that the richness and specific character of European civilisation lies in the diversity of its national and regional cultures. Therefore, the expression 'unity in diversity' has been chosen as the motto of the report. European culture is clearly not a homogeneous unit: it is a collection of diverse cultures, each with its own historical roots and its area of radiation; I might almost say it is a symphony in the technical musical sense of the word, in that it develops through consonance and dissonance: a symphony not created by a single composer, however, but resulting from the course of history, through dramatic conflicts and occasional religious, nationalist and ideological massacres.
Nonetheless, today, at last, there is a convergence on common humanistic values of liberty, equality and, if not fraternity - which would be too much to ask - then at least mutual tolerance. These are values which are recognised in a common area; they are distinguished both from distinctly consumer cultures and from fundamentalist ones, and are based upon the great traditions of Christianity, liberalism and socialism.
A common European culture was, besides, recognised at the time of Thomas More and Erasmus of Rotterdam, when Erasmus rode to Oxford on a mule to take his friend In Praise of Folly. There was a lingua franca but no monetary union, and so on his return his honestly earned pounds sterling were confiscated from him.
Today there are no more journeys on mule-back because we use aeroplanes, there is no longer a lingua franca but we have our wonderful simultaneous interpreters. In short, all the material conditions are in place for a European culture to spread its message of peace and civil order throughout the world, because Europeans can tap into a rich vein of cooperation in the cultural field. Such cooperation is affirmed, or rather invoked in the Treaties and official speeches, but funding does not follow as it could and should do. Instead, concrete decisions end up loudly contradicting the solemn declarations, decisions and non-decisions, like the unfortunate one at Nice which paralysed European cultural policy.
This motion for a resolution is an attempt to react to this paralysis, to pragmatically encourage cooperation among European countries in the field of culture, beginning with the obvious requirements of adopting a common vocabulary, comparable statistics, the reciprocal provision of information, systematic comparisons, a selection of best practices and the opening up of areas in which it seems most suitable and appropriate to adopt common approaches and policies.
I ardently hope, Mr President, that the Commission will match its efforts to the aims and give the resolution the attention it deserves, placing the problem of culture and cultural cooperation at the centre of the great European project.
We are different and united at the same time: this is an opportunity to show it!
Mr President, Commissioner, ladies and gentlemen, Mr Ruffolo' s report seeks to achieve better and deeper cooperation between the Member States, with regard to their respective cultural policies. It also makes another good point that should be highlighted: the Commission' s cultural policy, specifically in its implementation of the Culture 2000 framework programme, should prevent a degree of fluctuation in the criteria for the selection of candidates.
The Commission is swamped every year with a huge variety of proposals, but the resources available to it are ridiculously limited and there are many agents and operators whose valid proposals are passed over as a result of these limitations. The Commission is currently trying to come up with procedures that will, in its opinion, provide a better response to these problems. The follow-up to Culture 2000 will soon be studied and we shall make a statement on it.
Using the instruments described in Mr Ruffolo' s report will ultimately provide the Commission with more precise data on the cultural policies of the Member States and on the cultural requirements they feel they have. A cultural policy at European level must take these factors into consideration when defining its objectives and outlining its criteria for selecting candidates. We should not forget that we are talking about a European cultural policy and not about national policies. These, incidentally, are also covered, to a great extent, by the Structural Funds, and it therefore makes sense to take account of the dual nature of the resources involved. Nevertheless, we must methodically separate the scope of a European cultural policy, on the one hand, from the range of national policies, on the other.
At European level, therefore, the institutions should concern themselves mainly with the implications of the cultural heritage common to all of Europe and avoid confusion with national policies developed by the Member States without prejudice, of course, to stimulating multilateral dialogue between the contemporary creations of these States. A European cultural policy must contribute to actively placing Europe' s huge and multifaceted cultural heritage within the grasp of its citizens.
Mr President, I welcome what I believe we will all agree is an exemplary piece of work. We now have a comprehensive blueprint for the way in which cultural policy could operate in the Union. The rapporteur has worked particularly well with the initiator of policy and legislation in the European Commission. I should like to make a few points.
First of all we have to acknowledge in this House and beyond that the creative and knowledge industries have become a driver in our new global economy and that the skills that we need therein have become vital to our performance in the European economy. More than this, the social and philosophical needs that we have in mastering the cultural question become central to ensuring that we have stability in our globalised world.
This means that we have to recognise the importance of funding for cultural activities. We have to face some very difficult questions: for instance, an increasingly small part of our economy in the new global world is agriculture. The common agricultural policy, as we all know, takes a vast amount of our funds. If we are to recognise the primacy of the knowledge and information economy in the new global economy then we have to face the reality of looking at different priorities for our fundings. All the measures in the Ruffolo report are deliverable, but in order to deliver we must ensure that we have cooperation across institutions and at different levels of government.
This means that we must look, for instance, at the structural funds and the way in which we monitor the amount of money that is spent on cultural activities. Recently a Commission official said to me that we could not do this. I have to inform him that all he needs do is to go to any of the municipalities in the Union and they will tell him how to do it. That is what officials are employed to do. He could even look at the Single Programming Documents in order to do this. It is possible to do it when we need to.
I say this not to slight the Commission or their staff but to say that cooperation is needed in order to achieve what Mr Ruffolo, in such an exemplary manner, has set out.
Mr President, I want first of all to thank Mr Ruffolo for all the dedicated work he has done on this report. Allow me to remind you that it was also at Mr Ruffolo' s request that a statistical comparison of the Member States' cultural activities was made. This was a very interesting and relevant document. The Group of the European Liberal, Democrat and Reform Party has no doubt that culture is a fundamental component of the EU' s identity. Our group believes that respect for, and promotion of, cultural and linguistic diversity and of the common cultural inheritance is an essential factor in integration and the promotion of human individuality. We want to see a European cultural policy which is not in any way aimed at uniformity but which offers the kind of identity that arises in the encounter of differences - a policy which contributes to social cohesion and which is essential to the sense of being a European citizen.
Cultural policy is one of the EU' s small policy areas, and that is the way it should be, too. The EU must expend its energies on the key areas: the internal market, economic policy, foreign policy and asylum and immigration policy, and that is why we must also be very cautious about otherwise well-meaning initiatives in the area of cultural policy. Allow me also to remind you that people want decisions to be taken as close to themselves as possible. That was what the President of the Commission, Mr Prodi, emphasised here in the House earlier today. The EU must not be involved in governing Europe in detail. That is best left to the Member States. That is why the ELDR Group has tabled amendments designed completely to remove conclusions 8 and 10. We believe that these are conclusions intended to broaden the scope of Article 151 of the treaty, and that is not something we want to be a party to. We also believe that the proposals are contrary to the principle of subsidiarity, something we take very seriously. Finally, we do not consider that the time is ripe for extending the economic framework of the EU' s activities in the area of cultural policy, something to which the proposal also refers. The ELDR Group cannot support the report if conclusions 8 and 10, or the compromise amendments to these, are adopted.
Mr President, a very good evening and welcome to Europe's first culture channel. But joking apart, what can I say to you in just a minute? Perhaps I should try to take the wind out of the sceptics' sails. This is not about intervention, it is not about interfering in national cultural policy, no new wave of harmonisation is being started; on the contrary, it is about bringing sermonising politicians down to earth and saying, could you please stop using subsidiarity as a veto. It is about saying, if you really mean that culture is one of the most important models for the peaceful integration of Europe, then you must put your money where you mouth is. We try to join forces in so many areas; why should culture go it alone? Joint investment by Europe in culture - I like that expression better than subsidy, it is not just a question of financial support - is long overdue.
May I run over time slightly in order to pay my respects and offer my thanks to all the members who have patiently fought to make headway here over the years, long before my arrival here. I should like to thank them for every millimetre of ground won and I too shall fight for more, millimetre by millimetre.
Mr President, Commissioner, the nicest compliment that can paid to Mr Ruffolo, I think, is to ask a question which, to my mind, is the most significant, the question of the budget. If he tells us that 0.1% of the Community budget is set aside for culture, when we know full well that a Europe of Culture is advancing, how much is coming from the European Structural Funds, as Mrs O'Toole stated?
What I would like to know, and I think Mr Ruffolo would also like to know, is what are the European Structural Funds set aside for culture, what this represents and what this means for a Europe of Culture currently under construction. If this Europe of Culture is effectively under construction, then let us take on board all of Mr Ruffolo' s proposals: it could be that he is proposing to change the Treaty by proposing a cultural observatory. Perhaps we could also propose a cultural policy, and I would really like to know your feelings on reinforced cooperation, on the extension of the qualified majority, in short, on all that could be used to build a cultural policy in Europe in a concrete and non-abstract fashion.
Mrs Echerer told us no long debates, and I agree with her, of course, but I must say that as far as I am concerned there should be a clear description of budgetary expenditure on culture. We know very well that wherever we go in Europe, we find out that it is not such and such a programme that provides the appropriate financing but these often talked about Structural Funds. Why can we not find out what is happening with these Structural Funds? This would perhaps be the best proof and the best argument if those Members who are not interested in culture are to support us in our cultural project.
Mr President, Commissioner, I should like to offer Mr Ruffolo my warmest thanks for taking the initiative because, without such an effort on his part, we would have no own initiative report and we would not be able to talk about it today or ask for funds from the budget. So my warmest thanks. The report was adopted with a broad consensus, it has come at the right time and it represents a political challenge for everyone involved in it. And I hope that means a lot of people at all levels.
Setting up an observatory for cultural cooperation and the proposed three-year cultural cooperation plan will, in the final analysis, be a gauge of just how seriously politicians at all levels are trying to maintain and develop a European area of culture. I am also delighted that two points have been included which I addressed in my report on the status of artists in 1992, Mrs Echerer. I called at that time for greater support for patrons, including through greater tax incentives. I called then - as I do now - for a long overdue study to be drafted on the approximation of taxes on works of art and the work of artists.
Because we have social cohesion and are citizens of Europe, we need a European cultural policy and our amazing diversity must be highlighted time and time again. Project Europe shed its economic and technical orientation a long time ago. We desperately need to draft a common cultural policy and common education policy if we are to rekindle the soul of Europe, which has been choked by economic expediency and covered in a thick layer of bureaucratic dust at all levels, regional, local, national and even European, for far too long.
Our citizens today simply want more beautiful things. More beautiful things will reawaken their enthusiasm for Europe and more culture costs a bit more. So please let us add something to the budget now.
Mr President, we have before us a great own-initiative report which is so important that, in my opinion, it could easily have been called 'Bases for a common cultural policy' , because this is what they could be if the Council takes a sensitive approach to our requests.
Our cultural identity is being protected all the time and this is right and proper because it is an important part of Europe' s cultural heritage. The rapporteur himself, in a cogent phrase, defined the situation in Europe as the unity of diversities. But do the Members of the Council not think that it is also time that we discussed what is common to all our cultures, to seek it out, to cherish its common components, ways of life, customs, shared values, knowledge, art and scientific development? Do they not think that it is time to state that a European culture does indeed exist, to develop joint cultural policies and to set common objectives for all our member States?
In a globalised world and given the danger of passively adopting one particular dominant culture, cultural convergence within the European Union represents a powerful political bulwark that we should not reject. To those nationalists who, from within or from outside the Union, reject the future of the European Union because, according to them, we do not share a common identity, we must reply with the words of Levy Strauss, who said: "We do not need one, because we have something much stronger: a common destiny" .
The purpose of my words, Mr President, is to congratulate Mr Ruffolo for having reminded us so brilliantly of the path that we must take in the field of culture.
One final comment. The request that a work of art be installed in infrastructures and installations financed with Community funds seeks not only to protect and to spread art in Europe, but to ensure that the public knows and remembers that this airport, that motorway, or such-and-such railway line, comes from the Community, a fact of which today, unfortunately, people tend to be unaware.
Mr President, this resolution is Parliament' s first legislative initiative in cultural matters based on Article 192 of the Treaty and is distinguished from the other resolutions approved by Parliament in the field of culture not only in its content but also in its procedure, certainly the most authoritative yet allowed under the Treaty.
The resolution has come at a delicate time for the European Union, on the eve of major institutional reforms; it is therefore seen as an indication and a contribution from Parliament to the debate on the future of Europe. If all this is true, you will of course allow me, Mr President, sincerely, in my capacity as committee Chairman, to congratulate the rapporteur in advance this evening - something that we generally do as a matter of course when we vote - because I really believe this is a step forward, a major revolution that Parliament is on the point of making.
Actually, the lack of coordination at the level of cultural programmes, which the rapporteur has highlighted, is in my mind the most important fact in being able to make Europe grow and, as Mr Ruffolo has said, culture has until now had a much lesser role than the economy. With the Maastricht Treaty conditions improved but it remained marginal; then in Nice it was held paralysed in the bonds of unanimity. All that shows how Europe can be made, Commissioner, not just through the economy, but through a major cultural initiative, of which Parliament should take full note.
Precisely because this resolution is wanted and has, I believe, been passionately discussed by the committee until they reached unanimity - wanted by the rapporteur and discussed and wanted by the committee as a whole - I believe it really shows a difference, a diversity, a new reason for this Parliament, as part of a strategy that must, at a cultural level, lead us to unity in the cultural diversity that this great Europe has, in order for there to be a future in a real strategy over the coming years.
Mr President, I wish to thank the rapporteur for his report, not merely for form' s sake but from the heart, because it provides a timely opportunity to renew our discussion of the future of cultural cooperation in Europe.I regret, Mr Ruffolo, ladies and gentlemen, that the discussion on this report is taking place at almost midnight, in front of an empty chamber, not qualitatively, but quantitatively so, for I think that what we are talking about - and I am not only saying this as the Commissioner responsible for this dossier - is the future of Europe. In fact, the future of Europe, even if current themes centre around the euro and our economic development in a globalised environment, will depend on the following question: how will we know how to deal with culture, our cultures, our cultural diversity, founded on common roots, that has so much in common and is so diverse, united in the construction of a common European cultural unit? It is therefore the ideal moment to talk about it and to act.
You will all know very well that the move to qualified majority voting for Article 151, that Parliament and the Commission had requested, has not been included in the Treaty of Nice. Therefore, we have to face facts, we have to make realistic policies. We did not get the qualified majority, we therefore have to act without it and try to create a situation in which we can evolve. That is the merit, by the way, of the Ruffolo report, which takes us away from what seemed to be an impasse. I see Mr Graça Moura here, who is currently preparing another report on the evaluation of the "Culture 2000" programme, which will, I suppose, be similar in nature. So, Parliament is taking the initiative. Parliament is attempting to break this deadlock and it is Parliament that has also, and I thank you for this, I thank your Committee on Culture, Youth, Education, the Media and Sport, Mr President, put forward very sturdy budgetary proposals. Now, it has to be said that this will not be easy because, given our institutional situation, with unanimity, making budgetary innovations is a delicate and difficult matter. Yet together, I am sure that we will get there.
Mr Ruffolo has asked all the right questions: what should the objectives of our cooperative action be? What values should they defend? These questions should serve as the basis for the revision of the "Culture 2000" framework programme. I would also like to underline the interest of the study of national cultural policies in Member States which has provided the basis for this report. I would like to say to the rapporteur that incidences of convergence, as he says, are many in number, both in terms of definitions in the cultural field and in terms of the objectives of national policies. It is also important, as has been revealed by the numerous MEPs present at the debate this evening, that this leads to a more profound awareness of the fact that, in order to make advances in national policies, there needs to be convergence and collaboration at European level.
I would now like to react point by point to the fundamental elements of the motion for a resolution, Mr President. With regard to points 1 and 2, the importance of culture and cultural cooperation for European identity, a lengthy explanation is not necessary. We are in agreement, culture is an intrinsic value for the peoples of Europe, it is the essential element of European integration. It contributes to the affirmation and vitality of the European social model as well as the influence of Europe on the international stage. This recognition of culture as a vehicle for European identity should be shared not only by the European Parliament and the Commission, but also by the Council, currently discussing a motion for a resolution from the Belgian Presidency on the role of culture in Europe. I really hope that Parliament and the Commission will do everything necessary for this resolution to succeed.
Point 4: culture and the information society. You will already be aware of the Commission' s numerous initiatives: e-Europe for audiovisual material, e-content, and, for educational material, e-learning. I would quite simply like to thank you for having tried, through a budgetary action, to strengthen the Commission' s efforts in this direction and I would also like to tell you that the Belgian Presidency is very interested in this dossier. It has presented a motion for a resolution that aims to improve access to culture via the Internet and we are going to organise, with the Belgian Presidency, a seminar entitled "Culture and Internet" on 22 September. This seminar will facilitate the development of an electronic European cultural network and the presence of culture on the Internet.
Points 5, 8 and 10: strengthening cooperation. Parliament is hoping to strengthen cultural cooperation using a three-year plan for Member States and through the creation of a European Observatory for cultural cooperation. These two proposals open up new perspectives and I am delighted that the amendments set out by Mr Ruffolo, Mrs Pack and Mr Graça Moura in the name of the two main groups in this Parliament allow the Commission to lift its reservations, which were not fundamental reservations, but formal reservations which called for these two proposals. We are therefore in agreement on the basis. In fact, by strengthening cooperation between Member States and between cultural institutions, we can develop improved knowledge of the cultural world with all that that implies. Some honourable Members have said this with a great deal of commitment and much talent.
So, in concrete terms, I want to tell you this. The Director-General of the Directorate-General for Education and Culture regularly brings together the Directors-General of Culture of the Member States. The objective of these meetings is to strengthen cooperation. They know each other, they know what each other are doing, they can work together, they can think of common actions to take in cooperation with one another, and how to apply them in practice.
On the same subject, the Commission is hoping to strengthen the visibility of the European Community' s numerous cultural actions. I will return to this subject. This is the reason why a portal devoted to all Community actions linked to culture will be opened in a few months time. This will not only have an influence upon the actions initiated by my Directorate-General: it will also encompass that taking place in other Directorates-General. It goes without saying, Mr President, that your Parliament will be invited to the inauguration of this portal because I am also counting on you. It is very important that the cultural actors from your Member States and your constituents know that it exists and that it works. You will be one of the important outlets for spreading the word about this portal.
I would also like to thank the Culture Committee for having requested that a budget heading be set up for the creation of a European Observatory or an equivalent structure. You voted for this, Mr President, and I hope you will be followed by the Committee on Budgets. Point 9: Structural Funds. We have decided to devote EUR 167 million to the "Culture 2000" programme over five years - a cause for some jealousy, perhaps. I would like to give you a few figures on the investment of Structural Funds in culture whilst pointing out that there is no automatic element in this process. In fact, Member States and regions have to ask for these investments, without which the Structural Funds cannot be effective on the ground.
The Commission has precise information available for countries that have decided to devote a proportion of Structural Funds to cultural actions. I will cite three: Greece, Portugal and Italy. Portugal, for example, has voted for a budget of EUR 327 million for culture for the 2000-2006 period. The European Community contributes up to EUR 237 million. This is a question, for a small country - a great country in terms of culture, of course, but a small Member State all the same - of a sum that goes way above that which is available, for fifteen Member States, for the "Culture 2000" action. In Greece, the total Community contribution for culture will rise to EUR 414 million and in Italy, we will also contribute by participating in seven regional operational programmes and in devoting a large budget to culture in which Structural Funds constitute more than EUR 1 200 000.
Even if we only take the example of these three countries, that is to say not all fifteen, Mr President, we see that in one year Structural Funds invest more than EUR 250 million in culture. You will therefore have an idea that this involves amounts that are very much higher than those we have available as European politicians responsible for culture.
Point 11: The Observatory. You have adopted the steps necessary for the introduction of two new budget headings in the 2002 draft budget. I am delighted with this initiative.
Point 12: the contact points. An examination of the role of the contact points and their finance contract is being undertaken. It should also be concluded this year. We will keep you informed of the conclusions of this examination. Let me in any case draw your attention to the fact that these contact points should remain information structures used in the decision-making process that will have been taken by the political authorities.
Points 13 and 14: the Cultural Forum. On 21 and 22 November, the second forum on cultural cooperation in Europe will take place and the President and the rapporteur have already been informed.
I have also asked Mr Graça Moura to speak during this forum in order to have direct contact. Mr Gargani, Mr Graça Moura and the rapporteur, Mr Ruffolo, have received an invitation to participate, to have direct contact with the major players and to tell them what Parliament wants, what Parliament decides and what this implies. It will be the ideal opportunity to be able to explain Parliament' s position on cultural policy issues directly to the operators on the ground.
Points 15 and 16: patronage. I am completely in agreement with your analysis of the importance of patronage. I know that Mrs Pack, present here today, put forward this proposal in 1992, and I regret that, almost ten years later, we still have no policy on this matter. Strong from the experience we have gained, we are going to look into this question. We will not abandon the European authorities without having achieved this objective. Together, we shall get down to the job. National and European budgets are ever "tighter" . Now, we have an extraordinary capacity on ground level: the private sector, the institutions, the organisations, the industries. These need to be mobilised, we need to give incentives for them to invest in culture. I would like us to think about a "patronage" action that includes a study of the possible harmonisation of VAT on works of art and artistic work, in such a way that all these elements are indissociable. With all the national resources that are available to us, we should favour investment in culture and the participation of cultural players. As you can see, I have been very positive up to this point.
Point 18: the cultural percentage, that is to say the principle of cultural endowments for works financed by the Structural Funds. I am not very much in favour of a system of quotas in this field, for this risks introducing an element of rigidity in an intervention system based on subsidiarity and the initiative of local and regional authorities.
I think that, on the other hand, governments and regions should be encouraged to ask for more investment in culture by the Structural Funds.I find it remarkable that Mr Barnier, my colleague responsible for Structural Funds, has, since assuming his responsibilities, decided to open up these funds even more to culture - that is to say to you who work at ground level in close relation with cultural players and communities - and to encourage municipalities and States to submit more applications for Structural funds for this purpose.
With regard to the WTO, I cannot be more clear: at the time of the next negotiations, the European Union will undertake to guarantee, as in the Uruguay round, the possibility for the Community and its Member States to maintain and develop their capacity to define and implement their cultural and audiovisual policies for the preservation of cultural diversity.
This is a matter of principle, a prerequisite, a general approach and a position decided on by the Fifteen, on which there can be no question. In other words, we shall maintain our cultural diversity and the mandate for negotiation expresses the desire of the European Union to strengthen competition in the European audiovisual industry by means of appropriate policies. I will present you also in the forthcoming weeks with a report, a programme on cinema that will really allow this policy to be established, not in the sense advocated by the WTO, but in the sense of the reinforcement of audiovisual policies.
It is also worth noting that the application of competition law alone, in particular the prohibition of the abuse of a dominant position, would not guarantee the preservation and development of cultural diversity. This is why the Community and the Member States remain fundamentally attached to their freedom of action to develop and adapt their cultural policy.
As you can see, nothing has changed. The credo remains. We are going to defend it together, with you and with the Member States.
Mr Ruffalo, I hope that I have answered your questions, even if I have taken far too long at this late hour. I thought it was important to give my response for these are questions that are sometimes considered by the public to be of minor importance. In my opinion, they are fundamental. In effect, Europe wants to move forward and must one day be judged on her cultural dimension, which is a human, civil dimension. I think it is normal for Parliament to be committed to constructing this Citizens' Europe and I thank you for it.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 12.10 a.m.)